


[Execution Version]


Published Deal CUSIP: 46611NAE3
Revolver CUSIP: 46611NAF0
Term CUSIP: 46611NAG8


CREDIT AGREEMENT
dated as of June 20, 2014


among


J. C. PENNEY COMPANY, INC.,
J. C. PENNEY CORPORATION, INC.,
J. C. PENNEY PURCHASING CORPORATION,


The Lenders Party Hereto,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Revolving Agent and Swingline Lender
 
BANK OF AMERICA, N.A.,
as Term Agent


WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF AMERICA, N.A.,
as Co-Collateral Agents


and


WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Agent


BANK OF AMERICA, N.A.
WELLS FARGO SECURITIES LLC
J.P. MORGAN SECURITIES LLC
BARCLAYS BANK PLC
GOLDMAN SACHS BANK USA
as Term Joint Bookrunners and Term Joint Lead Arrangers


WELLS FARGO BANK, NATIONAL ASSOCIATION
BANK OF AMERICA, N.A.
J.P. MORGAN SECURITIES LLC
BARCLAYS BANK PLC
GOLDMAN SACHS BANK USA
HSBC BANK USA, N.A.
CIT FINANCE LLC
CITIZENS BANK, NATIONAL ASSOCIATION
REGIONS BUSINESS CAPITAL, A DIVISION OF REGIONS BANK
as Revolving Joint Bookrunners and Revolving Joint Lead Arrangers


BANK OF AMERICA, N.A.
as Syndication Agent









--------------------------------------------------------------------------------




and


J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC
GOLDMAN SACHS BANK USA
HSBC BANK USA, N.A.
CIT FINANCE LLC
CITIZENS BANK, NATIONAL ASSOCIATION
REGIONS BANK
as Joint Documentation Agents





--------------------------------------------------------------------------------




Table of Contents
Page
ARTICLE I
Definitions 1
SECTION 1.01.    Defined
Terms......................................................................................................................1
SECTION 1.02    Classification of Loans and
Borrowings............................................................................49
SECTION 1.03    Terms
Generally.................................................................................................................49
SECTION 1.04    Accounting Terms;
GAAP.................................................................................................49
ARTICLE II
The Credits 50
SECTION
2.01    Commitments.....................................................................................................................50
SECTION 2.02    Loans and
Borrowings.......................................................................................................50
SECTION 2.03    Requests for
Borrowings....................................................................................................51
SECTION 2.04    Swingline Loans; Protective
Advances..............................................................................52
SECTION 2.05    Letters of
Credit.................................................................................................................54
SECTION 2.06    Funding of
Borrowings......................................................................................................60
SECTION 2.07    Interest
Elections................................................................................................................61
SECTION 2.08    Termination and Reduction of Revolving
Commitments..................................................62
SECTION 2.09    Repayment of Loans; Evidence of
Debt............................................................................63
SECTION 2.10    Optional and Mandatory Prepayment of Revolving Loans and Term
Loans....................65
SECTION
2.11    Fees....................................................................................................................................67
SECTION
2.12    Interest................................................................................................................................68
SECTION 2.13    Alternate Rate of
Interest...................................................................................................69
SECTION 2.14    Increased
Costs...................................................................................................................69
SECTION 2.15    Break Funding
Payments...................................................................................................71
SECTION
2.16    Taxes..................................................................................................................................71
SECTION 2.17    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.........................................74
SECTION 2.18    Mitigation Obligations; Replacement of
Lenders.............................................................77
SECTION 2.19    Settlement Among
Lenders...............................................................................................80
SECTION 2.20    Borrowing
Subsidiaries.....................................................................................................80
SECTION 2.21    Defaulting
Lenders............................................................................................................81
SECTION 2.22    Increase in Commitments and Additional Term
Loans.....................................................83
SECTION 2.23    Extension of Maturity
Date...............................................................................................85
ARTICLE III
Representations and Warranties 86








i



--------------------------------------------------------------------------------




SECTION 3.01    Organization;
Powers.........................................................................................................87
SECTION 3.02    Authorization;
Enforceability.............................................................................................87
SECTION 3.03    Governmental Approvals; No
Conflicts    ..........................................................................87
SECTION 3.04    Financial Condition; No Material Adverse
Change...........................................................87
SECTION
3.05    Properties...........................................................................................................................87
SECTION 3.06    Litigation and Environmental
Matters...............................................................................88
SECTION 3.07    Compliance with Laws and
Agreements...........................................................................88
SECTION 3.08    Investment Company
Status..............................................................................................89
SECTION
3.09    Taxes..................................................................................................................................89
SECTION
3.10    ERISA................................................................................................................................89
SECTION
3.11    Disclosure..........................................................................................................................89
SECTION 3.12    Material
Subsidiaries.........................................................................................................89
SECTION
3.13    Solvency............................................................................................................................90
ARTICLE IV
Conditions 90


SECTION 4.01    Conditions to Initial Loans and Letters of
Credit    .............................................................90
SECTION 4.02    Each Credit
Event..............................................................................................................92
SECTION 4.03    Borrowing
Subsidiaries    ....................................................................................................92
ARTICLE V
Affirmative Covenants 93


SECTION 5.01    Financial Statements; Borrowing Base, Ratings Change and Other
Information..............93
SECTION 5.02    Notices of Material
Events.................................................................................................95
SECTION 5.03    Information Regarding
Collateral......................................................................................96
SECTION 5.04    Existence; Conduct of
Business.........................................................................................96
SECTION 5.05    Payment of
Obligations......................................................................................................96
SECTION 5.06    Maintenance of
Properties..................................................................................................97
SECTION
5.07    Insurance.............................................................................................................................97
SECTION 5.08    Books and Records; Inspection
Rights...............................................................................97
SECTION 5.09    Compliance with
Laws.......................................................................................................98
SECTION 5.10    Use of Proceeds and Letters of
Credit................................................................................98
SECTION 5.11    Additional Guarantee
Parties.............................................................................................98
SECTION 5.12    Further
Assurances.............................................................................................................98
SECTION 5.13    Maintenance of
Ratings    ....................................................................................................98
SECTION
5.14    Appraisals..........................................................................................................................98
SECTION 5.15    Field
Examinations............................................................................................................99
SECTION 5.16    Cash Management; Control
Agreements...........................................................................99
SECTION 5.17    Environmental
Laws........................................................................................................102





--------------------------------------------------------------------------------






SECTION 5.18    Lender
Meetings...............................................................................................................102
ARTICLE VI
Negative Covenants 102
SECTION
6.01    Indebtedness.....................................................................................................................102
SECTION
6.02    Liens.................................................................................................................................105
SECTION 6.03    Fundamental
Changes......................................................................................................106
SECTION 6.04    Investments, Loans, Advances, Guarantees and
Acquisitions.........................................107
SECTION 6.05    Asset
Sales.......................................................................................................................109
SECTION 6.06    Sale and Leaseback
Transactions.....................................................................................111
SECTION 6.07    Restricted
Payments.........................................................................................................111
SECTION 6.08    Restrictive
Agreements....................................................................................................112
SECTION 6.09    Transactions with
Affiliates.............................................................................................113
SECTION 6.10    Amendments of Material
Documents..............................................................................113
SECTION 6.11    Minimum Excess
Availability..........................................................................................113
SECTION 6.12    Restriction on Non-Material
Subsidiaries........................................................................113
SECTION 6.13    Certain Payments of
Indebtedness...................................................................................113
SECTION 6.14    Net Settlement of Convertible
Indebtedness...................................................................114
ARTICLE VII
Events of Default 114


SECTION 7.01    Events of
Default.............................................................................................................114
ARTICLE VIII
The Administrative Agent; Co-Collateral Agents; Revolving Agent; Term Agent 117


SECTION
8.01    Appointment.....................................................................................................................117
SECTION 8.02    Each Agent in Its Individual
Capacity..............................................................................117
SECTION 8.03    Reliance by
Agents...........................................................................................................117
SECTION 8.04    Delegation of
Duties.........................................................................................................118
SECTION 8.05    Exculpatory
Provisions    ...................................................................................................118
SECTION 8.06    Notice of
Default..............................................................................................................118
SECTION 8.07    Non-Reliance on Agents and Other
Lenders..........................................................119
SECTION 8.08    Reports and Financial
Statements....................................................................................119
SECTION
8.09    Indemnification    ...............................................................................................................120
SECTION 8.10    Successor
Agent...............................................................................................................120
SECTION 8.11    Co-Collateral Agent
Determinations...............................................................................121
SECTION 8.12    Co-Documentation Agents and Syndication
Agent.................................................121
SECTION 8.13    Intercreditor
Agreement...................................................................................................121
SECTION 8.14    Secured Swap Obligations, Secured Treasury Services Obligations,
Secured Supply
Chain
Obligations...............................................................................................................................................122





--------------------------------------------------------------------------------






SECTION 8.15    Administrative Agent May File Proofs of
Claim............................................................122
ARTICLE IX
Miscellaneous 123
SECTION
9.01    Notices.............................................................................................................................123
SECTION 9.02    Waivers;
Amendments.....................................................................................................123
SECTION 9.03    Expenses; Indemnity; Damage
Waiver............................................................................127
SECTION 9.04    Successors and
Assigns...................................................................................................130
SECTION
9.05    Survival............................................................................................................................134
SECTION 9.06    Integration;
Effectiveness................................................................................................134
SECTION
9.07    Severability......................................................................................................................134
SECTION 9.08    Right of
Setoff.................................................................................................................134
SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of
Process.........................................135
SECTION 9.10    WAIVER OF JURY
TRIAL............................................................................................135
SECTION
9.11    Headings..........................................................................................................................135
SECTION
9.12    Confidentiality.................................................................................................................135
SECTION 9.13    Interest Rate
Limitation    ..................................................................................................137
SECTION 9.14    USA Patriot
Act    ...............................................................................................................137
SECTION 9.15    No Fiduciary
Duty...........................................................................................................137
SECTION
9.16    Keepwell.........................................................................................................................138









--------------------------------------------------------------------------------




SCHEDULES:
Schedule 1.01 -- Existing Debt Documents
Schedule 2.01    -- Commitments
Schedule 2.05    -- Issuing Banks and Issuing Bank Sublimits
Schedule 3.06A -- Disclosed Matters
Schedule 3.06B -- Excluded Matters
Schedule 3.12    -- Material Subsidiaries
Schedule 5.16    -- Control Accounts
Schedule 6.01    -- Existing Indebtedness
Schedule 6.02    -- Existing Liens
Schedule 6.04    -- Existing Investments
Schedule 6.08    -- Existing Restrictions
EXHIBITS:
Exhibit A --    Form of Assignment and Assumption
Exhibit B --    [Intentionally Omitted.]
Exhibit C --    Form of Collateral Agreement
Exhibit D --    Form of U.S. Tax Compliance Certificate
Exhibit E --    Form of Borrowing Request
Exhibit F --    Form of Interest Election Request
Exhibit G --     Form of Promissory Note





















--------------------------------------------------------------------------------




CREDIT AGREEMENT dated as of June 20, 2014 (the “Agreement”), among J. C. PENNEY
COMPANY, INC. (“Holdings”), J. C. PENNEY CORPORATION, INC. (“Parent Borrower”),
J. C. PENNEY PURCHASING CORPORATION (“Purchasing”), the lenders listed on the
signature pages hereof or pursuant to any joinder hereto or through an
assignment as Revolving Lenders or Term Lenders, as applicable (collectively,
the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, “Administrative Agent”) and Revolving Agent (in such
capacity, “Revolving Agent”), BANK OF AMERICA, N.A., as Term Agent (in such
capacity, “Term Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF
AMERICA, N.A., as co-collateral agents (collectively, in such capacity, the
“Co-Collateral Agents”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as LC Agent (in
such capacity, “LC Agent”), BANK OF AMERICA, N.A., WELLS FARGO SECURITIES LLC,
J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, and GOLDMAN SACHS BANK USA, as
Term Joint Bookrunners and Term Joint Lead Arrangers (collectively “Term Lead
Arrangers”),WELLS FARGO BANK, NATIONAL ASSOCIATION, BANK OF AMERICA, N.A., J.P.
MORGAN SECURITIES LLC, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, HSBC BANK USA,
N.A., CIT FINANCE LLC, CITIZENS BANK, NATIONAL ASSOCIATION, and REGIONS BUSINESS
CAPITAL, A DIVISION OF REGIONS BANK, as Revolving Joint Bookrunners and
Revolving Joint Lead Arrangers (collectively “Revolving Lead Arrangers”, and
together with Term Lead Arrangers, collectively, “Lead Arrangers”), BANK OF
AMERICA, N.A., as Syndication Agent (in such capacity, “Syndication Agent”), and
J.P. MORGAN SECURITIES LLC, BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, HSBC BANK
USA, N.A., CIT FINANCE LLC, CITIZENS BANK, NATIONAL ASSOCIATION, and REGIONS
BANK, as Joint Documentation Agents (in such capacity, “Joint Documentation
Agents”).
W I T N E S S E T H:
WHEREAS, Holdings, Parent Borrower and Purchasing have requested that Agent and
Lenders enter into financing arrangements with Borrowers pursuant to which
Lenders may make loans and provide other financial accommodations to Borrowers;
and
WHEREAS, each Lender is willing to agree (severally and not jointly) to make
such loans and provide such financial accommodations to Borrowers on the terms
and conditions set forth herein and Administrative Agent, Term Agent, Revolving
Agent and LC Agent are willing to act in such capacities on the terms and
conditions set forth herein and the other Loan Documents;
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the undersigned hereby agree
as follows:
ARTICLE I
Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABL Priority Collateral” has the meaning assigned to it in the Existing
Intercreditor Agreement.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

1







--------------------------------------------------------------------------------






“Account Debtor” means any Person obligated on an Account.
“Account Parties” means the Parent Borrower and Purchasing.
“Accounts” means “accounts” as defined in the UCC, and also means Payment
Intangibles and any right to payment of a monetary obligation, whether or not
earned by performance, (a) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered or (c) arising out of the use of a credit, debit or charge card or
information contained on or for use with the card. The term “Account” does not
include (i) rights to payment evidenced by chattel paper or an instrument, (ii)
commercial tort claims, (iii) deposit accounts, (iv) investment property, (v)
letter-of-credit rights or letters of credit, or (vi) rights to payment for
money or funds advanced other than Payment Intangibles and any rights arising
out of the use of a credit, debit or charge card or information contained on or
for use with the card.
“Acquisition” means, with respect to any Person (a) an investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit or division of another
Person, or (c) any merger or consolidation of such Person with any other Person
or other transaction or series of transactions resulting in the acquisition of
all or substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, in each case in any transaction or group of
transactions which are part of a common plan.
“Additional Costs” has the meaning assigned to such term in Section 2.14(c).
“Additional Grantor” means any Subsidiary of the Parent Borrower that is
designated by the Parent Borrower, with the prior written consent of the
Administrative Agent, to become a party to the Collateral Agreement for the
purpose of granting a security interest in such Subsidiary’s inventory; provided
that the Parent Borrower shall cause the Collateral and Guarantee Requirement to
be satisfied with respect to such Subsidiary immediately upon such Subsidiary
becoming an Additional Grantor.
“Additional Term Loans” has the meaning assigned to such term in Section 2.22.
“Adjusted Excess Availability” means, at any time, the sum of (a) the amount
equal to (i) the Revolving Credit Line Cap minus (ii) the total Revolving Credit
Exposures outstanding at such time, plus (b) the amount of Qualified Cash at
such time (not to exceed $125,000,000).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided, that, notwithstanding
the foregoing, for purposes of the Term Loans and Obligations arising in respect
thereof, in no event shall the Adjusted LIBO Rate at any time be deemed to be
less than 1.00% per annum.
“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

2







--------------------------------------------------------------------------------




“Agents” means Administrative Agent, Co-Collateral Agents, LC Agent, Revolving
Agent and Term Agent, each in such capacity.
“Agreement” has the meaning set forth in the preamble hereto.
“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by Term Agent consistent with generally
accepted financial practices, taking into account the interest rate, margin,
original issue discount, upfront fees and “eurodollar rate floors” or “base rate
floors”; provided that (i) original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness and (ii) (A) customary arrangement, structuring, underwriting,
amendment, commitment or similar fees paid solely to the applicable arrangers or
agents (or their respective affiliates) with respect to such Indebtedness, (B)
fees that are not paid generally to the lenders providing such Indebtedness, and
(C) fluctuations in the LIBO Rate shall be excluded.
“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate,
and (c) the Adjusted LIBO Rate plus 1.00%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBO Rate,
respectively.
“Amortization Reserve” means, on any date, a Reserve equal to the excess, if
any, of (a) the aggregate amount of all payments of principal in respect of
Permitted First-Lien Indebtedness and Permitted Second-Lien Indebtedness
scheduled to be paid within 90 days after such date over (b) $20,000,000.
“Applicable Commitment Fee Percentage” means 0.375% per annum.
“Applicable Lending Office” means, for each Issuing Bank or Lender, the office
or branch of such Issuing Bank or Lender (or an affiliate of such Issuing Bank
or Lender) designated in an Administrative Questionnaire delivered by such
Issuing Bank or Lender to the Administrative Agent or such other office or
branch of such Issuing Bank or Lender as such Issuing Bank or Lender may, from
time to time, in accordance with the terms of this Agreement, specify to the
Administrative Agent, the Borrowers and the Account Parties as the office or
branch by which its Letters of Credit, Loans or Commitments, as applicable, are
to be made and maintained.
“Applicable Percentage” means, with respect to any Lender, at any time, the
fraction, expressed as a percentage, (a) the numerator of which, in the case of
a Revolving Lender, is the Revolving Commitment of such Revolving Lender and in
the case of a Term Lender, is the then outstanding principal amount of the Term
Loans owing to such Term Lender and (b) the denominator of which is the sum of
(i) the Revolving Maximum Credit plus (ii) the aggregate principal amount of the
Term Loans then outstanding; provided that when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean such percentage disregarding any Defaulting
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.
“Applicable Revolving Loan Margin” means, as of any date of determination and
with respect to ABR Revolving Loans or Eurodollar Revolving Loans, as
applicable, the applicable margin set forth in the following table that
corresponds to the Quarterly Average Excess Availability of Borrowers for the
most recently completed fiscal quarter of Borrowers; provided, that, (i) for the
period from the Closing Date through and including the last day of the second
full fiscal quarter of Borrowers after the Closing

3







--------------------------------------------------------------------------------




Date, the Applicable Revolving Loan Margin shall be set at Level II, (ii) the
Applicable Revolving Loan Margin will be adjusted and effective as of the first
day of each fiscal quarter of Borrowers thereafter based on the below grid and
shall remain in effect until adjusted thereafter as of the first day of the next
fiscal quarter, and (iii) if any Borrowing Base Certificate is at any time
restated or otherwise revised (including as a result of a field examination) or
if the information set forth in any Borrowing Base Certificates otherwise proves
to be false or incorrect such that the Applicable Revolving Loan Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand:
Level
Quarterly Average Excess Availability
Applicable Eurodollar Rate Margin
Applicable ABR Margin
I
Equal to or greater than 66.67% of the Revolving Commitments
2.50%
1.50%
II
Greater than or equal to 33.33% of the Revolving Commitments but less than
66.67% of the Revolving Commitments
2.75%
1.75%
III
Less than 33.33% of the Revolving Commitments
3.00%
2.00%



“Applicable Revolving Percentage” means, with respect to any Revolving Lender,
at any time, the fraction expressed as a percentage, (a) the numerator of which
is the Revolving Commitment of such Revolving Lender and (b) the denominator of
which is the total Revolving Commitments; provided that when a Defaulting Lender
shall exist, “Applicable Revolving Percentage” shall mean such percentage
disregarding any Defaulting Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Revolving Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments.
“Applicable Term Loan Margin” means (a) with respect to any outstanding portion
of the Term Loans that are Eurodollar Loans, 4.00% per annum, and (b) with
respect to any outstanding portion of the Term Loans that are ABR Loans, 3.00%
per annum.
“Applicable Term Percentage” means, with respect to any Term Lender, at any
time, the fraction expressed as a percentage, (a) the numerator of which is the
principal amount of the Term Loans then owing to such Lender and (b) the
denominator of which is the aggregate principal amount of the Term Loans then
outstanding.
“Approved Revolving Fund” means any Fund that is administered or managed by (a)
a Revolving Lender, (b) an Affiliate of a Revolving Lender, (c) an entity or an
Affiliate of an entity that administers or manages a Revolving Lender that is an
Approved Fund or (d) an advisor under common control with such Revolving Lender,
Affiliate or advisor, as applicable.
“Approved Term Fund” means any Fund that is administered or managed by (a) a
Term Lender, (b) an Affiliate of a Term Lender, (c) an entity or an Affiliate of
an entity that administers or

4







--------------------------------------------------------------------------------




manages a Term Lender that is an Approved Fund or (d) an advisor under common
control with such Term Lender, Affiliate or advisor, as applicable.
“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person (including the voluntary termination of a lease or other
contract for consideration), in one transaction or a series of transactions, of
all or any part of Holdings’ or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests of any of Holdings’ Subsidiaries, other than (i)
inventory (or other assets) sold, leased or licensed out in the ordinary course
of business (excluding any such sales, leases or licenses out by operations or
divisions discontinued or to be discontinued), (ii) any disposition (which for
purposes of this definition shall have the meaning assigned thereto in Section
6.7 of the Existing Term Loan Agreement as in effect on the date hereof)
permitted by Section 6.7 of the Existing Term Loan Agreement as in effect on the
date hereof of or with respect to assets (A) not constituting Collateral (which
for purposes of this definition shall have the meaning assigned to such term in
the Existing Term Loan Agreement as in effect on the date hereof) or (B) not
required to become Collateral pursuant to Schedule 5.15 of the Existing Term
Loan Agreement as in effect on the date hereof, (iii) any disposition permitted
by Section 6.7 of the Existing Term Loan Agreement as in effect on the date
hereof or with respect to assets which are required to become Collateral
pursuant to clause 6 of Schedule 5.15 of the Existing Term Loan Agreement as in
effect on the date hereof (whether or not such assets constitute Collateral at
the time of such disposition), (iv) any other disposition permitted by Section
6.7 of the Existing Term Loan Agreement as in effect on the date hereof other
than pursuant to clauses (m), (p), (s) or (u) (with respect to any termination
of a ground lease constituting Collateral or required to become Collateral
pursuant to Section 5.15) thereof, and (v) sales, leases or licenses out of
other assets for aggregate consideration of less than $5,000,000 in the
aggregate during any fiscal year of Holdings and its Subsidiaries.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Revolving Lender” has the meaning set forth in Section 2.22(a).
“Augmenting Term Lender” has the meaning set forth in Section 2.22(c).
“Availability” or “Excess Availability” means, at any time, the amount equal to
(a) the Revolving Credit Line Cap minus (b) the total Revolving Credit Exposures
outstanding at such time.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
“Bank of America” means Bank of America, N.A.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrowers” means the Parent Borrower, Purchasing and, if eligible to be a
Borrower at the time in accordance with Section 2.20, each other Borrowing
Subsidiary.
“Borrowing” means a Revolving Borrowing or a Term Loan Borrowing, as the context
requires.

5







--------------------------------------------------------------------------------




“Borrowing Base” means, at any time, an amount equal to:
(a)85% of Eligible Accounts of Borrowers; plus


(b)90% of the Eligible Credit Card Receivables of Borrowers; plus


(c)90% of the Net Recovery Percentage of Eligible Inventory multiplied by the
value of the Eligible Inventory of Borrowers (with value at Cost); minus


(d)the Term Loan Reserve; minus


(e)other Reserves established by the Co-Collateral Agents in their Permitted
Discretion.


The Borrowing Base shall be determined by reference to the Borrowing Base
Certificate most recently delivered to the Administrative Agent pursuant to
Section 5.01(g), subject to adjustments and changes made by the Co-Collateral
Agents in their Permitted Discretion as provided herein. Notwithstanding
anything contained herein to the contrary, as of any date of determination, the
portion of the Borrowing Base attributable to Eligible In-Transit Inventory
shall not exceed 5% of the portion of the Borrowing Base attributable to
Eligible Inventory. The Parent Borrower shall promptly upon (but in any event
within 5 Business Days after) the consummation thereof give the Administrative
Agent written notice of any disposition, together with such information as shall
be required for the Administrative Agent to adjust the Borrowing Base to reflect
such disposition, of (1) a Loan Party or (2) Collateral having a fair market
value in excess of (A) $50,000,000, if at the time of such disposition the
Revolving Credit Exposure (not including any LC Exposure) shall not exceed
$50,000,000 and the LC Exposure shall not exceed $300,000,000, and (B)
$30,000,000, at any other time. To the extent that such Reserve is in respect of
amounts that may be payable to third parties the Co-Collateral Agents may, at
their option, deduct such Reserve from the amount equal to the Revolving Maximum
Credit, at any time that the Revolving Maximum Credit is less than the amount of
the Borrowing Base. At any time that the amount of the Borrowing Base
(calculated without regard to the Term Loan Reserve) is greater than the sum of
the Revolving Maximum Credit and the initial principal amount of the Term Loans
as of the Closing Date, the Term Loan Reserve shall be deducted from such
aggregate amount, rather than the Borrowing Base. The foregoing shall not limit
the ability of the Co-Collateral Agents to establish, change or eliminate any
Reserves in their Permitted Discretion.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Parent Borrower, in respect
of the Borrowing Base pursuant to Section 5.01(g), in the form previously agreed
between the Administrative Agent and the Parent Borrower.
“Borrowing Request” means a request by a Borrower for a Revolving Borrowing or a
Term Borrowing, in each case in accordance with Section 2.03.
“Borrowing Subsidiary” means Purchasing and any other Subsidiary with respect to
which a Subsidiary Borrower Election shall have been executed and delivered as
provided in Section 2.20 and with respect to which a Subsidiary Borrower
Termination has not been executed and delivered as provided in Section 2.20.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that,

6







--------------------------------------------------------------------------------




when used in connection with a Eurodollar Loan, the term “Business Day” shall
also exclude any day on which banks are not open for dealings in dollar deposits
in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Dominion Period” means the period beginning when (a) Excess Availability
shall have been less than the greater of (i) 12.5% of the Revolving Credit Line
Cap or (ii) $175,000,000, in each case, for 2 consecutive Business Days, or (b)
a Specified Event of Default shall exist or have occurred and be continuing;
provided, that:
(i) to the extent that the Cash Dominion Period has occurred due to clause (a)
of this definition, if Excess Availability shall be equal to or greater than the
applicable amount for at least 30 consecutive calendar days, the Cash Dominion
Period shall no longer be deemed to exist or be continuing until such time as
Excess Availability may again be less than the applicable amount specified in
clause (a) above for 2 consecutive Business Days, and
(ii) to the extent that the Cash Dominion Period has occurred due to clause (b)
of this definition, at any time that such Specified Event of Default is cured or
waived or otherwise no longer exists, the Cash Dominion Period shall no longer
be deemed to exist or be continuing until such time as there may be another Cash
Dominion Period.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person other than Holdings or a
wholly owned Subsidiary of Holdings of any Equity Interest in the Parent
Borrower; (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder as in effect on the Closing Date) other than any retirement or
savings plan for employees of Holdings and its Subsidiaries, of Equity Interests
representing more than 42.5% of either the aggregate ordinary voting power or
the aggregate equity value represented by the issued and outstanding Equity
Interests in Holdings; (c) occupation of a majority of the seats (other than
vacant seats) on the board of directors of Holdings by Persons who were neither
(i) nominated by the board of directors of Holdings, or a committee thereof, nor
(ii) appointed by directors so nominated; or (d) the occurrence of any “change
in control” (or similar event, however denominated), under and as defined in any
indenture or other agreement or instrument evidencing, governing the rights of
the holders of or otherwise relating to any Material Indebtedness.
Notwithstanding the foregoing, the acquisition by a financial institution of
Equity Interests in Holdings acquired by such financial institution pursuant to
an underwriting arrangement in the ordinary course of its business shall not
constitute a “Change in Control”.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or any Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided, however,
that, notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International

7







--------------------------------------------------------------------------------




Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
“Charges” has the meaning assigned to such term in Section 9.13.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Swingline Loans or Protective Advances.
“Closing Date” means June 20, 2014.
“Co-Collateral Agents” means Wells Fargo and Bank of America.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all “Collateral”, as defined in the Collateral
Agreement.
“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
the Administrative Agent and any third party (including any bailee, consignee,
customs broker or other similar Person) in possession of any Collateral or any
landlord of any Loan Party for any real property where any Collateral is
located.
“Collateral Agreement” means the Guarantee and Collateral Agreement among the
Guarantee Parties, the Additional Grantors and the Administrative Agent,
substantially in the form of Exhibit C.
“Collateral and Guarantee Requirement” means the requirement that:
(a)the Administrative Agent shall have received from each Loan Party either (i)
a counterpart of the Collateral Agreement duly executed and delivered on behalf
of such Loan Party or (ii) in the case of any Person that becomes a Loan Party
after the Closing Date, a supplement to the Collateral Agreement, in
substantially the form specified therein, duly executed and delivered on behalf
of such Loan Party;


(b)all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Collateral Agreement and perfect such Liens to the extent required by,
and with the priority required by, the Collateral Agreement, shall have been
filed, registered or recorded or delivered to the Administrative Agent for
filing, registration or recording;


(c)the Administrative Agent shall have received a counterpart, duly executed and
delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as the case may be, of a Control Agreement with respect
to each Deposit Account maintained by any Loan Party and each Securities Account
maintained by any Loan Party, in each case in respect of which a Control
Agreement is required by Section 5.16 or by the Collateral Agreement and the
requirements of Section 5.16 and the Collateral Agreement relating to the
concentration and application of collections on accounts shall have been
satisfied; and


(d)each Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of each Security
Document, the performance of its obligations thereunder and the granting by it
of the Liens thereunder.

8







--------------------------------------------------------------------------------




“Collateral Cooperation Agreement” means an agreement between the Administrative
Agent and the trustee or the collateral agent (or equivalent agent or
representative) for holders of any Permitted First-Lien Indebtedness or
Permitted Second-Lien Indebtedness secured by any real property or Intellectual
Property, in form and substance reasonably satisfactory to the Administrative
Agent and otherwise consistent with the then existing market practice, which
provides for, among other things, (a) access rights in favor of the
Administrative Agent and the Loan Parties for the benefit of the Secured Parties
upon the occurrence and during the continuance of an Event of Default to all
locations where Collateral is located and (b) to the extent the representative
of such Permitted First-Lien Indebtedness or Permitted Second-Lien Indebtedness,
as applicable, has rights to do so, the non-exclusive, royalty free right of the
Administrative Agent and the Secured Parties to use the Intellectual Property
(as defined in the Collateral Agreement) of the Loan Parties for the purpose of
enabling the Administrative Agent to exercise rights and remedies under the Loan
Documents with respect to Collateral consisting of Inventory during the
continuance of an Event of Default. The execution and delivery by the
Administrative Agent of a Collateral Cooperation Agreement shall be conclusive
evidence that such Collateral Cooperation Agreement is reasonably satisfactory
to the Administrative Agent and otherwise consistent with then existing market
practice. Notwithstanding anything to the contrary herein, it is understood and
agreed that any joinder to the Existing Intercreditor Agreement executed and
delivered by the trustee or the collateral agent (or equivalent agent or
representative) for holders of any Permitted First-Lien Indebtedness or
Permitted Second-Lien Indebtedness secured by any real property or Intellectual
Property, shall be deemed to constitute a “Collateral Cooperation Agreement”
that meets each of the requirements of this definition.
“Commitment” means, with respect to each Revolving Lender, the Revolving
Commitment of such Revolving Lender or with respect to each Term Lender, the
Term Commitment of such Term Lender, as the case may be.
“Commitment Letter” means the Commitment Letter, dated as of May 14, 2014, among
the Lead Arrangers, certain of their Affiliates and the Parent Borrower.
“Commitment Parties” means the Lead Arrangers (each as identified on the cover
page of this Agreement) and their Affiliates that are Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Concentration Account” has the meaning set forth in Section 5.16(c).
“Consenting Lender” has the meaning set forth in Section 2.23(b).
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period (disregarding any non-cash charges or credits related to any
Plan, any non-qualified supplemental pension plan maintained, sponsored or
contributed to by Holdings or any ERISA Affiliate, or any Multiemployer Plan)
plus: (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of: (i) consolidated interest expense for such
period, plus (ii) consolidated financing costs associated with securitization
programs for such period, plus (iii) consolidated income tax expense for such
period, plus (iv) all amounts attributable to depreciation and amortization for
such period, plus (v) any extraordinary, unusual or non-recurring charges for
such period, plus (vi) any fees, expenses or charges related to any equity
offering, permitted acquisition or other investment, Asset Sale or other
disposition, or incurrence or refinancing of (or amendment or other modification
to the documents evidencing any) Indebtedness (in each case, whether or not
successful or consummated) permitted to be made or incurred hereunder, including
fees, expenses or charges relating to the Restructuring Transactions, plus (vii)
any premium, make-whole or penalty payments that are

9







--------------------------------------------------------------------------------




required to be made in connection with any prepayment of Indebtedness, plus
(viii) any non-cash charges for such period; provided that in the event Holdings
or any Subsidiary makes any cash payment in respect of any such non-cash charge,
such cash payment shall be deducted from Consolidated Adjusted EBITDA in the
period in which such payment is made, plus (ix) the amount of cash restructuring
charges and curtailments and modifications to pension and post-retirement
employee benefit plans incurred during such period; and minus: (b) without
duplication and to the extent included in determining such Consolidated Net
Income, the sum of: (i) any extraordinary, unusual or non-recurring gains for
such period, plus (ii) non-cash gains for such period, plus (iii) any gains
resulting from repurchases of loans under the Existing Term Loan Agreement
pursuant to Section 10.6(i) thereof as in effect on the date hereof; all
determined on a consolidated basis in accordance with GAAP.
“Consolidated Capital Expenditures” means, for any period, with respect to
Holdings, the aggregate of all expenditures by Holdings and its consolidated
Subsidiaries for the acquisition or leasing (pursuant to Capital Lease
Obligations) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that are
required to be capitalized under GAAP on a consolidated balance sheet of
Holdings and its consolidated Subsidiaries; provided, that, Consolidated Capital
Expenditures for Holdings and its consolidated Subsidiaries shall not include:
(a) expenditures to the extent they are made with proceeds of the issuance of
Equity Interests of Holdings, (b) expenditures with proceeds of insurance
settlements, condemnation awards, eminent domain and other settlements in
respect of lost (including through eminent domain), destroyed, damaged or
condemned assets, equipment or other property, (c) interest capitalized during
such period to the extent included in Consolidated Cash Interest Expense, (d)
expenditures that are accounted for as capital expenditures of Holdings or any
consolidated Subsidiary and that actually are (i) paid for by a third party
(excluding Holdings or any consolidated Subsidiary thereof) and for which
neither Holdings nor any Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period) or (ii)
contractually required to be, and are, reimbursed to the Loan Parties in cash by
a third party (including landlords) during such period, (e) the book value of
any asset owned by Holdings or any of its consolidated Subsidiaries prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of Holdings or such consolidated
Subsidiary reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period, (f) the
purchase price of equipment purchased during such period to the extent the
consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a sale
of used or surplus equipment made within ninety (90) days of the time of such
purchase, in each case, in the ordinary course of business, and (g) expenditures
to the extent constituting any portion of the purchase price of an acquisition
of, or investment in, a business or line of business permitted under Section
6.04, which, in accordance with GAAP, are or should be capitalized under GAAP.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense during such period (excluding interest which is payable in
kind, but including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements entered into to hedge interest rates to the extent
such net costs are allocable to such period in accordance with GAAP (for
purposes of clarification, excluding fees and expenses paid in connection with
the establishment of this Agreement)), all determined on a consolidated basis in
accordance with GAAP.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Permitted Investments.

10







--------------------------------------------------------------------------------




“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding the current portion of long term debt.
“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to: (a) the sum, without duplication, of the amounts for such period of
(i) Consolidated Net Income, plus, (ii) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-cash charges, including
for depreciation and amortization (excluding any such non-cash charge to the
extent that it represents an accrual or reserve for potential cash charge in any
future period or amortization of a prepaid cash gain that was paid in a prior
period), plus (iii) the Consolidated Working Capital Adjustment; minus: (b)
non-cash gains increasing Consolidated Net Income for such period; minus: (c)
the sum, without duplication and to the extent not included in the determination
of Consolidated Net Income, of the amounts for such period paid from Internally
Generated Cash of: (i) scheduled repayments and mandatory prepayments of
Indebtedness for borrowed money (excluding repayments or prepayments of (A) Term
Loans, (B) the loans under the Existing Term Loan Agreement and (C) any
revolving credit facility, unless, in the case of this subclause (C) there is an
equivalent permanent reduction in commitments thereunder) and scheduled
repayments and mandatory prepayments of Capital Lease Obligations (excluding any
interest expense portion thereof), plus (ii) Consolidated Capital Expenditures,
plus (iii) payments in respect of long-term liabilities other than Indebtedness,
plus (iv) investments and acquisitions permitted to be made under Section 6.04,
plus (v) the aggregate amount of all other operating expenditures, plus (vi) the
aggregate amount of fees, expenses and charges related to any equity offering,
permitted acquisition or other investment, Asset Sale or other disposition, or
incurrence or refinancing of (or amendment or other modification to the
documents evidencing any) Indebtedness (in each case, whether or not successful
or consummated) permitted to be made or incurred hereunder, including fees,
expenses and charges relating to the Transactions, plus (viii) any Restricted
Payments made pursuant to clauses (i), (j), (k) or (l) of Section 6.4 of the
Existing Term Loan Agreement (as in effect on the date hereof), plus (ix) the
aggregate amount of any premium, make-whole or penalty payments that are
required to be made in connection with any prepayment of Indebtedness.
“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
Holdings and the Subsidiaries for such period, including any interest that is
capitalized rather than expensed for such period.
“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than Holdings) in which any other Person (other
than Holdings or any Subsidiary or any director holding qualifying shares in
compliance with applicable law) owns an Equity Interest, except to the extent of
the amount of dividends or other distributions actually paid to Holdings or any
of the Subsidiaries during such period, and (b) the income or loss of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with Holdings or any Subsidiary or the date that such Person’s
assets are acquired by Holdings or any Subsidiary.
“Consolidated Total Debt” means, as at any date of determination, (a) the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries (or, if higher, the par value or stated face amount outstanding of
all such Indebtedness (other than zero coupon Indebtedness) determined on a
consolidated basis in accordance with GAAP, minus (b) the aggregate stated
balance sheet amount of cash and cash equivalents (in each case, free and clear
of all Liens, other than Permitted Liens and Liens permitted under Section
6.02(a) or 6.02(m)) in excess of the Operating Cash Threshold.
“Consolidated Working Capital” means, as at any date of determination, the
excess of

11







--------------------------------------------------------------------------------




Consolidated Current Assets of Holdings and its Subsidiaries over Consolidated
Current Liabilities of Holdings and its Subsidiaries.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
acquisition of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of any Person during such
period; provided that there shall be included with respect to any such
acquisition during such period an amount (which may be a negative number) by
which the Consolidated Working Capital acquired in such acquisition as at the
time of such acquisition exceeds (or is less than) Consolidated Working Capital
at the end of such period.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Account” has the meaning set forth in Section 5.16(b).
“Control Agreement” means, with respect to any Deposit Account or Securities
Account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
the case may be, with which such account is maintained. It is understood and
agreed that (after the references therein to JPMorgan Chase Bank, N.A. as agent
under the Existing ABL Credit Agreement are replaced with references to Wells
Fargo Bank, National Association as Administrative Agent under this Agreement),
the control agreements in effect on the date hereof under the Existing ABL
Credit Agreement as received by Administrative Agent prior to the date hereof
are in form and substance satisfactory to the Administrative Agent.
“Cost” means the cost of purchases of Inventory, as reported on the Loan
Parties’ financial stock ledger based upon the Loan Parties’ accounting
practices in effect on the Closing Date or accounting practices in effect
thereafter and consented to by the Administrative Agent in its Permitted
Discretion.
“Credit Rating” means, in the case of Moody’s, the “Corporate Family Rating” (or
its equivalent) assigned by Moody’s to Holdings and, in the case of S&P, the
“Issuer Credit Rating” assigned by S&P to Holdings.
“Customary Mandatory Prepayment Terms” means, in respect of any Indebtedness,
terms requiring any obligor in respect of such Indebtedness to Pay (or offer to
Pay) such Indebtedness (a) in the event of a “change in control” (or similar
event), (b) in the event of an “asset sale” (or similar event, including
condemnation or casualty), provided that such mandatory Payment (or offer to
Pay) (i) can be avoided pursuant to customary reinvestment rights (it being
understood that the terms of such Indebtedness may include additional customary
means of avoiding the applicable Payment) and (ii) shall not apply to the sale
or disposition of Collateral except, in the case of Permitted Second-Lien
Indebtedness, on the same terms as those in the Loan Documents (subject to the
relevant Intercreditor Agreement), and (c) in the case of any Indebtedness that
constitutes a term loan, on account of annual “excess cash flow” on terms
approved by the Administrative Agent (such approval not to be unreasonably
withheld). Holdings or the Parent Borrower may provide a certificate of a
Financial Officer to the effect that the terms of any reinvestment rights or
other means of avoiding the applicable Payment referred to in

12







--------------------------------------------------------------------------------




clause (b)(i) above are customary, and such determination shall be conclusive
unless the Administrative Agent shall have objected to such determination within
five Business Days following its receipt of such certificate and the draft
documentation governing such Indebtedness.
“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among a Loan Party, a customs broker,
freight forwarder or carrier and the Administrative Agent, in which the customs
broker, freight forwarder or carrier acknowledges that it has control over and
holds the documents evidencing ownership of the subject Inventory for the
benefit of the Administrative Agent, and agrees, upon notice from the
Administrative Agent, to hold and dispose of the subject Inventory solely as
directed by the Administrative Agent.
“Debtor Relief Law” means the Bankruptcy Code of the United States of America
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
“Declining Lender” has the meaning set forth in Section 2.23(b).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that (a) has failed to (i) fund all or any portion of its Loans within two
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Parent Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Agent, any
Issuing Bank, any Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit, Protective Advances or Swingline Loans) within two Business Days of
the date when due, (b) has notified the Parent Borrower, the Administrative
Agent or any Issuing Bank or Swingline Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Parent Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender





13







--------------------------------------------------------------------------------




under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Parent Borrower, each Issuing Bank, each Swingline Lender and each Lender.
“Deposit Account” means any “deposit account”, within the meaning of Article 9
of the UCC, of any Loan Party.
“Designated Secured Obligations Reserve” means, at any time, a reserve equal to
the aggregate amount of the Designated Secured Other Obligations at such time.
The Designated Secured Obligations Reserve at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 5.01(g), it being understood that the
Borrowing Base Certificate will include a certification of the Designated
Secured Other Obligations at each delivery.
“Designated Secured Other Obligations” means the Designated Secured Treasury
Services Obligations and the Designated Secured Swap Obligations.
“Designated Secured Swap Obligations” means the Secured Swap Obligations in
respect of which the Parent Borrower shall have provided a written notice to the
Administrative Agent designating such Secured Swap Obligations as Designated
Secured Swap Obligations.
“Designated Secured Treasury Services Obligations” means the Secured Treasury
Services Obligations in respect of which the Parent Borrower shall have provided
a written notice to the Administrative Agent designating such Secured Treasury
Services Obligations as Designated Secured Treasury Services Obligations.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06A.
“Disqualified Equity Interest” means any Equity Interest that by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable, either mandatorily or at the option of the holder thereof), or
upon the happening of any event or condition:
(a)matures or is mandatorily Payable (other than solely for Equity Interests
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests), whether pursuant to a sinking fund
obligation or otherwise, prior to the Specified Date (measured as of the time
that such Equity Interest is issued);


(b)is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests), prior to the Specified Date (measured as of
the time that such Equity Interest is issued); or


(c)is Payable or is required to be Paid (other than solely for Equity Interests
that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests) by Holdings or any of its
Affiliates, in whole or in part, at the option of the holder thereof, prior to
the Specified Date (measured as of the time that such Equity Interest is
issued);


provided that clauses (a) and (c) hereto (other than the exclusions set forth
therein) shall not apply to any requirement of mandatory Payment that is
contingent upon an asset disposition (or similar event, including condemnation
or casualty), the incurrence of Indebtedness or a “change of control” if such

14







--------------------------------------------------------------------------------




mandatory Payment can be avoided through Payment of Loans or through investments
by Holdings or any of its Subsidiaries in assets to be used in their businesses
or if such mandatory Payment is contingent upon prior payment in full of the
Obligations, and provided, further, that Equity Interests issued to any employee
benefit plan, or by any such plan to any employees of Holdings or any of its
Subsidiaries, shall not constitute Disqualified Equity Interests solely because
they may be required to be Paid in order to satisfy applicable statutory or
regulatory obligations.
“Disqualified Lenders” means:
(a)those Persons, identified by Parent Borrower in writing to the Administrative
Agent and Term Agent prior to the Closing Date as direct competitors of Parent
Borrower or any of its Subsidiaries that is an operating company (it being
understood and agreed that any bona fide debt funds of any financial investors
in such operating company shall not constitute a direct competitor thereof), or
any of their respective Affiliates to the extent that such Affiliates are
clearly identifiable as such on the basis of their name;


(b)those Persons identified by Parent Borrower in writing to the Administrative
Agent and Term Agent from time to time after the Closing Date that become a
direct competitor of Parent Borrower and its Subsidiaries after the Closing
Date, and are approved by Administrative Agent and Term Agent and which Person
is an operating company, provided, that such supplemental list shall not apply
to retroactively make any party a “Disqualified Lender” and disqualify any
parties that have previously acquired an assignment of or participation interest
in the Commitments; and


(c)any other Person and its Affiliates, each of which are identified in writing
to the Administrative Agent and Term Agent by Parent Borrower prior to the
Closing Date, and any other Affiliates of such Person to the extent that such
Affiliates are clearly identifiable as such on the basis of their name.


Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that the neither the Administrative Agent, the Term Agent nor any other
Agent will have any responsibility or obligation to determine whether any Lender
or potential Lender is a Disqualified Lender and neither the Administrative
Agent, the Term Agent nor any other Agent will have any liability with respect
to any assignment made to a Disqualified Institution.


“dollars” or “$” refers to lawful money of the United States of America.
“Eligible Accounts” means, as of any date of determination, the Accounts of the
Loan Parties which in accordance with the terms hereof are not excluded as
ineligible by virtue of one or more of the criteria set forth below. None of the
following shall be Eligible Accounts:
(a)Accounts that are not subject to a perfected first-priority Lien securing the
Obligations pursuant to the terms of the Collateral Agreement, or that are
subject to any Lien whatsoever other than (i) Permitted Encumbrances that do not
have priority over the Lien securing the Obligations pursuant to the terms of
the Collateral Agreement or (ii) the Lien to secure Indebtedness under the
Existing Term Loan Agreement subject to the terms of the Existing Intercreditor
Agreement or other Intercreditor Agreement with respect thereto (provided that
the Co-Collateral Agents may in their Permitted Discretion elect to deem as an
Eligible Account any Account subject to a Specified Involuntary Lien in respect
of which the Co-Collateral Agents shall have established an appropriate
Reserve);

15







--------------------------------------------------------------------------------






(b)Accounts (i) with respect to which the scheduled due date is more than 60
days after the original invoice date, (ii) which are unpaid more than (A) 90
days after the date of the original invoice therefor or (B) 60 days after the
original due date (it being understood that, for purposes of this clause (b),
the original invoice date and the original due date shall be determined without
giving effect to any change in the invoice date or the due date as a result of
any Account being invoiced more than once), or (iii) which have been written off
the books of a Loan Party or otherwise designated as uncollectible (in
determining the aggregate amount from the same Account Debtor that is unpaid
hereunder there shall be excluded the amount of any net credit balances relating
to Accounts due from an Account Debtor which are unpaid more than 90 days from
the date of invoice or more than 60 days from the due date);


(c)Accounts which are owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;


(d)Accounts which are owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to (i) such
Loan Party exceeds 15% (or 20% in the case of any Investment Grade Account
Debtor) of the aggregate amount of Eligible Accounts of such Loan Party or (ii)
all Loan Parties exceeds 15% (or 20% in the case of any Investment Grade Account
Debtor) of the aggregate amount of Eligible Accounts of all Loan Parties.


(e)Accounts with respect to which any covenant, representation, or warranty
contained in this Agreement or in any applicable Security Document has been
breached in any material respect or is not true in all material respects;


(f)Accounts which (i) do not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) are not evidenced by an
invoice or other documentation reasonably satisfactory to the Administrative
Agent which has been sent to the Account Debtor, (iii) represent a progress
billing, (iv) are contingent upon any Loan Party’s completion of any further
performance, (v) represent a sale on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment, cash-on-delivery or any other
repurchase or return basis or (vi) relate to payments of interest;


(g)Accounts for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by such Loan Party;


(h)Accounts with respect to which any check or other instrument of payment has
been returned uncollected for any reason to the extent of such returned payment;


(i)Accounts which are owed by an Account Debtor that (i) has applied for or been
the subject of a petition or application for, suffered, or consented to the
appointment of, any receiver, custodian, trustee, administrator, liquidator or
similar official for such Account Debtor or its assets, (ii) has had possession
of all or a material part of its property taken by any receiver, custodian,
trustee or liquidator, (iii) filed, or had filed against it, under any
insolvency laws, any assignment, application, request or petition for
liquidation, reorganization, compromise, arrangement, adjustment of debts, stay
of proceedings, adjudication as bankrupt, winding-up, or voluntary or
involuntary case or proceeding, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) has become
insolvent, or (vi) ceased operation of its business; provided that,
notwithstanding the foregoing, the Co-Collateral Agents may make eligible in
their Permitted Discretion up to $10,000,000 of post-petition Accounts owing by
any Account Debtor that is a debtor-in-possession under Federal bankruptcy laws;

16







--------------------------------------------------------------------------------






(j)Accounts which are owed by any Account Debtor which has sold all or
substantially all of its assets;


(k)Accounts which are owed by an Account Debtor which (i) does not maintain its
chief executive office in the United States or (ii) is not organized under any
applicable law of the United States, any State of the United States or the
District of Columbia unless, in any such case, such Account is backed by a
letter of credit acceptable to the Administrative Agent which is in the
possession of, has been assigned to and is directly drawable by the
Administrative Agent; provided that the Co-Collateral Agents may make up to
$10,000,000 of such Accounts eligible in their Permitted Discretion;


(l)Accounts which are owed in any currency other than dollars;


(m)Accounts which are owed by any Government Authority (excluding states of the
United States of America) of any country and except to the extent that the
subject Account Debtor is the federal government of the United States of America
and has complied with the Federal Assignment of Claims Act of 1940, as amended
(31 USC. § 3727 et seq. and 41 USC. § 15 et seq.), and any other steps necessary
to perfect the Lien of the Administrative Agent in such Account have been
complied with to the reasonable satisfaction of the Administrative Agent;
provided that the Co-Collateral Agents may make up to $10,000,000 of such
Accounts eligible in their Permitted Discretion;


(n)Accounts which are owed by any Affiliate, employee, officer, director or
stockholder of any Loan Party;


(o)Accounts which are owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness, or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;


(p)Accounts which are subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;


(q)Accounts which are owed by an Account Debtor located in any jurisdiction
which requires filing of a “Notice of Business Activities Report” or other
similar report in order to permit such Loan Party to seek judicial enforcement
in such jurisdiction of payment of such Account, unless (i) such Loan Party has
filed such report or qualified to do business in such jurisdiction or (ii) the
Administrative Agent is satisfied in its Permitted Discretion that the failure
to file such report and inability to seek judicial enforcement can be remedied
without material delay or material cost;


(r)Accounts with respect to which such Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and such Loan Party created a new receivable for the unpaid
portion of such Account;


(s)Accounts which do not comply in all material respects with the requirements
of all applicable laws and regulations, whether federal, provincial,
territorial, state or local, including the Federal Consumer Credit Protection
Act, the Federal Truth in Lending Act and Regulation Z of the Board;


(t)Accounts which are for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports

17







--------------------------------------------------------------------------------




that any Person other than such Loan Party has or has had an ownership interest
in such goods, or which indicates any party other than such Loan Party as payee
or remittance party;


(u)Accounts which were created on cash on delivery terms;


(v)Accounts which are subject to any limitation on assignments or other security
interests (whether arising by operation of law, by agreement or otherwise),
unless the Administrative Agent has determined that such limitation is not
enforceable;


(w)Accounts which are governed by the laws of any jurisdiction other than the
United States, any State thereof or the District of Columbia; provided that the
Co-Collateral Agents may make up to $10,000,000 of such Accounts eligible in
their Permitted Discretion;


(x)Accounts in respect of which the Account Debtor is a consumer within
applicable consumer protection legislation;


(y)Accounts due to a Loan Party from major credit card processors, whether or
not constituting Eligible Credit Card Receivables;


(z)Accounts acquired in an acquisition permitted under this Agreement and any
Accounts (“Additional Accounts”) owned by an Additional Grantor that the Parent
Borrower shall have elected to designate as “Collateral” under the Collateral
Agreement, unless in each case the Co-Collateral Agents shall have conducted
such due diligence as the Co-Collateral Agents may reasonably require, all of
the results of the foregoing to be reasonably satisfactory to the Co-Collateral
Agents; provided, that, (i) the Co-Collateral Agents may, at their option, deem
such Additional Accounts to be Eligible Accounts prior to the conduct of such
due diligence and (ii) the aggregate amount of such Additional Accounts deemed
to be Eligible Accounts by Co-Collateral Agents pursuant to clause (i), together
with the amount of Additional Inventory that may be deemed to be Eligible
Inventory by Co-Collateral Agents pursuant to clause (l)(i) of the definition of
Eligible Inventory, shall not at any time in the aggregate exceed the lesser of
(A) $117,500,000 or (B) 5% of the Borrowing Base at such time; or


(aa)Accounts which the Co-Collateral Agents in their Permitted Discretion
determine may not be paid by reason of the Account Debtor’s inability to pay.


In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that such Loan Party may be obligated to rebate
to an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by such Loan Party to reduce the amount of
such Account.
“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Loan Party from major credit or debit card processors
(including VISA, Mastercard, American Express, Diners Club, DiscoverCard,
Paymentech, LLC and Banc of America Merchant Services, LLC, but excluding GE
Money Bank and any successor thereto under J. C. Penney Corporation’s existing
private label credit card processor agreement) arising in the ordinary course of
business (whether in respect of a credit card, debit card, prepaid card, or
other payment card transaction) and which have been earned by performance, that
are not excluded as ineligible by virtue of one or more of the criteria set
forth below. None of the following shall be Eligible Credit Card Receivables:

18







--------------------------------------------------------------------------------






(a)Accounts that have been outstanding for more than five Business Days from the
date of sale or for such longer period as may be approved by the Co-Collateral
Agents;


(b)Accounts with respect to which a Loan Party does not have good, valid and
marketable title thereto;


(c)Accounts that are not subject to a perfected first-priority Lien securing the
Obligations pursuant to the terms of the Collateral Agreement, or that are
subject to any Lien whatsoever other than (i) Permitted Encumbrances that do not
have priority over the Lien securing the Obligations pursuant to the terms of
the Collateral Agreement or (ii) the Lien to secure Indebtedness under the
Existing Term Loan Agreement subject to the terms of the Existing Intercreditor
Agreement or other Intercreditor Agreement with respect thereto (provided that
the Co-Collateral Agents may in their Permitted Discretion elect to deem as an
Eligible Credit Card Receivable any Account subject to a Specified Involuntary
Lien in respect of which the Co-Collateral Agents shall have established an
appropriate Reserve);


(d)Accounts which are disputed, or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, by the related credit card processor
(but only to the extent of such dispute, counterclaim, offset or chargeback) (it
being the intent that chargebacks in the ordinary course by the credit card
processors shall not be deemed violative of this clause);


(e)Accounts arising from J. C. Penney Corporation’s private label credit card
receivables or any other private label credit card receivables of the Loan
Parties, other than Accounts owed by Persons that are not Loan Parties or
Affiliates of Loan Parties and in respect of which no Person has recourse to any
Loan Party through any repurchase, guarantee or other arrangement, but excluding
those of GE Money Bank and any successor thereto under J. C. Penney
Corporation’s existing private label credit card processor agreement; or


(f)Accounts due from major credit card processors (other than Visa, Mastercard,
American Express, Diners Club, Discover, Paymentech, LLC and Banc of America
Merchant Services, LLC) which the Co-Collateral Agents determine in their
Permitted Discretion to be unlikely to be collected.


“Eligible In-Transit Inventory” means, as of any date of determination, without
duplication of other Eligible Inventory, Inventory (the purchase of which may be
supported by a Letter of Credit or any other letter of credit reasonably
acceptable to the Co-Collateral Agents (which is issued by a bank reasonably
acceptable to the Co-Collateral Agents)): (a)(i) which has been delivered to a
carrier in a foreign port or foreign airport for receipt by a Loan Party in the
United States within 60 days of the date of determination, but which has not yet
been received by a Loan Party or (ii) which has been delivered to a carrier in
the United States for receipt by a Loan Party in the United States within five
Business Days of the date of determination, but which has not yet been received
by a Loan Party, (b) for which the purchase order is in the name of a Loan Party
and title has passed to a Loan Party, (c) except as otherwise agreed by the
Co-Collateral Agents, for which the document of title or waybill reflects a Loan
Party as consignee (along with delivery to a Loan Party or its customs broker of
the documents of title, to the extent applicable, with respect thereto (which
documents may be in electronic format)), (d) as to which the Administrative
Agent has control over the documents of title, to the extent applicable, which
evidence ownership of the subject Inventory (such as by the delivery of a
Customs Broker Agreement), (e) which is insured in accordance with the
provisions of this Agreement and the other Loan Documents, including marine
cargo insurance; and (f) which otherwise is not excluded from the definition of
Eligible Inventory; provided that the Co-Collateral Agents may, upon notice to
the Parent Borrower, exclude any particular Inventory from the definition of
“Eligible In-Transit Inventory” in the event that the Co-Collateral Agents

19







--------------------------------------------------------------------------------




determine that such Inventory is subject to any Person’s right or claim which is
(or is capable of being) senior to, or pari passu with, the Lien of the
Administrative Agent (provided that the Co-Collateral Agents may in their
Permitted Discretion elect to deem as Eligible In-Transit Inventory any such
Inventory subject to a Specified Involuntary Lien in respect of which the
Co-Collateral Agents shall have established an appropriate Reserve), or may
otherwise adversely impact the ability of the Administrative Agent to realize
upon such Inventory.
“Eligible Inventory” means, as of any date of determination, without
duplication, (1) Eligible In-Transit Inventory and (2) Inventory comprised of
finished goods, merchantable and readily saleable to the public in the ordinary
course, in each case that are not excluded as ineligible by virtue of one or
more of the criteria set forth below. None of the following shall be Eligible
Inventory:
(a)Inventory that is not solely owned by a Loan Party, or is leased by or is on
consignment to a Loan Party, or as to which a Loan Party does not have title
thereto;


(b)Inventory (other than any Eligible In-Transit Inventory) that is not located
in the United States of America (or the Commonwealth of Puerto Rico);


(c)Inventory (other than any Eligible In-Transit Inventory) that is not located
at a location that is owned or leased by a Loan Party, except to the extent that
either (i) the Parent Borrower has furnished the Administrative Agent with a
Collateral Access Agreement reasonably acceptable to the Administrative Agent
executed by the applicable owner or lessor or (ii) a Reserve in respect of up to
3 months’ rent payable under the applicable lease or other agreement with
respect thereto is in place; provided, that no such Collateral Access Agreement
or Reserves shall be required for the first 180 days following the Closing Date
in order for such Inventory to constitute Eligible Inventory;


(d)Inventory that is located at a distribution center, retail store or other
location that is leased by a Loan Party, except to the extent that (i) an
appropriate Reserve of up to 3 months’ rent has been established by the
Co-Collateral Agents in their Permitted Discretion with respect to such
distribution center, retail store or other location or, in the case of any
retail store in any jurisdiction not providing for a common law or statutory
landlord’s lien on the personal property of tenants, which lien would be
superior to that of the Administrative Agent, the Co-Collateral Agents have in
their Permitted Discretion determined that no Reserve is required, or (ii) the
Parent Borrower has furnished the Administrative Agent with a Collateral Access
Agreement on terms reasonably acceptable to the Administrative Agent executed by
the Person owning any such distribution center, retail store or other location;
provided that no such Collateral Access Agreement or Reserve shall be required
for the first 180 days following the Closing Date in order for such Inventory to
constitute Eligible Inventory;


(e)Inventory that represents goods which (i) are obsolete, damaged, defective,
“seconds,” classified by the Loan Parties as salvage or aged Inventory, or
otherwise unmerchantable, (ii) are classified by the Loan Parties as awaiting,
or are otherwise being held for, quality control inspection, (iii) are to be
returned to the vendor, (iv) are work in process, custom items or raw materials
or that constitute spare parts or supplies used or consumed in the Loan Parties’
business, (v) are bill and hold goods, or (vi) are not in compliance in all
material respects with all applicable standards imposed by any Governmental
Authority having regulatory authority with respect thereto of which any Loan
Party is aware;


(f)except as otherwise agreed by the Co-Collateral Agents, Inventory that
represents goods that do not conform in all material respects to the
representations and warranties contained in this Agreement or any of the
Security Documents;

20







--------------------------------------------------------------------------------




(g)Inventory that is not subject to a perfected first-priority Lien securing the
Obligations pursuant to the terms of the Collateral Agreement, or that is
subject to any Lien whatsoever other than (i) Permitted Encumbrances that do not
have priority over the Lien securing the Obligations pursuant to the terms of
the Collateral Agreement or (ii) the Lien to secure Indebtedness under the
Existing Term Loan Agreement subject to the terms of the Existing Intercreditor
Agreement or other Intercreditor Agreement with respect thereto (provided that
the Co-Collateral Agents may in their Permitted Discretion elect to deem as
Eligible Inventory any Inventory subject to a Specified Involuntary Lien in
respect of which the Co-Collateral Agents shall have established an appropriate
Reserve);


(h)Inventory that constitutes packaging and shipping material, labels,
manufacturing supplies, display items, samples, bill-and-hold goods, returned or
repossessed goods (other than goods that are undamaged and able to be resold in
the ordinary course of business), defective goods, unfinished goods, goods held
on consignment, goods to be returned to a Loan Party’s suppliers or goods which
are not of a type held for sale in the ordinary course of business;


(i)Inventory as to which casualty insurance in compliance with the provisions of
Section 5.07 is not in effect;


(j)Inventory which has been sold but not yet delivered or Inventory to the
extent that any Loan Party has accepted a deposit therefor;


(k)Inventory that is located on real property subject to a Lien granted by a
Loan Party in favor of any other Person to secure any Permitted First-Lien
Indebtedness or Permitted Second-Lien Indebtedness, except to the extent that
(i) such Loan Party has furnished the Administrative Agent with a Collateral
Cooperation Agreement executed by such Person or (ii) in the event such Loan
Party has not furnished such Collateral Cooperation Agreement, Reserves have
been established by the Co-Collateral Agents in their Permitted Discretion; or


(l)Inventory acquired in an acquisition permitted under this Agreement, and any
inventory (“Additional Inventory”) owned by an Additional Grantor that the
Parent Borrower shall have elected to designate as “Collateral” under the
Collateral Agreement, unless in each case the Co-Collateral Agents shall have
received or conducted (i) appraisals, from appraisers reasonably satisfactory to
the Administrative Agent, of such Inventory to be acquired in such acquisition
or such Additional Inventory and (ii) such other due diligence as the
Co-Collateral Agents may reasonably require, all of the results of the foregoing
to be reasonably satisfactory to the Co-Collateral Agents; provided, that, (i)
the Co-Collateral Agents may, at their option, deem such Additional Inventory to
be Eligible Inventory prior to receiving or the conduct of such appraisals and
such due diligence and (ii) the aggregate amount of such Additional Inventory
that may be deemed to be Eligible Inventory by Co-Collateral Agents pursuant to
clause (i), together with the amount of Additional Accounts that may be deemed
to be Eligible Accounts by Co-Collateral Agents pursuant to clause (z)(i) of the
definition of Eligible Accounts, shall not at any time in the aggregate exceed
the lesser of (A) $117,500,000 or (B) 5% of the Borrowing Base at such time.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings or any

21







--------------------------------------------------------------------------------




Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the final rules and regulations promulgated thereunder,
as from time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) a failure by any Plan
to satisfy the minimum funding standard (as defined in Section 412 of the Code
or Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in “at-risk”
status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the
Code); (e) the incurrence by Holdings or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by Holdings or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans (other than a termination initiated by Holdings or an ERISA Affiliate) or
to appoint a trustee to administer any Plan; (g) the incurrence by Holdings or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (h) the receipt by
Holdings or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Holdings or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) with respect to which Holdings or any ERISA
Affiliate is a “disqualified person” (within the meaning of Section 4975 of the
Code) or a “party in interest” (within the meaning of Section 406 of ERISA) or
could otherwise be liable; or (j) any other event or condition with respect to a
Plan or Multiemployer Plan that could result in liability of Holdings or any
ERISA Affiliate.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excluded Account” means (i) any Deposit Account or Securities Account
containing (A) cash or cash equivalents in an amount of up to $10,000,000 in any
individual Deposit Account or

22







--------------------------------------------------------------------------------




Securities Account, but no more than $25,000,000 for all Excluded Accounts under
this clause (i)(A) in the aggregate or (B) de minimis cash or cash equivalents
inadvertently misapplied by the Loan Parties, (ii) any payroll, trust, fiduciary
and tax withholding account funded in the ordinary course of business, (iii) any
zero balance disbursement account, and (iv) any zero balance payables accounts
and other Deposit Accounts used, in the ordinary course of business, solely for
the payment of salaries and wages, workers’ compensation, pension benefits and
similar expenses.
“Excluded Subsidiary” means, at any date, any Realty Company that is not a
Material Subsidiary as of such date. For purposes of determining whether a
Realty Company is a Material Subsidiary, the computations required by the
definition of the term “Material Subsidiary” shall be made including the
accounts of all Excluded Subsidiaries.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party under the Guarantee and Collateral Agreement of, or the grant under a
Loan Document by such Loan Party of a security interest to secure, such Swap
Obligation (or any guaranty thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to Section 9.16 hereof and any and
all guarantees of such Loan Party’s Swap Obligations by other Loan Parties) at
the time the guaranty of such Loan Party, or grant by such Loan Party of a
security interest, would otherwise have become effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one Swap Agreement, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swap Agreements for which such
guaranty or security interest becomes illegal.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document: (a) any Other Connection Taxes, (b) with respect to any payment
made by or on account of any obligation of any Loan Party to a Lender, any U.S.
federal withholding Tax imposed by any law in effect on the date such Lender
(other than an assignee under Section 2.18(b)) becomes a party to this Agreement
(or designates a new lending office), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding Tax under Section 2.16(a), (c) any Taxes
attributable to the failure of a Lender to comply with Section 2.16(f), or (d)
any Taxes imposed under, or as a result of a failure to comply with, FATCA (or
any version of FATCA that is substantially comparable and not materially more
onerous to comply with).
“Existing ABL Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 27, 2012, as amended and restated as of February 8, 2013, as
amended on May 20, 2013, and as further amended and in effect immediately prior
to the Closing Date, among Holdings, the Account Parties, the financial
institutions named therein as lenders, JPMorgan Chase Bank, N.A., as
administrative agent, and Wells Fargo Bank, National Association, as LC agent.
“Existing Debt Documents” means (a) the Existing Term Loan Documents, (b) any
agreement, indenture or other instrument with respect to the existing notes set
forth on Schedule 1.01 hereof, and (c) any agreements, indenture or other
instruments with respect to other material Indebtedness of Holdings or any of
its subsidiaries incurred after the Closing Date with a maturity prior to the
date that is five (5) years from the Closing Date.

23







--------------------------------------------------------------------------------




“Existing Intercreditor Agreement” means the Intercreditor and Collateral
Cooperation Agreement, dated as of May 22, 2013, among the Administrative Agent,
Goldman Sachs Bank USA, J. C. Penney Corporation, and the other grantors party
thereto, as supplemented by the Representative Joinder Agreement delivered on
the Closing Date and as amended, supplemented or otherwise modified thereafter.
“Existing Letter of Credit” means any letter of credit that is outstanding under
the Existing ABL Credit Agreement on the Closing Date issued by an Issuing Bank
and each other letter of credit that is outstanding on the Closing Date issued
by an Issuing Bank and specified by the Parent Borrower in writing to the
Administrative Agent prior to the Closing Date as being an Existing Letter of
Credit.
“Existing Maturity Date” has the meaning set forth in Section 2.23(c).
“Existing Term Loan Agreement” means the Credit and Guaranty Agreement, dated as
of May 22, 2013, between the Company, Holdings, Purchasing, the lenders party
thereto, and Goldman Sachs Bank USA, as administrative agent, collateral agent
and lead arranger, as amended, amended and restated, supplemented, otherwise
modified, refinanced or replaced.
“Existing Term Loan Documents” means (a) the Existing Term Loan Agreement and
(b) all documents, agreements and instruments entered into in connection
therewith.
“Extended Letter of Credit” has the meaning assigned to such term in Section
2.05(k).
“Extension Date” has the meaning set forth in Section 2.23(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or an amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Financial Officer” means the chief financial officer, principal accounting
officer, vice president-chief accountant, treasurer, assistant treasurer or
controller of Holdings or the Parent Borrower.
“Fitch” means Fitch, Inc.
“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio, determined
as of the end of such Test Period, of (a) Consolidated Adjusted EBITDA for such
Test Period minus (i) Consolidated Capital Expenditures paid in cash by Holdings
and its consolidated Subsidiaries during such Test Period (other than those
financed with Long-Term Indebtedness (other than Revolving Loans) or with the
proceeds of Sale/Leaseback Transactions entered into in accordance with Section
6.06, in each case to the extent such Indebtedness or Sale/Leaseback Transaction
is incurred or consummated in connection with and for the specific purpose of
financing such Consolidated Capital Expenditure) and (ii) the aggregate amount
of income Taxes paid in cash by Holdings and its consolidated Subsidiaries
during such Test

24







--------------------------------------------------------------------------------




Period, to (b) Fixed Charges for such Test Period.
“Fixed Charges” means, for any period, without duplication, the sum of (a)
Consolidated Cash Interest Expense for such period, (b) the aggregate amount of
scheduled principal payments during such period in respect of Long-Term
Indebtedness (including Capital Lease Obligation payments) of Holdings and its
consolidated Subsidiaries (but excluding (i) payments made by Holdings or any
Subsidiary to Holdings or a Subsidiary, (ii) payments of principal to the extent
made with the proceeds of Long-Term Indebtedness or the proceeds of any issuance
or sale of Equity Interests in Holdings, in each case incurred, issued or sold,
as applicable, to refinance such principal, and (iii) repayments of principal of
the Revolving Loans, (c) the aggregate amount of principal payments paid in cash
during such period (other than scheduled principal payments and other than (i)
payments made by Holdings or any Subsidiary to Holdings or a Subsidiary, (ii)
payments of principal to the extent made with the proceeds of Long-Term
Indebtedness incurred to refinance such principal, and (iii) repayments of
principal of the Revolving Loans made during such period) in respect of
Long-Term Indebtedness (including Capital Lease Obligation payments) of Holdings
and the Subsidiaries, to the extent that such payments reduced any scheduled
principal payments that would have become due within one year after the date of
the applicable payment, (d) regular scheduled dividends paid in cash in respect
of the common stock of Holdings and scheduled mandatory Restricted Payments paid
in cash and (e) solely for purposes of determining compliance with Section 6.07
and Section 6.13, (x) all other Restricted Payments made in cash and (y) all
other repayments or prepayments of principal of Long-Term Indebtedness.
“Foreign Lender” means any Lender or Issuing Bank with respect to any Borrower,
that (a) is not a “United States person” as defined by Section 7701(a)(30) of
the Code (a “U.S. Person”), or (b) is a partnership or other entity treated as a
partnership for U.S. federal income tax purposes which is a U.S. Person, but
only to the extent the beneficial owners (including indirect partners if its
direct partners are partnerships or other entities treated as partnerships for
U.S. federal income tax purposes) are not U.S. Persons.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee at any time shall be deemed to be (i) an amount equal to the stated or

25







--------------------------------------------------------------------------------




determinable amount at such time of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or (ii) if the amount of
such primary obligation is not stated or determinable at such time, the amount
of the Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof; provided that, if the terms of such Guarantee
limit the amount for which such guarantor may be liable thereunder to a maximum
stated or determinable amount, the amount of such Guarantee shall not in any
event exceed such maximum stated or determinable amount.
“Guarantee Parties” means Holdings, the Parent Borrower, Purchasing, the
Material Subsidiaries and each Non-Material Subsidiary that is required to
satisfy the Collateral and Guarantee Requirement in order for Holdings and the
Parent Borrower to remain in compliance with the provisions of Section 6.12 (in
each case, other than a Foreign Subsidiary or a Subsidiary substantially all of
the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries).
“Hazardous Materials” means all explosive or radioactive materials, substances
or wastes and all hazardous or toxic materials, substances, wastes or other
pollutants, including petroleum or petroleum distillates or by-products,
asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other materials, substances or wastes of
any nature regulated pursuant to any Environmental Law.
“Holdings” means J. C. Penney Company, Inc., a Delaware corporation.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business, (ii) any earn- out
obligation contingent upon performance of an acquired business, except to the
extent such obligation would be required to be reflected as a liability on a
consolidated balance sheet of Holdings prepared in accordance with GAAP and is
not paid when due and (iii) accruals for payroll and other liabilities accrued
in the ordinary course of business), (e) all Indebtedness of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed
(provided that with respect to Indebtedness that is nonrecourse to the credit of
that Person, such Indebtedness shall be taken into account only to the extent of
the lesser of (x) the fair market value of the asset(s) subject to such Lien and
(y) the amount of Indebtedness secured), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person, (h)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
all Off-Balance Sheet Liabilities and (k) obligations under any Swap Agreement
(provided, that, such obligations shall not include, in the case of any Swap
Agreement to which Holdings or any Subsidiary is a party, any Swap Agreement
that only requires Holdings or such Subsidiary to fulfill its obligations
thereunder with the issuance of Equity Interests of Holdings other than
Disqualified Equity Interests). The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For the avoidance of doubt, any preferred Equity Interests
(other than any Disqualified Equity Interests) of any Person that are
convertible into common Equity Interests (other than any Disqualified Equity
Interests) of such Person shall not constitute Indebtedness of such Person. The
amount of any net obligation under any Swap Agreement on any date shall be
deemed to be the Swap Termination Value thereof as of such date.

26







--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (b) Other Taxes.
“Initial Loans” has the meaning set forth in Section 2.22(b).
“Intercreditor Agreement” means an intercreditor agreement among the Loan
Parties, the Administrative Agent and the trustee, agent or other representative
for holders of any (a) Permitted First-Lien Indebtedness secured by assets
constituting Collateral or (b) Permitted Second-Lien Indebtedness secured by
second-priority (or other junior-priority) Liens on any Collateral, in each case
as contemplated by clause (m) of Section 6.02, which intercreditor agreement
shall be consistent with the then existing market practice and reasonably
acceptable to the Required Lenders (it being understood that (i) any such
intercreditor agreement shall be considered approved by a Lender if made
available to such Lender by the Administrative Agent (through Intralinks or
similar facility) and such Lender is informed that such intercreditor agreement
shall be considered approved by it if there is no objection within three
Business Days, and no such objection is made and (ii) such intercreditor
agreement shall be deemed accepted if approved or deemed approved by the
Required Lenders).
“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or Term Loan Borrowing in accordance with Section 2.07.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
applicable Borrower may elect; provided that (a) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Internally Generated Cash” means, with respect to any period, any cash of
Holdings or any Subsidiary generated during such period, excluding Net Asset
Sale Proceeds, Net Insurance/Condemnation Proceeds and any cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.  
“Inventory” means, individually and collectively, “Inventory”, as referred to in
the Collateral Agreement.

27







--------------------------------------------------------------------------------




“Investment Grade Account Debtor” an Account Debtor that, at the time of
determination, has a corporate credit rating and/or family rating, as
applicable, of BBB- or higher by S&P or Baa3 or higher by Moody’s.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means any Revolving Lender or Affiliate of a Revolving Lender
that agrees (as provided in Section 2.05(i)) to issue Letters of Credit, in its
capacity as an issuer of Letters of Credit, and its respective successors and
assigns in such capacity as provided in Section 2.05(i). The initial Issuing
Banks are identified in Schedule 2.05. Subject to the consent of the Parent
Borrower, which consent shall not be unreasonably withheld, any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by one or more of its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
in each case as extended in accordance with this Agreement from time to time.
“LC Agent” means Wells Fargo Bank, National Association.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Account Parties at such time. The LC Exposure of any Lender at any time shall be
its Applicable Revolving Percentage of the total LC Exposure at such time.
“Lender Presentation” means the Lender Presentation dated June 2014 relating to
the Parent Borrower and the Transactions.
“Lenders” means, collectively, the Revolving Lenders and the Term Lenders;
provided, that, no Disqualified Lender shall be a Lender. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lenders.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
as of the Closing Date. Each Letter of Credit shall be either a Trade Letter of
Credit or a Stand-by Letter of Credit.
“LIBO Rate” means for any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the London Interbank Offered Rate as appearing
on LIBOR01 page as published by Reuters (or other commercially available source
providing quotations of LIBOR as designated by the Administrative Agent from
time to time, or in the case of the Term Loans, the Term Agent) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period. If such rate is
not available at such time for any reason, then the “LIBO Rate” for such
Interest Period shall be the rate per annum determined by the Administrative
Agent (or in the case of the Term Loans, the Term Agent) to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the LIBO Rate Loan being made,
continued or converted by Wells Fargo (or in the case of Term Loans, Bank of
America) and with a term equivalent to such Interest Period would be offered to
Wells Fargo (or in the case of Term Loans, Bank of

28







--------------------------------------------------------------------------------




America) by major banks in the London interbank eurodollar market in which Wells
Fargo (or Bank of America, as applicable) participates at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period. For any interest calculation with respect
to an ABR Loan on any date, “LIBO Rate” means the rate per annum equal to such
rate as provided above, at or about 11:00 a.m., London time determined two
Business Days prior to such date for dollar deposits with a term of one month
commencing that day.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
“Loan” means a loan made by a Lender to a Borrower pursuant to this Agreement.
“Loan Account” has the meaning set forth in Section 2.09.
“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower and each Account Party of (i) the principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by any Borrower or any Account
Party under this Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral, and (iii) all other monetary
obligations of any Borrower or any Account Party to any of the Secured Parties
under this Agreement and each of the other Loan Documents, including obligations
to pay fees, expense and reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of each Borrower and each Account Party under or
pursuant to this Agreement and each of the other Loan Documents and (c) the due
and punctual payment and performance of all the obligations of each other Loan
Party under or pursuant to this Agreement and each of the other Loan Documents.
Notwithstanding anything to the contrary contained herein, the “Loan Document
Obligations” shall not include any Excluded Swap Obligations.
“Loan Documents” means this Agreement, the Collateral Agreement, the other
Security Documents and, solely for purposes of Section 9.02, the Intercreditor
Agreement.
“Loan Parties” means Holdings, the Parent Borrower, the Borrowing Subsidiaries,
Purchasing, the Additional Grantors and each Material Subsidiary that is a
Guarantee Party.
“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Material Adverse Effect” means (a) a materially adverse effect on the business,
assets, operations or condition of Holdings and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Loan Parties to perform
their payment obligations under the Loan Documents or (c) a material impairment
of the rights of or benefits available to the Lenders or the Administrative
Agent under any Loan Document (other than any such impairment of rights or
benefits that is primarily attributable to (i) action taken by one or more
Lenders or the Administrative Agent (excluding any action

29







--------------------------------------------------------------------------------




against one or more Lenders or the Administrative Agent taken by Holdings, the
Parent Borrower, any Borrowing Subsidiary, any Account Party, their subsidiaries
or their affiliates) or (ii) circumstances that are unrelated to Holdings, the
Parent Borrower, any Borrowing Subsidiary, any Account Party, their Subsidiaries
or their Affiliates).
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings and its Subsidiaries in an aggregate principal amount exceeding
$100,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Holdings or any Subsidiary in respect of any Swap
Agreement at any time shall be the Swap Termination Value thereof as of such
date.
“Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that had, as of the date of the most recent financial statements
delivered pursuant to Section 5.01, Net Tangible Assets representing more than
3% (or in the case of JCP Realty, Inc., 5%) of the total Net Tangible Assets of
Holdings and its Subsidiaries.
“Maturity Date” means, the earliest of: (a) June 20, 2019, or such later date to
the extent applicable, determined in accordance with Section 2.23, (b) sixty
(60) days prior to the scheduled maturity date of the Existing Term Loan
Agreement (unless the Existing Term Loan Agreement is refinanced by such date
with a facility having a maturity date no earlier than June 20, 2019) or (c) in
the event that the outstanding Indebtedness under the Existing Debt Documents is
greater than $225,000,000 on the date sixty (60) days prior to the then
scheduled maturity date under such Existing Debt Documents, the Maturity Date
shall be such date that is sixty (60) days prior to the then scheduled maturity
date under such Existing Debt Documents unless Administrative Agent shall have
established a Maturity Date Debt Reserve.
“Maturity Date Debt Reserve” means a reserve in an amount equal to the
Indebtedness under any of the Existing Debt Documents that is outstanding 60
days prior to the then scheduled maturity date of such Indebtedness.
“Maturity Date Extension Request” has the meaning set forth in Section 2.23(a).
“Maximum Rate” has the meaning assigned to such term in Section 9.13.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA maintained, sponsored or contributed to by Holdings, the Parent
Borrower, Purchasing or any ERISA Affiliate.
“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any of its Subsidiaries from such
Asset Sale, minus (ii) any bona fide direct costs incurred in connection with
such Asset Sale, including (a) income or gains taxes payable by the seller as a
result of any gain recognized in connection with such Asset Sale, (b) payment of
the outstanding principal amount of, premium or penalty, if any, and interest on
any Indebtedness (other than the Loans) that is secured by a Lien on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale and (c) a reasonable reserve for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any of its Subsidiaries in connection with
such Asset Sale;

30







--------------------------------------------------------------------------------




provided that upon release of any such reserve to Holdings or any of its
Subsidiaries, the amount released shall be considered Net Asset Sale Proceeds.
“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty insurance policy in respect of a covered loss thereunder with
respect to an asset constituting Collateral or (b) as a result of the taking of
any assets of Holdings or any of its Subsidiaries constituting Collateral by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any of its Subsidiaries in connection with the adjustment or
settlement of any claims of Holdings or such Subsidiary in respect thereof, and
(b) any bona fide direct costs incurred in connection with any sale or transfer
of such assets as referred to in clause (i)(b) of this definition, including
income taxes payable as a result of any gain recognized in connection therewith.
“Net Recovery Percentage” means the net orderly liquidation value of Eligible
Inventory, expressed as a percentage, expected to be realized at an orderly,
negotiated sale held within a reasonable period of time, net of all liquidation
expenses, as determined from the most recent appraisal of Inventory of the Loan
Parties performed by an appraiser and on terms satisfactory to the
Administrative Agent.
“Net Tangible Assets” means the aggregate amount at which the assets of Holdings
and its Subsidiaries are reflected, in accordance with GAAP as in effect on the
Closing Date, on the asset side of the consolidated balance sheet, as at the
close of a monthly accounting period (selected by the Parent Borrower) ending
within the 65 days next preceding the date of determination, of Holdings and its
Subsidiaries (after deducting all valuation and qualifying reserves relating to
such assets), except any of the following described items that may be included
among such assets:
(a)trademarks, patents, goodwill and similar intangibles;


(b)investments in and advances to Subsidiaries; and


(c)capital lease property rights,


after deducting from such amount current liabilities (other than deferred Tax
effects) as reflected, in accordance with GAAP as in effect on the Closing Date,
on such balance sheet.
“Non-Material Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that is not a Material Subsidiary.
“Obligations” means (a) the Loan Document Obligations, (b) the Secured Swap
Obligations, (c) the Secured Treasury Services Obligations and (d) the Secured
Supply Chain Obligations; provided that the Obligations shall not include any
Excluded Swap Obligations.
“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases). For the avoidance of doubt, any
preferred Equity Interests (other than any Disqualified Equity Interests) of any
Person that are convertible into

31







--------------------------------------------------------------------------------




common Equity Interests (other than any Disqualified Equity Interests) of such
Person shall not constitute an Off-Balance Sheet Liability of such Person.
“Operating Cash Threshold” means $750,000,000.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising solely from such recipient having executed, delivered, or become a party
to, performed its obligations or received payments under, received or perfected
a security interest under, sold or assigned an interest in any Loan or Loan
Document, engaged in any other transaction pursuant to, or enforced any Loan
Documents).
“Other Taxes” means any and all present or future stamp, court or documentary
Taxes or any excise, property, intangible, recording, filing or similar Taxes
that arise from the execution, delivery, performance enforcement of,
registration of, receipt or perfection of a security interest under, any payment
made under, or otherwise with respect to, any Loan Document.
“Parent Borrower” means J. C. Penney Corporation, Inc., a Delaware corporation.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning assigned to such term in Section
9.04(c)(i).
“Participation Amount” has the meaning assigned to such term in Section 2.05(e).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Pay” means, in respect of any Indebtedness or Equity Interest, to pay, prepay,
purchase, repurchase, redeem, retire, cancel or terminate such Indebtedness or
Equity Interest other than in exchange for Equity Interests that are not
Disqualified Equity Interests (plus cash in lieu of fractional shares of such
Equity Interests). The words “Payment” and “Payable” shall have meanings
correlative to the foregoing.
“Payment Conditions” shall mean with respect to any transaction or payment the
following:
(a)as of the date of any such transaction or payment, and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing;


(b)as of the date of any such transaction or payment, on a pro forma basis after
giving effect thereto, at any time during the immediately preceding 6
consecutive month period, the Excess Availability shall have been not less than
the greater of (i) 25% of the Revolving Credit Line Cap or (ii) $400,000,000;
provided, that, only in the case of determining the satisfaction of this
condition in the case of a Permitted Acquisition, the calculation of Excess
Availability shall be deemed to include, on a pro forma basis, unrestricted cash
and cash equivalents of Borrowers as set forth in the balance sheet of Borrowers
(excluding store cash);

32







--------------------------------------------------------------------------------




(c)as of the date of any such transaction or payment and after giving effect to
the transaction or payment, on a pro forma basis using the most recent
calculation of the Borrowing Base immediately prior to any such payment, the
Excess Availability shall not be less than the greater of (i) 25% of the
Revolving Credit Line Cap or (ii) $400,000,000; provided, that, only in the case
of determining the satisfaction of this condition in the case of a Permitted
Acquisition, the calculation of Excess Availability shall be deemed to include,
on a pro forma basis, unrestricted cash and cash equivalents of Borrowers as set
forth in the balance sheet of Borrowers (excluding store cash);


(d)Administrative Agent shall have received projections for the 6 consecutive
fiscal months after the date of such transaction or payment showing, on a pro
forma basis after giving effect thereto, minimum Excess Availability at all
times during such period of not less than the greater of (i) 25% of the
Revolving Credit Line Cap or (ii) $400,000,000; provided, that, only in the case
of determining the satisfaction of this condition in the case of a Permitted
Acquisition, the calculation of Excess Availability shall be deemed to include,
on a pro forma basis, unrestricted cash and cash equivalents of Borrowers as set
forth in the balance sheet of Borrowers (excluding store cash);


(e)as of the date of any such transaction or payment and after giving effect
thereto, Holdings and its subsidiaries on a consolidated basis shall be Solvent
and Administrative Agent shall have received a customary officer’s certificate
with respect thereto; and


(f)Administrative Agent shall have received a certificate of a Financial Officer
of Borrowers, in form and substance reasonably satisfactory to Administrative
Agent, certifying as to compliance with the preceding clauses and demonstrating
(in reasonable detail) the calculations required thereby.


“Payment Intangibles” has the meaning assigned to such term in the Collateral
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit C to the
Collateral Agreement or any other form approved by the Administrative Agent.
“Permitted Acquisition” means any Acquisition, directly or indirectly, by any
Loan Party or any of its Subsidiaries; provided, that,
(a)as of the date of any such Acquisition and the date of any payment in respect
thereof, each of the Payment Conditions is satisfied,


(b)the Acquisition shall be with respect to an entity or division or line of
business that engages in a line of business substantially similar, reasonably
related or incidental to the business that Borrowers are engaged in, and


(c)the board of directors (or other comparable governing body) of the Person to
be acquired shall have duly approved such Acquisition and such Person shall not
have announced that it will oppose such Acquisition (except if such person
thereafter supports such Acquisition) or shall not have commenced any action
which alleges that such Acquisition will violate applicable law,


(d)Borrowers shall have furnished the Administrative Agent with ten (10) days'
prior written notice of the closing of such intended Acquisition and shall have
furnished the Administrative

33







--------------------------------------------------------------------------------




Agent with such other information as the Administrative Agent may reasonably
require, in form and detail reasonably satisfactory to the Administrative Agent;


Provided, that, notwithstanding anything to the contrary set forth above, so
long as on the date of any Acquisition and after giving effect thereto
(including all payments in respect thereof) the aggregate amount of the
consideration for any or all Acquisitions (including such Acquisition for this
purpose) in the immediately preceding 12 consecutive month period is less than
$150,000,000, the Acquisition shall be subject only to the following conditions:
(i)    as of the date of any such Acquisition, and after giving effect thereto,
no Event of Default shall exist or have occurred and be continuing;
(ii)    as of the date of any such Acquisition and after giving effect to the
Acquisition, on a pro forma basis using the most recent calculation of the
Borrowing Base immediately prior to any such payment, the Excess Availability
shall not be less than the greater of (A) 25% of the Revolving Credit Line Cap
or (B) $400,000,000;
(iii)    the board of directors (or other comparable governing body) of the
Person to be acquired shall have duly approved such Acquisition and such person
shall not have announced that it will oppose such Acquisition (except if such
person thereafter supports such Acquisition) or shall not have commenced any
action which alleges that such acquisition will violate applicable law,
(iv)    as of the date of any such Acquisition and after giving effect thereto,
Holdings and its subsidiaries on a consolidated basis shall be Solvent and
Administrative Agent shall have received a customary officer’s certificate with
respect thereto.
“Permitted Discretion” means the reasonable credit judgment (from the
perspective of a secured asset-based lender) of Administrative Agent or any
Co-Collateral Agent, Revolving Agent or Term Agent as applicable, exercised in
good faith.
“Permitted Encumbrances” means:
(a)Liens imposed by law for Taxes, assessments or governmental charges or levies
that, in each case, are not overdue by more than 30 days or are being contested
in compliance with Section 5.05;


(b)carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;


(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;


(d)pledges or deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(e)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;

34







--------------------------------------------------------------------------------




(f)easements, restrictions (including zoning restrictions), rights-of-way and
other similar encumbrances on and title defects affecting real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of Holdings
and its Subsidiaries, taken as a whole;


(g)the special property interest of a consignor in respect of goods subject to
consignment;


(h)Liens (i) in favor of banks, other financial institutions, securities or
commodities intermediaries or brokerage arising as a matter of law encumbering
deposits of cash, securities, commodities and other funds maintained with such
Persons (including rights of set off) and that are within the general parameters
customary in such Person’s industry, (ii) deemed to exist in connection with
investments in repurchase agreements described in clause (d) of the definition
of “Permitted Investments”, (iii) attaching to commodity trading accounts or
other brokerage accounts in the ordinary course of business securing obligations
owed to the institutions with which such accounts are maintained, (iv) that are
contractual rights of setoff (x) relating to the establishment of depository
relations with banks or other deposit-taking financial institutions in the
ordinary course of business and not given in connection with the issuance of
Indebtedness or (y) relating to pooled deposit or sweep accounts of Holdings or
any of its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business and (v) that are rights
of set-off (or holdbacks or reserves established by a credit card issuer or
processor) against credit balances of Holdings or any of its Subsidiaries with
credit card issuers or credit card processors or amounts owing by such credit
card issuers or credit card processors to Holdings or any of its Subsidiaries,
or Liens on returned merchandise in favor of such issuers or processors, in each
case in the ordinary course of business, but not rights of set-off against any
other property or assets of Holdings or any of its Subsidiaries pursuant to
agreements with credit card issuers or credit card processors to secure the
obligations of Holdings or any of its Subsidiaries to credit card issuers or
credit card processors as a result of fees and chargebacks;


(i)Liens of a collecting bank under Section 4-210 of the Uniform Commercial Code
in effect in the relevant jurisdiction (or Section 4-208 in the case of the New
York Uniform Commercial Code) on items in the course of collection;


(j)Liens of sellers of goods to Holdings or a Subsidiary arising as a matter of
law under Article 2 of the Uniform Commercial Code in effect in the relevant
jurisdiction or similar provisions of applicable law, in each case in the
ordinary course of business;


(k)licenses of patents, trademarks and other intellectual property rights of
Holdings or any of its Subsidiaries, in each case in the ordinary course of
business and not materially interfering with the conduct of business by Holdings
and its Subsidiaries, taken as a whole;


(l)Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
entered into by it; and


(m)Liens incurred in the ordinary course of business in connection with the
shipping of goods on the related goods and proceeds thereof in favor of the
shipper of such goods;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted First-Lien Indebtedness” means Indebtedness for borrowed money of
Holdings, the Parent Borrower or a Subsidiary (or, subject to clause (ii) of the
second sentence of this definition, any

35







--------------------------------------------------------------------------------




Guarantee by a Loan Party thereof) secured on a first-priority basis by the
assets of any Loan Party; provided that (a) such Indebtedness satisfies the
requirements set forth below and (b) the Parent Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer (i) designating
such Indebtedness as “Permitted First-Lien Indebtedness”, (ii) specifying the
initial principal amount thereof, (iii) identifying the trustee, administrative
agent or collateral agent (or equivalent agent or representative of the
creditors) thereunder and (iv) certifying that such Indebtedness satisfies the
requirements set forth in this definition and that after giving effect to the
incurrence thereof no Default or Event of Default shall have occurred and be
continuing. No Indebtedness shall be Permitted First-Lien Indebtedness at any
time unless it satisfies the following requirements at such time:
(i)such Indebtedness (A) shall not be secured on a first-priority basis by any
assets of any Loan Party other than assets that do not constitute Collateral
(and (I) proceeds of such assets and (II) assets (other than assets of the type
referred to in clauses (i) through (iv) of Section 3.01(a) of the Collateral
Agreement) related to such assets, whether or not constituting Collateral,
provided that such Indebtedness may be secured on a first-priority basis by any
Deposit Account used solely to deposit proceeds of the assets securing such
Indebtedness as permitted by this clause (i)), (B) if secured by any assets of
the type referred to in clause (II) above, shall be subject to an Intercreditor
Agreement, and (C) if secured by any real property or Intellectual Property,
shall be subject to a Collateral Cooperation Agreement;


(ii)no Subsidiary shall be an obligor under or in respect of such Indebtedness
unless such Subsidiary shall be a Loan Party and shall have satisfied the
Collateral and Guarantee Requirement;


(iii)such Indebtedness shall not mature on or prior to the Specified Date (as in
effect on the date of the incurrence of such Indebtedness);


(iv)such Indebtedness shall not require any scheduled payments of principal
prior to the Specified Date (as in effect on the date of the incurrence of such
Indebtedness), other than any such scheduled payments that, during any one-year
period after the date of issuance or incurrence of such Indebtedness, together
with all other scheduled payments of principal in respect of Permitted
First-Lien Indebtedness and Permitted Second-Lien Indebtedness during such
one-year period, do not exceed the lesser of (A) $100,000,000 and (B) 10% of the
initial principal amount of all Permitted First-Lien Indebtedness and Permitted
Second-Lien Indebtedness outstanding at the time such Indebtedness was issued,
after giving effect to such issuance; and


(v)such Indebtedness shall not be subject to any terms requiring any obligor of
such Indebtedness to Pay (or offer to Pay) such Indebtedness other than (A) at
maturity, (B) pursuant to scheduled payments of principal that comply with
clause (iv) above and (C) pursuant to Customary Mandatory Prepayment Terms.


Notwithstanding anything to the contrary herein, any Permitted First-Lien
Indebtedness may also be secured on a second-priority (or other junior priority)
basis by Collateral, provided that such Permitted First-Lien Indebtedness shall
satisfy the requirements set forth in the definition of “Permitted Second-Lien
Indebtedness”.
“Permitted Indebtedness” means:
(a)obligations incurred by Holdings or any Subsidiary arising from agreements
providing for customary indemnification, earnouts, adjustment of purchase price,
non-compete, consulting or other similar obligations, in each case arising in
connection with acquisitions or

36







--------------------------------------------------------------------------------




dispositions of any business, assets or subsidiary of Holdings or such
Subsidiary; provided that such obligations would not be required to be reflected
on a consolidated balance sheet of Holdings and its Subsidiaries prepared in
accordance with GAAP;


(b)Indebtedness in respect of the financing of insurance premiums in the
ordinary course of business;


(c)obligations in respect of deferred compensation to employees of Holdings and
its Subsidiaries in the ordinary course of business;


(d)obligations of Holdings or any Subsidiary incurred in the ordinary course of
business in respect of performance guarantees, completion guarantees,
performance bonds, bid bonds, appeal bonds, surety bonds, judgment bonds,
replevin bonds and similar bonds and other similar obligations to the extent any
such obligations constitute Indebtedness; and


(e)Indebtedness incurred in the ordinary course of business in respect of cash
management, netting services, automatic clearinghouse arrangements, overdraft
protections and other similar arrangements and Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument of Holdings or a Subsidiary drawn against insufficient funds in the
ordinary course of business that is promptly repaid.


“Permitted Investments” means:
(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency or instrumentality thereof);


(b)investments in commercial paper maturing no more than one year from the date
of creation thereof and having, at the time of the acquisition thereof, a credit
rating of at least A2 from S&P, P2 from Moody’s or F2 from Fitch;


(c)investments in certificates of deposit, banker’s acceptances and time
deposits issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, (i) any domestic or offshore office of any
commercial bank organized under the laws of the United States of America or any
State thereof, (ii) any office located within the United States of America or in
a foreign jurisdiction that has a tax treaty with the United States of America
of a commercial bank organized under the laws of another country or (iii) any
office located in London of any commercial bank organized under the laws of the
United States of America, any Asian country or any European country, in each
case which, at the time of acquisition, has a combined capital and surplus and
undivided profits of not less than $500,000,000; provided, however, that
investments with any bank that has a combined capital and surplus and undivided
profits of less than $500,000,000 are permitted if the Parent Borrower maintains
a banking relationship with such bank;


(d)collateralized repurchase agreements with a term of not more than 365 days
and entered into with a financial institution satisfying the criteria described
in clause (c) above or any Lender or any Affiliate of a Lender (i) that has a
combined capital and surplus and undivided profits of not less than $500,000,000
or (ii) whose obligations under any such agreements is guaranteed by an entity
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; and


(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940 and
(ii) have portfolio



37







--------------------------------------------------------------------------------




assets of at least $3,000,000,000; provided, that investments in any money
market fund with portfolio assets of less than $3,000,000,000 are permitted if
such fund has received a rating of AAA from S&P or Aaa from Moody’s.


“Permitted Long-Term Indebtedness” means unsecured Indebtedness for borrowed
money of Holdings or the Parent Borrower (and the Guarantees thereof by Holdings
or Parent Borrower); provided that (a) such Indebtedness shall mature later
than, and shall not be subject to any scheduled payment of principal, mandatory
sinking fund requirement or similar unconditional repayment obligation prior to,
the Specified Date (as in effect on the date of the incurrence of such
Indebtedness) and (b) such Indebtedness shall not be subject to any terms
requiring any obligor of such Indebtedness to Pay (or offer to Pay) such
Indebtedness other than (i) pursuant to scheduled payments of principal that
comply with clause (a) above and (ii) pursuant to Customary Mandatory Prepayment
Terms.
“Permitted Second-Lien Indebtedness” means Indebtedness for borrowed money of
Holdings or the Parent Borrower or a Subsidiary (or, subject to clause (ii) of
the second sentence of this definition, any Guarantee by a Loan Party thereof)
secured on a second-priority (or other junior priority) basis by the assets of
any Loan Party; provided that (a) such Indebtedness satisfies the requirements
set forth below and (b) the Parent Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer (i) designating such
Indebtedness as “Permitted Second-Lien Indebtedness”, (ii) specifying the
initial principal amount thereof, (iii) identifying the trustee, administrative
agent or collateral agent (or equivalent agent or representative of the
creditors) thereunder and (iv) certifying that such Indebtedness satisfies the
requirements set forth in this definition and that after giving effect to the
incurrence thereof no Default or Event of Default shall have occurred and be
continuing. No Indebtedness shall be Permitted Second-Lien Indebtedness at any
time unless it satisfies the following requirements at such time:
(i)such Indebtedness, if secured by any Collateral, shall be secured solely on a
second-priority (or other junior priority) basis by such Collateral and shall be
subject to an Intercreditor Agreement, and, if secured by any real property or
Intellectual Property, shall be subject to a Collateral Cooperation Agreement;


(ii)no Subsidiary shall be an obligor under or in respect of such Indebtedness
unless such Subsidiary shall be a Loan Party and shall have satisfied the
Collateral and Guarantee Requirement;


(iii)such Indebtedness shall not mature on or prior to the Specified Date (as in
effect on the date of the incurrence of such Indebtedness);


(iv)such Indebtedness shall not require any scheduled payments of principal
prior to the Specified Date (as in effect on the date of the incurrence of such
Indebtedness), other than any such scheduled payments that, during any one-year
period after the date of issuance or incurrence of such Indebtedness, together
with all other scheduled payments of principal in respect of Permitted
First-Lien Indebtedness and Permitted Second-Lien Indebtedness during such
one-year period, do not exceed the lesser of (A) $100,000,000 and (B) 10% of the
initial principal amount of all Permitted First-Lien Indebtedness and Permitted
Second-Lien Indebtedness outstanding at the time such Indebtedness was issued,
after giving effect to such issuance; and


(v)such Indebtedness shall not be subject to any terms requiring any obligor of
such Indebtedness to Pay (or offer to Pay) such Indebtedness other than (A) at
maturity, (B) pursuant to scheduled payments of principal that comply with
clause (iv) above and (C) Customary Mandatory Prepayment Terms.

38







--------------------------------------------------------------------------------




Notwithstanding anything to the contrary herein, any Permitted Second-Lien
Indebtedness may also be secured on a first-priority basis by assets of any Loan
Party that do not constitute Collateral (and (A) proceeds of such assets and (B)
assets (other than assets of the type referred to in clauses (i) through (iv) of
Section 3.01(a) of the Collateral Agreement) related to such assets, whether or
not constituting Collateral, subject to the provisions of the applicable
Intercreditor Agreement, provided that such Permitted Second-Lien Indebtedness
may be secured on a first-priority basis by any Deposit Account used solely to
deposit proceeds of the assets securing such Indebtedness that are permitted by
the definition of “Permitted First-Lien Indebtedness” to be deposited in such
Deposit Account), provided further that such Permitted Second-Lien Indebtedness
shall satisfy the requirements set forth in the definition of “Permitted
First-Lien Indebtedness”.
“Permitted Supply Chain Financing” has the meaning set forth in Section 6.01(k).
“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, partnership, unincorporated organization,
Governmental Authority or other entity.
“Plan” means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA that is maintained, sponsored or contributed to by Holdings or any ERISA
Affiliate.
“Prime Rate” means (a) with respect to the Revolving Loans and Obligations
arising in respect thereof, the rate of interest announced, from time to time,
within Wells Fargo at its principal office in San Francisco as its “prime rate”
(subject to each increase or decrease in such prime rate, effective as of the
day any such change occurs) and (b) with respect to the Term Loans and
Obligations arising in respect thereof, the rate of interest publicly announced,
from time to time, by Bank of America as its “prime rate” (subject to each
increase or decrease in such prime rate, effective as of the day any such change
occurs), provided, that, the “prime rate” is one of the base rates (not
necessarily the lowest of such rates) used by Wells Fargo or Bank of America, as
the case may be, and serves as the basis upon which effective rates of interest
are calculated for those loans making reference thereto and is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo or Bank of America, as applicable, may designate.
“Protective Advance” has the meaning assigned to such term in Section 2.04(b).
“Purchasing” means J. C. Penney Purchasing Corporation, a New York corporation.
“Qualified Cash” means unrestricted cash and cash equivalents of a Borrower that
are subject to the valid, enforceable and first priority perfected Lien of
Administrative Agent in a Deposit Account at one of the Co-Collateral Agents
subject to a Control Agreement (which will limit the terms of withdrawal of such
funds by a Loan Party without the approval of Administrative Agent at any time
an Event of Default has occurred and is continuing and at any time, whether
before or after an Event of Default, shall require that Administrative Agent
receive not less than 3 Business Days’ prior written notice of any such
withdrawal specifying the date and amount to be withdrawn) and free and clear of
any Lien (other than (a) in favor of Administrative Agent, (b) in favor of the
agent under the Existing Term Loan Agreement (subject to the terms of the
Existing Intercreditor Agreement with respect thereto or any other applicable
Intercreditor Agreement) and (c) in favor of the depository bank where the
Deposit Account is maintained for its reasonable and customary fees and charges
related to such account), are available for use by such Loan Party without
condition or restriction (other than in favor of Administrative Agent), and for
which Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to Administrative Agent, of the amount of such cash or
cash equivalents held in such deposit account or investment account as of the
applicable date of the calculation of Excess Availability or Adjusted Excess

39







--------------------------------------------------------------------------------




Availability and the satisfaction of the other conditions herein.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 at such time or that qualifies at such time as an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
“Quarterly Average Excess Availability” means, at any time, the daily average of
the aggregate amount of the Excess Availability for the immediately preceding
fiscal quarter of Borrowers as calculated by Administrative Agent.
“Realty Company” means each of JCP Realty Inc. and its Subsidiaries that is
principally engaged in the business of managing and owning real estate and real
estate-related interests.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
or (c) the Issuing Bank or its beneficial owner.
“Related Parties” means, with respect to any specified Person, (a) any
controlled Affiliates and controlling persons of such Person, (b) the respective
officers, directors and employees of such Person or any of its controlling
persons or controlled Affiliates and (c) the respective agents, advisors and
other representatives of such Person, controlling person or controlled Affiliate
to the extent acting at the instructions of such Person, controlling persons or
controlled affiliate.
“Reports” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits with respect to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports have been distributed to
(or are being prepared for distribution to) the Lenders by the Administrative
Agent.
“Repricing Event” has the meaning assigned to such term in Section 2.11(c).
“Required Lenders” means, at any time, those Lenders who collectively hold more
than 50% of the sum of (a) the aggregate of the Revolving Commitments of all
Revolving Lenders (or if the Revolving Commitments shall have been terminated,
the then outstanding Revolving Credit Exposure) plus (b) the then outstanding
principal amount of the Term Loans; provided, that, at any time there are three
(3) or more Lenders, “Required Lenders” must include at least three (3) Lenders
that are not Affiliates of each other. For purposes of calculating the “Required
Lenders”, the Revolving Commitments, Revolving Credit Exposure and Term Loans of
any Defaulting Lender shall be deemed to be zero.
“Required Revolving Lenders” means, at any time, those Revolving Lenders who
collectively hold more than 50% of the aggregate of the Revolving Commitments of
all Revolving Lenders (or if the Revolving Commitment shall have been
terminated, the then outstanding Revolving Credit Exposure); provided, that, at
any time there are three (3) or more Revolving Lenders, “Required Revolving
Lenders” must include at least three (3) Revolving Lenders that are not
Affiliates of each other. For purposes of calculating “Required Revolving
Lenders”, the Revolving Commitments and the Revolving Credit Exposure of any
Defaulting Lender shall be deemed to be zero.
“Required Term Lenders” means, at any time, those Term Lenders who collectively
hold more than 50% of the then outstanding principal amount of the Term Loans;
provided, that, at any time there

40







--------------------------------------------------------------------------------




are three (3) or more Term Lenders, “Required Term Lenders” must include at
least three (3) Term Lenders that are not Affiliates of each other.
“Reserves” means the Amortization Reserves, Designated Secured Obligations
Reserve, Maturity Date Debt Reserve, the Term Loan Reserve and such other
reserves as the Co-Collateral Agents may from time to time determine in their
Permitted Discretion to maintain with respect to the Collateral or any Loan
Party in each case upon prior notice if and to the extent applicable as set
forth below; provided that:
(a)circumstances, conditions, events or contingencies arising prior to the
Closing Date and disclosed to each Co-Collateral Agent in the most recent Form
10-K as filed with the Securities and Exchange Commission prior to the date of
the Commitment Letter and field examination prior to the Closing Date received
by each Co-Collateral Agent shall not be the basis for the establishment or
modification of Reserves (other than Reserves with respect to Designated Secured
Treasury Services Obligations and Designated Swap Obligations) unless (i) such
category of Reserves was established on the Closing Date or (ii) circumstances,
conditions, events or contingencies shall have changed since the Closing Date,
or (iii) the circumstances, conditions, events or contingencies exist on the
Closing Date and have been disclosed to each Co-Collateral Agent but
Co-Collateral Agents elected not to establish a Reserve with respect thereto or
otherwise address it in the advance rates, provided, that, the Parent Borrower
has been notified prior to the Closing Date of such circumstances, conditions,
events or contingencies that exist on the Closing Date but for which
Co-Collateral Agents have elected not to establish a Reserve on the Closing
Date;


(b)the circumstances, conditions, events or contingencies giving rise thereto
will or reasonably could be expected to adversely affect the value of the assets
in the Collateral, the enforceability or priority of Administrative Agent’s
liens thereon, the validity or enforceability of the Loan Documents or any
material remedies of any Agent and Lenders, the amount that Agents and Lenders
would likely receive in liquidation of any Collateral, claims and liabilities
that each Co-Collateral Agent determines in its Permitted Discretion will need
to be satisfied in connection with the realization upon the Collateral, or to
address impediments to Administrative Agent’s ability to realize upon the
Collateral or increase the risk of lending on the assets of Borrowers;


(c)the amount of any Reserves shall bear a reasonable relationship to the
circumstance, condition, event or other contingency that is the basis therefor
and no reserve shall duplicate any other reserves or items that are otherwise
addressed or excluded through eligibility criteria;


(d)upon delivery of notice to Parent Borrower by a Co-Collateral Agent of its
intent to establish new categories of Reserves or change the methodology in
calculating Reserves, such Co-Collateral Agent shall be available to discuss the
proposed Reserves or change in methodology, and Borrowers may take such action
as may be required so that the circumstance, condition, event or other
contingency that is the basis for such new category or change in methodology no
longer exists, in a manner and to the extent reasonably satisfactory to each
Co-Collateral Agent in the exercise of its Permitted Discretion;


(e) in the event that the event, condition or other matter giving rise to the
establishment of any Reserve shall cease to exist, Parent Borrower may request
in writing that the Co-Collateral Agents discontinue the Reserve established
pursuant to such event, condition or other matter (and each Co-Collateral Agent
will have a reasonable period of time to evaluate such request and will be
available to discuss such request with Parent Borrower); and

41







--------------------------------------------------------------------------------




(f)Co-Collateral Agents will provide Parent Borrower with five Business Days’
prior notice of the establishment of new categories of Reserves or the change in
the methodology of calculation of an existing category of Reserves (during which
period the Administrative Agent shall be available to discuss any such proposed
Reserve with the Parent Borrower); provided, that no such prior notice shall be
required for (A) changes to any Reserves resulting solely by virtue of
mathematical calculations of the amount of the Reserve in accordance with the
methodology of calculation previously utilized, or (B) changes to Reserves or
the establishment of additional Reserves if a Material Adverse Effect has
occurred or it would be reasonably likely that a Material Adverse Effect would
occur were such Reserves not changed or established prior to the expiration of
such five Business Day period.


“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings or any Subsidiary, (c) any payment made in
connection with the conversion of any convertible Indebtedness into Equity
Interests in Holdings or any Subsidiary and that constitutes a “net settlement”
in respect of any such Equity Interests that would have been issuable upon such
conversion on account of the principal of such Indebtedness, or (d) any payment
made on account of a “call spread” transaction relating to an issuance of
Indebtedness or preferred Equity Interests convertible into Equity Interests in
Holdings or any Subsidiary; provided that a dividend, distribution or payment to
the extent payable in Equity Interests (other than Disqualified Equity
Interests) in Holdings shall not constitute a Restricted Payment.
“Restructuring Transactions” means (a) the execution, delivery and performance
by each Loan Party of the Existing Term Loan Documents to which it is or is to
be a party, (b) the borrowing of the term loans under the Existing Term Loan
Documents, and (c) the transactions pursuant to which Holdings and/or Parent
Borrower shall have caused the restrictive covenants in respect of liens,
sale-and-leaseback transactions, indebtedness and guarantees set forth in the
2023 Indenture governing the 2023 Debentures to cease to apply to Holdings and
Parent Borrower and their respective Subsidiaries, which shall occur through any
combination of (i) an amendment to the terms of the 2023 Indenture with the
consent of not less than 66-2/3% of the outstanding 2023 Debentures, (ii) the
satisfaction and discharge of all of the outstanding 2023 Debentures in
accordance with the provisions of the 2023 Debentures or (iii) the repurchase of
not less than 66-2/3% of the outstanding 2023 Debentures and amendment of the
2023 Indenture pursuant to a tender offer and consent solicitation made in
accordance with customary debt tender and exit consent procedures. The term
“2023 Indenture” means the Indenture, dated as of October 1, 1982 as
supplemented by the First Supplemental Indenture dated as of March 15, 1983, the
Second Supplemental Indenture dated as of May 1, 1984, the Third Supplemental
Indenture dated as of March 7, 1986, the Fourth Supplemental Indenture dated as
of June 7, 1991 and the Fifth Supplemental Indenture dated as of January 27,
2002 between the Parent Borrower and U.S. Bank National Association (successor
to Bank of America National Trust and Savings Association), as Trustee. “2023
Debentures” means the 7-1/8% Debentures due 2023 issued by Parent Borrower
pursuant to the 2023 Indenture.
“Revolving Agent Payment Account” shall mean such account of Revolving Agent as
Revolving Agent may from time to time designate to Parent Borrower and
Administrative Agent as the Revolving Agent Payment Account for purposes of this
Agreement and the other Loan Documents.
“Revolving Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Swingline Loan or (c) a
Protective Advance.
“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of

42







--------------------------------------------------------------------------------




such Lender to make Revolving Loans and to acquire participations in Letters of
Credit, Swingline Loans and Protective Advances hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 or
pursuant to a Revolving Commitment Increase. The initial amount of each
Revolving Lender’s Commitment is set forth on Schedule 2.01, in an amendment to
this Agreement entered into in connection with a Commitment Increase or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable. The initial aggregate amount of the Revolving
Lenders’ Commitments on the Closing Date is $1,850,000,000.
“Revolving Commitment Increase” has the meaning assigned to such term in Section
2.22.
“Revolving Credit Exposure” means, with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time plus an
amount equal to its Applicable Revolving Percentage of the aggregate principal
amount of Protective Advances outstanding at such time.
“Revolving Credit Line Cap” as used herein means the lesser of (a) the Revolving
Maximum Credit and (b) the Borrowing Base.
“Revolving Lenders” means the Persons listed on Schedule 2.01 as a Lender having
a Revolving Commitment and any other Person that shall have become a party
hereto as a Revolving Lender pursuant to an Assignment and Assumption or
pursuant to Section 2.22 or 2.23, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Revolving Lenders” includes the Swingline Lenders.
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
“Revolving Loan Register” has the meaning assigned to such term in Section 9.04.
“Revolving Maximum Credit” means, at any time, the aggregate amount of the
Revolving Commitments of all Revolving Lenders at such time.
“Rights Offering” means the issuance or distribution to holders of Equity
Interests of Holdings of rights to purchase additional Equity Interests of
Holdings.
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.
“Sale/Leaseback Transaction” has the meaning assigned to such term in Section
6.06.
“Sanctions” has the meaning assigned to such term in Section 3.07.
“Scheduled Maturity Date” means, except to the extent extended pursuant to
Section 2.23, June 20, 2019.
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (b) the
Revolving Agent, (c) the Term Agent, (d) the Co-Collateral Agents, (e) the LC
Agent, (f) the Issuing Banks, (g) each counterparty to any Swap Agreement with a
Loan Party the obligations under which constitute Secured Swap Obligations, (h)
the beneficiaries of each indemnification obligation undertaken by any Loan
Party

43







--------------------------------------------------------------------------------




under any Loan Document, (i) any Lender to which obligations that constitute
Secured Treasury Services Obligations are owed, (j) any Lender to which
obligations that constitute Secured Supply Chain Obligations are owed and (k)
the successors and assigns of each of the foregoing.
“Secured Supply Chain Obligations” means the due and punctual payment and
performance of all obligations of each Loan Party to a Lender or an Affiliate of
a Lender under any Permitted Supply Chain Financing, to the extent the
documentation for such obligations specifically provides that such Lender or
Affiliate of a Lender is entitled to the benefit of the Security Interest (as
defined in the Collateral Agreement).
“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of each Loan Party under each Swap Agreement that (a) is in
effect on the Closing Date with a counterparty that is a Lender or an Affiliate
of a Lender as of the Closing Date or (b) is entered into after the Closing Date
with any counterparty that is a Lender or an Affiliate of a Lender at the time
such Swap Agreement is entered into, except to the extent the documentation for
such obligations specifically provides that such Lender or Affiliate of a Lender
is not entitled to the benefit of the Security Interest (as defined in the
Collateral Agreement). Notwithstanding anything to the contrary herein, the
“Secured Swap Obligations” shall not include any Excluded Swap Obligations.
“Secured Treasury Services Obligations” means the due and punctual payment of
all monetary obligations and other liabilities of any Loan Party in respect of
overdrafts and related liabilities and obligations arising from or in connection
with Treasury Services, except to the extent the documentation for such
obligations specifically provides that such Lender or Affiliate of a Lender is
not entitled to the benefit of the Security Interest (as defined in the
Collateral Agreement).
“Securities Account” means any “securities accounts”, within the meaning of
Article 8 of the UCC, of any Loan Party.
“Security Documents” means the Collateral Agreement, the Collateral Access
Agreements, the Collateral Cooperation Agreements, the Customs Broker
Agreements, the Control Agreements, and each other security agreement or other
instrument or document executed and delivered to secure the Obligations.
“Senior Secured Leverage Ratio” means the ratio as of the last day of any fiscal
quarter of Holdings and its Subsidiaries of (a) any Consolidated Total Debt that
is secured by a Lien upon any real or personal property or other assets of
Holdings, Parent Borrower or any Subsidiary as of such date to (b) Consolidated
Adjusted EBITDA for the four-fiscal quarter period ending on such date.
“Settlement Date” has the meaning assigned to such term in Section 2.19.
“Solvent” means, with respect to any Loan Party, that as of the date of
determination, (a) the sum of such Loan Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Loan
Party’s present assets; (b) such Loan Party’s capital is not unreasonably small
in relation to its business as contemplated on the Closing Date or with respect
to any transaction contemplated to be undertaken after the Closing Date; and (c)
such Person has not incurred and does not intend to incur, or believe (nor
should it reasonably believe) that it will incur, debts beyond its ability to
pay such debts as they become due (whether at maturity or otherwise). For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standards No. 5).

44







--------------------------------------------------------------------------------




“Specified Date” means, as of the relevant date of determination, the date that
is 90 days after the latest Scheduled Maturity Date.
“Specified Demand Account” means
(a)the Deposit Accounts that are demand deposit accounts of a Loan Party
maintained with Bank of America or Wells Fargo and currently used to hold “cash
short-term investments” (as such term is used in the balance sheet of Holdings
and its consolidated Subsidiaries and consistent with the current practices of
Holdings as of the date hereof), which are subject to a Control Agreement,
provided, that, such accounts shall not be required for this purpose to be
subject to a Control Agreement for 90 days after the Closing Date (or such
longer period as the Administrative Agent may agree, or


(b)any other Deposit Accounts established after the Closing Date after prior
written notice to Administrative Agent that are used exclusively to hold “cash
short-term investments” (as such term is used in the balance sheet of Holdings
and its consolidated Subsidiaries and consistent with the current practices of
Holdings as of the date hereof), which are subject to a Control Agreement;
provided, that


(i)Deposit Accounts established after the Closing Date at Bank of America or
Wells Fargo shall not be required to be subject to a Control Agreement for a
period of 10 Business Days after the date such accounts are established (or such
longer period as the Administrative Agent may agree) and


(ii)if more than 50% of the “cash short-term investments” otherwise required to
be held in Specified Demand Accounts under Section 5.16(d) are held in Deposit
Accounts established after the Closing Date at Bank of America or Wells Fargo
that are not subject to a Control Agreement during a period of 10 Business Days
after the date such accounts are established (or such longer period as the
Administrative Agent may agree), then such Deposit Accounts shall not be deemed
to be Specified Demand Accounts.


“Specified Event of Default” means an Event of Default (i) arising under clause
(a) or (b) of Section 7.01, (ii) arising with respect to any Loan Party under
clause (h) or (i) of Section 7.01 or (iii) resulting from the failure to comply
with Section 5.01(g), 5.07, 5.16 or 6.11 or any representation or warranty
contained in any Borrowing Base Certificate proving to have been incorrect in
any material respect.
“Specified Involuntary Lien” means any involuntary Lien that would be a
Permitted Encumbrance under clause (a) or (b) of the definition of “Permitted
Encumbrance” but for being overdue by more than 30 days or not being contested
in accordance with Section 5.05.
“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 9.16).
“Stand-by Letter of Credit” means any Letter of Credit that is not a Trade
Letter of Credit.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be

45







--------------------------------------------------------------------------------




deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned or held.
“Subsidiary” means any subsidiary of Holdings, including the Parent Borrower but
excluding any Excluded Subsidiary.
“Subsidiary Borrower Election” means an agreement executed by the Parent
Borrower and a Subsidiary, and delivered to the Administrative Agent, pursuant
to which the Parent Borrower designates such Subsidiary to be, and such
Subsidiary agrees to be, a Borrower hereunder, in accordance with Section 2.20.
Each Subsidiary Borrower Election shall be in a form reasonably satisfactory to
the Administrative Agent.
“Subsidiary Borrower Termination” means a notice executed by the Parent Borrower
and delivered to the Administrative Agent terminating a Subsidiary’s status as a
Borrower hereunder in accordance with Section 2.20.
“Supermajority Lenders” means, at any time, those Lenders who collectively hold
more than 66 2/3% of the sum of (a) the aggregate of the Revolving Commitments
of all Revolving Lenders (or if the Revolving Commitments shall have been
terminated, the then outstanding Revolving Credit Exposure) plus (b) the then
outstanding principal amount of the Term Loans; provided, that, at any time
there are 4 or more Lenders, “Supermajority Lenders” must include at least 4
Lenders that are not Affiliates of each other. For purposes of calculating
“Supermajority Lenders”, the Revolving Commitments and Term Loans of any
Defaulting Lender shall be deemed to be zero.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that (a) no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of Holdings or
the Subsidiaries shall be a Swap Agreement and (b) no such agreement to which
Holdings or any Subsidiary is a party, that only requires Holdings or such
Subsidiary to fulfill its obligations thereunder with the issuance of Equity
Interests of Holdings other than Disqualified Equity Interests shall be a Swap
Agreement. For the avoidance of doubt, “Swap Agreement” will include a swap
transaction pursuant to which the obligations of the applicable Loan Party to
make scheduled payments thereunder are deferred (including, without limitation,
payment obligations that are deferred to the scheduled termination date of such
transaction so that such Loan Party makes a single payment thereunder on such
scheduled termination date).
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section

46







--------------------------------------------------------------------------------




1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) (or in the absence
of such determination as reasonably determined by Parent Borrower, or, if
different, the arranger of such Swap Agreement), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender) or in the absence of such determination as reasonably
determined by Parent Borrower.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Revolving Percentage of the
total Swingline Exposure at such time.
“Swingline Lender” means Wells Fargo Bank, National Association, and each other
Lender that agrees to be a Swingline Lender hereunder as provided in Section
2.04(a), in each case in its capacity as a lender of Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.04(a).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Agent” means Bank of America, N.A., in its capacity as administrative
agent for the Term Lenders hereunder.
“Term Agent Payment Account” shall mean such account of Term Agent as Term Agent
may from time to time designate to Parent Borrower and Administrative Agent as
the Term Agent Payment Account for purposes of this Agreement and the other Loan
Documents.
“Term Commitment” means, with respect to each Term Lender, the commitment of
such Lender to make Term Loans, expressed as an amount representing the maximum
aggregate amount of such Lender’s Term Loans hereunder. The initial amount of
each Lender’s Term Commitment is set forth on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Term
Commitment, as applicable. The initial aggregate amount of the Lenders’ Term
Commitments on the Closing Date is $500,000,000.
“Term Lenders” means the Persons listed on Schedule 2.01 as a Lender having a
Term Commitment and any other Person that shall have become a party hereto as a
Term Lender pursuant to an Assignment and Assumption or pursuant to Section 2.22
or 2.23, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption.
“Term Loan Exclusive Collateral” has the meaning assigned to it in the Existing
Intercreditor Agreement as in effect on the date hereof.
“Term Loan Register” has the meaning assigned to such term in Section 9.04.

47







--------------------------------------------------------------------------------




“Term Loans” means, collectively, the term loans made by the Term Lenders on the
Closing Date pursuant to Section 2.01(b).
“Term Loan Borrowing” means a portion of the Term Loan of a particular Type.
“Term Loan Reserve” means, at any time, a Reserve in the amount of the then
outstanding principal balance of the Term Loans.
“Test Period” means, at any time, the most recent period of 12 consecutive
fiscal months of Holdings ended on or prior to such time (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.01(a) or (b).
“Trade Letter of Credit” means any Letter of Credit issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by an Account Party in the ordinary course of
business of such Account Party.
“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is or is to be a party, the borrowing of Loans
and the issuance of Letters of Credit hereunder.
“Treasury Services” means treasury, depositary or cash management services
(including purchasing cards and stored value cards) from, or any automated
clearinghouse transfer of funds to, any entity that is a Lender or an Affiliate
of a Lender.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any security interest, the Uniform Commercial Code of such jurisdiction.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
aggregate principal amount of such Indebtedness into (b) the sum of the total of
the products obtained by multiplying (i) the amount of each then remaining
scheduled installment, sinking fund, serial maturity or other required payment
of principal including payment at final maturity, in respect thereof, by (ii)
the number of years (calculated to the nearest one-twelfth) which will elapse
between such date and the making of such payment.
“Wells Fargo” means Wells Fargo Bank, National Association.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” has the meaning assigned to such term in Section 2.16(a).

48







--------------------------------------------------------------------------------






SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, restated, refinanced, replaced, extended, renewed, restructured or
otherwise modified, in whole or in part (subject to any restrictions on such
amendments, supplements, restatements, refinancings, replacements, extensions,
renewals, restructurings or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
    
SECTION 1.04. Accounting Terms; GAAP.


(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that (i) for purposes of determining compliance with any
provision of this Agreement, the determination of whether a lease is to be
treated as an operating lease or capital lease shall be made without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of proposed Accounting Standards Update (ASU) Leases (Topic
842) issued May 16, 2013, any oral, public deliberations by the Financial
Accounting Standards Board regarding such proposal, any successor proposal, or
any FASB deliberations regarding any such successor proposal and (ii) if
Holdings or the Parent Borrower notifies the Administrative Agent that Holdings
or the Parent Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies Holdings or the Parent Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. It is understood that all financial
computations hereunder with respect to Holdings and the Subsidiaries (including
computations of Consolidated Adjusted EBITDA and Net Tangible Assets) shall be
made excluding the accounts of all Excluded Subsidiaries.


(b)All pro forma computations of the Fixed Charge Coverage Ratio required to be
made hereunder giving effect to any incurrence of Indebtedness, investment,
acquisition, disposition, Restricted Payment, payment in respect of Indebtedness
or other transaction shall be calculated after giving pro forma effect thereto
(and, in the case of any pro forma computations made hereunder to determine
whether any such transaction is permitted to be consummated hereunder, to any
incurrence of

49







--------------------------------------------------------------------------------




Indebtedness, investment, acquisition, disposition, Restricted Payment, payment
in respect of Indebtedness or other such transaction consummated since the first
day of the period covered by any component of such pro forma computation and on
or prior to the date of such computation) as if each such transaction had
occurred on the first day of the applicable Test Period, and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act. If
any Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).


ARTICLE II
The Credits


SECTION 2.01. Commitments.


(a)Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make Revolving Loans to the Borrowers from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Revolving Credit Exposure exceeding such Revolving
Lender’s Revolving Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the Revolving Credit Line Cap. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Revolving Loans.


(b)Subject to the terms and conditions set forth herein, each Term Lender
severally agrees to make its Term Loan to the Borrowers on the Closing Date in a
principal amount not to exceed the Term Commitment of such Term Lender. Amounts
repaid in respect of the Term Loan may not be reborrowed. Upon each Term
Lender’s making of its Term Loan, the Term Commitment of such Term Lender shall
be terminated.


SECTION 2.02. Loans and Borrowings


(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Revolving Lender to make
any Revolving Loan required to be made by it shall not relieve any other
Revolving Lender of its obligations hereunder; provided that the Revolving
Commitments of the Revolving Lenders are several and no Revolving Lender shall
be responsible for any other Lender’s failure to make Loans as required. Each
Term Loan shall be made as part of a Borrowing consisting of Term Loans made by
the Term Lenders ratably in accordance with their respective Term Commitments.
The failure of any Term Lender to make any Term Loan required to be made by it
shall not relieve any other Term Lender of its obligations hereunder; provided
that the Term Commitments of the Term Lenders are several and no Term Lender
shall be responsible for any other Lender’s failure to make Loans as required.


(b)Subject to Section 2.13, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the applicable Borrower may request in accordance
herewith. Each Swingline Loan and Protective Advance shall be an ABR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the relevant Borrower
to repay such Loan in accordance with the terms of this Agreement.

50







--------------------------------------------------------------------------------




(c)At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is (a) in the case of a
Revolving Loan, an integral multiple of $5,000,000 and (b) in the case of a Term
Loan, $1,000,000 (unless no portion of the Term Loan constitutes an ABR Loan)
and not less than $10,000,000. At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 12 Eurodollar Revolving Borrowings outstanding and 5 Eurodollar
Term Borrowings outstandings.


(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the applicable
Scheduled Maturity Date without the consent of the applicable Lenders.
    
SECTION 2.03. Requests for Borrowings.
  
(a)To request a Revolving Borrowing, a Borrower shall notify the Administrative
Agent of such request by telephone (i) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Revolving Borrowing or (ii) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the day of the
proposed Borrowing; provided that any such notice given by the Parent Borrower
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e) may be given not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, telecopy or electronic transmission to the Administrative Agent of a
written Borrowing Request in substantially the form of Exhibit E hereto or
otherwise in a form reasonably approved by the Administrative Agent and, in any
case, signed by the relevant Borrower.
 
(b)Each such telephonic and written Revolving Borrowing Request shall specify
the following information in compliance with Section 2.02:


(i)the aggregate amount of the requested Revolving Borrowing;


(ii)the date of such Revolving Borrowing, which shall be a Business Day;


(iii)whether such Revolving Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the relevant Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested

51







--------------------------------------------------------------------------------




Eurodollar Revolving Borrowing, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
(c)To request the Term Borrowings, a Borrower shall deliver to Term Agent and
Administrative Agent a written Borrowing Request in substantially the form of
Exhibit E hereto or otherwise in a form reasonably approved by the Term Agent
and, in any case, signed by a Borrower (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the Closing Date or (ii) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the Closing Date. Such written Borrowing
Request shall specify the following information:


(i)the date of such Term Borrowing, which shall be a Business Day;


(ii)whether such Term Borrowings are to be an ABR Borrowing or a Eurodollar
Borrowing;


(iii)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(iv)the location and number of the relevant Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.
        
SECTION 2.04. Swingline Loans; Protective Advances.


(a)Swingline Loans.


(i)Subject to the terms and conditions set forth herein, the Swingline Lenders
agree to make Swingline Loans to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $100,000,000 or (ii) the sum of the total Revolving
Credit Exposures exceeding the Revolving Credit Line Cap; provided that no
Swingline Lender shall be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.


(ii)To request a Swingline Loan, a Borrower shall notify the Administrative
Agent and the applicable Swingline Lender of such request by telephone
(confirmed by telecopy or electronic transmission), not later than 12:00 noon,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day) and amount of the requested Swingline Loan. The applicable
Swingline Lender shall make each Swingline Loan available to the relevant
Borrower by means of a credit to the general deposit account of such Borrower
with such Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.


(iii)Subject to Section 2.19, a Swingline Lender may by written notice given to
the Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of such Swingline

52







--------------------------------------------------------------------------------




Lender’s Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Revolving Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Revolving Lender, specifying in such notice such Lender’s Applicable
Revolving Percentage of such Swingline Loan or Revolving Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
applicable Swingline Lender, such Lender’s Applicable Revolving Percentage of
such Swingline Loan or Revolving Loans. Each Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the relevant Borrower of any participations in
any Swingline Loan acquired pursuant to this paragraph, and thereafter payments
in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the applicable Swingline Lender. Any amounts received by a Swingline
Lender from a Borrower (or other party on behalf of such Borrower) in respect of
a Swingline Loan of such Borrower after receipt by such Swingline Lender of the
proceeds of a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Lenders that shall
have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to such Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the relevant
Borrower of any default in the payment thereof.


(iv)The Parent Borrower may designate any Revolving Lender to be a Swingline
Lender hereunder subject to the prior written consent of the Administrative
Agent (which consent shall not be unreasonably withheld) and such Lender. Any
such designation shall not be effective until confirmed in a written agreement
signed by the Parent Borrower, the Administrative Agent and the applicable
Revolving Lender.


(b)Protective Advances.


(i) Any provision of this Agreement to the contrary notwithstanding (but subject
to the limitations set forth below in this Section), the Administrative Agent is
authorized by the Borrowers and the Lenders, in its sole discretion (but with
absolutely no obligation), and whether or not the conditions precedent set forth
in Section 4.02 have been satisfied, to make Revolving Loans to the Borrowers,
on behalf of the Revolving Lenders, in amounts that exceed Availability, which
the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (A) to preserve or protect the Collateral, or any portion thereof, (B)
to enhance the likelihood of, or maximize the amount of, repayment of the Loans
and other Obligations, or (C) to pay any other amount chargeable to or required
to be paid by the Loan Parties pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any such Loans are herein referred to collectively as “Protective Advances”),
it being agreed that no Protective Advance shall result in a Default due to the
Borrowers’ failure to comply with Section 2.01 or Section 4.02 for so long as
such Protective Advance remains outstanding in accordance with the terms of this
Section, but solely with respect to the amount of such

53







--------------------------------------------------------------------------------




Protective Advance. Protective Advances shall be secured by the Liens in favor
of the Administrative Agent (for the benefit of the Secured Parties) in and to
the Collateral and shall constitute Obligations hereunder. All Protective
Advances shall be ABR Borrowings and shall mature on the earlier of the Maturity
Date, the date that is 30 days after the making of such Protective Advance (or,
if such day is not a Business Day, the next succeeding Business Day), or 3
Business Days following the demand for payment thereof by Administrative Agent.
The authority of the Administrative Agent to make Protective Advances is limited
to an aggregate amount not to exceed 5% of the Revolving Maximum Credit at any
time, and no Protective Advance shall cause any Lender’s Revolving Credit
Exposure to exceed its Revolving Commitment, provided that the Required
Revolving Lenders may at any time revoke the Administrative Agent’s
authorization to make Protective Advances (it being agreed that any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof). At any time that the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request that the Revolving Lenders make a Revolving Loan to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b)(ii).


(ii)The Administrative Agent may, not later than 10:00 a.m., New York City time,
on any Business Day require the Revolving Lenders to acquire participations on
such Business Day in all or a portion of the Protective Advances outstanding,
specifying in such notice the aggregate amount of the Protective Advances in
which the Lenders will participate and specifying for each Lender such Lender’s
Applicable Revolving Percentage of such Protective Advances. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent such Lender’s Applicable
Revolving Percentage of such Protective Advances. Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Protective Advances pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Revolving Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly apply the amounts so received by it from the
Revolving Lenders to its claims against them in respect of such participations
in Protective Advances. The Administrative Agent shall notify the relevant
Borrower of any participations in any Protective Advances acquired pursuant to
this paragraph, and thereafter payments in respect of such Protective Advances
shall be made to the Administrative Agent for the accounts of the applicable
Lenders. Any amounts received by the Administrative Agent from a Borrower (or
other party on behalf of such Borrower) in respect of a Protective Advance of
such Borrower after receipt of the proceeds of a sale of participations therein
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Administrative Agent if and to the extent such payment is required to be
refunded to such Borrower for any reason. The purchase of participations in a
Protective Advance pursuant to this paragraph shall not relieve the relevant
Borrower of any default in the payment thereof.


SECTION 2.05. Letters of Credit.


(a)General. Subject to the terms and conditions set forth herein, (i) any
Account Party may request the issuance of Letters of Credit for its own account
or for the account of any other Subsidiary or other direct or indirect
subsidiary of Holdings or the Parent Borrower (it being understood that the
applicable Account Party will remain liable hereunder for the obligations in
respect of which any Letter of Credit is issued for the account of any other
Subsidiary or subsidiary), in a form reasonably

54







--------------------------------------------------------------------------------




acceptable to the applicable Issuing Bank, at any time and from time to time
during the Availability Period, and (ii) the Issuing Banks agree to issue
Letters of Credit. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by an Account Party to, or
entered into by an Account Party with, any Issuing Bank relating to any Letter
of Credit, the terms and conditions of this Agreement shall control.


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.


(i)To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), an Account Party shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, such Account
Party also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit.


(ii)A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
applicable Account Party shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (A) the LC
Exposure shall not exceed $750,000,000, (B) the sum of the total Revolving
Credit Exposures shall not exceed the Revolving Credit Line Cap, and (C) after
giving effect thereto, the LC Exposure of any Issuing Bank shall not exceed the
amount for such Issuing Bank set forth on Schedule 2.05 except as otherwise
agreed by such Issuing Bank with the approval of Administrative Agent and the
Parent Borrower.


(iii)Each Issuing Bank shall provide to the LC Agent and the Administrative
Agent not later than 3:00 p.m. (or promptly thereafter, if unable to do so by
3:00 p.m.), New York City time, on the first Business Day of each calendar week
a report of such Issuing Bank setting forth (A) the aggregate amount of all
Letters of Credit issued by such Issuing Bank that are outstanding as of 3:00
p.m. on the last Business Day of the preceding calendar week, (B) the average
daily undrawn amount of all Letters of Credit issued by such Issuing Bank for
each calendar day during the period since the last calendar day covered by the
preceding weekly report (or, in the case of the first weekly report, during the
period from and including the Closing Date) and (C) the aggregate amount of LC
Disbursements made by such Issuing Bank and not reimbursed as of the time of
such report. In addition to providing such weekly reports, each Issuing Bank
shall, from time to time upon request of the LC Agent or the Administrative
Agent, provide the LC Agent and the Administrative Agent with information of the
type referred to in the immediately preceding sentence on a more frequent basis.


(iv)The LC Agent shall provide to each Lender not later than 3:00 p.m. (or
promptly thereafter, if unable to do so by 3:00 p.m.), New York City time, on
the first Business Day of each calendar month a report setting forth the
aggregate amount of all Letters of Credit that are outstanding as of the date of
the most recent weekly reports delivered by the Issuing Banks to the
Administrative Agent and the LC Agent pursuant to the immediately preceding
paragraph.

55







--------------------------------------------------------------------------------




(v)Neither the LC Agent nor the Administrative Agent nor any Issuing Bank shall
have any duty or obligation at any time to monitor the LC Exposure relative to
the total Commitments or the Borrowing Base and neither the LC Agent nor the
Administrative Agent nor any Issuing Bank shall have any liability in respect of
the issuance, amendment, renewal or extension of a Letter of Credit to the
extent that such issuance, amendment, renewal or extension results in the total
Revolving Credit Exposures exceeding the Revolving Credit Line Cap. It shall be
the responsibility of the Borrowers and the Account Parties to ensure that,
after giving effect to the issuance, amendment, renewal or extension of each
Letter of Credit, the sum of the total Revolving Credit Exposures does not
exceed the Revolving Credit Line Cap.


(c)Expiration Date. Except for Extended Letters of Credit issued in accordance
with Section 2.05(k), each Letter of Credit shall expire at or prior to the
close of business on the date that is five Business Days prior to the Scheduled
Maturity Date.


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank in
respect of such Letter of Credit hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Revolving Percentage of
the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Lender’s Applicable
Revolving Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the applicable Account Party on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to an Account Party for any reason. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or reduction or termination of the Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.


(e)Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, (i) the applicable Account Party shall reimburse such LC
Disbursement by paying to such Issuing Bank an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if such Account Party shall have received notice
of such LC Disbursement prior to 10:00 a.m., New York City time, on such date,
or, if such notice has not been received by such Account Party prior to such
time on such date, then not later than 12:00 noon, New York City time, on (A)
the Business Day that such Account Party receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (B)
the Business Day immediately following the day that such Account Party receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided that, if such LC Disbursement is not less than $10,000,000,
the Parent Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04(a) that such payment be
financed with an ABR Revolving Borrowing by the Parent Borrower or a Swingline
Loan to the Parent Borrower in an equivalent amount and, to the extent so
financed, such Account Party’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan; or (ii) such Issuing Bank may, if arrangements to do so have been agreed
upon in writing by the Parent Borrower, a Borrowing Subsidiary or an Account
Party and such Issuing Bank, obtain reimbursement of such LC Disbursement by
debiting directly from an account of the Parent Borrower, such Borrowing
Subsidiary or such Account Party maintained with such Issuing Bank (or one of
its Affiliates) an amount equal to such LC Disbursement; provided that the
foregoing shall not be construed to prevent the applicable Account Party



56







--------------------------------------------------------------------------------




from reimbursing LC Disbursements of an Issuing Bank in accordance with
alternate procedures agreed upon with such Issuing Bank, so long as such
reimbursements are made no later than required under clause (i) above. If such
Account Party fails to make such payment when due or the applicable Issuing Bank
is unable to debit the designated account of the Parent Borrower, the relevant
Borrowing Subsidiary or the relevant Account Party for the full amount of the LC
Disbursement, in each case as provided in the preceding sentence, the applicable
Issuing Bank shall notify the LC Agent (and upon receipt of such notice the LC
Agent shall notify each Revolving Lender and the Administrative Agent) of the
applicable LC Disbursement, the payment then due from such Account Party in
respect thereof and (in the case of such notice from the LC Agent to each
Lender) such Lender’s Applicable Revolving Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from such Account Party
(the “Participation Amount”), in the same manner as provided in Section 2.06
with respect to Revolving Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Bank the
amounts so received by it from the Revolving Lenders. Promptly following receipt
by the Administrative Agent of any payment from such Account Party pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear. Any payment made by
a Revolving Lender pursuant to this paragraph to reimburse an Issuing Bank for
any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve such Account Party of its obligation to reimburse such LC Disbursement.


(f)Obligations Absolute. An Account Party’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Account Party’s obligations hereunder.
Neither the LC Agent, the Administrative Agent, the Lenders nor any Issuing
Bank, nor any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse the applicable Issuing Bank from liability to the
applicable Account Party to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by such
Account Party to the extent permitted by applicable law) suffered by such
Account Party that are caused by the applicable Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of bad faith, gross negligence or willful
misconduct on the part of the applicable Issuing Bank (as finally determined by
a court of competent jurisdiction) or such other standard of care as shall be
separately agreed to in writing by such Issuing Bank and the applicable Account
Party, such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the



57







--------------------------------------------------------------------------------




generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


(g)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the LC Agent, the Administrative Agent and the applicable Account Party
by telephone (confirmed by telecopy or electronic transmission), or by such
other means of communication (if any) as have been agreed upon by such Account
Party and such Issuing Bank, of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve such Account
Party of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.


(h)Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the applicable Account Party shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Account Party reimburses such LC
Disbursement, at the rate per annum then applicable to an ABR Revolving Loan;
provided that, if such Account Party fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section to reimburse
an Issuing Bank shall be for the account of such Lender to the extent of such
payment.


(i)Designation and Replacement of Issuing Banks. Account Parties shall designate
each Revolving Lender (or an Affiliate of a Revolving Lender identified by such
Revolving Lender to Parent Borrower for such purpose) to be an Issuing Bank
hereunder and such Revolving Lender (or the Affiliate of such Revolving Lender,
as the case may be) upon such designation shall agree to become an Issuing Bank,
except that a Revolving Lender shall not be required to be an Issuing Bank with
the consent of Administrative Agent and Parent Borrower; provided, that, Parent
Borrower’s consent shall not be required in the determination of which Lenders
are Issuing Banks on the Closing Date. Such Account Party shall notify the
Administrative Agent of any such designation. No Lender that is not an Issuing
Bank on the Closing Date may thereafter become an Issuing Bank without the
consent of Administrative Agent, such Lender and Parent Borrower. Upon a
Revolving Lender becoming an Issuing Bank after the date hereof, Schedule 2.05
shall be amended by Administrative Agent (and no consent or approval of Lenders
shall be required with respect to such amendment) to adjust the sublimits for
each Issuing Bank set forth on such Schedule in such amounts as Parent Borrower,
Administrative Agent and such Issuing Bank may agree. An Issuing Bank may be
replaced at any time by Administrative Agent with the approval of Parent
Borrower or by Parent Borrower with the approval of Administrative Agent.
Administrative Agent may amend Schedule 2.05 to reflect any such change
permitted by this Section 2.05(i) (without the consent or approval of Lenders).
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
applicable Account Party shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all

58







--------------------------------------------------------------------------------




previous Issuing Banks, as the context shall require. After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement solely with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.


(j)Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, (ii) the Administrative Agent has declared the Revolving Loans
outstanding hereunder due and payable pursuant to Section 7.01 or (iii) in the
case of a Defaulting Lender, there shall exist any LC Exposure that cannot be
reallocated among the non-Defaulting Lenders pursuant to Section 2.21(c) then,
on the Business Day that an Account Party receives notice from the
Administrative Agent or the Required Revolving Lenders demanding the deposit of
cash collateral pursuant to this paragraph, such Account Party shall deposit in
an account with the Administrative Agent, in the name of the Administrative
Agent and for the benefit of the Lenders (or, in the case of clause (iii), the
non-Defaulting Lenders), an amount in cash equal to the LC Exposure (or, in the
case of clause (iii), the LC Exposure of the Defaulting Lender that cannot be
fully reallocated pursuant to Section 2.21(c)(i)) as of such date attributable
to Letters of Credit issued for the account of such Account Party plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to Holdings, any
Borrower or any Account Party described in clause (h) or (i) of Section 7.01;
provided further that, in the case of clause (iii), an Account Party may, if
approved by each applicable Issuing Bank in its sole discretion, provide other
credit support in lieu of the deposit of cash collateral pursuant to this
paragraph. Such deposit shall be held by the Administrative Agent as collateral
for the payment and performance of the obligations of such Account Party under
this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and request of an Account Party (and at such Account
Party’s risk and expense), subject to approval by the Administrative Agent, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse any Issuing Bank that is not a
Defaulting Lender for LC Disbursements in respect of Letters of Credit issued
for the account of such Account Party for which such Issuing Bank has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of such Account Party for the LC Exposure at
such time or, if the maturity of the Loans has been accelerated, be applied to
satisfy the other Obligations.


(k)Extended Letters of Credit. An Account Party may request that an Issuing Bank
allow, and an Issuing Bank may (in its sole discretion) agree to allow, one or
more Letters of Credit issued by it to expire later than the date that is five
Business Days prior to the Scheduled Maturity Date. Any such Letter of Credit is
referred to herein as an “Extended Letter of Credit”. The following provisions
shall apply to any Extended Letter of Credit, notwithstanding any contrary
provision set forth herein.


(i)The participations of each Revolving Lender in each Extended Letter of Credit
shall terminate at the close of business on the date that is five Business Days
prior to the Scheduled Maturity Date, with the effect that Revolving Lenders
shall not have any obligations to acquire participations in any LC Disbursement
made thereafter or otherwise with respect to such Extended Letter of Credit,
except with respect to demands for drawings submitted on or prior to such date.


(ii)On or prior to the date that is fifteen days prior to the Scheduled Maturity
Date (or on the date of any earlier termination of the Commitments), each
Account Party shall deposit with each Issuing Bank an amount in cash (or other
credit support approved by such Issuing Bank in its

59







--------------------------------------------------------------------------------




sole discretion) equal to the LC Exposure as of such date attributable to the
Extended Letters of Credit issued by such Issuing Bank for the account of such
Account Party. Each such deposit shall be held by the applicable Issuing Bank in
an account maintained by it as collateral for the obligations of such Account
Party in respect of such Extended Letters of Credit. Each applicable Issuing
Bank shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the request of an Account
Party (and at such Account Party’s risk and expense) and subject to the
agreement of the relevant Issuing Bank (not to be unreasonably withheld), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the relevant Issuing Bank to reimburse LC Disbursements in respect of
such Extended Letters of Credit issued for the account of such Account Party for
which such Issuing Bank has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of any reimbursement obligations of
such Account Party for such Issuing Bank’s LC Exposure at such time and, to the
extent of any excess over such Issuing Bank’s LC Exposure at such time, returned
to the applicable Account Party.


(iii)After the close of business on the date that is five Business Days prior to
the Scheduled Maturity Date, the fees that would have accrued pursuant to clause
(i) of Section 2.11(b) (if the participations of the Revolving Lenders in the
Extended Letters of Credit had not terminated) shall continue to accrue on the
LC Exposure in respect of each Extended Letter of Credit and shall be payable to
each applicable Issuing Bank for its own account.


SECTION 2.06. Funding of Borrowings


(a)Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 pm, New York City time for any Revolving Loans to be made on the
Closing Date and for any Revolving Loans thereafter by 1:00 p.m., New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Revolving Lenders; provided that Swingline
Loans shall be made as provided in Section 2.04(a). The Administrative Agent
will make such Revolving Loans available to the applicable Borrower by promptly
crediting the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent in New York City and designated by such
Borrower in the applicable Borrowing Request or to such other account as may be
designated in writing by Parent Borrower to Administrative Agent prior to the
Closing Date and as is reasonably satisfactory to Administrative Agent; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank; and provided further that Revolving Loans made to
finance the reimbursement of a Protective Advance shall be retained by the
Administrative Agent or, to the extent that the Revolving Lenders have made
payments pursuant to Section 2.04(b)(ii) to reimburse the Administrative Agent
in respect of any such Protective Advance, respectively, remitted by the
Administrative Agent to such Revolving Lenders as their interests may appear.


(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing (or,
in respect of the reimbursement of an LC Disbursement under Section 2.05(e),
such Revolving Lender’s Participation Amount), the Administrative Agent may
assume that such Lender has made such share (or such Revolving Lender’s
Participation Amount, as applicable) available on such date in accordance with
paragraph (a) of this Section and may (but shall not be required to), in
reliance upon such assumption, make available to the applicable Borrower (or the
applicable Issuing Bank, as applicable) a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing (or such
Revolving Lender’s Participation Amount, as applicable) available to the
Administrative Agent, then the applicable Lender and the applicable Borrower (or
the

60







--------------------------------------------------------------------------------




applicable Issuing Bank, as applicable) severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower (or such Issuing Bank, as applicable) to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender or
such Issuing Bank, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of such Borrower, the interest
rate applicable to ABR Loans. If (x) with respect to such Borrowing, such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing or (y) with respect to such
reimbursement of such LC Disbursement, the applicable Account Party shall
reimburse the applicable LC Disbursement before the applicable Revolving Lender
or Issuing Bank reimburses the Administrative Agent as provided in this
paragraph, then the Administrative Agent shall be entitled to receive or retain
the amount due to it as provided above together with interest payable by such
Account Party with respect to the period commencing on the date that the
Administrative Agent funded its payment to the applicable Issuing Bank.


(c)Each Term Lender shall make the Term Loan to be made by it hereunder on the
Closing Date by wire transfer of immediately available funds by 12:00 pm, New
York City time to the account of the Term Agent most recently designated by it
for such purpose by notice to the Term Lenders. The Term Agent will make such
Term Loans available to the Parent Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Parent Borrower maintained with
the Term Agent designated by the Parent such Borrower in the applicable
Borrowing Request or to such other account as may be designated in writing by
Parent Borrower to Term Agent prior to the Closing Date and as is reasonably
satisfactory to Term Agent.
    
SECTION 2.07. Interest Elections.


(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
Interest Periods therefor, all as provided in this Section. Such Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings or Protective Advances, which may not be
converted or continued.
(b)To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent (or in the case of an election with respect to
Term Loans, the Term Agent) of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
telecopy or electronic transmission to the Administrative Agent (or in the case
of an election with respect to Term Loans, the Term Agent) of a written Interest
Election Request in substantially the form of Exhibit F hereto or otherwise in a
form reasonably approved by the Administrative Agent (or in the case of an
election with respect to Term Loans, the Term Agent) and, in each case, signed
by such Borrower.


(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

61







--------------------------------------------------------------------------------






(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period” and which
shall not extend beyond the Scheduled Maturity Date applicable to the Borrowing
to which such Interest Election Request applies at such time.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent (or in the case of an election with respect to Term Loans,
the Term Agent) shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e)If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent (or in the case of
an election with respect to Term Loans, the Term Agent), at the request of the
Required Revolving Lenders as to Revolving Loans and at the request of the
Required Term Lenders as to Term Loans, so notifies the Parent Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing or Term Loan Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
and Eurodollar Term Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.


SECTION 2.08. Termination and Reduction of Revolving Commitments.
 
(a)Unless previously terminated, the Revolving Commitments shall terminate on
the Maturity Date.


(b)The Parent Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Parent Borrower shall not terminate or
reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 2.10, the sum of the
Revolving Credit Exposures would exceed the Revolving Credit Line Cap.


(c)The Parent Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and

62







--------------------------------------------------------------------------------




the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Revolving Lenders of the contents thereof.
Each notice delivered by the Parent Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Revolving Commitments
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or other events, in which case such
notice may be revoked by the Parent Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Revolving Commitments shall be
permanent. Each reduction of the Revolving Commitments shall be made ratably
among the Revolving Lenders based on their Applicable Revolving Percentage.


SECTION 2.09. Repayment of Loans; Evidence of Debt.


(a)Each Borrower hereby unconditionally promises to pay:


(i)to the Revolving Agent for the account of each Revolving Lender the then
unpaid principal amount of each Revolving Loan owed by such Borrower to such
Lender on the Maturity Date;


(ii)to the Term Agent for the account of each Term Lender the then unpaid
principal amount of each Term Loan owed by such Borrower to such Lender on the
Maturity Date;


(iii) to each Swingline Lender the then unpaid principal amount of each
Swingline Loan owed to such Swingline Lender by such Borrower on the earlier of
the Maturity Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a new Revolving
Borrowing is made, such Borrower shall repay all Swingline Loans of such
Borrower then outstanding;


(iv)to the Revolving Agent the then unpaid principal amount of each Protective
Advance on the earliest of (A) the Maturity Date, (B) the day that is 30 days
after the making of such Protective Advance (or if such day is not a Business
Day, the next succeeding Business Day) and (C) 3 Business Days following demand
by the Administrative Agent;


(v)to the Term Agent for the account of each Term Lender, beginning on October
1, 2014, and on the first day of each calendar quarter thereafter, equal
consecutive quarterly installments of principal each in the amount of
$1,250,000.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)The Administrative Agent shall maintain accounts (the “Loan Account”) in
which it shall record (i) the amount of each Revolving Loan made hereunder, the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each Borrower to each Revolving Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof. The Term Agent shall maintain accounts
in which it shall record (i) the amount of each Term Loan made hereunder, the
Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from each

63







--------------------------------------------------------------------------------




Borrower to each Term Lender hereunder and (iii) the amount of any sum received
by the Term Agent hereunder for the account of the Lenders and each Lender’s
share thereof.


(d)To the extent not paid when due, Administrative Agent may, at its option (but
shall have no obligation to) advance any interest with respect to any ABR Loan
(but in no event, except as provided below, earlier than the fourth Business Day
after such due date), or any LIBOR Loan, or any scheduled fees pursuant to
Section 2.11(a) or (b)(but in no event, except as provided below, for such
scheduled fees earlier than the fourth Business Day after such due date) to
which any Agent or Lender is entitled from the Loan Parties and may charge the
same to the Loan Account in accordance with its customary practice and shall
advise Parent Borrower of any such advance or charge promptly after the making
thereof. Any amount which is added to the principal balance of the Loan Account
as provided in this Section shall bear interest at the interest rate then and
thereafter applicable to ABR Loans. Notwithstanding anything to the contrary
contained herein, at any time a Specified Event of Default has occurred and is
continuing, Administrative Agent may at its option (but shall have no obligation
to) advance any such amounts provided for in this clause (d) or any other
amounts to which any Agent or Lender is entitled from the Loan Parties and may
charge the same to the Loan Account (which shall not be deemed to be a waiver of
any such Specified Event of Default or any other Event of Default). All amounts
in respect of interest, fees or other amounts payable by Loan Parties in respect
of Revolving Credit Exposure shall be sent by Federal funds wire transfer to the
Revolving Agent Payment Account, except as Administrative Agent may otherwise
agree. All amounts in respect of interest, fees or other amounts payable by Loan
Parties in respect of the Term Loans shall be sent by Federal funds wire
transfer to the Term Agent Payment Account, except as Term Agent may otherwise
agree.


(e)The entries made in the accounts maintained pursuant to paragraph (b),(c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of each Borrower to repay its Loans in
accordance with the terms of this Agreement.


(f)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the applicable Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in substantially the
form of Exhibit G hereto. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).


(g)On each Business Day during any Cash Dominion Period, except to the extent
that during a continuing Event of Default the Administrative Agent elects, or
the Required Lenders direct, amounts to be applied as set forth in Section
2.17(h), the Administrative Agent shall apply all immediately available funds
credited to the Concentration Account, and the Administrative Agent may, in its
Permitted Discretion, apply other amounts contained in Control Accounts or,
subject to the terms of the Existing Intercreditor Agreement or any other
applicable Intercreditor Agreement, any other amounts received by or on behalf
of Administrative Agent (except for (i) amounts permitted to be held as
Permitted Investments pursuant to Section 6.04(a) and (ii) proceeds of assets,
other than ABL Priority Collateral, which assets are subject to Liens permitted
under Section 6.02, to the extent such proceeds are required to be applied to
the payment of the applicable obligations secured thereby), in each case, first
to prepay any Protective Advances that may be outstanding, pro rata, second to
prepay any Swingline Loans that may be outstanding, third to prepay any
Revolving Loans that may be outstanding, it being understood that any
prepayments of Revolving Loans shall be applied in accordance with Section
2.17(h), fourth to cash collateralize outstanding LC Exposure in the manner
provided in Section 2.05(j) and fifth,

64







--------------------------------------------------------------------------------




to prepay any Term Loans (including any Additional Term Loans, if any, except to
the extent such Additional Term Loans are to be paid after the other Term Loans,
in which case, sixth, to prepay any Additional Term Loans) that may be
outstanding. If the Borrowers are required to provide (and have provided the
required amount of) cash collateral pursuant to this Section 2.09(g), the amount
of such cash collateral (to the extent not otherwise required to be maintained
by any other provision of this Agreement) shall be returned to the Borrowers
within two Business Days after the last day of such Cash Dominion Period.


SECTION 2.10. Optional and Mandatory Prepayment of Revolving Loans and Term
Loans.
 
(a)Each Borrower shall have the right at any time and from time to time to
prepay any of its Borrowings in whole or in part, subject to prior notice in
accordance with paragraph (f) of this Section.


(b)Each Borrower may, subject to the terms of this Section and subject to prior
notice in accordance with paragraph (c) of this Section, except as otherwise
provided in Sections 2.09(g) or 2.17(h)(ii), prepay to Term Agent for the
account of Term Lenders the outstanding principal amount of the Term Loans in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, that (i) each partial
prepayment shall be in an aggregate principal amount of $2,000,000 or an
integral multiple of $1,000,000 in excess thereof, and (ii) in the event of any
such prepayment of a Eurodollar Loan, the applicable Borrower shall be obligated
to reimburse the Term Lenders in respect thereof pursuant to Section 2.15.


(c)In the event and on each occasion that the sum of the Revolving Credit
Exposures exceeds the Revolving Credit Line Cap (other than to the extent that
Protective Advances permitted under Section 2.04 cause the sum of the Revolving
Credit Exposures to exceed the Borrowing Base), the Borrowers shall prepay to
Revolving Agent for the account of Revolving Lenders Borrowings (or, if no such
Borrowings are outstanding, each Account Party shall deposit cash collateral in
an account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess or (if approved by each applicable Issuing
Bank in its sole discretion) provide other credit support for the applicable LC
Exposure.


(d)Borrowers will be required to prepay Term Loans to Term Agent for the account
of Term Lenders to the extent that Term Loans exceed the Borrowing Base (without
giving effect to the Term Loan Reserve for this purpose) then in effect,
together with accrued interest to the date of such prepayment on the principal
amount prepaid (provided, that in the event of any such prepayment of a
Eurodollar Loan, the applicable Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 2.15) after compliance with
Section 2.10(c).


(e)In the event that there shall be Consolidated Excess Cash Flow for any fiscal
year of Holdings and its Subsidiaries (commencing with the fiscal year ending in
January 2016), Borrowers shall, no later than 90 days after the end of such
fiscal year, prepay the Term Loans in an aggregate amount equal to (i) 50% of
such Consolidated Excess Cash Flow minus (ii) (a) any voluntary repayments of
the Term Loans made with Internally Generated Cash (excluding, for the avoidance
of doubt, repurchases of loans under the Existing Term Loan Agreement pursuant
to Section 10.6(i) of the Existing Term Loan Agreement as in effect on the date
hereof and repayment of loans under the Existing Term Loan Agreement with the
cash proceeds of any refinancing indebtedness) and (b) any optional prepayments
of term loans under the Existing Term Loan Agreement (or mandatory prepayments
of the Existing Term Loan Agreement required to be made based on “Consolidated
Excess Cash Flow” (as defined in the Existing Term Loan Agreement) from such
fiscal year); provided, that if, as of the last day of the most

65







--------------------------------------------------------------------------------




recently ended fiscal year of Holdings and its Subsidiaries, the Senior Secured
Leverage Ratio (determined for any such period by reference to the calculation
of the Senior Secured Leverage Ratio as of the last day of such fiscal year,
delivered pursuant to Section 5.01(c)) shall be (A) equal to or less than
3.50:1.00 and greater than 2.75:1.00, Borrowers shall only be required to make
the prepayments otherwise required by this Section 2.10(e) in an amount equal to
25% of such Consolidated Excess Cash Flow minus (i) any voluntary repayments of
the Term Loans and (ii) any optional prepayments of term loans under the
Existing Term Loan Agreement (or mandatory prepayments of the Existing Term Loan
Agreement required to be made based on “Consolidated Excess Cash Flow” (as
defined in the Existing Term Loan Agreement) from such fiscal year) and (B)
equal to or less than 2.75:1.00, Borrower shall not be required to make any
prepayment pursuant to this Section 2.10(e). Notwithstanding anything herein to
the contrary, no payments shall be required under this Section 2.10(e) for any
fiscal year to the extent that, on the 90th day following the end of such fiscal
year or on any earlier date Borrowers may otherwise elect to make such payment,
the sum of (1) Excess Availability and (2) the aggregate amount of cash and cash
equivalents of the Loan Parties in excess of the Operating Cash Threshold, after
giving effect to such payment, would be less than 27.5% of the Revolving Credit
Line Cap; provided that such payment shall be required to be made hereunder on
the first day that, for the immediately preceding 30 consecutive days, the sum
of (x) Excess Availability and (y) the aggregate amount of cash and cash
equivalents of the Loan Parties in excess of the Operating Cash Threshold, after
giving effect to such payment, is greater than or equal to 27.5% of the
Revolving Credit Line Cap. Concurrently with any prepayment of the Term Loans
pursuant hereto, Borrowers shall deliver to Administrative Agent and Term Agent
a certificate of a Financial Officer demonstrating the calculation of the amount
of the applicable net proceeds or Consolidated Excess Cash Flow, as the case may
be. In the event that Borrowers shall subsequently determine that the actual
amount received exceeded the amount set forth in such certificate, Borrowers
shall promptly make an additional prepayment of the Term Loans in an amount
equal to such excess, and Borrowers shall concurrently therewith deliver to
Administrative Agent and Term Agent a certificate of a Financial Officer
demonstrating the derivation of such excess.


(f)The applicable Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the applicable Swingline Lender, and in
the case of prepayment of Term Loans, Term Agent and in the case of Revolving
Loans, Revolving Agent) by telephone (confirmed by telecopy or electronic
transmission) of any prepayment hereunder (other than a prepayment resulting
from an application of funds pursuant to Section 2.09(g)) (i) in the case of
prepayment of a Eurodollar Revolving Borrowing or a Eurodollar Term Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing
or ABR Term Borrowing not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
(or, in the case of Term Loans, the Term Agent) shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.12.


(g)Any prepayment of the Term Loan required pursuant to this Section 2.10 shall
be applied to the next four scheduled installments of principal payable by
Borrowers in respect of the Term Loans with the balance applied to the remaining
installments of principal payable by Borrowers in respect

66







--------------------------------------------------------------------------------




of the Term Loans in the inverse order of maturity; provided that any voluntary
prepayment of the Term Loans shall be applied to the scheduled installments of
the Term Loans as Parent Borrower shall direct (or, if not so directed, in the
direct order of maturity).


SECTION 2.11. Fees.


(a)The Parent Borrower agrees to pay to the Revolving Agent for the account of
each Revolving Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Percentage on the daily unused amount of the Revolving Commitment
of such Lender during the period from and including the Closing Date to but
excluding the date on which such Revolving Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposures of such Lender (and the Swingline
Exposure of such Lender shall be considered Revolving Loans for such purposes).


(b)The Parent Borrower agrees to pay (i) to the Revolving Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in (A) Stand-by Letters of Credit, which shall accrue at the Applicable
Revolving Loan Margin for Eurodollar Borrowings, and (B) Trade Letters of
Credit, which shall accrue at a rate equal to 50% of the Applicable Revolving
Loan Margin used for Eurodollar Borrowings, in each case on the average daily
amount of such Revolving Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum, on the average daily amount of the LC
Exposure in respect of Stand-by Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure, as well as such Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.


(c)In the event that, prior to the 6 month anniversary of the Closing Date, all
or any portion of the Term Loans is (i) repaid, prepaid, refinanced or replaced
with any term loan financing, or (ii) repriced or effectively refinanced through
any waiver, consent, amendment or amendment and restatement, and in the case of
each of (i) and (ii), above, the effect thereof is to lower the All-in Yield of
the Term Loans (or portion thereof) or new term loan financing, as applicable,
from the All-in Yield of the Term Loans (or portion thereof) so repaid, prepaid,
refinanced, replaced or repriced (a “Repricing Event”), the Borrowers shall pay
to Term Agent for the account of Term Lenders (A) in the case of clause (i), a
prepayment premium equal to 1.00% of the

67







--------------------------------------------------------------------------------




aggregate principal amount of the Term Loans so repaid, prepaid, refinanced,
replaced or repriced and (B) in the case of clause (ii), a fee equal to 1.00% of
the aggregate principal amount of the Term Loans repriced or effectively
refinanced through such waiver, consent, amendment or amendment and restatement;
provided, that, no such fee shall be payable, in the case of clause (i) or (ii),
if the Repricing Event is due to, or in connection with, a Change in Control. If
all or any portion of the Term Loans held by any Term Lender is subject to
mandatory assignment pursuant to Section 9.02(f) as a result of, or in
connection with, such Term Lender not agreeing or otherwise consenting to any
waiver, consent or amendment referred to in clause (ii) above (or otherwise in
connection with a Repricing Event) on or prior to the 6 month anniversary of the
Closing Date, the Borrowers shall pay to such Term Lender (and not any Person
replacing such Term Lender pursuant to Section 9.02(f), its pro rata portion (as
determined immediately prior to it being so replaced) of the a prepayment
premium under clause (ii) of the immediately preceding sentence. Such amounts
shall be due and payable on the date of effectiveness of such Repricing Event.


(d)The Parent Borrower agrees to pay to the Revolving Agent, the Term Agent and
the Lead Arrangers, as applicable, the fees payable in the amounts and at the
times separately agreed upon between the Parent Borrower and such Agent and Lead
Arrangers.


(e)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it or to the Term Agent with respect to fees
under Section 2.11(c)) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


SECTION 2.12. Interest.     
    
(a)    Revolving Loans. Each Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan made to it and owing to each Revolving Lender and
Swingline Lender from the date of such Revolving Loan until such principal
amount shall be paid in full, at the following rates per annum:


(i)ABR Loans. During such periods as such Revolving Loan is an ABR Borrowing
(which shall be all times in the case of any Swingline Loan or Protective
Advance), a rate per annum equal at all times to the sum of (A) the Alternate
Base Rate in effect from time to time plus (B) the Applicable Revolving Loan
Margin for ABR Borrowings in effect from time to time.


(ii)Eurodollar Loans. During such periods as such Revolving Loan is a Eurodollar
Borrowing, a rate per annum equal at all times during each Interest Period for
such Loans to the sum of (A) the Adjusted LIBO Rate for such Interest Period for
such Borrowing plus (B) the Applicable Revolving Loan Margin for Eurodollar
Loans in effect from time to time.


(b)     Term Loans. Each Borrower shall pay interest on the unpaid principal
amount of the Term Loans owing to each Term Lender from the Closing Date until
such principal amount shall be paid in full, at the following rates per annum:


(i)ABR Loans. During such periods as any outstanding portion of the Term Loan is
an ABR Borrowing, each such Term Loan Borrowing shall earn interest at a rate
per annum equal at all times to the sum of (A) the Alternate Base Rate in effect
from time to time plus (B) the Applicable Term Loan Margin for ABR Borrowings.


(ii)Eurodollar Loans. During such periods as any outstanding portion of the Term
Loan is a Eurodollar Loan, each such Term Loan Borrowing shall earn interest at
a rate per annum equal at all times during each Interest Period for such
Eurodollar Loan to the sum of (A) the Adjusted LIBO Rate in effect from time to
time plus (B) the Applicable Term Loan Margin for Eurodollar Loans.
        

68







--------------------------------------------------------------------------------




(c)    Default Interest. Upon the occurrence and during the continuance of an
Event of Default, at the option of Revolving Agent or at the request of the
Required Revolving Lenders, Borrowers shall pay interest on the unpaid principal
amount of each Revolving Loan and each unreimbursed LC Disbursement owing to
each Revolving Lender or Issuing Bank, as applicable, or at the option of Term
Agent or at the request of the Required Term Lenders, on the principal amount of
the Term Loans then outstanding, in each case at a rate per annum equal to 2%
per annum above the rate per annum otherwise required to be paid in respect
thereof.


(d)     Interest Payment Date; Payment Instructions. Accrued interest on each
Loan shall be payable in arrears on each Interest Payment Date for such Loan
and, in the case of Revolving Loans, upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section or in respect of Protective Advances shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion. Interest in respect of Term Loans shall be paid to the
Term Agent for the account of the Term Lenders and interest in respect of
Revolving Loans shall be paid to the Revolving Agent for the account of the
Revolving Lenders.


(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that all computations of interest for Alternate ABR
Loans (including ABR Loans determined by reference to the Adjusted LIBO Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. The applicable Alternate Base Rate or Adjusted LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)the Administrative Agent (or, in the case of the Term Loans, the Term Agent)
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate for such Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;


then the Administrative Agent or the Term Agent, as applicable shall give notice
thereof to the Parent Borrower and the Lenders by telephone, telecopy or
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent (or, in the case of the Term Loans, the Term Agent)
notifies the Parent Borrower and the Lenders that the circumstances giving rise
to such notice no longer exist, (i) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
SECTION 2.14. Increased Costs.
 
(a)Subject to Section 2.18, if any Change in Law shall:

69







--------------------------------------------------------------------------------




(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) and (c) of the definition of Excluded Taxes and
(C) Other Connection Taxes imposed on or measured by its gross or net income,
profits or revenue (however denominated and including value-added or similar
Taxes), franchise Taxes in lieu of net income, profits or revenue Taxes or any
branch profits Taxes imposed by the United States (or any similar Tax imposed by
any other jurisdiction)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or


(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
relevant Borrower will pay to such Lender and the relevant Account Party will
pay to such Issuing Bank, as the case may be, such additional amount or amounts
as will compensate such Lender or such Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered in accordance with Section
2.18.


(b)Subject to Section 2.18, if any Lender or any Issuing Bank determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the relevant Borrower will pay to such Lender
and the relevant Account Party will pay to such Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company for any
such reduction suffered in accordance with Section 2.18.


(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Parent Borrower and shall be conclusive and
binding on all parties hereto absent manifest error. The relevant Borrower shall
pay such Lender and the relevant Account Party shall pay such Issuing Bank, as
the case may be, the amount shown as due on any such certificate (such amount
hereinafter referred to as the “Additional Costs”) within 30 days after receipt
thereof.


(d)Subject to Section 2.18, failure or delay on the part of any Lender or any
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation.
        

70







--------------------------------------------------------------------------------




SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(c) and is revoked in accordance therewith) or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Parent Borrower pursuant to Section
2.18, then, in any such event, the relevant Borrower shall compensate each
Lender for the loss, cost and expense (excluding loss of anticipated profits or
margin) attributable (other than loss of profit or margin) to such event. In the
case of a Eurodollar Loan, such loss, cost or expense (other than loss of profit
or margin) to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Parent Borrower and shall be
presumptively correct absent manifest error. The relevant Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.


SECTION 2.16. Taxes.
 
(a)Each payment on account of any obligation of any Loan Party hereunder to any
Recipient shall be made free and clear of and without deduction for Taxes,
unless such deduction is required by law. If any Loan Party or the
Administrative Agent (or, in the case of the Term Loans, the Term Agent), as
applicable (any such person, a “Withholding Agent”) determines, in its sole
discretion exercised in good faith, that it is so required to deduct or withhold
Taxes, the Withholding Agent shall make such deductions and timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) the Recipient receives an amount equal to the sum it
would have received had no such deductions been made.


(b)In addition, the Borrowers and the Account Parties shall pay, or at the
option of the Administrative Agent (or, in the case of the Term Loans, the Term
Agent) timely reimburse it for, the payment of any Other Taxes to the relevant
Governmental Authorities in accordance with applicable law other than any Other
Taxes imposed upon any assignment or participation of a Lender’s rights,
interests and obligations hereunder or under any other Loan Document; provided
that the amount such Borrower or such Account Party (as the case may be) shall
be required to pay to a particular Lender in respect of Other Taxes shall not
exceed 1% of the aggregate amount of the Commitment of such Lender on which such
Other Taxes are imposed; provided further that if a Lender is actually aware of
the application of any Other Tax to any such payment, execution, delivery or
registration, such Lender shall promptly notify the Parent Borrower of such
Other Tax and the relevant Borrower or the relevant Account Party (as the case
may be) shall thereafter have the benefit of the provisions of Section 2.18(b).


(c)Each Borrower and each Account Party shall indemnify each Recipient, within
30 days after written demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified

71







--------------------------------------------------------------------------------




Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) and expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of (including
calculations thereof) and the basis for such payment or liability delivered to
such Borrower or Account Party by the Recipient, or by the Administrative Agent
(or, in the case of the Term Loans, the Term Agent) on behalf of the Recipient,
shall be conclusive absent manifest error.


(d)Each Lender shall indemnify the Administrative Agent (or, in the case of the
Term Loans, the Term Agent) within 10 days after demand therefor for the full
amount of any Taxes attributable (but, in the case of any Indemnified Taxes,
only to the extent that the Borrowers and the Account Parties have not already
indemnified the Administrative Agent (or, in the case of the Term Loans, the
Term Agent) for such Indemnified Taxes and without limiting the obligation of
the Borrowers and the Account Parties to do so) to such Lender that are payable
or paid by the Administrative Agent (or, in the case of the Term Loans, the Term
Agent), and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent (or, in
the case of the Term Loans, the Term Agent) shall be conclusive absent manifest
error.


(e)Within 30 days after the date a Borrower or an Account Party receives a
receipt evidencing any payment of Indemnified Taxes by the relevant Borrower or
the relevant Account Party (as the case may be) in respect of any payment to any
Recipient, such Borrower or such Account Party (as the case may be) will furnish
to the Administrative Agent (or, in the case of the Term Loans, the Term Agent),
at its address referred to in Section 9.01, the original or a certified copy of
such receipt or, if such a receipt is not available, a certificate of the
treasurer or any assistant treasurer of such Borrower or such Account Party (as
the case may be) setting forth the amount of such payment and the date on which
such payment was made.


(f)(i) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding Tax with respect to payments under this Agreement shall
deliver to the Parent Borrower (with a copy to the Administrative Agent (or, in
the case of the Term Loans, the Term Agent)), on or prior to the date on which
such Lender becomes a Lender under this Agreement and at the time or times
reasonably requested by the Parent Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Parent Borrower as will permit such payments to be
made without withholding or at a reduced rate. Each Lender shall promptly notify
the Parent Borrower at any time it determines that it is no longer in a position
to provide any such previously delivered documentation to the Parent Borrower.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.16(f)(ii)(A) through (E)) below shall not
be required if in the Lender’s judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii) Without limiting the generality of the foregoing, each Lender shall, to the
extent it is legally entitled to do so, deliver to the Parent Borrower and the
Administrative Agent (or, in the case of the Term Loans, Parent Borrower and the
Term Agent) (in such number of copies as shall be requested by the Parent
Borrower and the Administrative Agent (or, in the case of the Term Loans, Parent
Borrower and the Term Agent)) on or prior to the date on which such Lender
becomes a party hereto (and from time to time thereafter upon the request of the
Parent Borrower or the Administrative Agent (or, in the case of the Term Loans,
Parent Borrower and the Term Agent)), the following as applicable:

72







--------------------------------------------------------------------------------






(A)in the case of a Lender that is a U.S. Person, a duly completed and executed
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax,


(B)in the case of a Foreign Lender claiming eligibility for benefits of an
income tax treaty to which the United States is a party, a duly completed and
executed IRS Form W-8BEN,


(C)in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Foreign Lender’s
conduct of a trade or business in the United States, a duly completed and
executed IRS Form W-8ECI,


(D)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D to the effect that such Foreign Lender is
not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of any Borrower within the meaning of Section
871(h)(3)(B) of the Code, (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (D) the interest payments in question are
not effectively connected with a U.S. trade or business conducted by such Lender
(a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed copies
of IRS Form W-8 BEN,


(E)in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (for example, where the Foreign Lender is a
partnership or participating Lender granting a typical participation), a duly
completed and executed IRS Form W-8IMY, accompanied by a duly completed and
executed Form W-8ECI, W-8BEN, U.S. Tax Compliance Certificate, Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of such beneficial owners, and


(F)any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be reasonably requested by the Parent
Borrower in order to permit the Parent Borrower to determine the withholding or
deduction required to be made.


(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Withholding Agent, at the time or times prescribed by law and at
such time or times reasonably requested by the Withholding Agent, such properly
completed and executed documentation prescribed by applicable law and such
additional documentation reasonably requested by the Withholding Agent as may be
necessary for such Withholding Agent to comply with its obligations under FATCA,
to determine that such Lender has or has not complied with such Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for the purposes of this Section
2.16(f)(iii), “FATCA” shall include any amendments made to FATCA after the
Closing Date.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Parent Borrower and the
Administrative Agent (or, in the case of the Term Loans, Parent Borrower and the
Term Agent) in writing of its legal inability to do so.

73







--------------------------------------------------------------------------------






(g)If any Recipient shall become aware that it is entitled to receive a refund
in respect of any Indemnified Taxes or Other Taxes as to which it has been
indemnified pursuant to this Section 2.16, such Recipient shall promptly notify
the Parent Borrower of the availability of such refund and shall, within 30 days
after receipt of a request by the Parent Borrower, apply for such refund at the
Parent Borrower’s expense. If any Recipient receives a refund in respect of any
Taxes for which such Recipient has received payment from an indemnifying party
hereunder, it shall within 30 days after the receipt thereof repay the lesser of
such refund and the amount paid by such indemnifying party with respect to such
Taxes to the applicable indemnifying party, in each case net of all reasonable
out-of-pocket expenses of such Recipient and with interest received by such
Recipient from the relevant taxing authority attributable to such refund;
provided that such indemnifying party, upon the request of such Recipient, as
applicable, agree to return any such refund (plus interest, penalties and other
charges) to such Recipient, as applicable, in the event such Issuing Bank,
Lender or the Administrative Agent is required to pay such refund to any
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will any Issuing Bank or Lender be required to pay
any amount to any Loan Party the payment of which would place the Issuing Bank
or such Lender in a less favorable net after-Tax position than the Issuing Bank
or such Lender would have been if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This Section shall not
be construed to require any Recipient to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the Loan
Parties or any other Person.


(h)If (i) there is an appointment and acceptance of a successor Administrative
Agent or Term Agent under Article VIII, (ii) such successor Administrative Agent
or Term Agent (a) is not a U.S. Person or (b) is a partnership or other entity
treated as a partnership for U.S. federal income tax purposes which is a U.S.
person, but only to the extent the beneficial owners (including indirect
partners if its direct partners are partnerships or other entities treated as
partnerships for U.S. federal income tax purposes) are not U.S. persons, and
(iii) such successor Administrative Agent or Term Agent is entitled to an
exemption from or reduction of any applicable withholding Tax with respect to
payments under this Agreement, then such successor Administrative Agent or Term
Agent shall deliver to the Parent Borrower, on or prior to the date on which
such successor Administrative Agent or Term Agent becomes an Administrative
Agent or Term Agent under this Agreement and at the time or times reasonably
requested by the Parent Borrower, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the Parent
Borrower as will permit such payments to be made without withholding or at a
reduced rate. Such successor Administrative Agent or Term Agent shall promptly
notify the Parent Borrower at any time it determines that it is no longer in a
position to provide any such previously delivered documentation to the Parent
Borrower. For the avoidance of doubt, any Administrative Agent or Term Agent
that is not a U.S. Person shall not be treated as “Foreign Lender” for purposes
of this Agreement. Notwithstanding anything to the contrary in the preceding
three sentences, the completion, execution and submission of such documentation
described in this Section 2.16(h) shall not be required if in such successor
Administrative Agent’s or Term Agent’s judgment such completion, execution or
submission would subject such successor Administrative Agent or Term Agent to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such successor Administrative Agent or Term
Agent.


SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
  
(a)Each Borrower and each Account Party shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to the time expressly required hereunder for such payment (or,
if no such time is expressly required, prior to 12:00 noon, New York City time,
on the date when due), in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent in the

74







--------------------------------------------------------------------------------




case of payments in respect of Revolving Credit Exposure and in the discretion
of the Term Agent in the case of payments in respect of Term Loans, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments in respect of Revolving Credit
Exposure shall be made to the Administrative Agent at the Revolving Agent
Payment Account or such other place as Administrative Agent may specify and all
such payments in respect of Term Loans shall be made to the Term Agent to the
Term Agent Payment Account or such other place as Term Agent may specify and,
except for payments to be made directly to an Issuing Bank or a Swingline Lender
as expressly provided herein and except that payments pursuant to Sections 2.14,
2.15, 2.16 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent and Term Agent, as applicable, shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made in dollars.
At all times during a Cash Dominion Period, solely for purposes of determining
the amount of Revolving Loans available for borrowing purposes, checks (in
addition to immediately available funds applied pursuant to Section 2.09(g))
from collections of items of payment and proceeds of any Collateral shall be
applied in whole or in part against the Obligations on the Business Day after
receipt, subject to actual collection.


(b)If at any time insufficient funds are received by and available to the
Administrative Agent or Term Agent, as applicable, to pay fully all amounts of
principal, unreimbursed LC Disbursements, interest and fees then due hereunder,
such funds shall be applied (i) first, towards payment of interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal (and in the case of Revolving Lenders, unreimbursed LC
Disbursements) then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal (and unreimbursed LC Disbursements as
applicable) then due to such parties.


(c)If any Revolving Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements,
Protective Advances or Swingline Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Loans
and participations in LC Disbursements, Protective Advances and Swingline Loans
and accrued interest thereon than the proportion to which it would be entitled
based on its Applicable Revolving Percentage, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Revolving Lenders in the case of such amounts received by a Revolving
Lender to the extent necessary so that the benefit of all such payments shall be
shared by the Revolving Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements, Protective Advances and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower or any Account Party
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by the Administrative Agent in respect of any Protective
Advance or by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to Holdings or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).


(d)If any Term Lender shall, by exercising any right of set-off or counterclaim
or similar right, obtain payment in respect of any principal of or interest on
any of its Term Loans, such Term

75







--------------------------------------------------------------------------------




Lender shall remit such payments to Administrative Agent for application to the
Obligations in accordance with Section 2.17(h).


(e)Each of the Borrowers and each of the Account Parties consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower or such Account Party (as the
case may be) rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
or such Account Party (as the case may be) in the amount of such participation.


(f)Unless the Administrative Agent or Term Agent shall have received notice from
a Borrower or an Account Party prior to the date on which any payment is due to
Administrative Agent or Term Agent, as the case may be, from such Borrower or
such Account Party (as the case may be) for the account of the Lenders or an
Issuing Bank hereunder that such Borrower or such Account Party (as the case may
be) will not make such payment, the Administrative Agent or the Term Agent, as
applicable, may assume that such Borrower or such Account Party (as the case may
be) has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the relevant
Borrower or the relevant Account Party (as the case may be) has not in fact made
such payment, then each of the Lenders or the applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent or the Term
Agent, as applicable, forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent or Term Agent, as applicable, at the greater
of the Federal Funds Effective Rate and a rate determined by the Administrative
Agent or Term Agent, as applicable, in accordance with banking industry rules on
interbank compensation.


(g)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a)(iii), 2.04(b)(ii), 2.05(d) or (e), 2.06(b) or
2.17(d), then the Administrative Agent or the Term Agent, as applicable may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Revolving Agent or the Term Agent, as
applicable for the account of such Lender to satisfy such Lender’s obligations
under such Sections until all such unsatisfied obligations are fully paid.


(h)Any proceeds of Collateral or any other amounts received by Revolving Agent
and Term Agent, as applicable in accordance with this Agreement or another Loan
Document (i) not constituting either (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the Borrowers), (B) a mandatory prepayment under Section
2.10 (which shall be applied in accordance with Section 2.10), (C) amounts to be
used to cash collateralize LC Exposures, (D) amounts to be applied from the
Concentration Account or any other Control Account during any Cash Dominion
Period (which shall be applied in accordance with Section 2.09(g)) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied ratably to the
Obligations as follows: first, to pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent, the Term Agent, the
Co-Collateral Agents, any Issuing Lender or the Swingline Lender under any Loan
Document (other than in connection with Secured Swap Obligations, Secured Supply
Chain Obligations and Secured Treasury Services Obligations), second, to pay any
fees or expense reimbursements then due to the Revolving Lenders from the Loan
Parties in respect of Loan Document Obligations, third, to pay interest due in
respect of the Protective Advances, fourth, to pay the principal of the
Protective Advances, fifth, to pay interest then due and payable on the
Revolving Loans (other than the Protective Advances) or unreimbursed LC
Disbursements ratably, sixth, to prepay principal on the Revolving Loans (other
than

76







--------------------------------------------------------------------------------




the Protective Advances), unreimbursed LC Disbursements and (in an amount not to
exceed the Designated Secured Obligations Reserve then in effect) the Designated
Secured Swap Obligations and the Designated Secured Treasury Services
Obligations ratably, seventh, to the payment of any other Loan Document
Obligations due to the Administrative Agent or any Revolving Lender from the
Loan Parties, eighth, to pay an amount to the Administrative Agent equal to one
hundred three percent (103%) of the aggregate undrawn face amount of all
outstanding Letters of Credit, to be held as cash collateral for such
Obligations (provided, that, any remaining cash collateral held for any Letters
of Credit shall, upon expiration of all Letters of Credit and after
reimbursement of all drawings thereunder and fees and expenses related thereto,
be applied to the other Obligations in the order specified in this Section
2.17(h)), ninth, to pay any fees or expense reimbursements then due to the Term
Lenders from the Loan Parties in respect of Loan Document Obligations, tenth, to
pay interest due in respect of the Term Loans, eleventh, to pay the principal of
the Term Loans, twelfth, to the payment of any other Loan Document Obligations
due to any Term Lender from the Loan Parties, thirteenth to the payment of any
amounts owing with respect to Secured Swap Obligations and Secured Treasury
Services Obligations, and fourteenth, to the payment of any amounts owing with
respect to Secured Supply Chain Obligations. Any payments in respect of
Additional Term Loans shall only be applied to such Additional Term Loans either
pari passu with, or after the payment in full of, the principal of the other
Term Loans pursuant to the priority of application of payments set forth above.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Parent Borrower, or unless an Event of Default has occurred and
is continuing, neither the Revolving Agent and Term Agent, as applicable nor any
Lender shall apply any payment that it receives to a Eurodollar Loan, except (x)
on the expiration date of the Interest Period applicable to any such Eurodollar
Loan or (y) in the event, and only to the extent, that there are no outstanding
ABR Loans of the applicable Class and, in any such event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.15. While
any Event of Default is continuing, the Administrative Agent, the Term Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations in accordance with the terms of this Agreement.


SECTION 2.18. Mitigation Obligations; Replacement of Lenders.
  
(a)If, with respect to any Lender, any Issuing Bank, the Administrative Agent or
the Term Agent, an event or circumstance occurs that would entitle such Lender
or Issuing Bank, the Administrative Agent, or the Term Agent to exercise any of
the rights or benefits afforded by Section 2.14 or 2.16(a), such Lender or
Issuing Bank or the Administrative Agent, promptly upon becoming aware of the
same, shall take all steps as may be reasonably available (including designating
a different Applicable Lending Office for funding or booking its Loans hereunder
or participating in Letters of Credit or assigning its rights and obligations
hereunder to another of its offices, or furnishing the proper certificates under
any applicable Tax laws, Tax treaties, conventions and governmental regulations
to the extent that such certificates are legally available to such Lender,
Issuing Bank, Administrative Agent or Term Agent) to eliminate or mitigate the
effects of any event resulting in the ability of such Lender, the Administrative
Agent or Term Agent to exercise rights under any of such Sections; provided that
none of any Lender, any Issuing Bank, Administrative Agent or Term Agent shall
be under any obligation to take any step that, in its reasonable judgment, would
(i) result in its incurring Additional Costs or Taxes in performing its
obligations hereunder unless the Borrowers and the Account Parties have
expressly agreed to reimburse it therefor or (ii) be materially disadvantageous
to such Lender, Issuing Bank, Administrative Agent or Term Agent. Within 60 days
after the occurrence of any event giving rise to any rights or benefits provided
by Sections 2.14 and 2.16(a) in favor of any Lender, Issuing Bank,
Administrative Agent or Term Agent, such Lender or Issuing Bank or the
Administrative Agent (i) will notify the Parent Borrower of such event or
circumstance and (ii) provide the Parent Borrower with a certificate setting
forth in reasonable detail (x) the event or circumstance giving rise to any
benefit under Sections 2.14 and 2.16(a), (y) the effective date of, and the time
period during which, compensation for

77







--------------------------------------------------------------------------------




any Additional Costs or Taxes are being claimed and (z) the determination of
amount or amounts claimed thereby and detailed calculations with respect
thereto; provided that, if such Lender or Issuing Bank or the Administrative
Agent does not give the Parent Borrower such notice and certificate within the
60-day period set forth in this sentence, the relevant Borrower or the relevant
Account Party (as the case may be) shall be required to indemnify such Lender or
Issuing Bank or the Administrative Agent only for such Additional Costs and
Taxes as are attributable to the period from and after the first date as of
which such notice and certificate have been received by the Parent Borrower.
Such Lender or Issuing Bank or the Administrative Agent shall notify the Parent
Borrower of any change in circumstances with respect to the event specified in
the above-described notice and certificate as promptly as practicable after such
Lender or Issuing Bank or the Administrative Agent obtains knowledge thereof.
Such certificate shall be presumptively correct absent manifest error.
Notwithstanding the foregoing, none of any Lender, any Issuing Bank or the
Administrative Agent shall deliver the notice and certificate described in this
paragraph (a) to the Parent Borrower in respect of any Additional Costs or Taxes
unless it is then the general policy of such Lender or Issuing Bank or the
Administrative Agent to pursue similar rights and remedies in similar
circumstances under comparable provisions of other credit agreements.


(b)With respect to Sections 2.14 and 2.16, the Parent Borrower shall have the
right, should any Lender request any compensation or indemnity thereunder, or if
any Lender becomes a Defaulting Lender, or if any Lender is a Declining Lender,
to (i) unless an Event of Default shall have occurred and be continuing, (A)
promptly terminate such Lender’s Commitment by irrevocable written notice of
such termination to such Lender and the Administrative Agent without the
necessity of complying with Sections 2.08(b) and (c) hereof, (B) reduce the
total Commitments by the amount of such Lender’s Commitment and (C) pay or
prepay in immediately available funds all Loans owing to such Lender, accrued
and unpaid interest thereon, accrued fees and all other amounts payable to it
hereunder, or (ii) require such Lender to assign all its interests, rights and
obligations under this Agreement, without recourse to or representation or
warranty by such Lender, to an assignee in accordance with Section 9.04
(provided that the failure of any such Defaulting Lender to execute an
Assignment and Assumption shall not render such assignment invalid and such
assignment shall be recorded in the Register and any notes held by such Lender
shall be automatically deemed cancelled upon such failure); provided that (x)
such assignment shall not conflict with any statute, law, rule, regulation,
order or decree of any Governmental Authority, (y) the assigning Lender shall
have received from the relevant Borrower and the relevant Account Party and/or
such assignee full payment in immediately available funds of the principal of
and interest accrued on the Loans to the date of such assignment made by it
hereunder and all other amounts owed to it hereunder that are subject to such
assignment, provided that amounts payable under this clause (y) to any assigning
Lender that is a Defaulting Lender shall be applied in accordance with Section
2.21(e), and (z) in the case of any such assignment resulting from a Lender
being a Declining Lender, the assignee shall have agreed to the applicable
Maturity Date Extension Request.


(c)With respect to Section 2.14 or 2.16, (i) other than with respect to Section
2.16(b), none of any Lender, any Issuing Bank or the Administrative Agent shall
be entitled to exercise any right or benefit afforded thereby and neither the
Borrowers nor the Account Parties shall be obligated to reimburse any Lender,
any Issuing Bank or the Administrative Agent pursuant to such Sections unless
(x) such Lender or Issuing Bank or the Administrative Agent has delivered to the
Parent Borrower in accordance with Section 9.01 the notice and the certificate
described in Section 2.18(a) hereof and (y) the Parent Borrower has had a
30-Business Day period following the receipt of such notice and certificate (if
the Parent Borrower in good faith disagrees with the assertion that any payment
under such Sections is due or with the amount shown as due on such certificate
and so notifies the applicable Lender or Issuing Bank or the Administrative
Agent of such disagreement within 10 Business Days following receipt of the
notice and certificate) to negotiate with the requesting Lender or Issuing Bank
or the Administrative Agent, which negotiations shall be conducted by the
respective parties in good faith, and to agree upon another amount that will
adequately compensate such Lender or Issuing Bank or the Administrative

78







--------------------------------------------------------------------------------




Agent, it being expressly understood that if the Parent Borrower does not
provide the required notice of its disagreement as provided above, the relevant
Borrower or the relevant Account Party (as the case may be) shall pay the amount
shown as due on the certificate on the tenth Business Day following receipt
thereof and further if the Parent Borrower does provide such required notice,
and negotiations are entered into but do not result in agreement by the Parent
Borrower and such Lender or Issuing Bank or the Administrative Agent within the
30-Business Day period, then the relevant Borrower or the relevant Account Party
(as the case may be) shall pay the amount shown as due on the certificate on the
last day of such period, but in either event not earlier than the date as of
which the relevant Additional Costs or Taxes are incurred, (ii) other than with
respect to Other Taxes, unless the appropriate notice and certificate are
delivered to the Parent Borrower within the 60-day period described in Section
2.18(a), the relevant Borrower or the relevant Account Party (as the case may
be) shall be liable only for Additional Costs, Taxes or amounts required to be
paid which are attributable to the period from and after the date such notice
and certificate have been received by such Borrower or such Account Party, as
applicable, (iii) neither the Borrowers nor the Account Parties shall be liable
for any amounts incurred as a result of any change in an Applicable Lending
Office of any Issuing Bank or Lender to the extent that such Issuing Bank or
Lender shall have had knowledge at the time of such change in Applicable Lending
Office that reimbursement or recoupment under Section 2.14 would arise as a
result of such change, (iv) each Lender, each Issuing Bank and/or the
Administrative Agent, as applicable, shall in good faith allocate all Additional
Costs, Taxes and payments required to be made fairly among all its commitments
(whether or not it seeks compensation from all affected Borrowers or Account
Parties), (v) none of any Lender, any Issuing Bank or the Administrative Agent
shall be entitled to exercise any right or benefit afforded hereby or receive
any payment otherwise due under Sections 2.14 and 2.16 (including, without
limitation, any repayment by any Borrower or any Account Party (as the case may
be) of any refund of Taxes pursuant to Section 2.16(g)) which arises from any
bad faith, gross negligence, fraud or willful misconduct of any Lender, any
Issuing Bank or the Administrative Agent, or the failure of such Lender or
Issuing Bank or the Administrative Agent to comply with the terms of this
Agreement, (vi) if any Lender or any Issuing Bank or the Administrative Agent
shall have recouped any amount or received any offsetting Tax benefit (other
than a refund of Taxes as described in Section 2.16(g)) or reserve or capital
benefits theretofore paid to it by any Borrower or any Account Party (as the
case may be), such Lender or Issuing Bank or the Administrative Agent shall
promptly pay to such Borrower or such Account Party (as the case may be) an
amount equal to the amount of the recoupment received by such Lender or Issuing
Bank or the Administrative Agent reduced by any reasonable out-of-pocket
expenses of such Lender or the Administrative Agent attributable to such
recoupment, as determined in good faith by such Lender or Issuing Bank or the
Administrative Agent, and (vii) the liability of the Borrowers and the Account
Parties to any Lender, any Issuing Bank or the Administrative Agent with respect
to any Indemnified Taxes shall be reduced to the extent that such Lender or
Issuing Bank or the Administrative Agent receives an offsetting Tax benefit (or
could have received such a benefit by taking reasonable measures to receive it);
provided that there shall not be any reductions pursuant to this clause (vii)
with respect to any Tax benefit (x) the existence of which such Lender or
Issuing Bank or Administrative Agent is unaware, (y) the claiming of which would
result in any cost or Tax to such Lender or Issuing Bank or the Administrative
Agent (unless the relevant Borrower or the relevant Account Party (as the case
may be) shall have agreed to pay its reasonably allocable portion of such cost
or Tax) and (z) unless the relevant Borrower or the relevant Account Party (as
the case may be) shall agree to indemnify the applicable Lender or Issuing Bank
or the Administrative Agent to the extent any Tax benefit taken into account
under this clause (vii) is thereafter lost or becomes unavailable.


(d)In addition to their obligations under Section 2.14 hereof, each of the
Lenders, each of the Issuing Banks and the Administrative Agent hereby agrees to
execute and deliver, and to make any required filings of, all certificates,
agreements, documents, reports, statements and other instruments as are
reasonably necessary to effectuate the purposes of this Section 2.18 and
Sections 2.14 and 2.16. The

79







--------------------------------------------------------------------------------




Parent Borrower agrees to pay all filing fees incurred by any Lender, any
Issuing Bank or the Administrative Agent in performing its obligations under
this Section 2.18.


SECTION 2.19. Settlement Among Lenders.


(a)The amount of each Lender's Applicable Revolving Percentage of outstanding
Revolving Loans (including outstanding Swingline Loans) shall be computed weekly
(or more frequently in the Revolving Agent's discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Revolving Agent as of 3:00 p.m. on the first Business Day (such date, the
"Settlement Date") following the end of the period specified by the Revolving
Agent.


(b)The Revolving Agent shall deliver to each of the Revolving Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Revolving Loans and Swingline Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Revolving Agent shall transfer to each Revolving Lender its Applicable Revolving
Percentage of repayments, and (ii) each Revolving Lender shall transfer to the
Revolving Agent (as provided below) or the Revolving Agent shall transfer to
each Lender, such amounts as are necessary to insure that, after giving effect
to all such transfers, the amount of the Revolving Loans made by each Revolving
Lender shall be equal to such Lender's Applicable Revolving Percentage of all
Revolving Loans outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Revolving Agent by the Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Revolving Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Revolving Agent. If and
to the extent any Revolving Lender shall not have so made its transfer to the
Revolving Agent, such Revolving Lender agrees to pay to the Revolving Agent,
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Revolving Agent, equal
to the greater of the Federal Funds Effective Rate and a rate determined by the
Revolving Agent in accordance with banking industry rules on interbank
compensation plus any administrative, processing, or similar fees customarily
charged by the Revolving Agent in connection with the foregoing.


SECTION 2.20. Borrowing Subsidiaries. The Parent Borrower may, at any time and
from time to time so long as no Event of Default has occurred and is continuing,
designate any Material Subsidiary (other than any Foreign Subsidiary) to be a
Borrowing Subsidiary hereunder by delivering to the Administrative Agent a
Subsidiary Borrowing Election with respect to such Material Subsidiary. The
eligibility of any Borrowing Subsidiary to borrow hereunder shall terminate when
the Administrative Agent receives a Subsidiary Borrower Termination with respect
to such Material Subsidiary. Each Subsidiary Borrower Election delivered to the
Administration Agent shall be duly executed on behalf of the relevant Material
Subsidiary and the Parent Borrower, and each Subsidiary Borrower Termination
delivered to the Administrative Agent shall be duly executed on behalf of the
Parent Borrower. The delivery of a Subsidiary Borrower Termination shall not
affect any obligation of the relevant Material Subsidiary incurred in its
capacity as a Borrower, and such Material Subsidiary shall continue to
constitute a Borrowing Subsidiary for all purposes hereof (other than the right
to borrow Loans) until all its obligations hereunder as a Borrower have been
discharged and paid in full. The Administrative Agent shall promptly give notice
to the Lenders and the Issuing Banks of its receipt of any Subsidiary Borrower
Election or Subsidiary Borrower Termination.



80







--------------------------------------------------------------------------------




SECTION 2.21. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a)fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11(a);


(b)the Revolving Commitment and Revolving Credit Exposure of such Defaulting
Lender and the Term Loans of such Defaulting Lender shall not be included in
determining whether all Lenders, the Required Lenders, the Required Revolving
Lenders, the Supermajority Required Lenders or the Required Term Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that (i) such Defaulting Lender’s
Revolving Commitment may not be increased or extended without its consent and
(ii) the principal amount of, or interest or fees payable on, such Defaulting
Lender’s Loans or participations in LC Disbursements may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent;


(c)if any Swingline Exposure or LC Exposure exists, or any Protective Advance is
outstanding, at the time a Revolving Lender becomes a Defaulting Lender then:


(i)all or any part of such Swingline Exposure and LC Exposure and participations
in Protective Advances shall be reallocated among the non-Defaulting Revolving
Lenders in accordance with their respective Applicable Revolving Percentages but
only to the extent (x) the sum of all non-Defaulting Revolving Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure and participations in Protective Advances does not exceed the total
of all non-Defaulting Lenders’ Commitments (it being understood that in no event
shall any non-Defaulting Lender’s Revolving Credit Exposure exceed such Lender’s
Commitment as a result of such reallocation) and (y) the conditions set forth in
Section 4.02 are satisfied at such time;


(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers or the Account Parties shall within two
Business Days following notice by the Administrative Agent (A) first, prepay
such Swingline Exposure and Protective Advances and (B) second, cash
collateralize (or, if approved by each applicable Issuing Bank in its sole
discretion, otherwise provide credit support for) such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;


(iii)if the Borrowers or the Account Parties cash collateralize, or otherwise
provide credit support for, any portion of such Defaulting Lender’s LC Exposure
pursuant to this paragraph (c), the Borrowers shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 2.11(b) with respect to such
Defaulting Lender’s LC Exposure during the period such Defaulting Lender’s LC
Exposure is cash collateralized or otherwise has credit support provided
therefor;


(iv)if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this paragraph (c), then the fees payable to the Lenders pursuant to Section
2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Revolving Percentages; and


(v)if any Defaulting Lender’s LC Exposure is neither cash collateralized, nor
otherwise has credit support provided therefor nor is reallocated pursuant to
this paragraph (c), then, without prejudice to any rights or remedies of the
Issuing Bank or any Lender hereunder, all Letter of



81







--------------------------------------------------------------------------------




Credit fees payable under Section 2.11(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until such LC Exposure
is cash collateralized, otherwise has credit support provided therefor and/or is
reallocated;


(d)so long as any Revolving Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving
Commitments of the non-Defaulting Revolving Lenders and/or cash collateral (or
other credit support, if approved by each applicable Issuing Bank in its sole
discretion) will be provided by the Borrowers or the Account Parties in
accordance with Section 2.21(c), and participating interests in any such newly
issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Revolving Lenders in a manner consistent with
Section 2.21(c)(i) (and Defaulting Lenders shall not participate therein); and


(e)any amount payable to a Defaulting Lender that is a Revolving Lender
hereunder (whether on account of principal, interest, fees or otherwise and
including any amount that would otherwise be payable to such Defaulting Lender
pursuant to Section 2.17(c), but excluding Section 2.18(b)) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated account (which may be invested as requested by the Parent
Borrower, at the Parent Borrower’s risk and expense, subject to approval by the
Administrative Agent) and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts (other than in respect of Protective
Advances) owing by such Defaulting Lender to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Lender to any Issuing Bank or Swingline Lender hereunder or to the
Administrative Agent in respect of Protective Advances, (iii) third, as the
Parent Borrower may request (so long as no Default has occurred and is
continuing) to the funding of any Loan or the funding or cash collateralization
of any participating interest in any Swingline Loan, Protective Advance or
Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement (such amounts to be determined
by the Administrative Agent in consultation with the Parent Borrower), (iv)
fourth, if so determined by the Administrative Agent and the Borrowers or the
Account Parties, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Borrowers, the Account Parties or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers, the Account Parties or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (vi) sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is (A) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements which a Defaulting
Lender has funded its participation obligations and (B) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.


(f)In the event that the Administrative Agent, the Borrowers, the Account
Parties, the Issuing Bank and the Swingline Lender each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders,
and their participations in Protective Advances, shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans and Protective Advances) as the Administrative Agent shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage. For the avoidance of doubt, no adjustments will be made
retroactively with

82







--------------------------------------------------------------------------------




respect to fees that ceased to accrue pursuant to clause (a) above while such
Lender was a Defaulting Lender or payments that were allocated pursuant to
clause (e) above while such Lender was a Defaulting Lender.


SECTION 2.22. Increase in Commitments and Additional Term Loans.
  
(a)At any time after the Closing Date, the Parent Borrower may, by written
notice to the Administrative Agent (which shall promptly deliver a copy to each
of the Lenders), request at any time or from time to time that the Revolving
Maximum Credit be increased; provided that (i) the aggregate amount of each such
increase pursuant to this Section 2.22 (each a “Revolving Commitment Increase”)
shall not be less than $50,000,000 and the amount of (A) all such Revolving
Commitment Increases pursuant to this Section 2.22, plus (B) the amount of any
outstanding Additional Term Loans made pursuant to this Section 2.22, minus (C)
the amount of any of the Term Loans that have been repaid, shall not exceed
$300,000,000, (ii) each such request of the Parent Borrower shall be deemed to
be an offer to each Revolving Lender to increase its Revolving Commitment by its
Applicable Revolving Percentage of the proposed increased amount, (iii) each
Revolving Lender, in its sole discretion, may either (A) agree to increase its
Revolving Commitment by all or a portion of the offered amount or (B) decline to
increase its Revolving Commitment, (iv) each such Revolving Commitment Increase
will be documented solely as an increase to the Revolving Commitments without
any change in terms (except as provided in clause (vii) below), (v) as of the
date of any such Revolving Commitment Increase and after giving effect thereto,
no Default or Event of Default shall exist or have occurred and be continuing,
(vi) no Revolving Lender shall be required to increase its Revolving Commitment
for such Revolving Commitment Increase, (vii) except for the initial fee payable
in respect of the Revolving Commitment Increase of any Revolving Lender, the
terms of such Revolving Commitment Increase and the Revolving Loans pursuant
thereto shall be the same as for all other Revolving Loans and Revolving
Commitments, including in the event that the fees, interest rate and other
compensation offered or paid in respect of any Revolving Commitment Increase
(other than the initial fee payable in respect of the Revolving Commitment
Increase of any Revolving Lender) are higher than the amounts paid and payable
to the then existing Revolving Lenders in respect of their existing Commitments
and Loans pursuant thereto, the fees, interest rate and other compensation
payable to the existing Revolving Lenders in respect of their existing
Commitments and Loans pursuant thereto shall be increased to the same as those
paid in connection with the Revolving Commitment Increase, except for the
initial fee payable in respect of the Revolving Commitment Increase of a
Revolving Lender, (ix) the Parent Borrower shall not make more than a total of
five requests for any Revolving Commitment Increase and Additional Term Loans
(other than any Revolving Commitment Increase made in respect of Term Loans that
have been repaid), (x) after giving effect to any Revolving Commitment Increase,
the Revolving Maximum Credit and the outstanding Term Loans shall not exceed
$2,650,000,000, and (xi) to the extent that such Revolving Commitment Increase
is not then permitted under the Existing Term Loan Agreement or any other
agreement governing any Indebtedness of the Loan Parties or such Revolving
Commitment Increase would give rise to the obligation to grant a Lien on any
assets of the Loan Parties, Parent Borrower shall have obtained the required
consents or waivers so as to permit such Revolving Commitment Increase and to
not require the grant of any such Lien. In the event that the Revolving Lenders
shall have agreed to increase their Revolving Commitments by an aggregate amount
less than the increase in the total Revolving Commitments requested by the
Parent Borrower, the Parent Borrower may arrange for one or more banks or other
financial institutions (any bank or other financial institution increasing its
Revolving Commitment or providing a new Revolving Commitment pursuant to this
Section 2.22 being called an “Augmenting Revolving Lender”), which may include
any Revolving Lender, to provide Revolving Commitments or increase its existing
Revolving Commitment in an aggregate amount equal to the unsubscribed amount;
provided that each Augmenting Revolving Lender, if not already a Revolving
Lender (or an Affiliate of a Revolving Lender) hereunder, shall be subject to
the approval of the Administrative Agent (not to be unreasonably withheld);
provided further that any individual Revolving Commitment extended or increased
pursuant to this Section 2.22 shall be in

83







--------------------------------------------------------------------------------




a minimum amount of $10,000,000 (or, if less, the balance of the unsubscribed
amount of the requested increase in total Revolving Commitments). Increases of
Revolving Commitments and new Revolving Commitments created pursuant to this
clause (a) shall become effective upon the execution and delivery by the Parent
Borrower, the Administrative Agent and any Revolving Lenders (including any
Augmenting Revolving Lenders) agreeing to increase their existing Commitments or
extend new Commitments, as the case may be, of an amendment to this Agreement
providing for such increased or additional Commitments. Notwithstanding the
foregoing, no increase in the Revolving Maximum Credit (or in the Revolving
Commitment of any Lender) shall become effective under this clause (a) unless,
on the date of such increase and after giving effect thereto, (A) the conditions
set forth in Section 4.02(a) and 4.02(b) shall be satisfied (as though a
Borrowing were being made on such date, with all references in such Section to a
Borrowing being deemed to be references to such increase), (B) each of the
conditions set forth above are satisfied and (C) the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Parent Borrower.


(b)At the time that any Revolving Commitment Increase becomes effective, if any
Revolving Loans are outstanding, the Parent Borrower shall prepay the aggregate
principal amount outstanding in respect of such Revolving Loans in accordance
with Section 2.10 (the “Initial Loans”); provided that (i) nothing in this
Section 2.22 shall prevent the Parent Borrower from funding the prepayment of
Initial Loans with concurrent Revolving Loans hereunder in accordance with the
provisions of this Agreement, giving effect to the Commitment Increase, and (ii)
no such prepayment shall be required if, after giving effect to the Commitment
Increase, each Revolving Lender has the same Applicable Revolving Percentage as
immediately prior to such Revolving Commitment Increase.


(c)At any time after the Closing Date, the Parent Borrower may, by written
notice to the Administrative Agent and the Term Agent (which shall promptly
deliver a copy to each of the Lenders), request at any time or from time to time
that additional Term Loans or an additional Class of term loans be made pursuant
to this Section 2.22 (the “Additional Term Loans”), which notice shall set forth
the amount of the requested Additional Term Loans and the date on which such
Additional Term Loans are to be made; provided that (i) the aggregate amount of
Additional Term Loans pursuant to this Section 2.22 shall not be less than
$50,000,000 and the aggregate amount of Additional Term Loans, plus the amount
of all Revolving Commitment Increases pursuant to this Section 2.22, shall not,
at the time of making of any such Additional Term Loan and after giving effect
thereto, exceed $300,000,000, (ii) as of the date of any such Additional Term
Loans and after giving effect thereto, no Default or Event of Default shall
exist or have occurred and be continuing, (iii) no Term Lender shall be required
to make any Additional Term Loans, (iv) the amount of any Revolving Loans, LC
Exposure, the Term Loans and any Additional Term Loans shall not exceed the
Borrowing Base (calculated without giving effect to the Term Loan Reserve), (v)
the Parent Borrower shall not make more than a total of five requests for
Additional Term Loans and Revolving Commitment Increases (other than Revolving
Commitment Increases in respect of any Term Loans that have been repaid), (vi)
the Additional Term Loans shall mature no earlier than, and will have a Weighted
Average Life to Maturity no shorter than, that of the then existing Term Loans,
(vii) with respect to mandatory prepayments, the Additional Term Loans shall not
participate on a greater than pro rata basis than the then existing Term Loans,
(viii) the interest rate margins and original issue discount or upfront fees (if
any) and interest rate floors (if any) applicable to any Additional Term Loans
shall be determined by the Parent Borrower and the Term Lenders thereunder,
provided that if the All-in Yield in respect of any Additional Term Loans
exceeds the All-in Yield on the then existing Term Loans by more than 50 basis
points, the applicable margins for the existing Term Loans shall be increased to
the extent necessary so that the All-in Yield on the existing Term Loans is 50
basis points less than the All-in Yield on the Additional Term Loans, (ix) after
giving effect to any Additional Term Loans, the Revolving Maximum Credit and the
outstanding Term Loans shall not exceed $2,650,000,000, (x) all other terms of
any such Additional Term Loans shall be determined by the Parent Borrower,
Administrative Agent, Term Agent and the Lenders with respect to such Additional
Term Loans as specified in the

84







--------------------------------------------------------------------------------




documentation governing such Additional Term Loans, and (xi) to the extent that
such Additional Term Loans are not permitted under the Existing Term Loan
Agreement or any other agreement governing any Indebtedness of the Loan Parties
or such Additional Term Loans would give rise to the obligation to grant a Lien
on any assets of the Loan Parties, Parent Borrower shall have obtained the
required consents or waivers so as to permit such Additional Term Loans and to
not require the grant of any such Lien. At the Parent Borrower’s option,
Additional Term Loans may be provided by existing Lenders that have agreed to
provide such Additional Term Loans or by one or more banks or other financial
institutions (any bank or other financial institution making such Additional
Term Loans or providing new Term Loans pursuant to this Section 2.22 being
called an “Augmenting Term Lender”); provided that each Augmenting Term Lender,
if not already a Term Lender (or an Affiliate of a Term Lender) hereunder, shall
be subject to the approval of the Term Agent and Administrative Agent (as to
each not to be unreasonably withheld); provided further that any Additional Term
Loans pursuant to this Section 2.22 shall be in a minimum amount of $10,000,000
(or, if less, the balance of the unsubscribed amount of the requested Additional
Term Loans). Additional Term Loans made pursuant to this clause (c) shall become
effective upon the execution and delivery by the Parent Borrower, the
Administrative Agent, the Term Agent and any Term Lenders (including any
Augmenting Term Lenders) agreeing to make such Additional Term Loans of an
amendment to this Agreement providing for such Additional Term Loans and any
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Term Agent and Parent Borrower to implement such Additional Term
Loans. This Section 2.22 supersedes any provision in Section 9.02 to the
contrary, provided, that, Section 9.02(b)(iv) shall be applicable to the extent
provided therein. Any payments in respect of Additional Term Loans shall only be
applied to such Additional Term Loans either pari passu with, or after the
payment in full of, the principal of the other Term Loans pursuant to the
priority of application of payments set forth in this Agreement. Notwithstanding
the foregoing, no Additional Term Loans shall become effective under this clause
(c) unless, on the date of such increase and after giving effect thereto, (A)
the conditions set forth in Section 4.02(a) and 4.02(b) shall be satisfied (as
though a Borrowing were being made on such date, with all references in such
Section to a Borrowing being deemed to be references to such increase), (B) each
of the conditions set forth above are satisfied and (C) the Administrative Agent
shall have received a certificate to that effect dated such date and executed by
a Financial Officer of the Parent Borrower.


SECTION 2.23. Extension of Maturity Date. The Parent Borrower may, by delivery
of a written request (a “Maturity Date Extension Request”) to the Administrative
Agent (and with respect to Maturity Date Extension Request with respect to the
Term Loans, Term Agent) (which shall promptly deliver a copy to each of the
Lenders), request that the Lenders extend the Maturity Date then in effect;
provided that (i) such request shall be made to all Lenders having the same
Maturity Date on the same terms and (ii) in no event shall there be more than
two different Scheduled Maturity Dates in respect of all Revolving Loans and two
different Scheduled Maturity Dates in respect of all Term Loans. Such Maturity
Date Extension Request shall set forth (A) any changes to interest rate margins,
fees or other pricing that will apply to the extensions of credit by Lenders
that elect to agree to such Maturity Date Extension Request (which may be higher
or lower than those that apply before giving effect to such Maturity Date
Extension Request) and (B) any covenants or other terms that will apply solely
to any period after the latest Maturity Date (if any) applicable to any Lenders
that have a Scheduled Maturity Date earlier than the Scheduled Maturity Date
that will apply to Lenders that elect to agree to such Maturity Date Extension
Request. Other than the extended Maturity Date and the changes described in
clauses (A) and (B) of the immediately preceding sentence, the terms applicable
to Lenders that elect to agree to such Maturity Date Extension Request shall be
identical to those that applied before giving effect thereto.


(b) Each Lender shall, by notice to the Parent Borrower and the Administrative
Agent (and with respect to Maturity Date Extension Request with respect to the
Term Loans, Term Agent) given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Borrower’s Maturity Date Extension Request
(or such other date as the Parent Borrower and the Administrative Agent may

85







--------------------------------------------------------------------------------




agree, and with respect to Maturity Date Extension Request with respect to the
Term Loans, Term Agent; such date, the “Extension Date”), advise the Parent
Borrower whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender”, and each
Lender declining to agree to a requested extension being called a “Declining
Lender”). Any Lender that has not so advised the Parent Borrower, the
Administrative Agent (and with respect to Maturity Date Extension Request with
respect to the Term Loans, Term Agent) by such Extension Date shall be deemed to
have declined to agree to such extension and shall be a Declining Lender.


(c) The Latest Maturity Date then in effect shall, as to the Consenting Lenders,
be extended to the date set forth in the Maturity Date Extension Request. The
decision to agree or withhold agreement to any Maturity Date Extension Request
shall be at the sole discretion of each Lender. The Commitment of any Declining
Lender shall terminate on the Maturity Date in effect prior to giving effect to
any such extension (such Maturity Date being called the “Existing Maturity
Date”). The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date the Parent Borrower shall also make such other prepayments of Loans
pursuant to Section 2.10 as shall be required in order that, after giving effect
to the termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the total Revolving Credit Exposures would not exceed
the Revolving Credit Line Cap.


(d) Notwithstanding the foregoing provisions of this Section 2.23, the Parent
Borrower shall have the right, pursuant to Section 2.18(b), at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a bank or other
financial institution that will agree to the applicable Maturity Date Extension
Request (provided that each such bank or other financial institution, if not
already a Lender (or an Affiliate of a Lender) hereunder, shall be subject to
the approval of the Administrative Agent (and with respect to Maturity Date
Extension Request with respect to the Term Loans, Term Agent) (in each case not
to be unreasonably withheld)), and any such replacement Lender shall for all
purposes constitute a Consenting Lender.


(e) Notwithstanding the foregoing provisions of this Section 2.23, no extension
of the Maturity Date then in effect pursuant to this Section 2.23 shall become
effective unless, on or promptly following the Extension Date, the conditions
set forth in Section 4.02 shall be satisfied (with all references in such
Section to a Borrowing being deemed to be references to such extension) and the
Administrative Agent (and with respect to Maturity Date Extension Request with
respect to the Term Loans, Term Agent) shall have received a certificate to that
effect dated the Extension Date and executed by a Financial Officer of the
Parent Borrower.


(f) The Lenders hereby irrevocably authorize the Administrative Agent (and in
the case of extensions with respect to the Term Loans, the Term Agent) to enter
into amendments to this Agreement and the other Loan Documents (an “Extension
Amendment”) with the Borrowers as may be necessary in order to effectuate the
extensions contemplated by this Section 2.23 and such technical amendments as
may be necessary or appropriate in the reasonable opinion of the Administrative
Agent (and with respect to Maturity Date Extension Request with respect to the
Term Loans, Term Agent) and the Parent Borrower in connection with such
extension. This Section 2.23 supersedes any provisions in Section 9.02 to the
contrary. Extensions will not constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.


ARTICLE III
Representations and Warranties

86







--------------------------------------------------------------------------------






Each of Holdings, the Parent Borrower and Purchasing represents and warrants to
the Lenders that:
SECTION 3.01. Organization; Powers. Each of the Loan Parties is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not result
in a Material Adverse Effect.


SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s organizational powers and have
been duly authorized by all necessary organizational and, if required,
stockholder action. This Agreement has been duly executed and delivered by each
of Holdings, the Parent Borrower and Purchasing and constitutes, and each other
Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Parent Borrower, Purchasing or such Loan Party (as
the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or as to which the failure to be made or
obtained and to be in full force and effect would not result in a Material
Adverse Effect, (ii) filings necessary to perfect Liens created under the
Collateral Agreement and (iii) filings of periodic reports with the Securities
and Exchange Commission, (b) will not violate any law or regulation or the
charter, by-laws or other organizational documents of Holdings or any Subsidiary
or any material order of any Governmental Authority applicable to such Person
except, in each case, as would not reasonably be expected to have a Material
Adverse Effect, (c) will not violate or result in a default under any material
provision of any indenture, agreement or other instrument binding upon Holdings
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by Holdings or any Subsidiary, and (d) will not
result in the creation or imposition of any Lien on any asset of Holdings or any
of its Subsidiaries, except Liens created under the Security Documents.


SECTION 3.04. Financial Condition; No Material Adverse Change.
  
(a)Holdings has heretofore furnished to the Lenders (i) its consolidated balance
sheets and statements of operations, stockholders’ equity and cash flows as of
and for the fiscal year ended February 1, 2014, reported on by KPMG LLP,
independent public accountants and (ii) its consolidated balance sheets and
statements of operations and cash flows as of and for the fiscal quarter and the
39 weeks ended May 3, 2014, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year end audit adjustments and the absence of
certain footnotes in the case of the statements referred to in clause (ii)
above.


(b)Since February 1, 2014, there has been no material adverse change in the
business, assets, operations or condition of Holdings and its Subsidiaries,
taken as a whole.


SECTION 3.05. Properties.

87







--------------------------------------------------------------------------------




  
(a)Each of Holdings and its Subsidiaries has good title to, or valid leasehold
or other property interests in, all its real and personal property material to
the business of Holdings and its Subsidiaries (taken as a whole), except for
Liens permitted under Section 6.02 and minor defects in title and leases being
contested, in each case, that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.


(b)Each of Holdings and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Holdings and its Subsidiaries
does not infringe upon the rights of any other Person, except for any defects in
ownership or licenses and any such infringements that, individually or in the
aggregate, would not result in a Material Adverse Effect.


SECTION 3.06. Litigation and Environmental Matters.


(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the actual knowledge of Holdings,
the Parent Borrower or Purchasing, threatened in writing against or affecting
Holdings or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined,
would, individually or in the aggregate, result in a Material Adverse Effect
(other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Transactions (other than as disclosed in Schedule 3.06B).


(b)Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, would not result in a Material Adverse
Effect, neither Holdings nor any of its Subsidiaries (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.


(c)Since the Closing Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.


SECTION 3.07. Compliance with Laws and Agreements.


(a)Each of Holdings and its Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, material agreements and other material instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, would not result in a Material Adverse Effect. No Default
has occurred and is continuing.


(b)No Loan Party or Subsidiary, nor to the knowledge of any Loan Party, any
director, officer, agent, employee or Affiliate of any Loan Party or Subsidiary
is a Person that is: (i) the subject of any sanctions administered or enforced
by OFAC, the U.S. Department of State, or other relevant sanctions authority
(collectively, “Sanctions”), or (ii) located, organized or resident in a country
or territory that is, or whose government is, the subject of Sanctions; and
Borrowers will not directly or indirectly use the proceeds of the Loans or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (A) to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions, or (B) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor, or





88







--------------------------------------------------------------------------------




otherwise). To the extent applicable, each Loan Party and each Subsidiary is in
compliance, in all material respects, with the (x) Trading With the Enemy Act,
and the Foreign Assets Control Regulations, and (y) the Patriot Act. No part of
the proceeds of the Loans made hereunder will be used by any Loan Party or any
of their Affiliates, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.


SECTION 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.


SECTION 3.09. Taxes. Each of Holdings and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes shown to be due and payable on such
returns, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so would not result in a Material Adverse Effect.


SECTION 3.10. ERISA.


(a)No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would result in a Material Adverse Effect.


(b)There has been no change in the funding status of any Plan since the last
annual actuarial valuation date that would reasonably be expected to have a
Material Adverse Effect.


SECTION 3.11. Disclosure. Neither the Lender Presentation nor any of the other
reports, certificates or other written information (other than projections (the
“projections”) and other forward looking information and information of a
general economic or industry nature) (collectively, the “information”) furnished
by or on behalf of any Loan Party to the Administrative Agent, any Issuing Bank
or any Lender in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder (as modified or supplemented by other
information so furnished and taken as a whole with all such other information),
when furnished or modified or supplemented, contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The projections furnished by or on behalf of any Loan
Party to the Administrative Agent, any Issuing Bank or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished and taken as a whole with all
other information), have been or will be prepared in good faith based upon
assumptions that are reasonable at the time made and at the time the projections
are made available to the Administrative Agent, any Issuing Bank or any Lender
by any Loan Party (it being understood that such projections are forward looking
statements which by their nature are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, and
that actual results may differ, and such differences may be material, from those
expressed or implied in such projections, and no assurance can be given that the
projections will be realized).


SECTION 3.12. Material Subsidiaries. Schedule 3.12 sets forth the name and
jurisdiction of organization of each Subsidiary of Holdings that is a Material
Subsidiary as of the Closing Date.

89







--------------------------------------------------------------------------------






SECTION 3.13. Solvency. On the Closing Date, before and after giving effect to
each Loan or Letter of Credit on the Closing Date and the other transactions to
occur on the Closing Date, the Loan Parties, on a consolidated basis, are
Solvent. No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Agreement or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.
ARTICLE IV
Conditions


SECTION 4.01. Conditions to Initial Loans and Letters of Credit. The obligations
of the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):


(a)Prior to or substantially contemporaneously with the initial Borrowing
hereunder, the Parent Borrower shall have repaid in full all obligations under
the Existing ABL Credit Agreement (other than the Existing Letters of Credit,
any letter of credit issued under the Existing ABL Credit Agreement that is cash
collateralized and any letter of credit issued under the Existing ABL Credit
Agreement that is subject to a Letter of Credit issued to the issuers thereof in
such manner as is acceptable to such issuers), all commitments thereunder shall
have been terminated and all Liens in connection with the Existing ABL Credit
Agreement shall be terminated and released.


(b)The Lead Arrangers shall have received all documentation and information at
least five (5) Business Days prior to the Closing Date as is reasonably
requested in writing by the Lead Arrangers about the Loan Parties, in each case,
to the extent (i) required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the Patriot Act and (ii) requested in writing at least ten Business
Days prior to the Closing Date.


(c)The Lead Arrangers shall have received unaudited financial statements for any
interim period or periods of Holdings and its Subsidiaries ended after the date
of the most recent audited financial statements filed with the Securities and
Exchange Commission, including unaudited financial statements for the fiscal
quarter ending May 3, 2014. The Lead Arrangers shall have received projections
of Loan Parties, and an opening pro forma balance sheet for Holdings and its
Subsidiaries, in each case in form and substance reasonably satisfactory to the
Lead Arrangers, including projected balance sheets, income statements,
statements of cash flows and availability of Holdings and its Subsidiaries on a
monthly basis for the period through the end of the 2014 and on an annual basis
thereafter through the end of the 2016 fiscal year.


(d)The Loan Documents required to be delivered as of the Closing Date and
required to be executed by the Loan Parties shall have been executed by the Loan
Parties and copies of executed counterparts thereof shall have been delivered to
Administrative Agent and Co-Collateral Agents, including:


(i)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Banks and the Lenders and
dated the Closing Date) of each of Skadden, Arps, Slate, Meagher & Flom LLP,
special New York counsel for the Loan Parties, and Janet Dhillon, General
Counsel of Holdings, covering such matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Administrative Agent or the Required
Lenders shall reasonably

90







--------------------------------------------------------------------------------




request. Each of Holdings, the Parent Borrower and Purchasing hereby requests
such counsel to deliver such opinions.
(ii)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.


(iii)The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President or a Financial
Officer of the Parent Borrower, confirming compliance with the conditions set
forth in clauses (a), (b) and (c) of Section 4.02 as of the Closing Date.


(iv)The Collateral and Guarantee Requirement shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Closing Date and signed by an executive officer or Financial Officer
of the Parent Borrower, together with all attachments contemplated thereby, and
the Administrative Agent shall have received the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released; provided that, other than to
the extent that perfection may be achieved through (i) the execution of the Loan
Documents, (ii) the filing of a Uniform Commercial Code financing statement with
the appropriate office, (iii) the possession by the Administrative Agent of
stock certificates or other certificates representing Equity Interests, to the
extent that any Collateral or the grant of a security interest in or the
perfection of a security interest in any Collateral is not provided on the
Closing Date after the use by the Loan Parties of commercially reasonable
efforts to do so (or without undue burden or expense), the delivery of such
Collateral or documents or other instruments necessary to achieve perfection or
the granting of a security interest required by the Collateral and Guarantee
Requirement shall not constitute a condition precedent to the Closing Date but
shall instead be required to be delivered within 90 days after the Closing Date
or, in the case of Control Agreements, within 120 days after the Closing Date
(in each case, or such later date as the Administrative Agent may agree). None
of the Collateral shall be subject to any Liens, except for liens permitted
under Section 6.02.


(v)The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 is in effect, together with endorsements naming the
Administrative Agent, for the benefit of the Secured Parties, as additional
insured and lender loss payee thereunder to the extent required under Section
5.07.


(e)Minimum opening Excess Availability as of the Closing Date, after the
application of proceeds of the initial Loans and issuance of initial Letters of
Credit, and after provision for payment of all fees and expenses of the
Transactions, shall be not less than $750,000,000. Administrative Agent shall
have received a Borrowing Base Certificate dated as of, and through the period
ended, May 3, 2014.


(f)Holdings shall have (i) a public corporate family rating from Moody’s, (ii) a
public corporate credit rating from S&P and (iii) a public credit rating for the
credit facility under this Agreement from each of Moody’s and S&P.


(g)No Defaults or Events of Default shall exist or have occurred and be
continuing. All costs, fees and expenses contemplated hereby due and payable on
the Closing Date to Agent, Co-



91







--------------------------------------------------------------------------------




Collateral Agents, Lead Arrangers and Lenders shall have been paid to the extent
invoiced to Parent Borrower within 5 days prior to the Closing Date.


(h)There shall not exist any action, suit, investigation, litigation or
proceeding pending in any court or before any arbitrator or governmental
authority that challenges the legality of, or otherwise seeks to enjoin, the
credit facility under this Agreement or the other Transactions.


SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Protective Advance), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:


(a)The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent that such representations and warranties relate to an earlier
date, in which case they shall have been true and correct (or, in the case of
any representation or warranty not qualified as to materiality, true and correct
in all material respects) as of such earlier date.


(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


(c)At the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Revolving Credit Exposures shall not exceed the Revolving
Credit Line Cap.


(d)At the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, the total Revolving Credit Exposures, together with the principal
amount of the Term Loans, will not exceed the amount of $2,350,000,000 (subject
to the amount of any increase in the Revolving Commitments or additional Term
Loans in accordance with Section 2.22, so long as any such Loans or Letters of
Credit are not prohibited under the Existing Term Loan Agreement or any other
agreement governing any Indebtedness of the Loan Parties and would not give rise
to the obligation to grant a Lien on any assets of the Loan Parties).


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by Holdings
and the relevant Borrower or the relevant Account Party, as applicable, on the
date thereof as to the matters specified in clauses (a), (b), (c) and (d) of
this Section.
SECTION 4.03. Borrowing Subsidiaries. The obligation of each Lender to make a
Loan on the occasion of the first Borrowing by a Borrowing Subsidiary is subject
to receipt by the Administrative Agent of a Subsidiary Borrower Election with
respect to such Borrowing Subsidiary in accordance with Section 2.20 and to the
satisfaction of the following further conditions:


(a)If requested by the Administrative Agent or the Required Lenders, the
Administrative Agent shall have received one or more favorable written opinions
of counsel for such Borrowing Subsidiary reasonably acceptable to the
Administrative Agent, with respect to (i) the organization and existence of such
Borrowing Subsidiary, (ii) the due authorization, execution and delivery of the
Subsidiary Borrower Election, (iii) the legality, validity and binding effect on
such Borrowing Subsidiary

92







--------------------------------------------------------------------------------




of the Subsidiary Borrower Election and this Agreement as modified thereby and
(iv) such other matters relating to such Borrowing Subsidiary as the
Administrative Agent shall reasonably request.


(b)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Borrowing Subsidiary and
its authorization to be a Borrower, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.


(c)The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti- money laundering rules and regulations, including the Patriot Act, with
respect to such Borrowing Subsidiary.


The Administrative Agent shall promptly provide to each Lender any documentation
with respect to any Borrowing Subsidiary that was delivered to the
Administrative Agent pursuant to this Section.
ARTICLE V
Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, each of Holdings, the Parent Borrower
and Purchasing covenants and agrees with the Lenders that:


SECTION 5.01. Financial Statements; Borrowing Base, Ratings Change and Other
Information. The Parent Borrower will furnish to the Administrative Agent and
Term Agent for distribution to each Lender:


(a)as soon as available and, in any event, within 90 days after the end of each
fiscal year of Holdings, its audited consolidated balance sheets and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP;


(b)as soon as available and, in any event, within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings, its
consolidated balance sheets and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of Holdings or the Parent
Borrower (i) certifying as to whether a Default has occurred and is continuing
on the date thereof and, if a Default has occurred and is continuing on such

93







--------------------------------------------------------------------------------




date, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, and (ii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (iii) in the case of financial statements
under clause (a), the calculation of the Senior Secured Leverage Ratio for the
applicable fiscal year;


(d)within 90 days after the end of each fiscal year, an annual financial
forecast (in a form consistent with forecasts previously provided, including a
quarterly presentation and a liquidity forecast) for Holdings and its
Subsidiaries for the subsequent fiscal year (including a consolidated balance
sheet of Holdings and its Subsidiaries as of the end of the prior fiscal year
and consolidated statements of income and cash flows of Holdings and its
Subsidiaries for such fiscal year);


(e)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party with
the Securities and Exchange Commission, or any Governmental Authority succeeding
to any or all of the functions of said Commission, or with any national
securities exchange, or distributed by Holdings to its shareholders generally,
as the case may be;


(f)promptly after any Loan Party obtains knowledge that (i) Moody’s or S&P shall
have announced a change in the Credit Rating established or deemed to have been
established by such rating agency, written notice of such Credit Rating change
and (ii) Moody’s or S&P shall have announced a change in the credit rating
established by such rating agent with respect to this facility, written notice
of such rating change;


(g)(i) within 15 Business Days after the last day of each fiscal month, a
Borrowing Base Certificate calculating, certifying and setting forth the
Borrowing Base and Availability and supporting information in connection
therewith as of the last day of such fiscal month, and including a certification
of the Designated Secured Other Obligations at the time of such delivery,
together with such additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request, (ii) within five Business Days of
the end of each week at any time a Specified Event of Default has occurred and
is continuing or during any period after Excess Availability is less than the
greater of (A) 15.0% of the Revolving Credit Line Cap and (B) $225,000,000 for
any 2 consecutive Business Days, a Borrowing Base Certificate calculating,
certifying and setting forth the Borrowing Base and Availability and supporting
information in connection therewith, in each case as of the last day of such
week, together with any additional reports with respect to the Borrowing Base as
the Administrative Agent may reasonably request; provided that such period shall
be discontinued if no Specified Event of Default is continuing and Excess
Availability ceases to be less than such level on a daily basis for four
consecutive weeks; provided further that, notwithstanding the foregoing, any
information that the Parent Borrower is required to deliver on a weekly basis
shall be limited to (x) weekly updates of the gross amounts of Accounts,
Eligible Credit Card Receivables, Eligible In-Transit Inventory and Eligible
Inventory in detail reasonably acceptable to the Administrative Agent and the
Parent Borrower and (y) such other information as reasonably agreed between the
Administrative Agent and the Parent Borrower, and (iii) promptly as reasonably
practicable after the request therefor, such additional information concerning
the Accounts or Inventory of the Loan Parties or adjustments thereto as may be
reasonably requested by the Administrative Agent from time to time;


(h)concurrently with the delivery of each Borrowing Base Certificate, a
certificate of a Financial Officer certifying the scheduled payment date and
principal amount of each scheduled payment of principal required to be made in
respect of any Indebtedness due within 120 days after the date of such Borrowing
Base Certificate that would require an Amortization Reserve if due within 90
days thereafter;

94







--------------------------------------------------------------------------------






(i)promptly upon obtaining knowledge of any such event, circumstance or change,
a written notice of any event, circumstance or change that has occurred since
the delivery of the most recent Borrowing Base Certificate that would (i) reduce
the aggregate amount of any of the Eligible Accounts, Eligible Credit Card
Receivables or Eligible Inventory or (ii) result in an aggregate amount of any
of the Eligible Accounts, Eligible Credit Card Receivables or Eligible Inventory
ceasing to be, as applicable, Eligible Accounts, Eligible Credit Card
Receivables or Eligible Inventory, in each case by more than (A) $50,000,000, at
any time that the Revolving Credit Exposure (not including any LC Exposure)
shall not exceed $50,000,000 and the LC Exposure shall not exceed $300,000,000,
and (B) $30,000,000, at any other time; and


(j)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of Holdings or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request (other than
information which is subject to attorney-client privilege or which would result
in a breach of a confidentiality obligation of Holdings or any Subsidiary to any
other Person).


Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the earliest of the date (i) on which Holdings posts such
documents, or provides a link thereto on Holdings’ website on the Internet at
the website address; (ii) on which such documents are posted to the Securities
and Exchange Commission’s (or any Governmental Authority succeeding to any or
all of the functions of said Commission’s) website (including as part of any
10-K or 10-Q filing) or (iii) on which such documents are posted on Holdings’
behalf on IntraLinks/IntraAgency or any other Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (A) Holdings shall have notified the Administrative Agent
of the posting of such documents and (B) in the case of documents required to be
delivered pursuant to Section 5.01(a) or (b), Holdings shall deliver electronic
copies of such documents to the Administrative Agent if any Lender requests that
Holdings deliver such copies until a request to cease delivering copies is given
by the Administrative Agent at the request of such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by Holdings with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
SECTION 5.02. Notices of Material Events. The Parent Borrower will furnish to
the Administrative Agent and Term Agent for distribution to each Lender prompt
written notice after any Financial Officer or other executive officer obtains
knowledge of any of the following:


(a)the occurrence of any Default;


(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting Holdings, the Parent
Borrower or any Subsidiary thereof that, if adversely determined, would
reasonably be expected to result in a Material Adverse Effect (other than any
Disclosed Matters);


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would result in liability of Holdings and its
Subsidiaries in an aggregate amount exceeding $100,000,000;
(d)any Lien (other than Liens permitted under Section 6.02(a), (b) or (m)) or
claim made or asserted against any of the Collateral in an amount or securing an
amount in excess of $30,000,000;

95







--------------------------------------------------------------------------------






(e)any loss, damage, or destruction to, or any condemnation or other taking by a
Governmental Authority of, all or any portion of the Collateral, whether or not
covered by insurance, having an aggregate fair market value in excess of
$30,000,000;


(f)any default notice received under or with respect to any leased location or
public warehouse where Collateral with a fair market value in excess of
$50,000,000 is located and that is material to the conduct of the business of
Holdings and its Subsidiaries taken as a whole (which shall be delivered within
5 Business Days after receipt thereof); and


(g)any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.
SECTION 5.03. Information Regarding Collateral.


(a)The Parent Borrower will furnish to the Administrative Agent prompt written
notice of any change (i) in the legal name of any Loan Party, (ii) in the
identity or type of organization or corporate structure of any Loan Party, (iii)
in the Federal Taxpayer Identification Number or other identification number of
any Loan Party, (iv) in the jurisdiction of organization of any Loan Party or
(v) in the address set forth in the Uniform Commercial Code financing statement
filed with respect to any Loan Party (including the establishment of any such
new chief executive office in respect of any Grantor that is not a registered
organization) or any office or facility at which Collateral owned by it having
an aggregate fair market value of more than $30,000,000 is located. Holdings and
the Parent Borrower agree not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral.


(b)At the time of each delivery of annual financial statements with respect to
the preceding fiscal year pursuant to clause (a) of Section 5.01, the Parent
Borrower shall deliver to the Administrative Agent and Term Agent a certificate
of a Financial Officer of the Parent Borrower setting forth the information
required pursuant to Sections 1 (other than clause (d) thereof), 2, 7 and 8 of
the Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section.


SECTION 5.04. Existence; Conduct of Business. Each of Holdings and the Parent
Borrower will, and will cause each of its Material Subsidiaries to, (a) do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and (b) except as would not reasonably be
expected to have a Material Adverse Effect, take all reasonable action to
preserve, renew and keep in full force and effect its rights, licenses, permits,
privileges and franchises; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation, transfer of assets or dissolution permitted
under Section 6.03 and, in the case of an asset transfer, Section 6.05.


SECTION 5.05. Payment of Obligations. Each of Holdings and the Parent Borrower
will, and will cause each of its Subsidiaries to, pay its obligations, including
Tax liabilities, that, if not paid, would result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate

96







--------------------------------------------------------------------------------




proceedings, (b) Holdings, the Parent Borrower or such Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest would not result in a
Material Adverse Effect.


SECTION 5.06. Maintenance of Properties. Each of Holdings and the Parent
Borrower will, and will cause each of its Subsidiaries to, keep and maintain all
property material to the conduct of the business of Holdings and its
Subsidiaries (taken as a whole) in good working order and condition, ordinary
wear and tear, condemnation and casualty loss excepted, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit the disposition of any property
otherwise permitted by this Agreement; provided, further, that nothing in this
Section shall prevent Holdings or any Subsidiary from discontinuing the
operations or maintenance of any of its properties no longer deemed by Holdings
or such Subsidiary, as applicable, to be useful in the conduct of its business.


SECTION 5.07. Insurance. Each of Holdings and the Parent Borrower will, and will
cause each of its Material Subsidiaries to, maintain, (1) with financially sound
and reputable insurance companies or (2) (other than with respect to Inventory)
with association or captive insurance companies or pursuant to self-insurance,
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including physical loss or damage to the Collateral (including all
Inventory constituting Collateral)) as are customarily maintained by companies
of established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) without duplication, all insurance required to
be maintained pursuant to the Collateral Agreement. Policies maintained with
respect to any Collateral shall be endorsed or otherwise amended to include a
lenders’ loss payable clause in favor of the Administrative Agent and providing
for losses thereunder to be payable to the Administrative Agent or its designee,
provided that, unless an Event of Default or a Cash Dominion Period shall have
occurred and be continuing, (A) the Administrative Agent shall turn over to the
Parent Borrower any amounts received by it as loss payee under any such policies
and (B) Holdings, Parent Borrower and/or the applicable Material Subsidiary
shall have the sole right to make, settle and adjust claims in respect of such
insurance. Each such policy referred to in this paragraph also shall provide
that it shall not be canceled, modified or not renewed (A) by reason of
nonpayment of premium except upon not less than 10 days’ prior written notice
thereof by the insurer to the Administrative Agent (giving the Administrative
Agent the right to cure defaults in the payment of premiums) or (B) for any
other reason except upon not less than 30 days’ prior written notice thereof by
the insurer to the Administrative Agent. Each Loan Party shall deliver to the
Administrative Agent a copy of a certificate of insurance evidencing the
required coverage on or prior to the Closing Date and promptly following each
renewal or replacement of such policies thereafter. The Parent Borrower will
furnish to the Lenders, upon request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.


SECTION 5.08. Books and Records; Inspection Rights. Each of Holdings and the
Parent Borrower will, and will cause each of its Subsidiaries to, keep proper
books of record and account in accordance with GAAP. Each of Holdings and the
Parent Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice and without disruption of the normal and ordinary
conduct of the business of Holdings, the Parent Borrower or any such Subsidiary,
to visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and, if an executive officer or a Financial Officer of the Parent
Borrower has been afforded an opportunity to be present, independent accountants
(subject to such accountants’ customary policies and procedures), all at such
reasonable times during normal business hours and as often as reasonably
requested. Notwithstanding anything to the contrary in this Section 5.08, none
of Holdings, the Parent Borrower or any Subsidiary will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) in respect of

97







--------------------------------------------------------------------------------




which disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any bona fide arm’s
length third party contract or (b) is subject to attorney-client or similar
privilege or constitutes attorney work product; provided that each of Holdings
and the Parent Borrower will, and will cause each of its Subsidiaries to, make
available redacted versions of requested documents or, if unable to do so
consistent with the preservation of such privilege, shall endeavor in good faith
otherwise to disclose information responsive to the requests of the
Administrative Agent, any Lender or any of their respective Related Parties, in
a manner that will protect such privilege.


SECTION 5.09. Compliance with Laws. Each of Holdings and the Parent Borrower
will, and will cause each of its Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
would not result in a Material Adverse Effect.


SECTION 5.10. Use of Proceeds and Letters of Credit. The proceeds of the Term
Loans shall be used only to repay the Indebtedness and other obligations under
the Existing ABL Credit Agreement, and to pay costs, expenses and fees in
connection with the Transactions. The proceeds of the Revolving Loans may only
be used (a) to repay the Indebtedness under the Existing ABL Credit Agreement to
the extent that the proceeds of the Term Loans made on the Closing Date are not
sufficient to fully repay such Indebtedness, (b) to pay costs, expenses and fees
in connection with the Transactions and the credit facility under this
Agreement, and (c) for working capital and general corporate purposes of
Borrowers (including capital expenditures and permitted acquisitions). No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued to support
obligations of the Account Parties in respect of purchases of inventory in the
ordinary course of business, as well as other obligations of Holdings and its
Subsidiaries incurred without violation of this Agreement.


SECTION 5.11.Additional Guarantee Parties. If any Subsidiary (other than any
Foreign Subsidiary or any Subsidiary, substantially all of the assets of which
consist of Equity Interests in one or more Foreign Subsidiaries) becomes a
Material Subsidiary or otherwise becomes a Guarantee Party after the Closing
Date, Holdings and the Parent Borrower shall, within fifteen Business Days after
such Subsidiary becomes a Material Subsidiary or a Guarantee Party (as
applicable), notify the Administrative Agent and the Lenders thereof and cause
the Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary.


SECTION 5.12. Further Assurances. Each of Holdings and the Parent Borrower will,
and will cause each Guarantee Party and each Additional Grantor to, execute any
and all further documents, financing statements, agreements and instruments, and
take all such further actions, which may be required under any applicable law,
or which the Administrative Agent or the Required Lenders may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Guarantee Parties and the Additional
Grantors. Holdings and the Parent Borrower also agree to provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.


SECTION 5.13. Maintenance of Ratings. Holdings will use commercially reasonable
efforts to maintain continuously in effect (i) a Credit Rating from each of
Moody’s and S&P in respect of Holdings and (ii) a credit rating of this facility
from each of Moody’s and S&P.


SECTION 5.14. Appraisals. Once in each twelve month period (unless the Parent
Borrower otherwise requests that additional appraisals of Inventory be conducted
in the relevant twelve month period, as provided below), so long as Adjusted
Excess Availability is not less than 40% of the

98







--------------------------------------------------------------------------------




Revolving Credit Line Cap, or no Specified Event of Default exists, at the
request of the Administrative Agent or a Co-Collateral Agent, the Loan Parties
will permit the Administrative Agent to conduct, and the Administrative Agent
shall conduct, one appraisal or update thereof of their Inventory by an
appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, such appraisal or update to
include, without limitation, information required by applicable law and
regulations; provided that (a) if a Specified Event of Default has occurred and
is continuing, there shall be no limitation on the number of such appraisals
that Administrative Agent may conduct at the expense of Borrowers, (b) if
Adjusted Excess Availability is less than 40% of the Revolving Credit Line Cap
during such twelve month period, upon the request of Administrative Agent or a
Co-Collateral Agent, the Loan Parties will permit the Administrative Agent to
conduct, and Administrative Agent may conduct, 2 appraisals by such appraiser
during such twelve month period at the expense of Borrowers, and (c) the Loan
Parties will permit such other appraisals as Administrative Agent or
Co-Collateral Agents may request at any time at their own expense. In addition
to the foregoing, the Parent Borrower may request in writing that the
Administrative Agent conduct additional appraisals of Inventory from time to
time in order to effect a change in the Net Recovery Percentage of any of the
Eligible Inventory or to evaluate and appraise any Additional Inventory (and
such appraisals shall not be considered for purposes of any limitation on
appraisals provided for herein). For purposes of this Section 5.14, it is
understood and agreed that a single appraisal may consist of examinations
conducted at multiple relevant sites and involve one or more relevant Loan
Parties and their assets. All such appraisals shall be commenced upon reasonable
notice to the Parent Borrower and performed during normal business hours of the
Parent Borrower, and all reasonable out-of-pocket costs of such appraisals shall
be at the sole expense of the Parent Borrower, except for appraisals conducted
pursuant to clause (c) above.


SECTION 5.15. Field Examinations. Once in each twelve month period, so long as
Adjusted Excess Availability is not less than 40% of the Revolving Credit Line
Cap, or no Specified Event of Default exists, at the request of the
Administrative Agent or a Co-Collateral Agent, the Loan Parties will permit the
Administrative Agent, the Co-Collateral Agents or professionals engaged by
Administrative Agent or the Co-Collateral Agents to conduct, and the
Administrative Agent, Co-Collateral Agents or such professionals shall conduct,
one field examination of (a) the books and records relating to the accounts of
the Loan Parties and (b) the inventory of the Loan Parties, in each case to
ensure the adequacy of the Collateral included in the Borrowing Base and related
reporting and control systems; provided that (i) if a Specified Event of Default
has occurred and is continuing, there shall be no limitation on the number or
frequency of field examinations that the Administrative Agent, Co-Collateral
Agents or such professionals may conduct at the expense of Borrowers, (ii) if
Adjusted Excess Availability is less than 40% of the Revolving Credit Line Cap
during such twelve month period, Administrative Agent, the Co-Collateral Agents
or professionals engaged by them may conduct 2 field examinations during such
twelve month period at the expense of Borrowers, and (iii) Administrative Agent,
the Co-Collateral Agents or professionals engaged by them may conduct such other
field examinations any time at their own expense. For purposes of this Section
5.15, it is understood and agreed that a single field examination may be
conducted at multiple relevant sites and involve one or more relevant Loan
Parties and their assets. All such field examinations shall be commenced upon
reasonable advance notice to the Parent Borrower and performed during normal
business hours of the Parent Borrower, and all reasonable out-of-pocket costs of
such field examinations shall be at the sole expense of the Parent Borrower
except for field examinations conducted pursuant to clause (iii) of this Section
5.15.


SECTION 5.16. Cash Management; Control Agreements.


(a)After the Closing Date, the Loan Parties, promptly upon the request of the
Administrative Agent, shall deliver to the Administrative Agent a schedule of
all Deposit Accounts and Securities Accounts that are maintained by the Loan
Parties, which Schedule shall include, with respect to



99







--------------------------------------------------------------------------------




each depository, (i) the name and address of such depository, (ii) the account
number(s) maintained with such depository, and (iii) a contact person at such
depository.


(b)Within 120 days after the Closing Date (or such later date as the
Administrative Agent may reasonably agree in its sole discretion), each Loan
Party shall have entered into a Control Agreement, in form and substance
reasonably satisfactory to the Administrative Agent, with (i) the bank which
maintains Parent Borrower’s main concentration account (the “Concentration
Account”), (ii) the bank which maintains each Specified Demand Account, and
(iii) each bank with which each Loan Party maintains each of the Deposit
Accounts described on Schedule 5.16 (the Concentration Account and each other
account at any time subject to a Control Agreement, a “Control Account”) and
shall at all times thereafter cause all such accounts to be maintained as
Control Accounts, provided, that, Loan Parties shall not be required to enter
into a Control Agreement with respect to (A) Deposit Accounts used exclusively
in connection with any retail store or stores, (B) Excluded Accounts or (C)
except as provided in clause (d) below, any Securities Account. Unless the
Administrative Agent has given contrary instructions to the applicable bank or
financial institution pursuant to the applicable Control Agreement, the Loan
Parties shall cause all proceeds of Collateral received in Deposit Accounts used
by its retail stores that are not Control Accounts, and all other amounts
otherwise constituting or received in respect of proceeds of Collateral received
in Control Accounts other than the Concentration Account, in each case to be
transferred each Business Day (or with such other frequency as Administrative
Agent may agree) to the Concentration Account; provided that this sentence shall
not apply to any Excluded Accounts or Specified Demand Accounts. Each Loan Party
shall direct all credit card issuers and processors that are obligated to make
payments to such Loan Party, and those customers making payments on Accounts and
other payments on Collateral to make daily transfers of the payments due from
such issuer, processor or other Person to a Control Account.


(c)Subject to the time periods specified in Section 5.16(b), unless the
Administrative Agent has given contrary instructions to the applicable bank or
financial institution pursuant to the applicable Control Agreement, the Loan
Parties shall cause the wire transfer on each Business Day (whether or not there
are at the time outstanding Loans) of all available cash receipts to the
Concentration Account, from:


(i)the sale of Inventory;


(ii)all proceeds of collections of Accounts (including in respect of credit card
receivables, whether or not constituting Eligible Credit Card Receivables); and


(iii)each Control Account (including all cash deposited therein), other than any
Specified Demand Account.


(d)Loan Parties shall at all times, maintain not less than 40% of the aggregate
amount of “cash short-term investments” (as such term is used in the balance
sheet of Holdings and its consolidated Subsidiaries and consistent with the
current practices of Holdings as of the date hereof) in the Specified Demand
Accounts identified in writing to Administrative Agent, provided, that, such
“cash short-term investments” may inadvertently be less than 40% of the
aggregate amount thereof for up to 10 Business Days, but in no event for any
reason for any period less than 20% of the aggregate amount thereof. The amounts
of such “cash short-term investments” shall be reported to Administrative Agent
with the delivery of each Borrowing Base Certificate and upon request of
Administrative Agent.


(e)At any time that Excess Availability shall have been less than 40% of the
Revolving Credit Line Cap for 2 consecutive Business Days, each Loan Party shall
reasonably promptly transfer all funds in any Securities Accounts or Deposit
Accounts that are not subject to a Control Agreement (other

100







--------------------------------------------------------------------------------




than (i) Excluded Accounts, (ii) Deposit Accounts used exclusively in connection
with any retail store or stores and (iii) Deposit Accounts or Securities
Accounts containing solely the identifiable cash proceeds of property that was
Term Loan Exclusive Collateral when such cash proceeds arose) to a Specified
Demand Account, provided, that, at any time thereafter Loan Parties shall not be
required to transfer such funds if Excess Availability shall have been equal to
or greater than 40% of the Revolving Credit Line Cap for at least 30 consecutive
calendar days (until such time as Excess Availability may again be less than
such amount for 2 consecutive Business Days).


(f)If on any date (i) Excess Availability shall be less than 25% of the
Revolving Credit Line Cap or (ii) the Revolving Credit Exposure (not including
any LC Exposure) shall exceed 50% of the Revolving Credit Line Cap, then (A)
each Loan Party shall promptly enter into an amendment to the Collateral
Agreement satisfactory to the Administrative Agent pursuant to which such Loan
Party shall, for the benefit of the Secured Parties grant a Lien on all its
Securities Accounts which prior to such amendment shall have been excluded from
the Lien of the Collateral Agreement (other than any Securities Account
containing solely the identifiable cash proceeds of property that was Term Loan
Exclusive Collateral when such cash proceeds arose) and (B) the Loan Parties
shall within 30 days after such date (or such later date as the Administrative
Agent may reasonably agree in its sole discretion) enter into Control
Agreements, in form and substance reasonably satisfactory to the Administrative
Agent, with the applicable securities intermediaries in respect of such
Securities Accounts as shall be required so that after giving effect thereto all
cash or cash equivalents owned by the Loan Parties (other than (i) amounts
contained in Excluded Accounts, (ii) amounts in any Deposit Accounts used
exclusively in connection with any retail store or stores and (iii) any Deposit
Account or Securities Account containing solely the identifiable cash proceeds
of property that was Term Loan Exclusive Collateral when such cash proceeds
arose) shall be held in Control Accounts and shall at all times thereafter cause
all such accounts to be maintained as Control Accounts.


(g)The Loan Parties may close Deposit Accounts, Securities Accounts or Control
Accounts and/or open new Deposit Accounts, Securities Accounts or Control
Accounts, subject to the execution and delivery to the Administrative Agent of
appropriate Control Agreements to the extent required by the provisions of this
Section 5.16 and any such required Control Agreements shall be reasonably
satisfactory to the Administrative Agent. The Loan Parties shall furnish the
Administrative Agent with prior written notice of their intention to open or
close a Control Account.


(h)Each of Holdings and the Parent Borrower hereby acknowledges and agrees on
behalf of itself and each other Loan Party that (i) the funds on deposit in the
Concentration Account, all other Control Accounts and, subject to clause (f)
above, all Securities Accounts shall at all times continue to be collateral
security for all of the Obligations and (ii) during a Cash Dominion Period, such
Loan Party shall have no right of withdrawal from the Concentration Account and
the funds on deposit in the Concentration Account (and any other Control Account
or Securities Account that are not being transferred to the Concentration
Account) shall be transferred to the Revolving Agent Payment Account for
application to the Obligations as provided in this Agreement and the Collateral
Agreement (except for (i) amounts permitted to be held as Permitted Investments
pursuant to Section 6.04(a), (ii) proceeds of assets, other than ABL Priority
Collateral, subject to Liens permitted under Section 6.02, to the extent such
proceeds are required to be applied to the payment of the applicable obligations
secured thereby and (iii) amounts contained in Deposit Accounts or Securities
Accounts containing solely the identifiable cash proceeds of property that was
Term Loan Exclusive Collateral when such cash proceeds arose). In the event that
any Loan Party receives or otherwise has dominion and control of any such
proceeds or collections in contravention of the provisions of this Section 5.16,
such proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall promptly be
deposited

101







--------------------------------------------------------------------------------




into the Concentration Account or dealt with in such other fashion as such Loan
Party may be instructed by the Administrative Agent.


(i)Any amounts received in the Concentration Account at any time when all of the
Obligations then due have been and remain fully repaid (and all deposits
required to be made pursuant to Section 2.09(g) or 2.17(h) shall have been made)
shall, upon the request of Parent Borrower and subject to applicable law, be
remitted to the operating account of the Parent Borrower maintained with the
Administrative Agent.


(j)The Administrative Agent shall give any notice of exclusive control or
similar notice for any Control Account at such time as a Cash Dominion Period
has occurred and is continuing. The Administrative Agent shall not give any
notice of exclusive control or similar notice for any Control Account unless a
Cash Dominion Period has occurred and is continuing. Upon the written request of
Parent Borrower, the Administrative Agent shall promptly (but in any event
within five Business Days) furnish written notice to each Person with whom a
Control Account is maintained of any termination of a Cash Dominion Period.


SECTION 5.17. Environmental Laws. Except for the Disclosed Matters and except
with respect to any matters that, individually or in the aggregate, would not
result in a Material Adverse Effect, each of Holdings and the Parent Borrower
will, and will cause each of its Subsidiaries to, (a) conduct its operations and
keep and maintain its real property in material compliance with all
Environmental Laws; and (b) obtain and renew all environmental permits necessary
for its operations and properties.


SECTION 5.18. Lender Meetings. Within sixty (60) days after the receipt by
Administrative Agent of the audited financial statements pursuant to Section
5.01(a) for the then most recently ended fiscal year of Holdings or on such
other date as Administrative Agent and Parent Borrower may agree, at the request
of Administrative Agent or of the Required Revolving Lenders and upon reasonable
prior notice, (a) at the request of Revolving Agent or of the Required Revolving
Lenders, Borrowers will hold one meeting (at a mutually agreeable location and
time or, at the option of Administrative Agent, by conference call) with all
Revolving Lenders who choose to attend such meeting and (b) at the request of
Term Agent or of the Required Term Lenders, Borrowers will hold one meeting (at
a mutually agreeable location and time or, at the option of Administrative
Agent, by conference call) with all Term Lenders who choose to attend such
meeting, in each case at which meeting the financial results of the previous
fiscal year shall be reviewed.


ARTICLE VI
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of Holdings, the Parent Borrower and Purchasing
covenants and agrees with the Lenders that:


SECTION 6.01. Indebtedness. Neither Holdings nor the Parent Borrower will, nor
will they permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:


(a)Indebtedness created under the Loan Documents;

102







--------------------------------------------------------------------------------






(b)Indebtedness existing on the Closing Date and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements, in whole or in part, of any
such Indebtedness that do not increase the outstanding principal amount thereof
(other than in respect of any accrued interest, premium, fees, costs or expenses
payable in connection with such extension, renewal, refinancing or replacement)
or result in an earlier maturity date or decreased weighted average life
thereof; provided that Indebtedness in respect of which the holders thereof have
the unconditional right to require the issuer thereof to effect a redemption of
such Indebtedness for cash prior to the stated maturity date of such
Indebtedness shall be treated as maturing on the nearest such redemption date
for purposes of the foregoing calculations;


(c)Indebtedness of Holdings to any Subsidiary and of any Subsidiary to Holdings
or any other Subsidiary; provided that any such Indebtedness owing by any
Subsidiary that is not a Loan Party to any Loan Party shall be incurred in
compliance with Section 6.04;


(d)Guarantees by Holdings of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of (i) so long as such Subsidiary also guarantees the
Obligations on a pari passu basis, any Loan Party or (ii) any other Subsidiary;
provided that such Guarantees of Indebtedness of Subsidiaries that are not Loan
Parties are incurred in compliance with Section 6.04;


(e)Permitted Indebtedness;


(f)Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals, refinancings and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (other than in respect of any accrued interest,
premium, fees, costs or expenses payable in connection therewith); provided that
(i) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed $500,000,000 at any time outstanding;


(g)Indebtedness of any Person that becomes a Subsidiary after the Closing Date
and extensions, renewals, refinancings and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (other than in
respect of any accrued interest, premium, fees, costs or expenses payable in
connection therewith); provided that (i) such Indebtedness exists at the time
such Person becomes a Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Subsidiary, (ii) the aggregate principal
amount of Indebtedness permitted by this clause (g) shall not exceed
$500,000,000 at any time outstanding and (iii) after giving effect to such
Person becoming a Subsidiary and such Indebtedness, the Fixed Charge Coverage
Ratio for the Test Period in effect at the time such investment is to occur
shall be not less than 1.10 to 1.00 (determined on a pro forma basis in
accordance with Section 1.04(b) as of the last day of such Test Period);


(h)Permitted Long-Term Indebtedness;


(i)Permitted First-Lien Indebtedness, Permitted Second-Lien Indebtedness and any
refinancings, extensions, renewals and replacements of any such Permitted
First-Lien Indebtedness or Permitted Second-Lien Indebtedness (provided that any
such refinancings, extensions, renewals and replacements shall qualify as
Permitted First-Lien Indebtedness, Permitted Second-Lien Indebtedness or
Permitted Long-Term Indebtedness) that do not increase the outstanding principal
amount thereof (other than in respect of any accrued interest, premium, fees,
costs or expenses payable in connection with such refinancing, extension,
renewal or replacement), provided that the aggregate principal amount of

103







--------------------------------------------------------------------------------




Indebtedness permitted by this clause (i), other than refinancings, extensions,
renewals and replacements that constitute Permitted Long-Term Indebtedness,
shall not exceed $2,250,000,000 at any time outstanding (plus an amount for
customary original issue discount in respect thereof);


(j)other unsecured Indebtedness in an aggregate principal amount not exceeding
$250,000,000 at any time outstanding;


(k)Indebtedness consisting of letters of credit, guarantees or other credit
support provided in respect of trade payables of Parent Borrower or any
Subsidiary, in each case issued for the benefit of any bank, financial
institution or other Person that has acquired such trade payables pursuant to
“supply chain” or other similar financing for vendors and suppliers of Parent
Borrower or any of its Subsidiaries, so long as (i) other than in the case of
Secured Supply Chain Obligations, such Indebtedness is unsecured, (ii) the terms
of such trade payables shall not have been extended in connection with the
Permitted Supply Chain Financing and (iii) such Indebtedness represents amounts
not in excess of those which Parent Borrower or any of its Subsidiaries would
otherwise have been obligated to pay to its vendor or supplier in respect of the
applicable trade payables (“Permitted Supply Chain Financing”);


(l)(i) unsecured Indebtedness of Holdings or Parent Borrower convertible into
common Equity Interests (other than Disqualified Equity Interests) of Holdings
or Parent Borrower,(ii) preferred Equity Interests (other than Disqualified
Equity Interests) of Holdings convertible into common Equity Interests (other
than Disqualified Equity Interests) of Holdings, (iii) preferred Equity
Interests (other than Disqualified Equity Interests) of Holdings, (iv) any “call
spread” “capped call” or similar transactions entered into in connection with
such Indebtedness or preferred Equity Interests (other than Disqualified Equity
Interests), and (v) mandatorily convertible units of Indebtedness and Equity
Interests, so long as (A) any Indebtedness portion thereof is unsecured and does
not mature prior to the ninetieth (90th) day after the latest Scheduled Maturity
Date then in effect (measured at the time of the incurrence or issuance of such
units, as applicable) and (B) the purchase contract constituting such Equity
Interests is for common stock (other than Disqualified Equity Interests);
provided, that, (1) any such Indebtedness is not guaranteed by any Subsidiary of
Holdings (other than Parent Borrower), (2) such Indebtedness or preferred stock
does not mature or become mandatorily payable (including pursuant to a mandatory
offer to purchase) prior to the ninetieth (90th) day after the latest Scheduled
Maturity Date then in effect (measured as of the time that such Indebtedness or
preferred stock is incurred or issued, as applicable) (other than pursuant to
Customary Mandatory Prepayment Terms and other than payments required to be made
solely in Equity Interests (other than Disqualified Equity Interests) and cash
in lieu of fractional shares), (3) any “net settlement” features of such
Indebtedness shall be permitted by Section 6.14 and (4) any such indebtedness
of, or guarantees by, Borrower shall be contractually subordinated to the
Obligations on terms reasonably satisfactory to Administrative Agent in its sole
discretion;


(m)obligations (contingent or otherwise) of any Loan Party or any Subsidiary
thereof existing or arising under any Swap Agreement, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly managing risks associated with fluctuations
in interest rates or foreign exchange rates, and not for purposes of
speculation;


(n)unsecured reimbursement obligations in respect of standby letters of credit
issued in the ordinary course of business for the account of Holdings, Parent
Borrower, or any other direct or indirect Subsidiary of Holdings so long as only
Parent Borrower and Holdings are obligated to reimburse the issuer thereof in
the case of any drawing; and


(o)Indebtedness outstanding under the Existing Term Loan Documents.

104







--------------------------------------------------------------------------------




SECTION 6.02. Liens. Neither Holdings nor the Parent Borrower will, nor will
they permit any Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:
(a)Liens created under the Loan Documents;


(b)Permitted Encumbrances;


(c)any Lien on any property or asset of Holdings or any Subsidiary existing on
the Closing Date and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of Holdings or any Subsidiary and
(ii) such Lien shall secure only those obligations which it secured on the
Closing Date and refinancings, extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof, other than in
respect of any accrued interest, premium, fees, costs or expenses payable in
connection with such extension, renewal or replacement;


(d)any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the Closing Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Holdings or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and
refinancings, extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof, other than in respect of any accrued
interest, premium, fees, costs or expenses payable in connection with such
extension, renewal or replacement;


(e)Liens on fixed or capital assets acquired, constructed or improved by
Holdings or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (f) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
Holdings or any Subsidiaries;


(f)Liens in respect of leases or subleases granted to other Persons in the
ordinary course of business and not materially interfering with the conduct of
business of Holdings and its Subsidiaries, taken as a whole;


(g)Liens arising out of conditional sale, title retention, consignment
(including “sale or return” arrangements) or similar arrangements for the sale
of goods entered into by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business, provided that the aggregate amount of such goods
shall not exceed $50,000,000;


(h)Liens in favor of customs and revenue authorities arising as a matter of law
securing payment of customs duties in connection with the importation of goods;


(i)any encumbrance or restriction (including pursuant to put and call agreements
or buy/sell arrangements) with respect to the Equity Interests of any joint
venture or similar arrangement pursuant to the joint venture or similar
agreement with respect to such joint venture or similar arrangement;

105







--------------------------------------------------------------------------------






(j)the sale or discount, in the ordinary course of business, of accounts
receivable in connection with the compromise or collection thereof and not in
connection with any financing or factoring arrangement;


(k)Liens (other than Liens on any inventory constituting Collateral) securing
Indebtedness of a Subsidiary to a Loan Party or of a Subsidiary that is not a
Loan Party to another Subsidiary that is not a Loan Party;


(l)Liens on property subject to sale and leaseback transactions not prohibited
by Section 6.06 and general intangibles related thereto;


(m)Liens on assets of Loan Parties that do not constitute Collateral (and (i)
proceeds of such assets and (ii) assets (other than assets of the type referred
to in clauses (i) through (iv) of Section 3.01(a) of the Collateral Agreement)
related to such assets, whether or not constituting Collateral, provided that
such Liens securing any Permitted First-Lien Indebtedness may attach, on a
first-priority basis, to any Deposit Account used solely to deposit proceeds of
the assets securing such Indebtedness as permitted by the definition of
“Permitted First-Lien Indebtedness” to be deposited in such Deposit Account) and
second-priority (or other junior priority) Liens on the Collateral, in each case
securing Indebtedness permitted pursuant to Section 6.01(i), provided further
that any such Liens on Collateral must secure only Permitted Second-Lien
Indebtedness and, subject to the applicable Intercreditor Agreement, Permitted
First-Lien Indebtedness;


(n)other Liens (other than Liens on any Collateral (other than Specified
Involuntary Liens securing obligations not in excess of $20,000,000 at any
time)) securing monetary obligations, provided that (i) the sum of the aggregate
amount of all monetary obligations secured by Liens pursuant to this clause (n),
plus the aggregate amount of all cash consideration received on or after the
Closing Date in respect of sale and leaseback transactions made in reliance on
clause (b) of Section 6.06, shall not exceed 12.50% of Net Tangible Assets at
any time and (ii) the aggregate book value of all assets subject to Liens
pursuant to this clause (n) shall not at any time exceed $225,000,000; and


(o)Liens created under the Existing Term Loan Documents which are subject to the
Existing Intercreditor Agreement or any other applicable Intercreditor
Agreement.


Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 (other than (1) involuntary Permitted Encumbrances, (2) Specified
Involuntary Liens securing obligations not in excess of $20,000,000 at any time
and (3) those permitted under clauses (a), (c), (g), (h) or (m) above) may at
any time attach to any Collateral.
SECTION 6.03. Fundamental Changes. Neither Holdings nor the Parent Borrower
will, nor will they permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of the assets of the Parent
Borrower and its Subsidiaries, taken as a whole, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge with
or into or consolidate with the Parent Borrower in a transaction in which the
Parent Borrower is the surviving corporation, (ii) any Person may merge with or
into or consolidate with any Subsidiary in a transaction in which the surviving
entity is or becomes a Subsidiary and (if any party to such merger or
consolidation is or becomes a Loan Party) is a Loan Party; provided that any
such merger or consolidation involving a Person that is not a wholly owned
Subsidiary immediately prior to or after giving effect to such merger or
consolidation shall comply with Sections 6.04 and 6.05, as applicable, (iii) any
Subsidiary (other than the Parent Borrower) may liquidate or dissolve or change
its legal form if the Parent Borrower determines in good faith that such
liquidation or dissolution or change in legal form is in the best interests of
the Parent Borrower and its subsidiaries and is not materially disadvantageous
to the Lenders; provided that, in the case of a liquidation or dissolution of a
Subsidiary that is a Loan Party, the Person into which such Subsidiary is
liquidated or dissolved shall be a Loan Party and shall succeed to or assume all
obligations of such Loan Party under the Loan Documents in a manner reasonably
satisfactory to the Administrative Agent, (iv) any merger the sole purpose and
effect of

106







--------------------------------------------------------------------------------




which is to reincorporate or reorganize a Person in another jurisdiction in the
United States shall be permitted; provided that, if such Person is a Loan Party,
the surviving entity is a Loan Party (and, if not a Loan Party before such
merger, shall assume all obligations of such Loan Party under the Loan Documents
in a manner reasonably satisfactory to the Administrative Agent), and (v) a
merger, dissolution, liquidation, consolidation, sale, transfer or other
disposition the purpose and effect of which is to effect a transaction permitted
pursuant to Section 6.05.


(b) Holdings will not, and will not permit any of its Subsidiaries to, engage to
any extent material to Holdings and its Subsidiaries (taken as a whole) in any
business other than the businesses of the type conducted by Holdings and its
Subsidiaries on the Closing Date and businesses reasonably related, ancillary or
complementary to the business or businesses of Holdings or any Subsidiary or any
reasonable extension, development or expansion thereof.


SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. Neither
Holdings nor the Parent Borrower will, nor will they permit any Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or hold any loans or
advances to, Guarantee any obligations of, or make or hold any investment or any
other interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit or enter into any other Acquisition (each referred
to for purposes of this definition as an “investment”), except:


(a)Permitted Investments; provided, that, notwithstanding the foregoing, after
the occurrence and during the continuance of a Cash Dominion Period, no
Permitted Investments shall be permitted (except in Excluded Accounts), unless
no Revolving Loans are then outstanding, except that notwithstanding that any
Revolving Loans are outstanding at any time during a Cash Dominion Period, the
Loan Parties may from time to time in the ordinary course of business consistent
with their current practices as of the date hereof make deposits of cash or
other immediately available funds with proceeds of Revolving Loans in operating
demand deposit accounts used for disbursements to the extent required to provide
funds for amounts drawn or anticipated to be drawn shortly on such accounts and
such funds may be held in Permitted Investments consisting of overnight
investments until so drawn (so long as (i) such funds and Permitted Investments
are not held more than two (2) Business Days from the date of the initial
deposit thereof and (ii) such Permitted Investments are pledged to the
Administrative Agent as additional collateral for the Obligations pursuant to
such agreements as may be reasonably required by the Administrative Agent;


(b) investments existing on the Closing Date and set forth on Schedule 6.04, and
any refinancing, replacement, renewal or extension of any such investment which
does not increase the amount thereof except pursuant to the terms of such
investment as of the Closing Date (as set forth on Schedule 6.04) or as
otherwise permitted by another clause of this Section 6.04;


(c)investments by Holdings and its Subsidiaries in Equity Interests in their
respective Subsidiaries;

107







--------------------------------------------------------------------------------






(d)loans or advances made by Holdings to any Subsidiary and made by any
Subsidiary to Holdings or any other Subsidiary;


(e)Guarantees, subject to the limitations of Section 6.01 in the case of
Indebtedness;


(f)investments received in connection with the bankruptcy or reorganization of,
or settlement or satisfaction or partial satisfaction of delinquent accounts and
disputes with, customers, suppliers and other account debtors, in each case in
the ordinary course of business or upon the foreclosure with respect to any
secured investment;


(g)extensions of trade credit in the ordinary course of business;


(h)investments under Swap Agreements;


(i)investments held by a Subsidiary acquired after the Closing Date or of a
Person merged or consolidated with or into the Parent Borrower or a Subsidiary
in accordance with this Agreement after the Closing Date to the extent that such
investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;


(j) investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and Article 4 customary trade
arrangements with customers;


(k)promissory notes and other non-cash consideration that is permitted to be
received in connection with dispositions permitted by Section 6.05(k) or
6.05(o);


(l)investments made in any Permitted Supply Chain Financing;


(m)Permitted Acquisitions;


(n)other investments (other than Acquisitions); provided that at the time of and
immediately after giving effect to any such investment, each of the Payment
Conditions is satisfied;


(o)without duplication of any other clauses of this Section 6.04, other
investments that do not exceed $50,000,000 in the aggregate at any time
outstanding, determined as of the date of such investment;


(p)to the extent constituting investments, Restricted Payments permitted by
Section 6.07 or any purchase, repurchase or other acquisition of Indebtedness
permitted by Section 6.13; and


(q)unsecured reimbursement obligations in respect of standby letters of credit
issued in the ordinary course of business for the account of Holdings, Parent
Borrower, or any other direct or indirect Subsidiary of Holdings so long as only
Parent Borrower and Holdings are obligated to reimburse the issuer thereof in
the case of any drawing.


Notwithstanding the foregoing, any investments by the Loan Parties in, and loans
and advances by the Loan Parties to, and Guarantees by the Loan Parties of
Indebtedness and other monetary obligations of, Subsidiaries that are not Loan
Parties permitted pursuant to this Section 6.04 (excluding all such investments,
loans, advances and Guarantees existing on the Closing Date and permitted by
clause (b) above) shall be subject to the condition that, at the time such
investment is made and after giving effect thereto, each of the Payment
Conditions is satisfied.

108







--------------------------------------------------------------------------------




SECTION 6.05. Asset Sales. Neither Holdings nor the Parent Borrower will, nor
will they permit any Subsidiary to, sell, transfer, lease or otherwise dispose
of any asset, including any Equity Interest owned by it, nor will Holdings and
the Parent Borrower permit any Subsidiary to issue any additional Equity
Interest in such Subsidiary (other than directors’ qualifying shares or to the
extent required by applicable law) (each referred to for purposes of this
definition as a “disposition”), except:


(a)sales of inventory, used or surplus equipment and Permitted Investments, in
each case in the ordinary course of business;


(b)disposals of inventory pursuant to promotional or similar activities in the
ordinary course of business;


(c)dispositions in the ordinary course of business of property no longer used or
useful in the conduct of the business of Holdings and the Subsidiaries;


(d)dispositions to the Parent Borrower or a Subsidiary; provided that any such
disposition to any Subsidiary that is not a Loan Party by any Loan Party shall,
unless such disposition is made at a price and on terms and conditions not less
favorable to each applicable Loan Party in any material respect than could be
obtained on an arm’s-length basis from unrelated third parties, be deemed to be
an investment and shall only be permitted to the extent it would be permitted
under Section 6.04;


(e)the sale or discount (with or without recourse, and on customary or
commercially reasonable terms) in the ordinary course of business of accounts
receivable or notes receivable arising in the ordinary course of business, or
the conversion or exchange of accounts receivable for notes receivable in the
ordinary course of business;


(f)(i) any exchange of real property pursuant to or intended to qualify under
Section 1031 (or any successor section) of the Code or (ii) dispositions of
equipment in the ordinary course of business to the extent that (A) such
equipment is exchanged for credit against the purchase price of similar
replacement equipment or (B) the proceeds of such disposition are promptly
applied to the purchase price of such replacement equipment;


(g)any disposition arising from condemnation or similar action with respect to
any property or other assets, or voluntary exercise of termination rights under
any lease, license, concession or other agreement or pursuant to buy/sell
arrangements under any joint venture or similar agreement or arrangement;


(h)the lapse or abandonment or other disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Parent
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of Holdings and the other Subsidiaries taken as a whole;


(i)leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings and
the Subsidiaries, taken as a whole;


(j)the unwinding of Swap Agreements


(k)dispositions of accounts receivable in connection with the collection or
compromise thereof;

109







--------------------------------------------------------------------------------






(l)(i) any dividend or other Restricted Payment permitted pursuant to (or
expressly not prohibited by) Section 6.07, (ii) any investment pursuant to
Section 6.04 and (iii) any Lien permitted by Section 6.02;


(m)sales of fixed or capital assets pursuant to Section 6.06(a);


(n)any issuance of Equity Interests by, or disposition of Equity Interests of,
any Subsidiary that is not a Material Subsidiary;


(o)sales and transfers (including Sale/Leaseback Transactions permitted by
Section 6.06) of real estate of any Loan Party so long as (i) no Event of
Default then exists or would arise therefrom, and (ii) such sale or transfer is
made for fair market value and the consideration received for such sale or
transfer is at least 75% cash;


(p)so long as no Event of Default exists or would arise as a result of the
transaction, sales of a Subsidiary that is not a Loan Party or sales of an
Excluded Subsidiary (i) to any Person other than a Loan Party or a Subsidiary,
for fair market value and so long as the consideration received for such sale or
transfer is at least 75% cash or cash equivalents, or (ii) to a Subsidiary, if
such sale or transfer is for fair market value and the entire consideration
received for such sale or transfer is paid in cash or cash equivalents;


(q)bulk sales or other dispositions of Inventory of a Loan Party not in the
ordinary course of business in connection with the closing of stores (i) during
any Fiscal Year representing not more than 20% of the total stores of Holdings
and its Subsidiaries as of the first day of such Fiscal Year and (ii) during the
term of this Agreement representing not more than 40% of the total stores of
Holdings and its Subsidiaries as of the Closing Date, provided that (i) any such
sale or disposition is at arm’s-length, (ii) the consideration received for such
sale or disposition is at least 75% cash (or, in the case of any sale, transfer
or other disposition of more than 10% of the Collateral, 90% cash), and (iii) a
professional liquidator acceptable to the Administrative Agent shall have been
engaged in connection with any sale or other disposition of more than 10% of the
Collateral;


(r)sales, transfers and other dispositions of assets (other than Equity
Interests in a Material Subsidiary) that are not permitted by any other clause
of this Section, provided that (i) each such sale, transfer or disposition shall
be made at fair value and for at least 75% cash consideration (or, in the case
of any sale, transfer or other disposition of more than 10% of the Collateral,
90% cash consideration), (ii) at the time any such sale, transfer or other
disposition is consummated and after giving effect thereto, the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance on this clause (r) during the term of this Agreement shall not exceed
$500,000,000 (and in any event the value of any such assets constituting
Collateral so sold, transferred or otherwise disposed of in reliance on this
clause (r) shall not exceed $200,000,000 during the term of this Agreement),
(iii) a professional liquidator acceptable to the Administrative Agent shall
have been engaged in connection with any sale, transfer or other disposition of
more than 10% of the Collateral and (iv) at the time any such sale, transfer or
other disposition is consummated, no Default shall have occurred and be
continuing;


provided that (A) all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (d), (h), (j) and (l) above)
shall be made for fair value, and (B) no sale or transfer of any Intellectual
Property (as defined in the Collateral Agreement) shall be made that would
result in the loss by Holdings and the Subsidiaries of the free and
unconditional use of the jcpenney name or any trade name or brand name needed
for the disposition of any Eligible Inventory or prevent, delay, hinder or
increase the cost of the Administrative Agent’s exercise of its rights under the
license to Intellectual Property granted under the Collateral Agreement (it
being understood that this clause (B) is not intended

110







--------------------------------------------------------------------------------




to prevent the grant of any license or Lien on Intellectual Property so long as
all rights necessary to enable the Administrative Agent to exercise its rights
in respect of the Collateral are reserved). This Section shall not be construed
to prohibit transfers of cash by Holdings or any of its Subsidiaries that are
not prohibited by any other provision of this Agreement.
SECTION 6.06. Sale and Leaseback Transactions. Neither Holdings nor the Parent
Borrower will, nor will they permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property (real or personal) used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property, or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (each such transaction, a “Sale/Leaseback
Transaction”), except for any such sale of fixed or capital assets that (a) is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset and is consummated within 90 days after Holdings, the Parent
Borrower or such Subsidiary, as applicable, acquires or completes the
construction of such fixed or capital asset or (b) is made for cash
consideration in an amount not less than the fair value of such fixed or capital
asset; provided that (i) any such sale or transfer made in reliance on clause
(b) is permitted by Section 6.05(o) and (ii) the sum of the aggregate amount of
all cash consideration received on or after the Closing Date in respect of all
sale and leaseback transactions made in reliance on clause (b), plus the
aggregate amount of all monetary obligations secured by Liens pursuant to clause
(n) of Section 6.02, shall not exceed 12.50% of Net Tangible Assets as of the
date of the applicable transaction.


SECTION 6.07. Restricted Payments. Neither Holdings nor the Parent Borrower
will, nor will they permit any Subsidiary to, declare or make, directly or
indirectly, any Restricted Payment, except:


(a)any wholly-owned Subsidiary may distribute any cash, property or assets to
Holdings, the Parent Borrower or any other Subsidiary that is its direct or
indirect parent;


(b)any Subsidiary may declare and pay dividends ratably with respect to its
Equity Interests or a class or series of its Equity Interests;


(c)to the extent constituting Restricted Payments, the Subsidiaries may enter
into and consummate transactions permitted by Section 6.03;


(d)Holdings may pay cash in lieu of fractional Equity Interests;


(e)repurchases of Equity Interests of Holdings (i) deemed to occur on the
exercise of stock options or warrants or similar rights if such Equity Interests
represent the delivery of a portion of the Equity Interests subject to such
options or warrants or similar rights in satisfaction of the exercise price of
such stock options, warrants or similar rights (and do not involve cash
consideration) or (ii) deemed to occur in the case of payment by Holdings or the
Parent Borrower of withholding or similar Taxes payable by any future, present
or former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing), in connection with the exercise or vesting of stock
options, restricted stock warrants or similar rights (in lieu of a portion of
the shares that otherwise would be issued upon such exercise or vesting);


(f)Holdings may make any additional Restricted Payments in cash; provided that,
at the time of declaration (in the case of a dividend) or payment (in all other
cases) and after giving effect thereto, each of the Payment Conditions is
satisfied; and

111







--------------------------------------------------------------------------------






(g)Holdings, the Parent Borrower or any Subsidiary may make any payment on
account of a “call spread”, “capped call” or similar transaction relating to an
issuance of Indebtedness or preferred Equity Interests convertible into or by
reference to Equity Interests in Holdings or any Subsidiary.


SECTION 6.08. Restrictive Agreements. Neither Holdings nor the Parent Borrower
will, nor will they permit any Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (1) the ability of Holdings
or any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Obligations (or any Indebtedness incurred to
refinance or replace the Obligations) or (2) the ability of any Loan Party
(other than Holdings) to pay dividends or other distributions with respect to
its Equity Interests or the ability of any Loan Party to make or repay loans or
advances to a Loan Party or to Guarantee the Obligations (or any Indebtedness
incurred to refinance or replace any of the Obligations); provided that (a) the
foregoing shall not apply to any prohibitions, restrictions or conditions
imposed (i) by law, rule, regulation or judicial order, or required by any
regulatory authority having jurisdiction over Holdings or any Subsidiary or any
of their respective businesses or (ii) by any Loan Document or any related
documents or agreements, (b) the foregoing shall not apply to any prohibitions,
restrictions or conditions existing on the Closing Date and identified on
Schedule 6.08 or to any refinancing, extension or renewal, in whole or in part,
of, or any amendment, supplement or modification of, any Indebtedness or other
obligation or other agreement, document or instrument existing on the Closing
Date and identified on Schedule 6.08 containing any such prohibition,
restriction or condition (but without expanding the scope of any such
prohibition, restriction or condition in any material respect), (c) the
foregoing shall not apply to prohibitions, restrictions or conditions contained
in agreements relating to the direct or indirect disposition of Equity Interests
of any Person, property or assets, imposing restrictions with respect to such
Person, Equity Interests, property or assets pending the closing of such
disposition, (d) the foregoing shall not apply to prohibitions, restrictions or
conditions contained in any agreement of a Person that becomes a Subsidiary
after the Closing Date which existed prior to the date that such Person became a
Subsidiary; provided that such prohibitions, restrictions or conditions existed
at the time that such Person became a Subsidiary and were not created in
contemplation of such Person becoming a Subsidiary and do not apply to any other
Subsidiary or any assets other than those of the Subsidiary so acquired, (e)
clause (1) of the foregoing shall not apply to prohibitions, restrictions or
conditions imposed by any agreement relating to secured Indebtedness or other
obligations not prohibited by this Agreement if such prohibitions, restrictions
or conditions apply only to the property or assets securing such Indebtedness or
obligations and any proceeds and products thereof and after-acquired property,
except as may otherwise be permitted under this Section 6.08 (it being
understood that any such agreement relating to Permitted First-Lien Indebtedness
or Permitted Second-Lien Indebtedness shall not prohibit, restrict or condition
Liens securing the Obligations (or any Indebtedness incurred to refinance or
replace any of the Obligations) on any asset or property of the type included in
the Collateral), (f) clause (1) of the foregoing shall not apply to (i)
customary provisions in leases and other contracts or agreements restricting the
transfer, assignment, pledge or mortgage thereof, or the subletting, assignment
or transfer of any property or asset subject thereto, (ii) any reciprocal
easement agreements containing customary provisions restricting dispositions of
real property interests and (iii) Capital Lease Obligations, tax retention and
other synthetic lease obligations and purchase money obligations that impose
restrictions with respect to the property or assets so acquired, (g) clause (1)
of the foregoing shall not apply to restrictions or conditions contained in any
agreement or document governing any Permitted First-Lien Indebtedness, Permitted
Second-Lien Indebtedness or Permitted Long-Term Indebtedness, provided that such
restrictions and conditions permit Liens securing the Obligations (or any
Indebtedness incurred to refinance or replace any of the Obligations) on any
asset or property of the type included in the Collateral, (h) clause (2) of the
foregoing shall not apply to restrictions or conditions contained in any
agreement or document governing any Permitted First-Lien Indebtedness, Permitted
Second-Lien Indebtedness or Permitted Long-Term Indebtedness that (i) require a
Subsidiary to guarantee such Permitted First-Lien Indebtedness, Permitted
Second-Lien Indebtedness or Permitted Long-Term Indebtedness if such Subsidiary
guarantees the

112







--------------------------------------------------------------------------------




Obligations (or any Indebtedness incurred to refinance or replace any of the
Obligations) or (ii) restrict or condition dividends, distributions or loans to
Holdings, and (i) clause (2) of the foregoing shall not apply to restrictions or
conditions contained in any agreement or document governing any Permitted
First-Lien Indebtedness or Permitted Second-Lien Indebtedness that restrict or
condition the transfer of assets (other than Collateral) securing such
Indebtedness.


SECTION 6.09.Transactions with Affiliates. Neither Holdings nor the Parent
Borrower will, nor will they permit any Subsidiary to, sell, lease, license or
otherwise transfer any assets to, or purchase, lease, license or otherwise
acquire any assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable in any material respect to the applicable Loan
Party than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Loan Parties not involving any
other Affiliate, (c) transactions between or among Subsidiaries that are not
Loan Parties not involving any other Affiliates, (d) any Restricted Payment
permitted by Section 6.07, (e) investment transactions with captive insurance
companies and retirement plans in the ordinary course of business, (f)
compensation and indemnification of, and other employment arrangements with,
directors, officers and employees of Holdings or such Subsidiary entered in the
ordinary course of business, (g) any loans, advances, Guarantees and other
investments permitted by Section 6.04, (h) any Indebtedness permitted under
Section 6.01 and (i) any disposition permitted by Section 6.05.


SECTION 6.10. Amendments of Material Documents. Neither Holdings nor the Parent
Borrower will, nor will they permit any Subsidiary to, amend, modify or waive
any of its rights under (a) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational documents
or (b) any documents governing any Material Indebtedness, in each case to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders.


SECTION6.11. Minimum Excess Availability. Loan Parties shall maintain minimum
Excess Availability at all times of not less than the greater of (a) 10% of the
Revolving Credit Line Cap or (b) $150,000,000.


SECTION 6.12. Restriction on Non-Material Subsidiaries. Neither Holdings nor the
Parent Borrower will permit the Non-Material Subsidiaries (other than any
Foreign Subsidiary or any Subsidiary substantially all of the assets of which
consist of Equity Interests in one or more Foreign Subsidiaries) that have not
satisfied the Collateral and Guarantee Requirement to have, in the aggregate,
Net Tangible Assets representing in excess of 5% of the total Net Tangible
Assets of Holdings and its Subsidiaries for a period of more than 15 days (or
such longer period as the Administrative Agent may agree) after financial
statements delivered pursuant to Section 5.01 demonstrate that the Non-Material
Subsidiaries (other than any Foreign Subsidiary or any Subsidiary substantially
all of the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries) that have not satisfied the Collateral and Guarantee Requirement
have, in the aggregate, Net Tangible Assets representing in excess of 5% of the
total Net Tangible Assets of Holdings and its Subsidiaries; provided that
Foreign Subsidiaries and any Subsidiaries substantially all of the assets of
which consist of Equity Interests in one or more Foreign Subsidiaries shall not
have, in the aggregate, Net Tangible Assets representing in excess of 10% of the
total Net Tangible Assets of Holdings and its Subsidiaries.


SECTION 6.13. Certain Payments of Indebtedness. Neither Holdings nor the Parent
Borrower will, nor will they permit any Subsidiary to, pay or make, directly or
indirectly, any voluntary payment or other voluntary distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any Long-Term Indebtedness that is also Material Indebtedness, or any
voluntary payment or other voluntary distribution (whether in cash, securities
or other property),

113







--------------------------------------------------------------------------------




including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancelation or termination of any such
Indebtedness, except:


(a)refinancings of any such Long-Term Indebtedness with the proceeds of other
Indebtedness permitted under Section 6.01;


(b)payments upon conversion of any such Indebtedness into common stock of
Holdings made solely in common stock of Holdings, together with cash payments in
lieu of issuance of fractional shares and payments of accrued but unpaid
interest, in each case in connection with such conversion;


(c)other payments of or in respect of any such Indebtedness made solely with (or
with the proceeds of a substantially concurrent issuance and sale of) Equity
Interests (other than Disqualified Equity Interests) in Holdings; and


(d)other payments of any such Indebtedness at any time, so long as such payments
could be made in reliance on Section 6.07(f) at such time if such payment
constituted a Restricted Payment.


SECTION 6.14. Net Settlement of Convertible Indebtedness. Neither Holdings nor
the Parent Borrower will, nor will they permit any Subsidiary to, directly or
indirectly, create, incur, assume, issue or permit to exist any Indebtedness or
any security convertible into Equity Interests in Holdings or any Subsidiary
that provides for a “net settlement” (other than a “net settlement” at the sole
discretion of the issuer of such Indebtedness or security) in respect of the
Equity Interests that would have been issuable upon the conversion of such
Indebtedness or security on account of the principal of such Indebtedness or
security.


ARTICLE VII
Events of Default


SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:


(a)any Borrower shall fail to pay any principal of any Loan of such Borrower or
any Account Party shall fail to reimburse any LC Disbursement made in respect of
a Letter of Credit issued for the account of such Account Party, in each case
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise


(b)any Borrower or any Account Party shall fail to pay any interest or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable by it under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;


(c)any representation or warranty made or deemed made by or on behalf of any
Loan Party in or pursuant to any Loan Document or any amendment or modification
thereof or waiver thereunder, or any material representation or warranty in any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;


(d)Holdings, the Parent Borrower or Purchasing shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02 (other than
clause (d), (e) or (f) thereof), 5.04



114







--------------------------------------------------------------------------------




(with respect to the existence of Holdings, the Parent Borrower or Purchasing),
5.10 or 5.16 or in Article VI;


(e)(i) Holdings or the Parent Borrower shall fail to comply with Section 5.01(g)
or with clause (d), (e) or (f) of Section 5.02 or with the first sentence of
Section 5.07, and such failure shall continue unremedied for a period of five
Business Days, or (ii) any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in any Loan Document (other than
those specified in clause (a), (b), (d) or (e)(i) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Parent Borrower (which notice will be given
at the request of any Lender);


(f)Holdings or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace periods);


(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any applicable grace periods) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness and (ii) Indebtedness in respect of which the
holders thereof have the unconditional right to require the issuer thereof to
effect a redemption of such Indebtedness prior to the stated maturity of such
Indebtedness, solely as a result of the exercise by such holders of such right;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
Holdings or any Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings
or any Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;


(i)Holdings or any Subsidiary shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for Holdings or any Subsidiary or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;


(j)Holdings or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k)one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (to the extent not covered by independent third party
insurance as to which the insurer has been notified of the potential claim and
does not dispute coverage) shall be rendered against Holdings, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be

115







--------------------------------------------------------------------------------




legally taken by a judgment creditor to attach or levy upon any assets of
Holdings or any Subsidiary to enforce any such judgment;


(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would result in a Material Adverse Effect;


(m)at any time, (i) any Guarantee Party’s Guarantee under the Collateral
Agreement shall cease to be in full force and effect (other than in accordance
with the terms of this Agreement and the Collateral Agreement) or shall be
declared to be null and void or any Guarantee Party shall repudiate its
obligations under its Guarantee under the Collateral Agreement or (ii) any Lien
purported to be created under the Collateral Agreement shall cease to be, or
shall be asserted by any Loan Party not to be, a valid and perfected Lien on any
Collateral having an aggregate fair value of $10,000,000 or more, with the
priority required by the Collateral Agreement, in each case for any reason other
than the failure of the Administrative Agent to file any financing statement (or
amendment thereto) delivered to it for filing and except as a result of the sale
or other disposition of the applicable Collateral in a transaction not
prohibited under the Loan Documents;


(n)any credit card issuer or credit card processor that is material to the
business of Borrowers ceases to make or suspends payments to a Borrower or
Borrowers of amounts due or to become due to such Borrower or Borrowers, or
shall terminate its arrangements with such Borrower or Borrowers as a result of
any event of default under such arrangements, which continues for more than the
applicable cure period, if any, with respect thereto, unless (i) such Borrower
or Borrowers shall have entered into arrangements with another credit card
issuer or credit card processor, as the case may be, within 60 days after the
date of notice of any such termination or event of default or such credit card
issuer or credit card processor shall rescind such termination and reinstate
such arrangement or otherwise resume such arrangements within such 60 day period
or (ii) such cessation, suspension or termination does not result in a Material
Adverse Effect; or


(o)a Change in Control shall occur;


then, and in every such event (other than an event with respect to Holdings, a
Borrower or an Account Party described in clause (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the request of the Required Lenders, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: (i)
terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers and the Account Parties accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Borrower and
each Account Party; and in case of any event with respect to Holdings, a
Borrower or an Account Party described in clause (h) or (i) of this Article, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrowers and the Account Parties accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower and
each Account Party. With respect to all then existing LC Exposure, the
provisions of Section 2.05(j) shall apply.









116







--------------------------------------------------------------------------------




ARTICLES VIII
The Administrative Agent; Co-Collateral Agents; Revolving Agent; Term Agent
SECTION 8.01.Appointment. Each Lender and Issuing Bank hereby irrevocably
designates and appoints (i) Wells Fargo as Administrative Agent, (ii) Wells
Fargo and Bank of America as Co-Collateral Agents, (iii) Bank of America as Term
Agent, and (iv) Wells Fargo as Revolving Agent, in each case under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes Administrative Agent, Co-Collateral Agents, Revolving Agent and Term
Agent, in each case in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to Administrative
Agent, Co-Collateral Agents, Revolving Agent and Term Agent, as applicable, by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. Notwithstanding anything to
the contrary contained in this Agreement and the other Loan Documents, no
consent of the Lenders shall be required to amend this Agreement or the Loan
Documents to (i) cause additional assets to become Collateral or to add
additional Subsidiaries as guarantors of the Obligations, or (ii) implement the
provisions of Sections 2.05(i), 2.23 or 2.21, 2.22, and Administrative Agent and
the Loan Parties shall be entitled to execute any and all amendments necessary
or desirable to accomplish any of the foregoing and such amendments shall be
binding on the other parties hereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, none of the Administrative Agent, the
Co-Collateral Agents, the Revolving Agent or the Term Agent shall have any
duties or responsibilities, except those expressly set forth in this Agreement
and the other Loan Documents to which it is a party, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Administrative
Agent, the Co-Collateral Agents, the Revolving Agent or the Term Agent.


SECTION 8.02. Each Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement and the other Loan Documents as any Lender and
may exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.


SECTION 8.03. Reliance by Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any instrument, writing, resolution,
notice, consent, certificate, affidavit, letter, telecopy, telex or teletype
message, statement, order or other document or conversation reasonably believed
by them to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including counsel to Holdings or the Borrowers), independent accountants and
other experts selected by such Agent. Administrative Agent may deem and treat
the payee of any Note as the owner thereof for all purposes unless a written
notice of assignment, negotiation or transfer thereof shall have been filed with
Administrative Agent. Each Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless they
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, the Required Revolving Lenders, Required Term
Lenders or Supermajority Lenders or all Lenders) as they deem appropriate or
they shall first be indemnified to its satisfaction by the Lenders against any
and all liability and expense that may be incurred by them by reason of taking
or continuing to take any such action. Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or,
if so specified by this Agreement, the Required Revolving Lenders, Required

117







--------------------------------------------------------------------------------




Term Lenders, Supermajority Lenders or all Lenders), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Loans.


SECTION 8.04. Delegation of Duties. Each of Administrative Agent, the
Co-Collateral Agents, the Revolving Agent or the Term Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither Administrative Agent,
the Co-Collateral Agents, the Revolving Agent or the Term Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.


SECTION 8.05. Exculpatory Provisions. No Agent (for purposes of this Article
VIII, “Agent” and “Agents” shall mean the collective reference to the
Administrative Agent, the Co-Collateral Agents, the Revolving Agent, the Term
Agent and any other Lender designated as an “Agent” for purposes of this
Agreement, including the Lead Arrangers, the Syndication Agent and the
Co-Documentation Agents) nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from its or such Person’s own
gross negligence, bad faith or willful misconduct (or a material breach of its
obligations under any Loan Document) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Agents under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party that is a party
thereto to perform its obligations hereunder or thereunder. The Agents shall not
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party. Each Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, and shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, each Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
such Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own bad faith, gross
negligence or willful misconduct or a material breach by it of its obligations
under any Loan Document.


SECTION 8.06. Notice of Default. Each Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received notice from a Lender, Holdings or a Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that an Agent receives such a
notice, such Agent shall give notice thereof to the Lenders. Administrative
Agent and the Co-Collateral Agents shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, the Required Revolving Lenders,
Required Term Lenders or Supermajority Lenders or all Lenders); provided that
unless and until the

118







--------------------------------------------------------------------------------




Administrative Agent or the Co-Collateral Agents shall have received such
directions, the Administrative Agent, in consultation with the Co-Collateral
Agents, may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.


SECTION 8.07. Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither Administrative Agent, the Co-Collateral Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
Administrative Agent or any Co-Collateral Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by Administrative Agent or
any Co-Collateral Agent to any Lender. Each Lender represents to Administrative
Agent and the Co-Collateral Agents that it has, independently and without
reliance upon Administrative Agent, any Co-Collateral Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon Administrative Agent, any Co-Collateral Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other Loan
Documents, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
Administrative Agent or the Co-Collateral Agents hereunder, Administrative Agent
and the Co-Collateral Agents shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Loan Party or any affiliate of a Loan Party that may
come into the possession of Administrative Agent or any Co-Collateral Agent or
any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates.


SECTION 8.08. Reports and Financial Statements. By signing this Agreement, each
Lender:


(a)is deemed to have requested that Administrative Agent furnish such Lender,
promptly after they become available, copies of all financial statements
required to be delivered by the Loan Parties hereunder and all Reports (which
the Administrative Agent and the Co-Collateral Agents agree to so deliver);


(b)expressly agrees and acknowledges that the Administrative Agent and the
Co-Collateral Agents make no representation or warranty, expressed or implied,
as to the completeness or accuracy of any financial statements and Reports or
any of the information contained therein or any inaccuracy or omissions
contained in or relating to a financial statement or Report, and shall not be
liable for any information contained in any financial statement or Report;


(c)expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent, the Co-Collateral Agents
or any other party performing any audit or examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties' books and records, as well as on representations of the Loan
Parties' personnel and that the Administrative Agent and Co-Collateral Agents
undertake no obligation to update, correct or supplement the Reports;

119







--------------------------------------------------------------------------------








(d)agrees to keep all Reports confidential in accordance with the requirements
of Section 9.12 and strictly for its internal use, not share the Report with any
Loan Party or any other Person, except as otherwise permitted pursuant to this
Agreement; and


(e)without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
the Co-Collateral Agents and any such other Lender preparing a Report harmless
from any action the indemnifying Lender may take or conclusion the indemnifying
Lender may reach or draw from any Report in connection with any credit
extensions that the indemnifying Lender has made or may make to the Borrowers,
or the indemnifying Lender's participation in any Letter of Credit or Swingline
Loans, or the indemnifying Lender's purchase of, a Loan or Loans; and (ii) to
pay and protect, and indemnify, defend, and hold Administrative Agent, the
Co-Collateral Agents and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney costs) incurred by Administrative
Agent, Co-Collateral Agents and any such other Lender preparing a Report as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.


SECTION 8.09. Indemnification. The Lenders agree to indemnify Administrative
Agent, each Co- Collateral Agent, Revolving Agent and Term Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrowers and without
limiting the obligation of Holdings or the Borrowers to do so), ratably
according to their respective Applicable Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Revolving Commitments of any Lender shall
have terminated and the Revolving Loans and the Term Loans shall have been paid
in full, in accordance with such Applicable Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Obligations and all other amounts payable hereunder.


SECTION 8.10. Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent, Revolving Agent, Term Agent or Co-Collateral
Agent, as applicable, as provided in this paragraph, the Administrative Agent,
Revolving Agent, Term Agent or any Co-Collateral Agent may resign as
Administrative Agent, Revolving Agent, Term Agent or Co-Collateral Agent, as
applicable, upon 30 days’ notice to Lenders, each Issuing Bank and Parent
Borrower. Upon receipt of a request for resignation from the Administrative
Agent, Term Agent, Revolving Agent, or a Co-Collateral Agent, as applicable, the
Required Lenders shall have the right to appoint from among the Lenders a
successor agent or co-collateral agent for the Lenders, which successor agent
shall (unless an Event of Default shall have occurred and be continuing) be
subject to approval by Parent Borrower (which approval shall not be unreasonably
withheld or delayed). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring agent gives notice of its resignation, then the retiring agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as a successor agent, such
successor agent shall succeed to the rights, powers and duties of such resigning
Agent, and the term

120







--------------------------------------------------------------------------------




“Administrative Agent”, “Revolving Agent”, “Term Agent” or “Co-Collateral Agent”
, as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent, Revolving Agent, Term Agent or Co-Collateral Agent, as applicable, shall
be terminated, without any other or further act or deed on the part of such
former Agent or any of the parties to this Agreement or any holders of the
Advances. The fees payable by the Parent Borrower to a successor Administrative
Agent, Revolving Agent, Term Agent or Co-Collateral Agent, as applicable, shall
be the same as those payable to its predecessor unless otherwise agreed between
the Parent Borrower and such successor agent. After any retiring Agent’s
resignation as such Agent, the provisions of this Article VIII shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
such Agent under this Agreement and the other Loan Documents.


SECTION 8.11. Co-Collateral Agent Determinations.


(a) In the event that the Administrative Agent and the Co-Collateral Agents
cannot agree on any matter relating to the Borrowing Base, Excess Availability,
Borrowing Base eligibility standards, Reserves, advance rates, Borrowing Base
reporting, Collateral appraisals or examinations, the determination shall be
made by the Administrative Agent or the Co-Collateral Agent either asserting the
more conservative credit judgment (that is, that would result in the least
amount of credit being available to the Borrowers under this Agreement) or
declining to permit the requested action, which credit judgment shall be
exercised in accordance with the standards (if any) expressly prescribed in this
Agreement for such matter.


(b)The Administrative Agent agrees to provide each Co-Collateral Agent with
drafts of Collateral appraisals and field examination reports and final versions
of appraisals and field examination reports promptly after the Administrative
Agent’s receipt thereof (but the Administrative Agent shall not be liable for
failing to do so). The Co-Collateral Agents will have the right to participate
in all decisions relating to the settling of the scope of field examinations and
appraisals, and to participate in any such audit or appraisal at their own
expense, and, subject to the limits on the frequency thereof provided for in
this Agreement, the right to request and determine the timing of field
examinations, collateral appraisals and other examinations, in each case in the
exercise of their respective Permitted Discretion. Each party hereto hereby
agrees that nothing contained herein shall permit any Co-Collateral Agent (in
its capacity as such) to establish, modify, or release any Reserves or undertake
to order or conduct any appraisals, field examinations or other examinations of
any Collateral or the business of the Loan Parties or take any other action, but
rather this Agreement grants each Co-Collateral Agent the right and authority to
direct the Administrative Agent to do so in accordance with the terms and
conditions of this Agreement.


SECTION 8.12. Co-Documentation Agents and Syndication Agent. Notwithstanding the
provisions of this Agreement or any of the other Loan Documents, no Person who
is or becomes a Co-Syndication Agent or a Documentation Agent nor a Lead
Arranger shall have any powers, rights, duties, responsibilities or liabilities
with respect to this Agreement and the other Loan Documents.


SECTION 8.13. Intercreditor Agreement.


(a)Each of the Lenders and other Secured Parties hereby (i) authorizes and
instructs the Administrative Agent to enter into an Intercreditor Agreement or a
Collateral Cooperation Agreement, as applicable, if Indebtedness is incurred
that is secured by Liens contemplated by clause (m) of Section 6.02, (ii) agrees
that it will be subject to and bound by, and will take no actions contrary to,
the provisions of such Intercreditor Agreement or such Collateral Cooperation
Agreement, as applicable, and (iii) agrees that Administrative Agent may take
such actions on behalf of such Lender or other Secured Party as is contemplated
by the terms of such Intercreditor Agreement or Collateral Cooperation
Agreement.

121







--------------------------------------------------------------------------------






(b)Each of the Lenders and other Secured Parties hereby (i) agrees that it will
be bound by and will take no actions contrary to the provisions of the Existing
Intercreditor Agreement, (ii) authorizes and instructs Administrative Agent to
enter into the Existing Intercreditor Agreement as Administrative Agent and on
behalf of such Lender or other Secured Party, as applicable, and (iii) agrees
that Administrative Agent may take such actions on behalf of such Lender or
other Secured Party as is contemplated by the terms of such Existing
Intercreditor Agreement.


SECTION 8.14. Secured Swap Obligations, Secured Treasury Services Obligations,
Secured Supply Chain Obligations. Except as otherwise expressly set forth in any
other Loan Documents, no Lender or any Affiliate of a Lender that is owed any
Secured Swap Obligations, Secured Treasury Services Obligations, or Secured
Supply Chain Obligations shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender or an
Issuing Bank and, in such case, only to the extent expressly provided in the
Loan Documents. In no event shall Administrative Agent or any Co-Collateral
Agent be required to verify the amount of or any payment of, or the terms of any
other arrangements, with respect to Secured Swap Obligations, Secured Treasury
Services Obligations, or Secured Supply Chain Obligations or have any liability
in connection with the establishment of any Reserves with respect thereto. Each
Loan Party and each Lender or Affiliate of Lender at any time providing Secured
Swap Obligations, Secured Treasury Services Obligations, or Secured Supply Chain
Obligations authorizes and consents to the disclosure of any information
concerning such Secured Swap Obligations, Secured Treasury Services Obligations,
or Secured Supply Chain Obligations to any Agent or other Lender at any time and
from time to time, provided, that, in no event shall such disclosure be deemed a
representation or warranty by Administrative Agent of the accuracy or
completeness of such information.


SECTION 8.15. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy or insolvency law or any other
judicial proceeding relative to any Loan Party,


(a)the Administrative Agent (irrespective of whether the principal of any Loan
or unreimbursed LC Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Loan Parties) shall be entitled and empowered,
by intervention in such proceeding or otherwise:


(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, unreimbursed LC Exposure and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks, the Administrative Agent and the other Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Banks, the Administrative Agent, such Secured Parties
and their respective agents and counsel and all other amounts due the Lenders,
the LC Issuers, the Administrative Agent and such Secured Parties) allowed in
such judicial proceeding; and


(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.


(b)Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender, Issuing Bank and other Secured Party to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks or such
other Secured Parties, to pay to the Administrative Agent any amount due for the
reasonable compensation,



122







--------------------------------------------------------------------------------




expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent.


(c)Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender,
Issuing Bank or other Secured Party any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender,
Issuing Bank or other Secured Party or to authorize the Administrative Agent to
vote in respect of the claim of any Lender, Issuing Bank or other Secured Party
in any such proceeding.
ARTICLE IX
Miscellaneous


SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:


i.if to Holdings, the Parent Borrower or Purchasing, to it at J. C. Penney
Corporation, Inc., 6501 Legacy Drive, Mail Code 1304, Plano, TX 75024, Attention
of the Treasurer (Telecopy No. (972) 431-2044), with a copy to the General
Counsel of the Parent Borrower;


ii.if to the Administrative Agent, to Wells Fargo Bank, National Association,
One Boston Place, 19th Floor, Boston, Massachusetts 02108, Attention of
Portfolio Manager-JC Penney (Telecopy No. (617) 523-4027);


iii.if to the Term Agent, for payments and Requests for Credit Extensions: Bank
of America, N.A.,901 Main Street Mail Code: TX1-492-14-14, Dallas, TX
75202-3714, Attention: Norma Maldonado, Telephone: (972) 338-3766, Telecopier:
(214) 416-0455, Electronic Mail: norma.maldonado@baml.com; and for all other
notice: Bank of America, N.A., Agency Management, 222 Broadway, 14th Floor, Mail
Code: NY3-222-14-03, New York, NY 10038, Attention: Paley Chen, Telephone: (646)
556-0753, Telecopier: (212) 548-8944, Electronic Mail: Paley.Chen@baml.com; and


iv.if to any other Lender, any Issuing Bank or any Swingline Lender, to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.


(b) Notices and other communications to the Issuing Banks and Lenders hereunder
may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Issuing Bank or Lender. The
Administrative Agent, Holdings, the Parent Borrower or Purchasing may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


SECTION 9.02. Waivers; Amendments.

123







--------------------------------------------------------------------------------






(a)No failure or delay by the Administrative Agent, the Term Agent, any
Co-Collateral Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Term
Agent, the Co-Collateral Agents, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, the Term Agent, any Co-Collateral Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.


(b)Except as expressly contemplated by Section 2.05(i), 2.22 or 2.23 (which
amendments shall be permitted if entered into by the parties referred to
therein, but subject to Section 9.02(b)(iv) below), neither this Agreement nor
any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Borrowers, the
Account Parties, the Required Lenders, the Administrative Agent, the Term Agent,
or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent, the Term Agent,
and the Loan Party or Loan Parties that are parties thereto, in each case with
the consent of the Required Lenders; provided that no such agreement shall


(i)increase the Commitment of any Lender without the written consent of such
Lender,


(ii)reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby; provided that (A) only
the consent of the Required Revolving Lenders shall be necessary to amend the
provisions of Section 2.12(c) providing for the default rate of interest as to
any Revolving Loans or unreimbursed LC Disbursements, or to waive any
obligations of any Borrower or any Account Party to pay interest at such default
rate and (B) only the consent of the Required Term Lenders shall be necessary to
amend the provisions of Section 2.12(c) providing for the default rate of
interest as to any Term Loans, or to waive any obligations of any Borrower or
any Account Party to pay interest at such default rate,


(iii)postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, or postpone or reduce the amount
of, or waive or excuse any mandatory prepayment under Section 2.10(c) or Section
2.10(d), in each case without the written consent of each Lender directly
affected thereby; provided that (A) only the consent of the Required Revolving
Lenders shall be necessary to amend the provisions of Section 2.12(c) providing
for the default rate of interest as to any Revolving Loans or unreimbursed LC
Disbursements, or to waive any obligations of any Borrower or any Account Party
to pay interest at such default rate and (B) only the consent of the Required
Term Lenders shall be necessary to amend the provisions of Section 2.12(c)
providing for the default rate of interest as to any Term Loans, or to waive any
obligations of any Borrower or any Account Party to pay interest at such default
rate and (C) any amendment to Section 2.10(e) or any other change to any
repayment of the Term

124







--------------------------------------------------------------------------------




Loans from any Consolidated Excess Cash Flow may be waived or modified solely
with the written consent of the Required Term Lenders,


(iv)change the order of application of funds provided in Section 2.09(g) and
2.17(h), or the provisions in Sections 2.22, 2.23 and 9.02(e) with respect to
the order of application of funds, without the consent of each Lender directly
affected thereby;


(v)change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender,


(vi)change any of the provisions of this Section or the definition of “Required
Lenders”, “Required Revolving Lenders, “Supermajority Lenders”, “Required Term
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender in the case of the definition of “Required Lenders”, each
Revolving Lender in the case of the definition of “Required Revolving Lenders”,
each Lender in the case of “Supermajority Lenders” and each Term Lender in the
case of the definition of “Required Term Lenders”,


(vii)release the Parent Borrower or Holdings from its Guarantee under the
Collateral Agreement (except as expressly provided in the Collateral Agreement),
or limit all or substantially all its liability in respect of such Guarantee,
without the written consent of each Lender,


(viii)release all or substantially all of the Loan Parties from their Guarantees
under the Collateral Agreement (except as expressly provided in the Collateral
Agreement), or limit all or substantially all their liability in respect of such
Guarantees, without the written consent of each Lender,


(ix)release all or substantially all of the Collateral from the Liens of the
Collateral Agreement (except as expressly provided in the Collateral Agreement)
without the written consent of each Lender;


(x)change Section 2.05(k)(i) in a manner that would alter the participation
obligation of any Lender, without the written consent of such Lender;


(xi)permit any Loan Party to assign its rights under the Loan Documents, without
the written consent of each Lender;


(xii)increase the percentages applied to eligible assets in the definition of
the Borrowing Base, without the consent of each Lender;
 
(xiii)except as otherwise provided in clause (xii) above as to an increase in
such percentages, change the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by the Borrowers would be increased, without the written consent of
Supermajority Lenders and Required Term Lenders, provided, that, (A) the
foregoing shall not limit the discretion of the Co-Collateral Agents to change,
establish or eliminate any Reserves, and (B) in no event shall the amount of the
Term Loan Reserve be reduced below the principal amount of the Term Loans
without the written consent of each Term Lender;


(xiv)except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan

125







--------------------------------------------------------------------------------




Documents, to any other Indebtedness or Lien, as the case may be without the
written consent of each Lender; and


(xv)amend, modify or waive any terms of Section 8.11 hereof, or amend the
definition of “Co-Collateral Agents”, in each case without the consent of each
of the Co-Collateral Agents;
and, provided, that, (1) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Issuing Bank in addition to the Lenders
required above, affect the rights or duties of such Issuing Bank under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (2) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (3) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or Term Agent, as applicable, in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent or Term
Agent, as applicable, under this Agreement or any other Loan Document; (4) no
amendment, waiver or consent shall, unless in writing and signed by the affected
Co-Collateral Agent in addition to the Lenders required above, affect any
rights, duties or discretion of such affected Co-Collateral Agent under this
Agreement or any other Loan Document, and (5) any fee letters may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Commitment of such Lender may not
be increased or extended without the consent of such Lender.
(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Secured Swap Obligations, Secured
Treasury Services Obligations, or Secured Supply Chain Obligations shall have
any voting or approval rights hereunder (or be deemed a Lender) solely by virtue
of its status as the provider or holder of such agreements or products or the
Obligations owing thereunder, nor shall the consent of any such provider or
holder be required (other than in their capacities as Lenders, to the extent
applicable) for any matter hereunder or under any of the other Loan Documents,
including as to any matter relating to the Collateral or the release of
Collateral or any Loan Party.


(d)Notwithstanding the foregoing, (i) the consent of the Required Lenders shall
not be required to amend this Agreement to increase the total Commitments
pursuant to Section 2.22 and to make other changes incidental thereto or
contemplated thereby and (ii) this Agreement may be amended by an agreement in
writing entered into by the Parent Borrower, the Administrative Agent and the
Term Agent to cure any ambiguity, omission, defect or inconsistency; provided
that, in the case of clause (ii), the Lenders shall have received at least five
Business Days’ prior written notice thereof and the Administrative Agent shall
not have received, within five Business Days of the date of such notice to the
Lenders, written notice from the Required Lenders to the effect that the
Required Lenders object to such amendment.


(e)Notwithstanding anything to the contrary (but subject to Section 9.02(b)(iv)
to the extent provided therein), this Agreement may be amended (or deemed
amended) or amended and restated, in whole or in part, with the written consent
of the Required Revolving Lenders and the Required Term Lenders, the
Administrative Agent, the Term Agent and the Parent Borrower to (i) add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding hereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the existing facilities and the accrued interest
and fees in respect thereof, (ii) to include, as appropriate, Lenders holding
such credit facilities in any required



126







--------------------------------------------------------------------------------




vote or action of the Required Lenders, Required Revolving Lenders, Required
Term Lenders or of the Lenders of each facility under this Agreement and (iii)
to provide class protection for any additional credit facilities in a manner
consistent with those provided the original facilities pursuant to the
provisions of this Agreement originally in effect. Any payments in respect of
obligations under such additional credit facilities shall only be applied to
such obligations either pari passu with, or after the payment in full of, the
principal of the Term Loans pursuant to the priority of application of payments
set forth in this Agreement.


(f)If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provision of this Agreement and/or any other Loan Document
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, the consent of the Required Lenders, Required Revolving Lenders or
Required Term Lenders, as the case may be, is obtained, but the consent of other
necessary Lenders is not obtained (any such Lender whose consent is necessary
but not obtained being referred to herein as a “Non-Consenting Lender”), then
the Parent Borrower may, upon prior written notice to the Administrative Agent
and the Non-Consenting Lender, elect to replace such Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) another bank or other entity shall agree, as of such date, to
purchase (and the Non-Consenting Lender shall be obligated to sell) for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of Section
9.04(b) (provided that each such bank or other entity, if not already a Lender
(or an Affiliate of a Lender) hereunder, shall be subject to the approval of the
Administrative Agent (not to be unreasonably withheld)), (ii) the replacement
Lender shall pay the processing and recordation fee referred to in Section
9.04(b)(ii)(C), if applicable, in accordance with the terms of such Section,
(iii) the replacement Lender shall grant its consent with respect to the
applicable proposed change, waiver, discharge or termination and (iv) the
replacement Lender shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all principal, interest, fees and other amounts
then accrued but unpaid to such Non-Consenting Lender by the Borrowers and the
Account Parties hereunder to and including the date of termination, including,
without limitation, payments due to such Non-Consenting Lender under Sections
2.14 and 2.16, and (2) an amount, if any, equal to the payment which would have
been due to such Non-Consenting Lender on the day of such replacement under
Section 2.15 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender. In connection with any such
replacement, if the Non-Consenting Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement by the later of (a) the date
on which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (b) the date as of which all
obligations of the Borrowers and the Account Parties owing to the Non-Consenting
Lender relating to the loans and participations so assigned shall be paid in
full by the replacement Lender to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption and/or such other documentation as of such date and
the applicable Borrowers and/or Account Parties shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Non- Consenting Lender.


SECTION 9.03. Expenses; Indemnity; Damage Waiver.


(a)The Parent Borrower and the other Loan Parties, jointly and severally, shall
pay (i) all reasonable and documented out-of-pocket expenses and customary
administrative charges incurred by Administrative Agent, Revolving Agent, Term
Agent, each Co-Collateral Agent, the Lead Arrangers, Swingline Lender and their
respective Affiliates in connection with due diligence, structuring,
negotiation, arrangement, syndication, restructuring, administration, or
amending of this Agreement or the

127







--------------------------------------------------------------------------------




other Loan Documents and the financing arrangements set forth herein or therein,
including, without limitation, reasonable legal fees and expenses (provided,
that, such legal fees and expenses shall be limited to the reasonable and
documented out-of-pocket fees and disbursements of two legal counsels for
Administrative Agent, Revolving Agent, Term Agent, each Co-Collateral Agent,
Swingline Lender, each Issuing Bank, each Lender and Lead Arrangers, taken as a
whole, and in addition, one local or special counsel in each applicable
jurisdiction for such Persons, taken as a whole, and in the case of an actual
conflict of interest where the party affected by such conflict informs Parent
Borrower of such conflict and thereafter retains its own counsel, one counsel
for such affected person), provided, that, Lead Arrangers shall only be
reimbursed for expenses incurred in connection with the syndication of the
credit facility under this Agreement, (ii) all reasonable and documented
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all reasonable and documented out-of-pocket
expenses incurred by Administrative Agent, any Co-Collateral Agent, any Issuing
Bank or any Lender limited to the reasonable legal fees and expenses of the
counsels set forth above, in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit and (iv) all reasonable fees associated with, and all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and the
Co-Collateral Agents in connection with, filing and search charges, recording
taxes, collateral monitoring, collateral reviews, field examinations and
appraisals (including reasonable fees and expenses of advisors and professionals
engaged by the Administrative Agent relating thereto). This Section 9.03(a)
shall not apply with respect to Taxes other than any Taxes that represent losses
or damages arising from any non-Tax claim.
 
(b)To the fullest extent permitted by applicable law, Parent Borrower and each
other Loan Party (each, an “Indemnifying Party” and collectively, “Indemnifying
Parties”) agrees that it will indemnify, defend, and hold harmless
Administrative Agent, Revolving Agent, Term Agent, each Co-Collateral Agent,
each Issuing Bank, each Lead Arranger and each Lender and each of their
affiliates and controlling persons and the respective officers, directors,
employees, agents, representatives, successors and assigns of the foregoing
(each, an “Indemnified Party”, and collectively, “Indemnified Parties”) from and
against (i) any and all losses, claims, damages, expenses or liabilities to
which any Indemnified Party may become subject arising out of or in connection
with this Agreement, the other Loan Documents, any of the transactions
contemplated herein or therein or the actual or proposed use of the Letters of
Credit or the proceeds of the Loans, and reasonable and documented out-of-pocket
costs and expenses actually incurred in connection therewith, (ii) any and all
actions, suits, proceedings and investigations in respect thereof, and (iii) any
and all reasonable and documented out-of-pocket legal fees or other reasonable
and documented out-of-pocket costs, expenses or disbursements in giving
testimony or furnishing documents in response to a subpoena or otherwise
(including, without limitation, the reasonable and documented out-of-pocket
costs, expenses and disbursements, as and when incurred, of investigating,
preparing or defending any such action, proceeding or investigation (whether or
not in connection with litigation in which any of the Indemnified Parties is a
party) and including, without limitation, any and all claims, damages,
obligations, penalties, judgments, awards, and liabilities, reasonable and
documented out-of- pocket costs, expenses and disbursements, resulting from any
act or omission of any of the Indemnified Parties), directly or indirectly,
caused by, relating to, based upon, arising out of or in connection with this
Agreement, the Existing ABL Credit Agreement, the other Loan Documents, any of
the transactions contemplated herein or therein or the actual or proposed use of
the Letters of Credit or the proceeds of the Advances regardless of whether any
such Indemnified Party is a party thereto (and regardless of whether such matter
is initiated by a third party or by any Indemnifying Party or any of its
affiliates or equity holders) (provided, that, the obligations to reimburse any
Indemnified Party for legal fees and expenses shall be limited to the reasonable
legal fees and expenses of one firm of counsel for all such Indemnified Parties
taken as a whole, and in the case of an actual conflict of interest where the
Indemnified Party

128







--------------------------------------------------------------------------------




affected by such conflict informs Parent Borrower of such conflict and
thereafter retains its own counsel), one counsel for such affected Indemnified
Party); provided, that, such indemnity agreement shall not, as to any
Indemnified Party, apply to (i) losses, claims, damages, obligations, penalties,
judgments, awards, liabilities, costs, expenses, disbursements, actions, suits,
proceedings or investigations that do not involve an act or omission of any
Indemnifying Party or any of any Indemnifying Party’s officers, directors,
employees, agents, advisors and representatives or affiliates and that are
solely between or among the Indemnified Parties or solely between or among
Indemnified Parties and their respective Related Parties (other than claims
brought against an Indemnified Party in its capacity as an arranger, bookrunner,
agent or similar role in connection with this Agreement), (ii) any portion of
any such loss, claim, damage, obligation, penalty, judgment, award, liability,
cost, expense or disbursement of an Indemnified Party, or action, suit,
proceeding or investigation involving an Indemnified Party, to the extent a
court of competent jurisdiction determines pursuant to a final non-appealable
judgment that such loss, claim, damage, obligation, penalty, judgment, award,
liability, cost, expense or disbursement of an Indemnified Party, or action,
suit, proceeding or investigation to have resulted from the gross negligence,
bad faith or willful misconduct of such Indemnified Party or any of such
Indemnified Party’s Related Parties, (iii) losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses, disbursements,
actions, suits, proceedings or investigations that arise from any material
breach by such Indemnified Party or its Related Parties of its obligations under
this Agreement as determined by the final, non-appealable order of a court of
competent jurisdiction, or (iv) any settlement entered into by any Indemnified
Party or any of its Related Parties without the prior written consent of Parent
Borrower (such consent not to be unreasonably withheld or delayed). This Section
9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim. To the extent that
the Parent Borrower or any other Account Party fails to pay any amount required
to be paid by it to the Administrative Agent, Revolving Agent, Term Agent, each
Co-Collateral Agent, each Issuing Bank and each Lender under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the applicable
Agent, the applicable Issuing Bank or the applicable Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the applicable Agent, any Co-Collateral Agent, the
applicable Issuing Bank or the applicable Swingline Lender in its capacity as
such.


(c)If any action, suit, proceeding or investigation is commenced, as to which
any Indemnified Party proposes to demand indemnification, it shall notify the
Indemnifying Party with reasonable promptness; provided, that, any failure by
any of the Indemnified Parties to so notify the Indemnifying Party shall not
relieve the Indemnifying Party from its obligations hereunder to the extent that
the Indemnifying Party is not materially prejudiced as a result thereof. The
Indemnified Parties, shall have the right to retain one firm of counsel for all
Indemnified Parties taken as a whole (and in the case of an actual conflict of
interest where the Indemnified Party affected by such conflict informs the
Parent Borrower of such conflict and thereafter retains its own counsel, one
counsel for such affected Indemnified Party), in each case, of its choice to
represent the Indemnified Parties, and the Indemnifying Party shall pay the
reasonable and documented out-of-pocket fees, expenses, and disbursement of such
counsel to the extent required under the immediately preceding paragraph, and
such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Indemnifying Party and any counsel
designated by the Indemnifying Party. The Indemnifying Parties shall be liable
for any settlement of any claim against any of the Indemnified Parties, to the
extent such claim is required to be indemnified by any such Indemnifying Party
pursuant to the terms of this Section 9.03 (an “Indemnified Claim”) and is made
with any Indemnifying Party’s prior written consent (not to be unreasonably
withheld or delayed). Without the prior written consent of the Administrative
Agent, the Revolving Agent and the Term Agent (not to be unreasonably withheld
or delayed), an Indemnifying Party shall not settle or compromise any
Indemnified Claim, permit a default or consent to the entry of any judgment in

129







--------------------------------------------------------------------------------




respect thereof, unless such settlement (i) includes an unconditional release of
such Indemnified Party in form and substance reasonably satisfactory to such
Indemnified Party from all liability or claims that are the subject matter of
such proceedings and (ii) does not include any statement as to or any admission
of fault, culpability, wrongdoing or a failure to act by or on behalf of any
Indemnified Party.


(d)No Indemnified Party, Indemnifying Party or other party hereto shall be
liable for any damages arising from the use by others of materials obtained
through internet, Intralinks, SyndTrak or other similar transmission systems in
connection with this Agreement and the financing arrangements contemplated
hereby, except to the extent any such damages arise from the gross negligence,
bad faith or willful misconduct of such Indemnified Party or any of such
Indemnified Party’s Related Parties as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction. In addition, none of
the Indemnified Parties or any Loan Party or any of its or their respective
affiliates, directors, officers, employees, advisors, agents, members or
representatives shall be responsible or liable for special, indirect,
consequential, exemplary, incidental or punitive damages which may be alleged as
a result of this Agreement, provided that nothing contained in this sentence
shall limit any Loan Party’s indemnity and reimbursement obligations as set
forth herein (including the Loan Parties’ indemnity and reimbursement
obligations to indemnify the Indemnified Parties for indirect, special, punitive
or consequential damages that are included in any third party claim in
connection with which such Indemnified Party is entitled to indemnification
hereunder). It is further agreed that the Loan Parties shall have no liability
to any person other than the Indemnified Parties to the extent set forth herein,
provided that nothing contained in this sentence shall limit the Loan Parties’
indemnity and reimbursement obligations as set forth herein (including the Loan
Parties’ indemnity and reimbursement obligations to indemnify the Indemnified
Parties with respect to any third party claim in connection with which such
Indemnified Party is entitled to indemnification hereunder). These
indemnification provisions shall be in addition (but without duplication of) any
liability which the Indemnifying Party may have to any of the Indemnified
Parties.


(e)All amounts due under clauses (a), (b), (c) and (d) of this Section shall be
payable promptly upon Administrative Agent’s written demand therefor, but in any
event within ten (10) Business Days after such demand.


SECTION 9.04. Successors and Assigns.


(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) neither Holdings, any Borrower nor any
Account Party may assign or otherwise transfer any of its rights or obligations
hereunder except in a transaction expressly permitted hereby that expressly
contemplates such assignment or transfer without the prior written consent of
each Lender (and any attempted assignment or transfer by Holdings, any Borrower
or any Account Party without such consent shall be null and void) and (ii) no
Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, any Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than Holdings or any
Subsidiary or Affiliate thereof) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment

130







--------------------------------------------------------------------------------




and the Loans at the time owing to it); with the prior written consent (such
consent not to be unreasonably withheld) of:
(A) (A) the Parent Borrower, provided that no consent of the Parent Borrower
shall be required (i) in the case of an assignment by a Revolving Lender, for an
assignment to another Revolving Lender, an Affiliate of a Revolving Lender, or
an Approved Revolving Fund or, if a Specified Event of Default has occurred and
is continuing, any other assignee and (ii) in the case of an assignment by a
Term Lender, (A) for an assignment to another Term Lender, an Affiliate of a
Term Lender, or an Approved Term Fund, or, if a Specified Event of Default has
occurred and is continuing, any other assignee and (B) no consent of the Parent
Borrower shall be required in connection with the initial assignments by Term
Agent in connection with the initial syndication of Term Loans to the Persons
identified to the Parent Borrower on the allocation list provided to the Parent
Borrower prior to the Closing Date via a pdf titled “J. C. Penney
Allocations_06.13.14vEXT.pdf”; and


(B) the Administrative Agent (or, in the case of the Term Loans, the Term
Agent), the Swingline Lender and each Issuing Bank, provided that no consent of
the Administrative Agent (or, in the case of the Term Loans, the Term Agent),
the Swingline Lender or an Issuing Bank shall be required for an assignment to
an assignee that is a Lender or an Affiliate of a Lender immediately prior to
giving effect to such assignment.


(ii) Assignments shall be subject to the following conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $10,000,000 in the case of any Revolving Commitment and not less
than $1,000,000 in the case of any Term Loan, unless each of the Parent Borrower
and the Administrative Agent (or, in the case of the Term Loans, Parent Borrower
and the Term Agent) otherwise consent, provided that no such consent of the
Parent Borrower shall be required if a Specified Event of Default has occurred
and is continuing;


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (or, in the case of the Term Loans, the Term Agent) an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; provided that such fee shall not apply to any assignment made by a
Lender to an Affiliate of such Lender; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (or, in the case of the Term Loans, the Term Agent) an
Administrative Questionnaire.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a

131







--------------------------------------------------------------------------------




party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.


(iv) In the case of the Term Loans, the Term Agent acting for this purpose as an
agent of the Borrowers and the Account Parties, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Term Lenders, and
principal amount of the Term Loans (and the stated interest thereon) owing to,
each Term Lender pursuant to the terms hereof from time to time (the “Term Loan
Register”). The entries in the Term Loan Register shall be conclusive, absent
manifest error, and Holdings, the Borrowers, the Account Parties, the
Administrative Agent, the Co-Collateral Agents, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Term Loan Register
pursuant to the terms hereof as a Term Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Term Loan Register shall
be available for inspection by the Parent Borrower, any Issuing Bank, any Lender
and the Administrative Agent, at any reasonable time and from time to time upon
reasonable prior notice.


(v) In the case of the Revolving Loans, the Revolving Agent, acting for this
purpose as an agent of the Borrowers and the Account Parties, shall maintain at
one of its offices a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Revolving
Lenders, and the Revolving Commitment of, and principal amount of the Revolving
Loans (and the stated interest thereon) and LC Disbursements owing to, each
Revolving Lender pursuant to the terms hereof from time to time (the “Revolving
Loan Register”). The entries in the Revolving Loan Register shall be conclusive,
absent manifest error, and Holdings, the Borrowers, the Account Parties, the
Administrative Agent, the Co-Collateral Agents, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Revolving Loan
Register pursuant to the terms hereof as a Revolving Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The
Revolving Loan Register shall be available for inspection by the Parent
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(vi) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent (or, in the case of the Term Loans, the Term
Agent) shall accept such Assignment and Assumption and the information contained
therein shall be recorded in the Term Loan Register or the Revolving Loan
Register, as applicable. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Term Loan Register or Revolving
Loan Register, as applicable, as provided in this paragraph.


(vii) In the case of any assignment for which the Parent Borrower’s consent is
not required, the Administrative Agent (or, in the case of the Term Loans, the
Term Agent) shall provide the Parent Borrower with notice promptly upon receipt
of an Assignment and Assumption with respect to such assignment.


(c)(i) Any Lender may, without the consent of Holdings, any Borrower, any
Account Party, the Administrative Agent, the Term Agent, any Issuing Bank or any
Swingline Lender, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged,



132







--------------------------------------------------------------------------------




(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) Holdings, the Borrowers, the Account
Parties, the Administrative Agent, the Term Agent, each Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
any avoidance of doubt, such Lender shall be responsible for the indemnity under
Section 2.16(d) with respect to any payments made to such Participant. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that directly affects such Participant. Subject to paragraph (c)(ii) of
this Section, Holdings, the Borrowers and the Account Parties agree that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided that such Participant agrees to be subject to
Sections 2.17(c) and 2.18 as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrowers and the Account Parties, shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”); provided, however, that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in “registered form” under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender,
Holdings, the Borrowers, the Account Parties, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.


(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the prior written
consent of the Parent Borrower (not to be unreasonably withheld or delayed),
provided that the Participant shall be subject to the provisions of Sections
2.17(c) and 2.18.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(e)Notwithstanding anything to the contrary herein, no assignment may be made or
participation sold to no assignment or participation may be made to (i) natural
persons, (ii) any Disqualified Lenders that have been identified to
Administrative Agent, Revolving Agent and Term Agent and whose identity is
available to each Revolving Lender on request, (iii) any Loan Party or (iv) any
of the Affiliates or subsidiaries of Loan Parties. Administrative Agent,
Revolving Agent and Term Agent shall not have any responsibility or obligation
to determine whether any Lender or potential Lender is a Disqualified Lender and
will have no liability with respect to any assignment made to a Disqualified
Lender.

133







--------------------------------------------------------------------------------






SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid (other than unasserted indemnification, tax
gross up, expense reimbursement or yield protection obligations, in each case
for which no claim has been made) or any Letter of Credit is outstanding (except
to the extent any such Letter of Credit has had cash collateral or other credit
support (satisfactory to the applicable Issuing Bank(s) in its or their sole
discretion) issued therefor and the Issuing Banks have agreed (in their sole
discretion) to release the Lenders from their participations in such Letters of
Credit) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.


SECTION 9.06. Integration; Effectiveness. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Issuing Bank and Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Issuing Bank or Lender to or for the credit or the account of any
Borrower or any Account Party against any of and all the obligations of such
Borrower or such Account Party (as the case may be) now or hereafter existing
under this Agreement held by such Issuing Bank or Lender, irrespective of
whether or not such Issuing Bank or Lender shall have made any demand under this
Agreement and although such obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of set-off, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.17(h) and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (b) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the Obligations owing to such Defaulting Lender as to which it exercised such
right of set-off. The rights of each Issuing Bank and Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Issuing Bank or Lender may have. Any Lender or Issuing Bank
exercising its rights under this Section shall give notice thereof to the
relevant Borrower and the relevant Account Party on or prior to the day of the
exercise of such rights.

134







--------------------------------------------------------------------------------




SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.


(a)This Agreement shall be construed in accordance with and governed by the laws
of the State of New York (excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York).


(b)Each of Holdings, the Borrowers and the Account Parties hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Term Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against Holdings, a Borrower or an
Account Party or any of their respective properties in the courts of any
jurisdiction.


(c)Each of Holdings, the Borrowers and the Account Parties hereby irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 9.10. WAIVER OF JURY TRIAL EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality.

135







--------------------------------------------------------------------------------




 
(a)Each of the Agents, the Issuing Banks and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed, in each case solely in connection with the Transactions and on
a “need to know” basis; (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(collectively, “Representatives”) (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and the Agents,
Issuing Banks and Lenders shall be responsible for their respective
Representative’s compliance with this paragraph), (ii) to the extent requested
by any regulatory authority having jurisdiction over such Agent, Issuing Bank or
Lender or its Affiliates, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided, that (A) in
the case of this clause (iii) and the foregoing clause (ii), to the extent
permitted by applicable law, regulation or government order and otherwise
practical, and other than to the extent such request or demand is in the
ordinary course of the business of such Agent, Issuing Bank or Lender or
consistent with the regulatory compliance practices and procedures of such
Agent, Issuing Bank or Lender, Holdings is promptly notified of such proceeding,
process, requirement, request or demand and given a reasonable opportunity, with
the cooperation of the applicable Agent, Issuing Bank or Lender, to seek
confidential treatment, an appropriate protective order, or other remedy, and
(B) if disclosure is nonetheless required pursuant to this clause (iii) or the
foregoing clause (ii), the applicable Agent, Issuing Bank or Lender may disclose
only the portion of information that is required to be disclosed or as is
consistent with the regulatory practices and procedures of such Agent, Issuing
Bank or Lender, (iv) to any other party to this Agreement; provided that such
party has agreed in writing for the benefit of Holdings to keep such information
confidential as provided in this Section 9.12, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (vi) subject to a written agreement containing provisions the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Loan Parties and their
Obligations, (vii) with the consent of the Parent Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to an Agent, any Issuing Bank
or any Lender on a nonconfidential basis from a source other than Holdings, a
Borrower or an Account Party. For the purposes of this Section, “Information”
means all information received from Holdings, any Borrower, any of their
Subsidiaries, or any Account Party relating to Holdings, any Borrower, any
Account Party or their respective business, other than any such information that
is available to any Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by Holdings, any Borrower, any of their Subsidiaries,
or any Account Party. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


(b)Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their securities, and confirms that
it has developed compliance procedures regarding the use of material non-public
Information and that it will handle such material non-public Information in
accordance with those procedures, applicable law, including Federal and state
securities laws, and the terms hereof.


(c)All information, including waivers and amendments, furnished by the Loan
Parties, their representatives or the Administrative Agent pursuant to, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain material non-public Information about the Loan Parties and
their securities. Accordingly, each Lender represents to Holdings (on behalf of
the

136







--------------------------------------------------------------------------------




Loan Parties) and the Administrative Agent and Term Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public Information in accordance with its
compliance procedures, applicable law and the terms hereof.


(d)Notwithstanding anything to the contrary herein or in any other agreement,
(i) each Loan Party agrees that the Information provided regarding the Parent
Borrower and its affiliates and the Transactions may be disseminated by or on
behalf of the Agents and Lead Arrangers to prospective Lenders and other persons
who have agreed to be bound by customary confidentiality undertakings
(including, “click-through” agreements), all in accordance with the such Agent
or Lead Arranger’s standard loan syndication practices (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at potential lender or other meetings) and (ii)
each Loan Party agrees that the Agents and Lead Arrangers may share with their
respective affiliates on a confidential basis any information relating to the
credit facility under this Agreement, the other Transactions or the Parent
Borrower or its Affiliates and after the public announcement of the
Transactions, may disclose information relating to the credit facility under
this Agreement to Gold Sheets and other publications or for its marketing
materials, with such information to consist of deal terms and other information
customarily found in such publications or marketing materials and that, after
the Closing Date, the Agents and Lead Arrangers may otherwise use the corporate
name and logo of the Parent Borrower and its subsidiaries and affiliates in
“tombstones” or other advertisements, marketing materials or public statements,
provided, that, in the case of any use of the corporate name and logo in any
advertisements for public distribution, such Agent or Lead Arranger shall have
obtained the consent of the Parent Borrower, which consent shall not be
unreasonably withheld or delayed.


(e)Notwithstanding anything to the contrary in this Agreement, under no
circumstance will any Information be disclosed to a Disqualified Lender that
constitutes a Disqualified Lender at the time of such disclosure without the
Parent Borrower’s prior written consent, except as required by law.


SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.14. USA Patriot Act. Each Lender hereby notifies each of the Loan
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies Loan Parties, which
information includes the name and address of such Loan Parties and other
information that will allow such Lender to identify such Loan Parties in
accordance with the Patriot Act.


SECTION 9.15. No Fiduciary Duty. The Administrative Agent, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their Affiliates. Each Loan Party agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Loan Party, its stockholders or its
Affiliates, on the other. The Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Loan Party, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any

137







--------------------------------------------------------------------------------




Lender has advised, is currently advising or will advise any Loan Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Loan Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of any Loan Party, its management, stockholders, creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.


SECTION 9.16. Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the
time the Collateral Agreement or the grant of a security interest under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under the Collateral Agreement voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been paid and performed in full. Each Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.  




[The remainder of this page has been left blank intentionally.]



138







--------------------------------------------------------------------------------










    




IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
of the date first above written.
J. C. PENNEY CORPORATION, INC.
By:/s/ Michael Porter 
Name: Michael Porter
Title: Vice President and Treasurer


 
J. C. PENNEY COMPANY, INC.
By: /s/ Edward Record 
Name: Edward Record
Title: Executive Vice President and
          Chief Financial Officer
 
J. C. PENNEY PURCHASING CORPORATION
By:/s/ Michael Porter 
Name: Michael Porter
Title: Vice President and Treasurer of
          J. C. Penney Corporation, Inc.






--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Revolving Agent, Co-Collateral Agent, LLC Agent,
Swingline Lender and a Lender
By: /s/ Irene Rosen Marks            
Name: Irene Rosen Marks
Title: Managing Director
                    



--------------------------------------------------------------------------------








BANK OF AMERICA, N.A.,
as Term Agent and Co-Collateral Agent
By:    /s/ Paley Chen            
Name: Paley Chen
Title: Vice President
                         


                        



--------------------------------------------------------------------------------




                        


BANK OF AMERICA, N.A.,


as Lender
By:    /s/ Heather D. Lamberton    
Name: Heather D. Lamberton
Title: Managing Director



--------------------------------------------------------------------------------










JPMORGAN CHASE BANK, N. A.,
as Lender
By:    /s/ Sarah L. Freedman             
Name: Sarah L. Freedman
Title: Executive Director
                    



--------------------------------------------------------------------------------








BARCLAYS BANK PLC,
as Lender
By:    /s/ Marguerite Suttun    
Name: Marguerite Suttun
Title: Vice President



--------------------------------------------------------------------------------










GOLDMAN SACHS BANK USA,
as Lender
By:    /s/ Robert Ehudin    
Name: Robert Ehudin
Title: Authorized Signatory



--------------------------------------------------------------------------------








HSBC BANK USA, N. A.,
as Lender
By:    /s/ Brian Gingue     
Name: Brian Gingue
Title: Vice President



--------------------------------------------------------------------------------








ALLY BANK,
as Lender
By:    /s/ Steven J. Brown    
Name: Steven J. Brown
Title: Director



--------------------------------------------------------------------------------






CIT FINANCE LLC,
as a Lender


By:    /s/ Christopher J. Esposito
Name: Christopher J. Esposito
Title: Managing Director



--------------------------------------------------------------------------------






RBS CITIZENS BUSINESS CAPITAL, A DIVISION OF RBS ASSET FINANCE, INC., A
SUBSIDIARY OF CITIZENS BANK, NATIONAL ASSOCIATION,
as a Lender


By:    /s/ Michael Ganann
Name: Michael Ganann
Title: Senior Vice President





--------------------------------------------------------------------------------








SIEMENS FINANCIAL SERVICES, Inc.
as Lender
By:    /s/ John Finone    
Name: John Finone
Title: Vice President
                    


By:    /s/ April Greaves-Bryan        
Name: April Greaves-Bryan
Title: Vice President
                    





--------------------------------------------------------------------------------








REGIONS BANK,
as Lender
By:    /s/ Louis Alexander    
Name: Louis Alexander
Title: Attorney in Fact
                     



--------------------------------------------------------------------------------








HVB CAPITAL CREDIT LLC,
as Lender
By:    /s/ Mark Fagnani     
Name: Mark Fagnani
Title: 1st Senior Vice President
                     



--------------------------------------------------------------------------------








RB INTERNATIONAL FINANCE (USA) LLC,
as a Lender
By:    /s/ John A. Valiska     
Name: John A. Valiska
Title: First Vice President
                       
By:    /s/ Steven VanSteenbergen    
Name: Steven VanSteenbergen
Title: Vice President





--------------------------------------------------------------------------------






Schedule 1.01


Existing Debt Documents




1. 6.875% Medium Term Notes due October, 2015
2. 7.65% Debentures due August, 2016
3. 7.95% Debentures due April, 2017
4. 5.75% Senior Notes due February, 2018
5. 5.65% Senior Notes due June, 2020
6. 6.375% Senior Notes due October, 2036
7. 7.4% Debentures due October, 2037
8. 7.625% Notes due March, 2097





--------------------------------------------------------------------------------






Schedule 2.01


Commitments




Initial Revolving Commitments:


Lender
Revolving Commitment
Wells Fargo Bank, National Association
$435,000,000
Bank of America, N.A.
$324,500,000
JPMorgan Chase Bank, N.A.
$345,000,000
Barclays Bank PLC
$172,500,000
Goldman Sachs Bank USA
$172,500,000
HSBC Bank USA, N.A.
$90,000,000
Ally Bank
$70,000,000
CIT Finance LLC
$65,000,000
RBS Citizens Business Capital
$65,000,000
Siemens Financial Services, Inc.
$37,500,000
Regions Bank
$45,000,000
HVB Capital Credit LLC
$18,000,000
RB International Finance (USA) LLC
$10,000,000
TOTALS
$1,850,000,000



Initial Term Commitments:


Lender
Term Commitment
Bank of America, N.A.
$500,000,000
TOTALS
$500,000,000






--------------------------------------------------------------------------------






Schedule 2.05


Issuing Banks and Issuing Bank Sublimits






Issuing Bank
Issuing Bank
LC Exposure Sublimit
Wells Fargo Bank, National Association
$250,000,000
Bank of America, N.A.
$200,000,000
JPMorgan Chase Bank, N.A.
$200,000,000
Barclays Bank PLC
$70,000,000*
HSBC Bank USA, N.A.
$100,000,000
Regions Bank
$40,000,000





*Stand-by Letters of Credit only.



--------------------------------------------------------------------------------






SCHEDULE 3.06A


Disclosed Matters


None.





--------------------------------------------------------------------------------






SCHEDULE 3.06B


Excluded Matters


None.



--------------------------------------------------------------------------------






SCHEDULE 3.12


Material Subsidiaries


Legal Name
Jurisdiction of Organization
J. C. Penney Corporation, Inc.
Delaware
J. C. Penney Properties, Inc.
Delaware
JCP Real Estate Holdings, Inc.
Delaware




--------------------------------------------------------------------------------






SCHEDULE 5.16
Control Accounts




Type of Account(s)
Number
Description
Main Concentration Account
1
The funds from the Credit Concentration Account, the Store Concentration
Accounts, the Concentration Account for Non-Concentration Stores, and the
Miscellaneous Receipts Accounts are transferred into the Main Concentration
Account.
Credit Concentration Account
1
The funds payable to the Loan Parties from third party payment card processors
are received in the Credit Concentration Account.
Store Concentration Accounts
15
The funds from the sale of Inventory (other than credit card receivables) made
at the majority of the Loan Parties’ and their subsidiaries’ stores are received
in one of the sixteen Store Concentration Accounts.
Concentration Account for Non-Concentration Stores
1
The funds from the sale of Inventory (other than credit card receivables) made
at the remainder of the Loan Parties’ and their subsidiaries’ stores are
received in deposit accounts held at financial institutions in such stores’
locale and the funds from those deposit accounts are received into the
Concentration Account for Non-Concentration Stores. 
Miscellaneous Receipts Accounts
2
Miscellaneous funds from Accounts are received into one of the Miscellaneous
Receipts Accounts.








--------------------------------------------------------------------------------






SCHEDULE 6.01
Existing Indebtedness


Name of Issuer
Title of Securities of Issuer
Amount of Such Securities Outstanding (in millions of $)
J. C. Penney Corporation, Inc.*
5.75% Senior Notes Due 2018
300
J. C. Penney Corporation, Inc.*
5.65% Senior Notes Due 2020
400
J. C. Penney Corporation, Inc.*
6.375% Senior Notes Due 2036
400
J. C. Penney Corporation, Inc.*
6.875% Medium-Term Notes Due 2015
200
J. C. Penney Corporation, Inc.*
6.9% Notes Due 2026
    2
J. C. Penney Corporation, Inc.*
7.125% Debentures Due 2023
10
J. C. Penney Corporation, Inc.*
7.4% Debentures Due 2037
326
J. C. Penney Corporation, Inc.*
7.625% Notes Due 2097
500
J. C. Penney Corporation, Inc.*
7.65% Debentures Due 2016
200
J. C. Penney Corporation, Inc.*
7.95% Debentures Due 2017
285
Total
 
          2,623
 
 
 
* J. C. Penney Company, Inc. is a co-obligor (or guarantor, as appropriate) for
these outstanding debt securities.
 
 
 
Other Debt:
 
 
Capital lease obligations
 
$55 million (as of June 7, 2014)
Notes Payable
 
$22 million (as of June 7, 2014)
Credit and Guaranty Agreement (Term Loan)
 
$2,234 million (as of June 7, 2014)
 
 
 
Standby Letters of Credit:
 
 
PNC Bank
 
$45.8 million (as of June 7, 2014)
BBVA Compass
 
$16.7 million (as of June 7, 2014)



Other existing Letters of Credit outstanding under the Existing Credit Agreement
will become Letters of Credit outstanding hereunder on the Effective Date.



--------------------------------------------------------------------------------






SCHEDULE 6.02
Existing Liens
Capital lease obligations
 
$55 million (as of June 7, 2014)






--------------------------------------------------------------------------------






SCHEDULE 6.04
Existing Investments
JCP Realty, Inc. and its subsidiaries
100% of common stock
SWC Tollway & 121 LLC
Majority interest in joint venture formed with Team Legacy Land, LLC to develop
fringe land surrounding the Home Office in Plano, Texas




--------------------------------------------------------------------------------






SCHEDULE 6.08
Existing Restrictions
1.
Restrictions which appear in that certain Indenture, dated as of April 1, 1994,
as supplemented by the First Supplemental Indenture, dated as of January 27,
2002, and as further supplemented by the Second Supplemental Indenture, dated as
of July 26, 2002, among the Parent Borrower (formerly known as J. C. Penney
Company, Inc.), as issuer, Holdings, as co-obligor, and U.S. Bank National
Association (formerly Bank of America National Trust and Savings Association),
as trustee.



2.
Restrictions which appear in JCPenney leases which prevent the use of that
leasehold interest itself as security for any obligation.



3.
Restrictions which appear in the Consumer Credit Card Program Agreement by and
between the Parent Borrower and GE Money Bank, originally dated as of December
6, 1999 and Amended and Restated as of November 5, 2009, and as further amended
(the “GE Agreement”), which restricts the Parent Borrower from pledging a
security interest in any interest of the Parent Borrower in any “Bank Property”
(as defined in the GE Agreement).



4.
Restrictions which appear in (a) the Credit and Guaranty Agreement dated as of
May 22, 2013, among the Parent Borrower, Holdings and certain subsidiaries of
the Parent Borrower as Guarantors, the various lenders party thereto, Goldman
Sachs Bank USA, as Administrative Agent, Collateral Agent and Lead Arranger,
Goldman Sachs Bank USA, Barclays Bank PLC, J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and UBS Securities LLC as Joint
Arrangers and Joint Bookrunners, Barclays Bank PLC and Merrill, Lynch, Pierce,
Fenner & Smith Incorporated as Syndication Agents and J.P. Morgan Securities LLC
and UBS Securities LLC as Documentation Agents, (b) the Pledge and Security
Agreement dated as of May 22, 2013, among the Parent Borrower, Holdings, the
other grantors party thereto and Goldman Sachs Bank USA as Collateral Agent and
(c) the Intercreditor and Collateral Cooperation Agreement dated as of May 22,
2013, among the Administrative Agent, Goldman Sachs Bank USA, J. C. Penney
Corporation, and the other grantors party thereto, as supplemented by the
Representative Joinder Agreement delivered on the Closing Date and as amended,
supplemented or otherwise modified thereafter.








--------------------------------------------------------------------------------






EXHIBIT A


[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.
Assignor:                             

2.
Assignee:                             

[and is an Affiliate/Approved Fund of [Identify Lender]]1    
3.
Borrowers: J. C. Penney Corporation, Inc., J. C. Penney Purchasing Corporation
and each other Borrowing Subsidiary.

                            
            
1Select as applicable.





--------------------------------------------------------------------------------






4.
Administrative Agent: Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.

5.
Term Agent: Bank of America, N.A., as the Term Agent under the Credit Agreement

6.
Credit Agreement: The Credit Agreement dated as of June 20, 2014, among J. C.
Penney Company, Inc., J. C. Penney Corporation, Inc., J. C. Penney Purchasing
Corporation, the Lenders parties thereto, Wells Fargo Bank, National
Association, as Administrative Agent, Revolving Agent, Co-Collateral Agent and
LC Agent, and Bank of America, N.A., as Term Agent and Co-Collateral Agent.

7.
Assigned Interest:

Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans3
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date:                                 , 20     [TO BE INSERTED BY
[ADMINISTRATIVE AGENT] [TERM AGENT] AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].
































___________________________


2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Revolving Loan”, “Swingline Loan”, “Term Commitment”, “Term Loan”
etc.)


3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.









--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR],


by__________________________
Title:
ASSIGNEE [NAME OF ASSIGNEE],


by__________________________
Title:




Consented to:


J. C. PENNEY CORPORATION, INC., as Parent Borrower,


by__________________________
Title:





--------------------------------------------------------------------------------




Consented to and Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,


by__________________________
Title:


BANK OF AMERICA, N.A., as Term Agent,


by__________________________
Title:













--------------------------------------------------------------------------------




ANNEX 1




J. C. PENNEY COMPANY, INC.
J. C. PENNEY CORPORATION, INC.
J. C. PENNEY PURCHASING CORPORATION
CREDIT AGREEMENT


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other agreement, instrument or document related thereto
(each, a “Loan Document”), (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents,
(iii) the financial condition of the Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by the Borrower, any of its Subsidiaries or
Affiliates or any other Person of any of their respective obligations under any
Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to this Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations



--------------------------------------------------------------------------------




which by the terms of the Loan Documents are required to be performed by it as a
Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE SUBJECT
TO THE PROVISIONS REGARDING CHOICE OF LAW, JURISDICTION, VENUE, JURY TRIAL
WAIVER, AND CONSENT TO PROCESS SET FORTH IN SECTIONS 9.09 AND 9.10 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.







--------------------------------------------------------------------------------




EXHIBIT C
GUARANTEE AND COLLATERAL AGREEMENT
dated as of
June 20, 2014
among


J. C. PENNEY COMPANY, INC.,
J. C. PENNEY CORPORATION, INC.,
J. C. PENNEY PURCHASING CORPORATION,


the Subsidiaries of J. C. Penney Company, Inc.
parties hereto,


and


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

















--------------------------------------------------------------------------------




Table of Contents


Page
ARTICLE I
Definitions
SECTION 1.01. Credit Agreement
.................................................................................................1
SECTION 1.02. Other Defined Terms
...........................................................................................1


ARTICLE II
Guarantee
SECTION 2.01. Guarantee
.............................................................................................................3
SECTION 2.02. Guarantee of Payment
..........................................................................................4
SECTION 2.03. No Limitations, Etc
..............................................................................................4
SECTION 2.04. Reinstatement
.......................................................................................................5
SECTION 2.05. Agreement To Pay;
Subrogation...........................................................................5
SECTION 2.06.
Information...........................................................................................................5


ARTICLE III
Security Interest
SECTION 3.01. Security Interest
...................................................................................................5
SECTION 3.02. Representations and Warranties
...........................................................................7
SECTION 3.03.
Covenants.............................................................................................................9


ARTICLE IV
Remedies
SECTION 4.01. Remedies upon Default
........................................................................................12
SECTION 4.02. Application of Proceeds
........................................................................................14
SECTION 4.03. Grantor’s Obligations Upon Default
.....................................................................14
SECTION 4.04. Grant of License to Use Intellectual
Property.......................................................14


ARTICLE V
Indemnity, Subrogation and Subordination


SECTION 5.01. Indemnity and Subrogation
................................................................................15
SECTION 5.02. Contribution and Subrogation
............................................................................16
SECTION 5.03. Subordination
.....................................................................................................16





--------------------------------------------------------------------------------




ARTICLE VI
Miscellaneous
SECTION 6.01. Notices
...............................................................................................................17
SECTION 6.02. Rights
Absolute...................................................................................................17
SECTION 6.03. Survival of Agreement
.......................................................................................17
SECTION 6.04. Binding Effect; Several Agreement
...................................................................17
SECTION 6.05. Successors and
Assigns.......................................................................................18
SECTION 6.06. Administrative Agent’s Fees and Expenses; Indemnification
............................18
SECTION 6.07. Administrative Agent Appointed Attorney-in-Fact
............................................18
SECTION 6.08. Applicable Law
..................................................................................................19
SECTION 6.09. Waivers; Amendment
.........................................................................................19
SECTION 6.10. WAIVER OF JURY TRIAL
...............................................................................19
SECTION 6.11. Severability
........................................................................................................20
SECTION 6.12. Counterparts
.......................................................................................................20
SECTION 6.13.
Headings..............................................................................................................20
SECTION 6.14. Jurisdiction; Consent to Service of Process
.......................................................20
SECTION 6.15. Termination or Release
.......................................................................................21
SECTION 6.16. Additional
Guarantors.........................................................................................21
SECTION 6.17. Additional
Grantors.............................................................................................22
SECTION 6.18. Right of
Setoff.....................................................................................................22






SCHEDULE I        Subsidiary Grantors
SCHEDULE II    Subsidiary Guarantors


EXHIBIT A        Form of Guarantee Supplement
EXHIBIT B        Form of Grantor Supplement
EXHIBIT C        Form of Perfection Certificate



--------------------------------------------------------------------------------








GUARANTEE AND COLLATERAL AGREEMENT dated as of June 20, 2014 (this “Agreement”),
among J. C. PENNEY COMPANY, INC. (“Holdings”), J. C. PENNEY CORPORATION, INC.
(the “Parent Borrower”), J. C. PENNEY PURCHASING CORPORATION (“Purchasing”), the
Subsidiaries of Holdings identified on the signature pages hereof and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders and
the Issuing Banks (each as defined in the Credit Agreement (as defined below))
(in such capacity, the “Administrative Agent”).


The Credit Agreement (defined below) is conditioned upon, among other things,
the execution and delivery of this Agreement.
ARTICLE I
Definitions


SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings specified in the Credit Agreement
(as defined herein). All terms defined in the New York UCC (as defined herein)
and not defined in this Agreement have the meanings specified therein; the term
“instrument” shall have the meaning specified in Article 9 of the New York UCC.


(b) The rules of construction specified in Section 1.03 of the Credit Agreement
also apply to this Agreement.


SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:


“Accounts” means all Accounts of any Grantor.


“Agents” means the Administrative Agent, the Revolving Agent, the Term Agent,
the LC Agent and the Co-Collateral Agents, as each such term is defined in the
Credit Agreement.


“Collateral” has the meaning assigned to such term in Section 3.01.


“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.


“Copyrights” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all copyright rights in any work
subject to the copyright laws of the United States of America or any other
country, whether as author, assignee, transferee or otherwise, and (b) all
registrations and applications for registration of any such copyright in the
United States of America or any other country, including





--------------------------------------------------------------------------------




registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any similar office in
any other country).


“Credit Agreement” means the Credit Agreement dated as of June 20, 2014, among
Holdings, the Parent Borrower, Purchasing, the Lenders party thereto, Wells
Fargo Bank, National Association, as administrative agent and revolving agent,
Bank of America, N.A., as term agent, and the other agents thereunder.


“Excluded Asset” shall mean any asset of any Grantor excluded from the security
interest hereunder by virtue of Section 3.01(b) hereof but only to the extent,
and for so long as, so excluded thereunder.


“Existing Intercreditor Agreement” has the meaning given to it in the Credit
Agreement.
“Governmental Authority” has the meaning given to it in the Credit Agreement.


“Grantors” means Holdings, the Parent Borrower, Purchasing and the Subsidiary
Grantors.


“Guarantors” means Holdings, the Parent Borrower, Purchasing and the Subsidiary
Guarantors.


“Intellectual Property” means all Patents, Copyrights, Trademarks and trade
secrets.


“Inventory” means all inventory of any Grantor other than consignment inventory.


“Loan Document Obligations” has the meaning assigned to such term in the Credit
Agreement.


“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.


“Obligations” has the meaning assigned to such term in the Credit Agreement.


“Parties” means the Grantors and the Guarantors.


“Patents” means, with respect to any Person, all of the following now owned or
hereafter acquired by such Person: (a) all letters patent of the United States
of America or the equivalent thereof in any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
of America or the equivalent thereof in any other country, including
registrations, recordings and pending applications in the United States Patent
and Trademark Office or any similar offices in any other country, and (b) all
reissues, continuations, divisions, continuations-in-part, renewals or
extensions thereof.












2





--------------------------------------------------------------------------------




“Payment Intangibles” means payment intangibles arising from the sale of
inventory or arising out of a credit card, debit card, prepaid card, or other
payment card transaction.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit C, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by an executive officer or a Financial
Officer of the Parent Borrower or the applicable Additional Grantor(s).


“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.


“Secured Parties” has the meaning assigned to such term in the Credit Agreement.


“Security Interest” has the meaning assigned to such term in Section 3.01.


“Subsidiary Grantors” means (a) the Subsidiaries identified on Schedule I and
(b) each Additional Grantor that becomes a party to this Agreement as
contemplated by Section 6.17.


“Subsidiary Guarantors” means (a) the Subsidiaries identified on Schedule II and
(b) each other Subsidiary that becomes a party to this Agreement as contemplated
by Section 6.16.


“Subsidiary Parties” means the Subsidiary Grantors and the Subsidiary
Guarantors.


“Term Loan Exclusive Collateral” has the meaning assigned to it in the Existing
Intercreditor Agreement.


“Trademarks” means, with respect to any Person, all of the following now owned
or hereafter acquired by such Person: (a) all trademarks, service marks, trade
names, trade dress, logos and other similar source or business identifiers, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office or
any similar offices in any State of the United States of America or any other
country or any political subdivision thereof, and all extensions or renewals
thereof and (b) all goodwill connected with the use thereof or symbolized
thereby.


ARTICLE II
Guarantee
SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any












3



--------------------------------------------------------------------------------




extension or renewal of any Obligation. Each of the Guarantors waives
presentment to, demand of payment from and protest to any Loan Party of any of
the Obligations, and also waives notice of acceptance of its guarantee and
notice of protest for nonpayment.


SECTION 2.02. Guarantee of Payment. Each of the Guarantors further agrees that
its guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Party in favor of any
Borrower, any Account Party or any other Person.


SECTION 2.03. No Limitations, Etc. (a) Except for termination of a Guarantor’s
obligations hereunder as expressly provided in Section 6.15, the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Obligations or
otherwise, other than the defense of payment of such obligations in accordance
with the terms thereof. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by (i) the failure of the Administrative Agent or any other
Secured Party to assert any claim or demand or to enforce any right or remedy
under the provisions of any Loan Document or otherwise; (ii) any rescission,
waiver, amendment or modification of, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement; (iii) the release of any security
held by the Administrative Agent or any other Secured Party for the Obligations
or any of them; (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations; or (v) any other act or omission that may or
might in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a matter of law or equity (other than
the payment in full of all the Loan Document Obligations (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case for which no claim has been made)). Each Guarantor
expressly authorizes the Secured Parties to take and hold security for the
payment and performance of the Obligations, to exchange, waive or release any or
all such security (with or without consideration), to enforce or apply such
security (in accordance with the Loan Documents) and direct the order and manner
of any sale thereof in their sole discretion or to release or substitute any one
or more other guarantors or obligors upon or in respect of the Obligations, in
each case in accordance with the Loan Documents, all without affecting the
obligations of any Guarantor (in its capacity as such) hereunder.


(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Loan Party or the
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Loan Party, other than the
payment in full of all the Loan Document Obligations (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case for which no claim has been








4



--------------------------------------------------------------------------------




made). The Administrative Agent and the other Secured Parties may, at their
election, and in each case in accordance with the Loan Documents, foreclose on
any security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation
with any Loan Party or exercise any other right or remedy available to them
against any Loan Party, without affecting or impairing in any way the liability
of any Guarantor (in its capacity as such) hereunder except to the extent the
Loan Document Obligations have been paid in full (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case for which no claim has been made). To the fullest
extent permitted by applicable law, each Guarantor (in its capacity as such)
waives any defense arising out of any such election even though such election
operates, pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Loan Party, as the case may be, or any security.


SECTION 2.04. Reinstatement. Each of the Guarantors agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored to any Loan Party by the Administrative Agent or any
other Secured Party upon the bankruptcy or reorganization of any Loan Party or
otherwise.


SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Administrative Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof,
upon the failure of any Loan Party to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Administrative Agent for distribution to the
applicable Secured Parties in cash the amount of such unpaid Obligation. Upon
payment by any Guarantor of any sums to the Administrative Agent as provided
above, all rights of such Guarantor against such Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article V.


SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of each Loan Party’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Secured Parties will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.


ARTICLE III
Security Interest


SECTION 3.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the






5



--------------------------------------------------------------------------------




Secured Parties, and hereby grants to the Administrative Agent, its successors
and assigns, for the ratable benefit of the Secured Parties, a security interest
(the “Security Interest”) in, all of its right, title and interest in, to and
under any and all of the following assets now owned or at any time hereafter
acquired by such Grantor or in, to or under which such Grantor now has or at any
time hereafter may acquire any right, title or interest (collectively, the
“Collateral”):


(i)     all Accounts (other than Accounts that are identifiable proceeds of the
sale or other disposition of Term Loan Exclusive Collateral);


(ii)     all Deposit Accounts and all cash credited thereto, including, without
limitation, the Concentration Account and the Control Accounts and all cash
credited thereto (other than any Deposit Account that contains solely the
identifiable cash proceeds of property that was Term Loan Exclusive Collateral
when such cash proceeds arose);


(iii) all Inventory;


(iv) all Payment Intangibles;


(v) all books and records pertaining to any and/or all of the Collateral; and


(vi) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all supporting obligations given by any Person with
respect to the foregoing.


(b) Anything herein to the contrary notwithstanding, in no event shall the
security interest granted under this Section 3.01 attach to and the term
“Collateral” shall not include (A) any lease, license, contract or agreement to
which any Grantor is a party (other than contracts between or among Holdings and
its subsidiaries), and any of its rights or interest thereunder, if and to the
extent that a security interest is prohibited by or in violation of (i) any law,
rule or regulation applicable to such Grantor or any asset or property of any
Grantor (with no requirement to obtain the consent of any Governmental
Authority, including without limitation, no requirement to comply with the
Federal Assignment of Claims Act or any similar statute), or (ii) a term,
provision or condition of any such lease, license, contract or agreement (unless
such law, rule, regulation, term, provision or condition would be rendered
ineffective with respect to the creation of the security interest hereunder
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law (including the Bankruptcy Code) or principles of equity);
provided however that the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in (i) or (ii) above; provided further
that the exclusions referred to in clause (A) of this Section 3.01(b) shall not
include any Proceeds of any such lease, license, contract or agreement unless
such Proceeds also constitute Excluded Assets; (B) any assets






6



--------------------------------------------------------------------------------




the pledge of or granting a security interest in which would (i) violate any
law, rule or regulation applicable to such Grantor (with no requirement to
obtain the consent of any Governmental Authority) or (ii) require a consent,
approval, or other authorization of a landlord or other third party, in the case
of this subclause (ii) only, if such consent, approval or other authorization
cannot be obtained after the use of commercially reasonable efforts by the
Grantors (provided that there shall be no requirement to obtain the consent of
any Governmental Authority); (C) any Deposit Accounts specifically and
exclusively used (1) for payroll, payroll taxes, workers’ compensation or
unemployment compensation, pension benefits and other similar expenses to or for
the benefit of any Grantor’s employees and accrued and unpaid employee
compensation (including salaries, wages, benefits and expense reimbursements),
(2) as zero balance deposit accounts, (3) for trust or fiduciary purposes in the
ordinary course of business and (4) for all taxes required to be collected or
withheld (including, without limitation, federal and state withholding taxes
(including the employer’s share thereof), taxes owing to any governmental unit
thereof, sales, use and excise taxes, customs duties, import duties and
independent customs brokers’ charges) for which any Grantor may become liable;
(D) any other Excluded Accounts (as defined in the Credit Agreement); (E) any
interest of a Grantor in any “Bank Property” (as defined in that certain Amended
and Restated Consumer Credit Card Program Agreement dated November 5, 2009, by
and between J. C. Penney Corporation, Inc. and GE Money Bank (as in effect on
the date hereof, the “GE Agreement”)); and (F) any assets, if in the reasonable
judgment of the Administrative Agent and the Parent Borrower, the burden, cost
or consequences of creating or perfecting such pledges or security interests in
such assets shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.


(c) Each Grantor hereby irrevocably authorizes the Administrative Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements with respect to the Collateral or any part thereof and
amendments thereto that (i) indicate the Collateral by any description that
reasonably approximates the description of such Collateral contained in this
Agreement and (ii) contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment, including whether such Grantor is an organization, the
type of organization and any organizational identification number issued to such
Grantor. Each Grantor agrees to provide such information to the Administrative
Agent promptly upon request.


(d) Each Grantor also ratifies its authorization for the Administrative Agent to
file in any relevant jurisdiction any initial financing statements or amendments
thereto if filed prior to the date hereof.


(e) The Security Interest is granted as security only and shall not subject the
Administrative Agent or any other Secured Party to, or in any way alter or
modify, any obligation or liability of any Grantor with respect to or arising
out of the Collateral.


SECTION 3.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Administrative Agent and the other Secured Parties
that:












7



--------------------------------------------------------------------------------






(a)Each Grantor has good and valid rights in and title to the Collateral with
respect to which it has purported to grant a Security Interest hereunder and has
full power and authority to grant to the Administrative Agent the Security
Interest in such Collateral pursuant hereto and to execute, deliver and perform
its obligations in accordance with the terms of this Agreement, without the
consent or approval of any other Person other than any consent or approval that
has been obtained.


(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Grantor, is correct and complete as of the date hereof. The Uniform Commercial
Code financing statements or other appropriate filings, recordings or
registrations containing a description of the Collateral that have been prepared
by the Administrative Agent based upon the information provided to the
Administrative Agent in the Perfection Certificate for filing in each
governmental, municipal or other office specified in Schedule 6 to the
Perfection Certificate, as modified, delivered, prepared or supplemented from
time to time pursuant to the Credit Agreement (or specified by notice from the
Parent Borrower to the Administrative Agent after the date hereof in the case of
filings, recordings or registrations required by Section 5.03(a), 5.11 or 5.12
of the Credit Agreement), are all the filings, recordings and registrations that
are necessary to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Collateral in which the Security Interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and, to the extent applicable, the Commonwealth
of Puerto Rico, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.


(c)The Security Interest constitutes (i) a legal and valid security interest in
all the Collateral securing the payment and performance of the Obligations and
(ii) subject to the filings described in Section 3.02(b), a perfected security
interest in all Collateral in which a security interest may be perfected by
filing, recording or registering a financing statement or analogous document in
the United States (or any political subdivision thereof) and, to the extent
applicable, the Commonwealth of Puerto Rico pursuant to the Uniform Commercial
Code or other applicable law in the United States (or any political subdivision
thereof) and, to the extent applicable, the Commonwealth of Puerto Rico. The
Security Interest is and shall be prior to any other Lien on any of the
Collateral, other than Permitted Encumbrances that have priority as a matter of
law and Liens expressly permitted pursuant to clauses (c) and (h) of Section
6.02 of the Credit Agreement.


(d) The Collateral is owned by the Grantors free and clear of any Lien, other
than involuntary Permitted Encumbrances, Specified Involuntary Liens securing
obligations not in excess of $20,000,000 at any time and Liens expressly
permitted pursuant to clauses (a), (c), (g), (h) and (m) of Section 6.02 of the
Credit Agreement. None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code or any other applicable laws covering any Collateral except any such
filings made pursuant to the GE Agreement, or (ii) any assignment in which any
Grantor assigns any Collateral or any security agreement or similar


8



--------------------------------------------------------------------------------




instrument covering any Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for involuntary Permitted Encumbrances, Specified Involuntary Liens
securing obligations not in excess of $20,000,000 at any time and Liens
expressly permitted pursuant to clauses (a), (c), (g), (h) and (m) of Section
6.02 of the Credit Agreement.


(e)To the knowledge of each Grantor, (i) each Grantor owns, licenses or
otherwise has the rights to use, all Patents, Trademarks, Copyrights or other
Intellectual Property material to the preparing for sale or sale of the
Inventory, (ii) the use thereof by each Grantor for any such purpose does not
infringe upon the rights of any other Person and (iii) no such Intellectual
Property (other than Intellectual Property rights granted to such Grantor under
license agreements with third parties) is subject to any Lien or other
restriction (other than (A) any such Lien or other restriction with respect to
which a waiver or release has been obtained or (B) any such Lien or restriction
permitted under the Credit Agreement), in each case except to the extent (1) of
any defects in ownership or licenses and any such infringements that,
individually or in the aggregate, would not result in a Material Adverse Effect
or (2) that the failure to have such rights, such infringement or such Lien or
restriction would not materially adversely affect the exercise of the
Administrative Agent’s rights with respect to such Intellectual Property to
prepare for sale or to sell any Inventory under Article IV.


(f) Notwithstanding the foregoing, the representations and warranties set forth
in this Section as to perfection and priority of the Security Interest in
Proceeds are limited to the extent provided in Section 9-315 of the Uniform
Commercial Code.


SECTION 3.03. Covenants. (a) Each Grantor agrees to maintain, at its own cost
and expense, such complete and accurate records with respect to the Collateral
owned by it as is in accordance with such prudent and standard practices used in
industries that are the same as or similar to those in which such Grantor is
engaged, but in any event to include accounting records indicating all payments
and proceeds received with respect to any part of the Collateral, and, at such
time or times as the Administrative Agent may reasonably request, promptly to
prepare and deliver to the Administrative Agent a duly certified schedule or
schedules in form and detail reasonably satisfactory to the Administrative Agent
showing the identity, amount and location of any and all Inventory.


(b) (i) Each Grantor shall, at its own expense, take any and all commercially
reasonable actions to defend title to the Collateral against all Persons and to
defend the Security Interest of the Administrative Agent in the Collateral and
the priority thereof against any Lien other than involuntary Permitted
Encumbrances, Specified Involuntary Liens securing obligations not in excess of
$20,000,000 at any time and Liens expressly permitted by clauses (a), (c), (g),
(h) and (m) of Section 6.02 of the Credit Agreement (and, in the case of the
priority of the Security Interest of the Administrative Agent, other than
Permitted Encumbrances that have priority as a matter of law, Specified
Involuntary Liens securing obligations not in excess of $20,000,000 at any time
and those Liens expressly permitted pursuant to clauses (c) and (h) of Section
6.02 of the Credit Agreement).








9



--------------------------------------------------------------------------------






(ii) Each Grantor shall, at its own expense, use commercially reasonable efforts
to cause each bill of lading (or similar electronic document referring to the
goods represented by such bill of lading) to bear the following legend:


THE GOODS REFERENCED IN THIS [BILL OF LADING] ARE SUBJECT TO THE LIEN OF WELLS
FARGO BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT.


(c) Each Grantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Administrative Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including paying any fees and taxes
required in connection with the execution and delivery of this Agreement, the
granting of the Security Interest and the filing of any financing statements or
other documents in connection herewith or therewith. Without limiting the
foregoing, at any time there is a Cash Dominion Period, upon the request of
Administrative Agent, each Grantor shall promptly give a written notice to the
credit card processors used by such Grantor of the arrangements under the Credit
Agreement (provided, that, foregoing shall not be construed to include the
arrangements under the GE Agreement), providing for the payment of the amounts
owing from such processor to a Control Account, limiting the right to change
where payments are made without the approval of Administrative Agent and with
such other terms and conditions as Administrative Agent may reasonably require.


(d) At its option, the Administrative Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral and not permitted pursuant to
Section 6.02 of the Credit Agreement or this Agreement, and may pay for the
maintenance and preservation of the Collateral to the extent any Grantor fails
to do so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Administrative Agent on demand for
any payment made or any expense incurred by the Administrative Agent pursuant to
the foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents. The
Administrative Agent will give notice to the Parent Borrower of any exercise of
the Administrative Agent’s rights or powers pursuant to this paragraph (d);
provided that any failure to give or delay in giving such notice shall not
operate as a waiver of, or preclude any other or further exercise of, such
rights or powers or the exercise of any other right or power pursuant to this
Agreement.


(e) Each Grantor shall remain liable to observe and perform all the conditions
and obligations to be observed and performed by it under each contract,
agreement or instrument relating to the Collateral, all in accordance with the
terms and conditions thereof, to the same extent as if the Security Interest had
not been granted to the








10



--------------------------------------------------------------------------------




Administrative Agent in the Collateral, and each Grantor jointly and severally
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties from and against any and all liability for such performance.


(f) None of the Grantors shall (i) make or permit to be made a pledge or
hypothecation of the Collateral or (ii) grant any other Lien in respect of the
Collateral, except as expressly permitted by the Credit Agreement. None of the
Grantors shall make or permit to be made any transfer of the Collateral, except
that, unless and until the Administrative Agent shall notify the Grantors that
an Event of Default shall have occurred and be continuing and that during the
continuance thereof the Grantors shall not sell, convey, lease, assign, transfer
or otherwise dispose of any Collateral (which notice may be given by telephone
if promptly confirmed in writing), the Grantors may use and dispose of the
Collateral in any lawful manner not inconsistent with the provisions of this
Agreement, the Credit Agreement or any other Loan Document.


(g) The Grantors, at their own expense, shall maintain or cause to be maintained
insurance covering physical loss or damage to the Collateral in accordance with
the requirements set forth in Section 5.07 of the Credit Agreement. Each Grantor
irrevocably makes, constitutes and appoints the Administrative Agent (and all
officers, employees or agents designated by the Administrative Agent) as such
Grantor’s true and lawful agent (and attorney-in-fact) for the purpose, during
the continuance of an Event of Default, of (i) making, settling and adjusting
claims in respect of Collateral under policies of insurance, endorsing the name
of such Grantor on any check, draft, instrument or other item of payment for the
proceeds of such policies of insurance and (ii) making all determinations and
decisions with respect thereto. In the event that any Grantor at any time or
times shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
reasonably deems advisable. All sums disbursed by the Administrative Agent in
connection with this paragraph, including reasonable attorneys’ fees, court
costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Administrative Agent and shall be additional
Obligations secured hereby.


(h) Upon the occurrence and during the continuance of any Event of Default, none
of the Grantors will, without the Administrative Agent’s prior written consent
(which shall be deemed given if the Administrative Agent has not responded
within 5 Business Days of a written request therefor), grant any extension of
the time of payment of any Accounts or Payment Intangibles included in the
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any Person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, compromises, settlements, releases, credits or discounts granted or
made in the ordinary course of business and consistent with its current
practices and in accordance with such prudent and standard practice used in
industries that are the same as or similar to those in which such Grantor is
engaged.








11



--------------------------------------------------------------------------------








(i) Upon the occurrence and during the continuance of any Event of Default, each
of the Grantors will collect and enforce, in accordance with past practices and
in the ordinary course of business, all amounts due to such Grantor under the
Accounts and Payment Intangibles owned by it. Such Grantor will deliver to the
Administrative Agent promptly upon its reasonable request after the occurrence
and during the continuance of an Event of Default duplicate invoices with
respect to each Account and, to the extent applicable, each Payment Intangible
owned by it, bearing such language of assignment as the Administrative Agent
shall reasonably specify in connection with its exercise of remedies hereunder.


(j) Administrative Agent agrees that, except during the occurrence and
continuance of an Event of Default, it shall not (i) issue any instructions
(including, but not limited to, any directions in writing) to any customs
broker, freight forwarder or carrier party thereto (“Freight Forwarder”) under
any customs broker agreement or otherwise, nor shall it (ii) terminate or change
its consent to any Freight Forwarder continuing to release Collateral pursuant
to any instructions given to Freight Forwarder by the applicable Grantor or such
Grantor’s authorized agents. For the avoidance of doubt, so long as (i) no Event
of Default shall have occurred and be continuing and (ii) Administrative Agent
does not otherwise direct in writing to the applicable Grantor and Freight
Forwarder, Grantors may permit the sellers of inventory (or any freight
forwarder or other persons involved in the importing of any Collateral into the
United States) to deliver the original documents (including, without limitation,
bills of lading or cargo receipts) issued with respect to Collateral
(collectively, the “Import Documents”) to any Freight Forwarder, with copies of
such Import Documents, and any other document or instruction which may be
appropriate, to the applicable Grantor and Administrative Agent.


ARTICLE IV
Remedies


SECTION 4.01. Remedies upon Default. Each Grantor agrees that (a) upon the
occurrence and during the continuance of an Event of Default and upon the demand
of the Administrative Agent, it will make the Collateral available to the
Administrative Agent, and it is agreed that the Administrative Agent shall have
the right, to the extent permitted by applicable law, with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral and without liability for trespass to enter any
premises where the Collateral may be located for the purpose of taking
possession of or removing the Collateral and, generally, to exercise any and all
rights afforded to a secured party under the Uniform Commercial Code or other
applicable law and (b) upon the occurrence and during the continuance of a
Specified Event of Default and at the other times provided for in the Credit
Agreement, the Administrative Agent shall have the right to institute a Cash
Dominion Period to the extent permitted under the Credit Agreement. Without
limiting the generality of the foregoing, each Grantor agrees that the
Administrative Agent shall have the right, subject to the mandatory requirements
of applicable law, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate. Upon consummation
of any such sale the Administrative Agent shall


12



--------------------------------------------------------------------------------




have the right to assign, transfer and deliver to the purchaser or purchasers
thereof the Collateral so sold. Each such purchaser at any sale of the
Collateral shall hold the property sold absolutely, free from any claim or right
on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by law) all rights of redemption, stay and appraisal which such
Grantor now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.


The Administrative Agent shall give the applicable Grantors 10 days’ written
notice (which each Grantor agrees is reasonable notice within the meaning of
Section 9-612 of the New York UCC or its equivalent in other jurisdictions) of
the Administrative Agent’s intention to make any sale of Collateral. Such
notice, in the case of a public sale, shall state the time and place for such
sale. Any such public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Administrative Agent may fix
and state in the notice (if any) of such sale. At any such sale, the Collateral,
or any portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Administrative Agent may (in its sole and absolute
discretion) determine. The Administrative Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Administrative Agent
until the sale price is paid by the purchaser or purchasers thereof, but the
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may (with the consent of the Administrative Agent) make payment on
account thereof by using any Obligation then due and payable to such Secured
Party from any Grantor as a credit against the purchase price, and such Secured
Party may, upon compliance with the terms of sale, hold, retain and dispose of
such property without further accountability to any Grantor therefor. For
purposes hereof, a written agreement to purchase the Collateral or any portion
thereof shall be treated as a sale thereof; the Administrative Agent shall be
free to carry out such sale pursuant to such agreement and no Grantor shall be
entitled to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full, in which case any excess proceeds thereof shall be
disposed of as set forth in Section 4.02 hereof. As an alternative to exercising
the power of sale herein conferred upon it, the Administrative Agent may proceed
by a suit or suits at law or in equity to foreclose this Agreement and to sell
the Collateral or any portion thereof pursuant to a judgment or decree of a
court or courts having competent jurisdiction or








13



--------------------------------------------------------------------------------




pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 4.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.


SECTION 4.02. Application of Proceeds. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as specified in Section 2.17(h) of the Credit Agreement.
Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and the Credit Agreement. Upon any sale of Collateral by the
Administrative Agent (including pursuant to a power of sale granted by statute
or under a judicial proceeding), the receipt of the Administrative Agent or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.


SECTION 4.03. Grantor’s Obligations Upon Default. Upon the request of the
Administrative Agent after the occurrence and during the continuance of an Event
of Default, each Grantor will:


(a)assemble and make available to the Administrative Agent all books and records
relating to the Collateral at any place or places reasonably specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere;


(b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of and/or remove all or any part of the Collateral or to make
copies of the books and records relating thereto, or both, and to conduct sales
of the Collateral, in accordance with the terms hereof, any applicable
Collateral Access Agreements and applicable law, without any obligation to pay
the Grantor for such use and occupancy;


(c)at its own expense, cause the independent certified public accountants then
engaged by each Grantor to prepare and deliver to the Administrative Agent, at
any time, and from time to time, promptly upon the Administrative Agent’s
request, the following reports with respect to the Accounts and Payment
Intangibles of the applicable Grantor: (i) a reconciliation of all Accounts and
Payment Intangibles; (ii) an aging of all Accounts and Payment Intangibles;
(iii) trial balances; and (iv) a test verification of such Accounts and Payment
Intangibles.


SECTION 4.04. Grant of License to Use Intellectual Property. Solely for the
purpose of enabling the Administrative Agent to exercise rights and remedies
under this Agreement during the continuance of an Event of Default with respect
to Collateral consisting of Inventory, each Grantor hereby (a) grants to the
Administrative Agent a nonexclusive license (exercisable without payment of
royalty or other compensation to the




14



--------------------------------------------------------------------------------




Grantor) to use, license or sublicense during the continuance of an Event of
Default any Intellectual Property rights now owned or hereafter acquired by such
Grantor, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof, solely for the purposes
of preparing for sale and selling (including by affixing Trademarks owned by or
licensed to such Grantor to) any of such Grantor’s Inventory directly to any
Person (in the case of Intellectual Property licensed to such Grantor by a third
party, to the extent permitted under the Intellectual Property licenses granting
such Grantor rights in such Intellectual Property), which license shall be
irrevocable prior to the Termination Point (as defined below) and (b) agrees
that, subject to the foregoing and in connection therewith, during the
continuance of an Event of Default, the Administrative Agent may sell Inventory
which bears any Trademark owned by or licensed to such Grantor (to the extent
permitted under the Intellectual Property licenses granting such Grantor rights
in such Trademark) and any Inventory that is covered by any Copyright owned by
or licensed to such Grantor (to the extent permitted under the Intellectual
Property licenses granting such Grantor rights in such Copyright), and the
Administrative Agent may affix any appropriate Trademark owned by or licensed to
such Grantor (to the extent permitted under the Intellectual Property license
granting such Grantor rights in such Trademark) and sell such Inventory as
provided herein; provided in each case that (i) such license shall be subject to
the rights of any licensee under a license permitted by the last proviso of
Section 6.05 of the Credit Agreement or by Section 6.02(b) of the Credit
Agreement, in each case granted while no Event of Default was continuing, or
under any licenses existing as of the date hereof, (ii) in connection with any
such sale of Inventory or otherwise, such licensed or sublicensed Trademarks
shall only be used in association with goods or services of a quality and nature
consistent with the quality and reputation with which such Trademarks were
associated when used by such Grantor prior to the exercise of the license rights
set forth herein, and (iii) no license shall be granted under this Section 4.04
to the extent that such grant would violate or constitute a default under any
agreement to which any Grantor is a party. Such license and rights to use such
Intellectual Property of any Grantor shall terminate automatically without
notice or other action, when all the Loan Document Obligations have been paid in
full (other than unasserted indemnification, tax gross up, expense reimbursement
or yield protection obligations, in each case for which no claim has been made)
and the Lenders have no further commitment to lend under the Credit Agreement,
the LC Exposure has been reduced to zero and no Issuing Bank has any further
obligations to issue Letters of Credit under the Credit Agreement (the
“Termination Point”). The use of such license by the Administrative Agent may
only be exercised upon the occurrence and during the continuance of an Event of
Default, provided that any license, sublicense or other transaction entered into
by the Administrative Agent in accordance herewith shall be binding upon the
Grantors notwithstanding any subsequent cure of an Event of Default.


ARTICLE V
Indemnity, Subrogation and Subordination


SECTION 5.01. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 5.03), each of the Borrowers and each of the Account Parties
agrees that (a) in the event a payment shall be made by any Guarantor under this
Agreement in respect of any




15



--------------------------------------------------------------------------------




Obligation of a Borrower or an Account Party, such Borrower or such Account
Party (as the case may be) shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the Person
to whom such payment shall have been made to the extent of such payment and (b)
in the event any assets of any Grantor shall be sold pursuant to this Agreement
to satisfy in whole or in part an Obligation of a Borrower or an Account Party,
such Borrower or Account Party (as the case may be) shall indemnify such Grantor
in an amount equal to the greater of the book value or the fair market value of
the assets so sold.


SECTION 5.02. Contribution and Subrogation. Each Guarantor and Grantor (a
“Contributing Party”) agrees (subject to Section 5.03) that, in the event a
payment shall be made by any other Guarantor hereunder in respect of any
Obligation or assets of any other Grantor (other than Holdings or the Parent
Borrower) shall be sold pursuant to this Agreement to satisfy any Obligation of
a Borrower or an Account Party and such other Guarantor or Grantor (the
“Claiming Party”) shall not have been fully indemnified by the Borrowers or the
Account Parties as provided in Section 5.01, the Contributing Party shall
indemnify the Claiming Party in an amount equal to the amount of such payment or
the greater of the book value or the fair market value of such assets, as the
case may be, in each case multiplied by a fraction of which the numerator shall
be the net worth of the Contributing Party on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors and Grantors
on the date hereof (or, in the case of any Guarantor or Grantor becoming a party
hereto pursuant to Section 6.16 or Section 6.17, respectively, the date of the
supplement hereto executed and delivered by such Guarantor or Grantor). Any
Contributing Party making any payment to a Claiming Party pursuant to this
Section 5.02 shall (subject to Section 5.03) be subrogated to the rights of such
Claiming Party under Section 5.01 to the extent of such payment.


SECTION 5.03. Subordination. (a) Notwithstanding any provision of this Agreement
to the contrary, all rights of the Guarantors and Grantors under Sections 5.01
and 5.02 and all other rights of the Guarantors and Grantors of indemnity,
contribution or subrogation under applicable law or otherwise shall be fully
subordinated to the indefeasible payment in full in cash of the Obligations. No
failure on the part of any Borrower, any Account Party or any Guarantor or
Grantor to make the payments required by Sections 5.01 and 5.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor or Grantor with respect to its
obligations hereunder, and each Guarantor and Grantor shall remain liable for
the full amount of the obligations of such Guarantor or Grantor hereunder.


(b) Each of the Guarantors and Grantors hereby agrees that all Indebtedness and
other monetary obligations owed by it to, or to it by, any other Guarantor,
Grantor or any other Subsidiary shall be fully subordinated to the payment in
full in cash of the Obligations.














16



--------------------------------------------------------------------------------






ARTICLE VI
Miscellaneous


SECTION 6.01. Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Party shall be given to it in care of the Parent Borrower as
provided in Section 9.01 of the Credit Agreement.


SECTION 6.02. Rights Absolute. All rights of the Administrative Agent hereunder,
the Security Interest and all obligations of each Guarantor and Grantor
hereunder shall be absolute and unconditional irrespective of (a) any lack of
validity or enforceability of the Credit Agreement, any other Loan Document
(other than this Agreement), any other agreement with respect to any of the
Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any other Loan
Document or any other agreement or instrument, (c) any exchange, release or
non-perfection of any Lien on other collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Obligations, or (d) any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Guarantor or Grantor in respect of the Obligations or this Agreement, other than
payment in full of the Loan Document Obligations (other than unasserted
indemnification, tax gross up, expense reimbursement or yield protection
obligations, in each case for which no claim has been made). No breach by any
Grantor of any limitation with respect to Swap Obligations or Swap Agreements,
including without limitation the limitations of Section 6.01(m) of the Credit
Agreement, shall affect any lien granted with respect to such Swap Obligation or
Swap Agreement pursuant to any Security Document.


SECTION 6.03. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any Lender or on its
behalf and notwithstanding that the Administrative Agent, any other Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect until
terminated as provided in Section 6.15(a).


SECTION 6.04. Binding Effect; Several Agreement. This Agreement shall become
effective as to any Party when a counterpart hereof executed on behalf of such
Party shall have been delivered to the Administrative Agent and a counterpart
hereof shall have been executed on behalf of the Administrative Agent, and
thereafter shall be binding upon such Party and the Administrative Agent and
their respective permitted successors and






17



--------------------------------------------------------------------------------




assigns, and shall inure to the benefit of such Party, the Administrative Agent
and the other Secured Parties and their respective successors and assigns,
except that no Party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each Party and may be amended, modified,
supplemented, waived or released with respect to any Party without the approval
of any other Party and without affecting the obligations of any other Party
hereunder.


SECTION 6.05. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Guarantor or Grantor or the Administrative
Agent that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.


SECTION 6.06. Fees and Expenses; Indemnification. The parties hereto agree that
the Administrative Agent and the other Agents shall be entitled to reimbursement
of their respective expenses incurred hereunder and thereunder and
indemnification, in each case as provided in Section 9.03 of the Credit
Agreement.


SECTION 6.07. Administrative Agent Appointed Attorney-in-Fact. Each Guarantor
and Grantor hereby appoints the Administrative Agent the attorney-in-fact of
such Guarantor or Grantor during the continuance of an Event of Default for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing any instrument that the Administrative Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, the Administrative Agent shall have the right, upon the occurrence
and during the continuance of an Event of Default, with full power of
substitution either in the Administrative Agent’s name or in the name of such
Guarantor or Grantor (a) to receive, endorse, assign and/or deliver any and all
notes, acceptances, checks, drafts, money orders or other evidences of payment
relating to the Collateral or any part thereof; (b) to demand, collect, receive
payment of, give receipt for and give discharges and releases of all or any of
the Collateral; (c) to sign the name of any Grantor on any invoice or bill of
lading relating to any of the Collateral; (d) to commence and prosecute any and
all suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect or otherwise realize on all or any of the Collateral or
to enforce any rights in respect of any Collateral; (e) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to all or
any of the Collateral; and (f) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Administrative Agent were the
absolute owner of the Collateral for all purposes; provided that nothing herein
contained shall be construed as requiring or obligating the Administrative Agent
to make any commitment or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby, other than to
exercise commercially reasonable care in the custody




18



--------------------------------------------------------------------------------




and preservation of any Collateral in its possession. The Administrative Agent
and the Parent Borrower acknowledge that the exercise of the powers granted to
the Administrative Agent herein to deal with or dispose of the Collateral on a
basis in keeping with orderly business proceedings designed to preserve the
value of the Collateral to customers of the Grantor would be commercially
reasonable.


SECTION 6.08. Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York (excluding any principles
of conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the State of New York).


SECTION 6.09. Waivers; Amendment. (a) No failure or delay by the Administrative
Agent, any other Agent, any Issuing Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the other
Agents, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. Without limiting the generality of the foregoing,
the making of a Loan or issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
other Agent, any Lender or any Issuing Bank may have had notice or knowledge of
such Default at the time. No notice or demand on any Party in any case shall
entitle any Party to any other or further notice or demand in similar or other
circumstances.


(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Parties with respect to which such waiver,
amendment or modification is to apply, subject to any consent required in
accordance with Section 9.02 of the Credit Agreement.


SECTION 6.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE ADMINISTRATIVE AGENT) HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(INCLUDING, FOR THE AVOIDANCE OF DOUBT, THE ADMINISTRATIVE AGENT) (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS








19



--------------------------------------------------------------------------------




REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


SECTION 6.11. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 6.12. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute a single contract (subject to Section 6.04), and shall become
effective as provided in Section 6.04. Delivery of an executed signature page to
this Agreement by telecopy or electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 6.13. Headings. Article and Section headings used herein are for the
purpose of reference only, are not part of this Agreement and are not to affect
the construction of, or to be taken into consideration in interpreting, this
Agreement.


SECTION 6.14. Jurisdiction; Consent to Service of Process. (a) Each of the
parties hereto (including, for avoidance of doubt, the Administrative Agent)
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto (including, for the avoidance of doubt, the Administrative Agent) agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, any other Agent, any
Issuing Bank or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Guarantor or
Grantor or its respective properties in the courts of any jurisdiction.


(b) Each of the parties hereto (including, for avoidance of doubt, the
Administrative Agent) hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the














20



--------------------------------------------------------------------------------




laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(a) of this Section. Each of the parties hereto (including, for the avoidance of
doubt, the Administrative Agent) hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(c) Each party to this Agreement (including, for the avoidance of doubt, the
Administrative Agent) irrevocably consents to service of process in the manner
provided for notices in Section 6.01. Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


SECTION 6.15. Termination or Release. (a) This Agreement, the Guarantees made
herein, the Security Interest and all other security interests granted hereby
shall automatically terminate when all the Loan Document Obligations have been
paid in full (other than unasserted indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case for which no claim
has been made) and the Lenders have no further commitment to lend under the
Credit Agreement, the LC Exposure has been reduced to zero and no Issuing Bank
has any further obligations to issue Letters of Credit under the Credit
Agreement.


(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and, in the case of a Subsidiary Party that is a Subsidiary Grantor,
the Security Interest in the Collateral of such Subsidiary Grantor shall be
automatically released upon the consummation of any transaction not prohibited
by the Credit Agreement as a result of which such Subsidiary Party ceases to be
a Subsidiary of Holdings.


(c) Upon any sale or other transfer by any Grantor of any Collateral that is not
prohibited by the Credit Agreement to any Person that is not a Grantor, or upon
the effectiveness of any written consent to the release of the Security Interest
granted hereby in any Collateral pursuant to Section 9.02 of the Credit
Agreement, the Security Interest in such Collateral shall be automatically
released.


(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) above, the Administrative Agent shall execute and deliver to any Grantor
at such Grantor’s expense, all documents that such Grantor shall reasonably
request to evidence such termination or release and shall authorize the filing
of any applicable documents evidencing such termination or release (including,
without limitation, UCC termination statements). Any execution and delivery of
documents pursuant to this Section 6.15 shall be without recourse to or warranty
by the Administrative Agent.


SECTION 6.16. Additional Guarantors. (a) Pursuant to, and to the extent provided
in, Section 5.11 of the Credit Agreement, additional Subsidiaries may be
required to enter into this Agreement as Guarantors. Upon execution and delivery
by the Administrative Agent and any such Subsidiary of an instrument in the form
of Exhibit A










21



--------------------------------------------------------------------------------




hereto, such Subsidiary shall become a Subsidiary Guarantor hereunder with the
same force and effect as if originally named as a Subsidiary Guarantor herein.


(b) The execution and delivery of any such instrument described in paragraph (a)
above shall not require the consent of any other party hereto. The rights and
obligations of each party hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantee Party as a party to this
Agreement.


SECTION 6.17. Additional Grantors. Pursuant to the terms of the Credit
Agreement, Additional Grantors may enter into this Agreement as Subsidiary
Grantors. Upon execution and delivery by the Administrative Agent and any such
Additional Grantor of an instrument in the form of Exhibit B hereto, such
Additional Grantor shall become an a Subsidiary Grantor hereunder with the same
force and effect as if originally named as an Subsidiary Grantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other party hereto or any Secured Party. The rights and obligations of each
party hereto shall remain in full force and effect notwithstanding the addition
of any new Subsidiary Grantor as a party to this Agreement.


SECTION 6.18. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Issuing Bank and Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Issuing Bank or Lender to or for the credit or the account of any
Guarantor against any of and all the obligations of such Guarantor now or
hereafter existing under this Agreement owed to such Issuing Bank or Lender,
irrespective of whether or not such Issuing Bank or Lender shall have made any
demand under this Agreement and although such obligations may be unmatured;
provided that in the event that any Defaulting Lender shall exercise any such
right of set-off, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 4.02 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of set-off. The rights of each Issuing Bank and Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Issuing Bank or Lender may have. Any Lender or
Issuing Bank exercising its rights under this Section shall give notice thereof
to the relevant Guarantor on or prior to the day of the exercise of such rights.


[The remainder of this page has been left blank intentionally.]




















22



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.




J. C. PENNEY COMPANY, INC.,




by     ________________________
Name:
Title:


J. C. PENNEY CORPORATION, INC.,




by     ________________________
Name:
Title:


J. C. PENNEY PURCHASING CORPORATION,




by     ________________________
Name:
Title:


JCP REAL ESTATE HOLDINGS, INC.,




by     ________________________
Name:
Title:


J. C. PENNEY PROPERTIES, INC.,




by     ________________________
Name:
Title:



--------------------------------------------------------------------------------








WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,




by     ________________________
Name:
Title:







--------------------------------------------------------------------------------










SCHEDULE I
to the Guarantee and Collateral Agreement




Subsidiary Grantors


JCP Real Estate Holdings, Inc.


J. C. Penney Properties, Inc.







--------------------------------------------------------------------------------










SCHEDULE II
to the Guarantee and Collateral Agreement




Subsidiary Guarantors


JCP Real Estate Holdings, Inc.


J. C. Penney Properties, Inc.







--------------------------------------------------------------------------------






EXHIBIT A
to the Guarantee and Collateral Agreement


GUARANTEE SUPPLEMENT NO. __ dated as of [•], to the Guarantee and Collateral
Agreement dated as of June 20, 2014, among J. C. PENNEY COMPANY, INC., a
Delaware corporation (“Holdings”), J. C. PENNEY CORPORATION, INC., a Delaware
corporation (the “Parent Borrower”), J. C. PURCHASING CORPORATION, a New York
corporation (“Purchasing”), each subsidiary of Holdings listed on Schedule I
thereto (together with Holdings, the Parent Borrower and Purchasing, the
“Parties”)), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined therein).


A. Reference is made to the Credit Agreement dated as of June 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Parent Borrower, Purchasing, the lenders from
time to time party thereto (the “Lenders”), the Administrative Agent and the
other agents thereunder (collectively, the “Agents”).


B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.


C. The Parties have entered into the Collateral Agreement in order to induce the
Lenders to make Loans and the Issuing Banks to issue Letters of Credit. Section
6.16 of the Collateral Agreement provides that additional Subsidiaries of
Holdings may become Subsidiary Guarantors under the Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Guarantor under the Collateral Agreement in order to induce the Lenders to make
additional Loans and the Issuing Banks to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:
SECTION 1. In accordance with Section 6.16 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Guarantor (and
accordingly, becomes a Guarantor) under the Collateral Agreement with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Collateral
Agreement applicable to it as a Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a “Loan Party”, “Subsidiary Guarantor” or “Guarantor” in the



--------------------------------------------------------------------------------




Collateral Agreement shall be deemed to include the New Subsidiary. The
Collateral Agreement is hereby incorporated herein by reference.


SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.


SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.


SECTION 4. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.


SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the State of New York).


SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.


SECTION 8. The New Subsidiary agrees that the Administrative Agent and the other
Agents shall be entitled to reimbursement for their respective expenses in
connection with this Supplement, in each case as provided in Section 9.03 of the
Credit Agreement.


[The remainder of this page has been left blank intentionally.]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.




[Name Of New Subsidiary],


by
Name:
Title:










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,


by
Name:
Title:















--------------------------------------------------------------------------------






EXHIBIT B to the Guarantee and Collateral Agreement




GRANTOR SUPPLEMENT NO. ___ dated as of [•], to
the Guarantee and Collateral Agreement dated as of June 20, 2014, among J. C.
PENNEY COMPANY, INC., a Delaware corporation (“Holdings”), J. C. PENNEY
CORPORATION, INC., a Delaware corporation (the “Parent Borrower”), J. C.
PURCHASING CORPORATION, a New York corporation (“Purchasing”), each subsidiary
of Holdings listed on Schedule I thereto (together with Holdings, the Parent
Borrower and Purchasing, the “Parties”)), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”) for the Secured Parties (as defined therein).


A. Reference is made to the Credit Agreement dated as of June 20, 2014 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Parent Borrower, Purchasing, the lenders from
time to time party thereto (the “Lenders”), the Administrative Agent and the
other agents thereunder (collectively, the “Agents”).


B.Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Collateral
Agreement referred to therein.


C.The Parties have entered into the Collateral Agreement in order to induce the
Lenders to make Loans and the Issuing Banks to issue Letters of Credit. Section
6.17 of the Collateral Agreement provides that Additional Grantors may become
Subsidiary Grantors under the Collateral Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Additional Grantor
(the “New Subsidiary”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Grantor under the
Collateral Agreement in order to induce the Lenders to make additional Loans and
the Issuing Banks to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.


Accordingly, the Administrative Agent and the New Subsidiary agree as follows:


SECTION 1. In accordance with Section 6.17 of the Collateral Agreement, the New
Subsidiary by its signature below becomes a Subsidiary Grantor (and accordingly,
becomes a Grantor) under the Collateral Agreement with the same force and effect
as if originally named therein as a Grantor and the New Subsidiary hereby (a)
agrees to all the terms and provisions of the Collateral Agreement applicable to
it as a Subsidiary Grantor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Subsidiary Grantor thereunder are
true and correct on and as of the date hereof. In



--------------------------------------------------------------------------------




furtherance of the foregoing, the New Subsidiary, as security for the payment or
performance, as the case may be, in full of the Obligations, hereby assigns and
pledges to the Administrative Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Administrative Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in, all of its right, title and interest in, to and under the
Collateral of the New Subsidiary. Each reference to a “Loan Party”, “Subsidiary
Grantor” or “Grantor” in the Collateral Agreement shall be deemed to include the
New Subsidiary. The Collateral Agreement is hereby incorporated herein by
reference.


SECTION 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.


SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when (a) the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile or electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.


SECTION 4. The New Subsidiary hereby represents and warrants that Schedule I
attached hereto is a completed Perfection Certificate in the form of Exhibit C
to the Collateral Agreement (but solely with respect to such New Subsidiary and
its assets and not with respect to any other Grantor or its assets) dated the
date hereof and signed by an executive officer or Financial Officer of the New
Subsidiary.


SECTION 5. Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.


SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the State of New York).


SECTION 7. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.



--------------------------------------------------------------------------------






SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6.01 of the Collateral Agreement.


SECTION 9. The New Subsidiary agrees that the Administrative Agent and the other
Agents shall be entitled to reimbursement for their respective expenses in
connection with this Supplement, in each case as provided in Section 9.03 of the
Credit Agreement.




[The remainder of this page has been left blank intentionally.]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.




[Name Of New Subsidiary],


by
Name:
Title:










WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,


by
Name:
Title:





















--------------------------------------------------------------------------------






SCHEDULE I
to Grantor Supplement No.
to the Guarantee and
Collateral Agreement






Executed Perfection Certificate
[See attached]







--------------------------------------------------------------------------------




EXHIBIT C
to the Guarantee and
Collateral Agreement




PERFECTION CERTIFICATE


Reference is made to the Credit Agreement dated as of June 20, 2014 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among J. C. Penney Company, Inc. (“Holdings”), J. C. Penney Corporation, Inc.
(the “Parent Borrower”), J. C. Penney Purchasing Corporation (“Purchasing”), the
lenders from time to time party thereto (the “Lenders”), Wells Fargo Bank,
National Association, as administrative agent (the “Administrative Agent”),
Wells Fargo Bank, National Association and Bank of America, N.A., as
co-collateral agents, and the other agents thereunder. Capitalized terms used
but not defined herein have the meanings assigned in the Credit Agreement or the
Collateral Agreement referred to therein, as applicable. [As used herein the
term “Grantors” shall mean Holdings, the Parent Borrower, Purchasing, the
Subsidiary Grantors and, to the extent there are any Additional Grantors, such
Additional Grantors.] [As used herein the term “Grantors” means [each Additional
Grantor].]


The undersigned, an executive officer or Financial Officer of [the Parent
Borrower] [applicable Additional Grantor(s)], hereby certifies to the
Administrative Agent and each other Secured Party as follows:


1.Names. (a) The exact legal name and the type of entity of each Grantor, as
such appears in its respective certificate of formation or incorporation, is as
follows:


Exact Legal Name of Each Grantor        Type of Entity of Such Grantor








(b) Set forth below is each other legal name each Grantor has had in the past
five years, together with the date of the relevant change:


Grantor


Other Legal Name in Past 5
Years


Date of Name
Change
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------






(c) Except as set forth below, no Grantor has changed its identity or corporate
structure in any way within the past five years. Changes in identity or
corporate structure would include mergers, consolidations and acquisitions, as
well as any change in the form, nature or jurisdiction of corporate
organization.


(d) The following is a list of all other names (including trade names or similar
appellations) used by each Grantor or any of its divisions or other business
units in connection with the conduct of its business or the ownership of its
properties at any time during the past five years:


Grantor
Other Name Used
 
 
 
 
 
 
 
 





(e) Set forth below is the organizational identification number, if any, issued
by the jurisdiction of formation of each Grantor:


Grantor
Organizational Identification Number
 
 
 
 
 
 
 
 





(f) Set forth below is the Federal Taxpayer Identification Number of each
Grantor:


Grantor
Federal Taxpayer Identification Number
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------








2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth opposite its name below:


Grantor     Mailing Address    County     State




(b) The jurisdiction of formation of each Grantor is set forth opposite its name
below: Grantor             Jurisdiction






(c) The jurisdiction(s) in which each Grantor is qualified to do business is set
forth opposite its name below:
Grantor             Jurisdiction






(d) Set forth below opposite the name of each Grantor are all the locations
where a Grantor maintains any Inventory not located at the chief executive
offices listed in 2(a) above:


Grantor     Mailing Address    County     State








(e) Set forth below opposite the name of each Grantor are all the locations
where the Grantor maintains any books or records relating to any Collateral not
located at the chief executive offices listed in 2(a) above:


Grantor         Mailing Address        County         State






(f) Set forth below are the names and addresses of all Persons other than a
Grantor (and other than any international transportation service provider to
whom Inventory has been temporarily delivered for final receipt by a Grantor or
any port authority while inventory is pending clearance and entry into U.S.
commerce) that have possession of any of Inventory



--------------------------------------------------------------------------------




with an aggregate retail value of more than $30,000,000 as of [the end of
immediately preceding fiscal quarter].


Name     Mailing Address    County     State










3. Unusual Transactions. All Inventory has been acquired by the Grantors in the
ordinary course of business.


4. File Search Reports. As of the Closing Date, file search reports have been
obtained from each Uniform Commercial Code filing office identified with respect
to each Grantor in Section 2(b) hereof, and as of the Closing Date such search
reports reflect no liens against any of the Collateral other than those
permitted under the Credit Agreement.


5. UCC Filings. As of the Closing Date, UCC financing statements in
substantially the form of Schedule 5 hereto have been prepared for filing in the
proper Uniform Commercial Code filing office in the jurisdiction in which each
Grantor is organized as set forth with respect to such Grantor in Section 2(b)
hereof.


6. Schedule of Filings. As of the Closing Date, attached hereto as Schedule 6 is
a schedule setting forth, with respect to the filings described in Section 5
above, each filing and the filing office in which such filing is to be made.


7.Deposit Accounts. Set forth on Schedule 7 is a complete and correct list of
all Deposit Accounts maintained by each Grantor that meet the description set
forth on Schedule 5.16 of the Credit Agreement as of the date hereof (the
“Initial Control Accounts”). The amounts received in the Initial Control
Accounts represent more than 95% of the aggregate proceeds from the sale of
Inventory and the collections of Accounts (including in respect of credit card
receivables, whether or not constituting Eligible Credit Card Receivables) of
the Grantors.


8. Securities Accounts. None of the accounts described on Schedule 5.16 of the
Credit Agreement are Securities Accounts as of the date hereof.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has duly executed this Perfection
Certificate on this      day of         , 2014.








[J. C. PENNEY CORPORATION, INC.] [ADDITIONAL GRANTOR],


by


Name:
Title:



--------------------------------------------------------------------------------










SCHEDULE 5
to Perfection Certificate




UCC Financing Statements



--------------------------------------------------------------------------------










SCHEDULE 6
to Perfection Certificate




UCC Filings and Filing Offices





--------------------------------------------------------------------------------






SCHEDULE 7
to Perfection Certificate




Initial Control Accounts








EXHIBIT D-1


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June 20, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among J. C. Penney Company, Inc., J. C.
Penney Corporation, Inc., J. C. Penney Purchasing Corporation, the lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, Revolving Agent, Co-Collateral Agent and LC Agent, and
Bank of America, N.A., as Term Agent and Co-Collateral Agent.
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iii) it is not a “ten percent shareholder” of any
Borrower within the meaning of Code Section 871(h)(3)(B), (iv) it is not a
“controlled foreign corporation” related to any Borrower as described in Section
881(c)(3)(C) of the Code and (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a U.S. trade or
business.
The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Parent Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Parent Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
[NAME OF LENDER],
by
 
 
 
Name:
 
Title:




--------------------------------------------------------------------------------




EXHIBIT D-2


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Credit Agreement dated as of June ___, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among J. C. Penney Company, Inc., J. C.
Penney Corporation, Inc., J. C. Penney Purchasing Corporation, the lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, Revolving Agent, Co-Collateral Agent and LC Agent, and
Bank of America, N.A., as Term Agent and Co-Collateral Agent.
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the “Code”),
(iv) none of its partners/members is a “ten percent shareholder” of any Borrower
within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” related to any Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Parent Borrower
with Internal Revenue Service Form W-8IMY accompanied by one or more of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) an Internal Revenue Service Form W-8BEN or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Parent Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Parent Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
[The remainder of this page has been left blank intentionally.]





--------------------------------------------------------------------------------




EXHIBIT D-2


Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
[NAME OF LENDER],
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------




EXHIBIT D-3


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June ___, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among J. C. Penney Company, Inc., J. C.
Penney Corporation, Inc., J. C. Penney Purchasing Corporation, the lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, Revolving Agent, Co-Collateral Agent and LC Agent, and
Bank of America, N.A., as Term Agent and Co-Collateral Agent.
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a “ten percent
shareholder” of any Borrower within the meaning of Code Section 871(h)(3)(B),
(iv) it is not a “controlled foreign corporation” related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.
The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Foreign Lender in writing and (2) the undersigned shall have at
all times furnished such Foreign Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.


[NAME OF PARTICIPANT],
by
 
 
 
Name:
 
Title:






--------------------------------------------------------------------------------




EXHIBIT D-4


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Credit Agreement dated as of June ___, 2014 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among J. C. Penney Company, Inc., J. C.
Penney Corporation, Inc., J. C. Penney Purchasing Corporation, the lenders from
time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, Revolving Agent, Co-Collateral Agent and LC Agent, and
Bank of America, N.A., as Term Agent and Co-Collateral Agent.
Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a “ten percent shareholder” of any
Borrower within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” related to any Borrower
as described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by one or more of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an Internal Revenue Service Form W-8BEN or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Foreign Lender and (2) the undersigned shall have at all times furnished
such Foreign Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.


[NAME OF PARTICIPANT],
by
 
 
 
Name:
 
Title:








--------------------------------------------------------------------------------




EXHIBIT E


[FORM OF]
BORROWING REQUEST


Date: ___________, _____


To:
Wells Fargo Bank, National Association, as Administrative Agent

[Bank of America, N.A., as Term Agent]
Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement dated as of June 20,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement” the terms defined
therein being used herein as therein defined), among J. C. Penney Company, Inc.,
J. C. Penney Corporation, Inc., J. C. Penney Purchasing Corporation, the lenders
from time to time party thereto, Wells Fargo Bank, National Association, as
Administrative Agent, Revolving Agent, Co-Collateral Agent and LC Agent, and
Bank of America, N.A., as Term Agent and Co-Collateral Agent.


The undersigned hereby requests:1


  o A borrowing of Revolving Loans
  o A borrowing of Term Loans
  o A renewal or conversion of Revolving Loans
 o     A renewal or conversion of Term Loans
  o ABR Borrowing
  o Eurodollar Borrowing



1.    On __________________________ (a Business Day).


2.    In the aggregate amount of $________________________.


3.    For a Eurodollar Borrowing: with an initial Interest Period of __________
months.2 


4.    The proceeds of any [Revolving] [Term] Loans requested herein shall be
disbursed to the following account: ________________________________ (location
and number).






_________________________________________ 
1If no election as to the Type of Borrowing is specified, then the requested
Revolving Borrowing shall be an ABR Borrowing.


2 If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the relevant Borrower shall be deemed to have selected an
Interest Rate Period of one month's duration.







--------------------------------------------------------------------------------




[J. C. PENNEY CORPORATION, INC.]
By:
 
 
 
Name:
 
Title:
            

[J. C. PENNEY PURCHASING CORPORATION]
By:
 
 
 
Name:
 
Title:
            








--------------------------------------------------------------------------------




EXHIBIT F


[FORM OF]
INTEREST ELECTION REQUEST


Date: ___________, _____


To:
[Wells Fargo Bank, National Association, as Administrative Agent]

[Bank of America, N.A., as Term Agent]
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of June 20, 2014
(as amended, restated, amended and restated extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among J. C. Penney Corporation,
Inc., J. C. Penney Company, Inc., J. C. Penney Purchasing Corporation, the
lenders from time to time party thereto, Wells Fargo Bank, National Association,
as Administrative Agent, Revolving Agent, Co-Collateral Agent and LC Agent, and
Bank of America, N.A., as Term Agent and Co-Collateral Agent.


1.        The undersigned hereby requests that this Interest Election Request be
applied to the [specified portion of the] following Borrowing(s):
_________________ (amount and specified portion (if applicable) thereof)


2.
The resulting Borrowing will be a/an (select one):



o ABR Borrowing o Eurodollar Borrowing


3.    The Effective Date shall be ________________ (a Business Day).


4.    For a Eurodollar Borrowing: with an Interest Period of _____________
months.1
























_______________________________________ 


1The Interest Period may not extend beyond the earliest Scheduled Maturity Date
applicable to the Borrowing(s) in respect of which this Interest Election
Request is being delivered. If the Interest Period is not specified, then the
relevant Borrower shall be deemed to have selected an Interest Period of one
month's duration.







--------------------------------------------------------------------------------






[J. C. PENNEY CORPORATION, INC.]
By:
 
 
 
Name:
 
Title:
            
 
 
[J. C. PENNEY PURCHASING CORPORATION]
By:
 
 
 
Name:
 
Title:
            










--------------------------------------------------------------------------------




EXHIBIT G




[FORM OF]
PROMISSORY NOTE
$[ ]                         New York, New York
             [•], 201[•]


FOR VALUE RECEIVED, the undersigned, J. C. PENNEY CORPORATION, INC. (the “Parent
Borrower”), hereby promises to pay to [ ] (the “Lender”) or its registered
assigns, at the office of Wells Fargo Bank, National Association (the
“Administrative Agent”) at One Boston Place, 18th Floor, Boston, MA 02108, on
the Maturity Date (as defined in the Credit Agreement dated as of June 20, 2014
(as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Parent Borrower,
J. C. Penney Company, Inc., J. C. Penney Purchasing Corporation, the lenders
from time to time party thereto, the Administrative Agent and Bank of America,
N.A., as Term Agent), in lawful money of the United States of America in
immediately available funds, (A) the lesser of (i) the principal amount set
forth above and (ii) the aggregate unpaid principal amount of all Loans made by
the Lender to any Borrower pursuant to the Credit Agreement and (B) interest
from the date hereof on the principal amount thereof from time to time
outstanding, at the rate or rates per annum and payable on the dates provided in
the Credit Agreement. Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Credit Agreement.
The Parent Borrower promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.
The Parent Borrower hereby waives diligence, presentment, demand, protest and
notice of any kind whatsoever. In case and Event of Default shall occur and be
continuing, the principal and accrued interest on this promissory note may
become or be declared to be due and payable in the manner and with the effect
provided in the Credit Agreement. The non-exercise by the holder hereof of any
of its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance. This promissory note is also
entitled to the benefits of the Collateral Agreement by Borrowers and certain
Guarantors in favor of Administrative Agent, and is secured by the Collateral.
All borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof may be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of any Borrower under this Note.



--------------------------------------------------------------------------------




This promissory note is one of the promissory notes referred to in Section
2.09(e) of the Credit Agreement that, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified. This
promissory note is entitled to the benefit of the Credit Agreement and is
guaranteed and secured as provided therein and in the other Loan Documents
referred to in the Credit Agreement.
THIS PROMISSORY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (excluding any principles of conflicts of law or
other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York). THE WAIVER OF JURY
TRIAL PROVISIONS OF SECTION 9.10 OF THE CREDIT AGREEMENT SHALL BE APPLICABLE TO
THIS PROMISSORY NOTE.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this promissory note as
of the date first above written.


J. C. PENNEY CORPORATION, INC.
By:
 
 
 
Name:
 
Title:
            








--------------------------------------------------------------------------------




Schedule A to Note
LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS


Date


Amount of ABR Loans
Amount Converted to ABR Loans
Amount of Principal of ABR Loans Repaid
Amount of ABR Loans Converted to Eurodollar Loans
Unpaid Principal Balance of ABR Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------




Schedule B to Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date
Amount of Eurodollar Loans
Amount Converted to Eurodollar Loans
Interest Period and Adjusted LIBO Rate with Respect Thereto
Amount of Principal of Eurodollar Loans Repaid
Amount of Eurodollar Loans Converted to ABR Loans
Unpaid Principal Balance of Eurodollar Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 














